Castade@-o6- 201603 RAR PD qouEMRNeANS215F ile tROSP PAL PH2 [p dgage df af1283

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintiffs, §
§

V. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., §
Defendants. §

 

DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION

 

WASHSTATEC003263
Castade@-o6- Q01dd3RARPD qoUEURNeAOS215F ile HRORP PAL BH2 Ip dgaue af af1283

TABLE OF CONTENTS

DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR A

PRELIMINARY INJUNCTION .........ccsscccsscssssessscssecssssscssscsssssesscsesncesssssssccsscesssesesssssscesssesoeee 1
BACKGROUND 20... ccsscessccsccsseesscccssccesccscccessccessscescessseesscccssccssessccessccsssssescessceesscsesscessessocesees 3
L Statutory and Regulatory Framework.............ccccccssssscccsscssssrscscsscssetrssscsssssennees 3
I. Defendants’ Regulation of Plaintiffs’ Comduct .............sccccscsssssccssesssssccseseessenes 4
LEGAL STANDARD .........cccscccsesscccsccccsccscscncesesssescccsceessssescsssncessssesnesssssssscesscesssesesssssscessocsooeee 7
ARGUMENT. .......cssccssccscsssssscssccssscssccscscesssssesccsssessscsesscessesssccssscesssssesccescessscsssscesssssscssscesssseescesses 7
1 Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied...............0 7

A. Plaintiffs Have Failed to Carry Their Burden of Demonstrating
Trreparable Injury. .........cc ccc ccc ccc cceccccecneeenseceeeecseecseecseseseeesseecsssensesnseessseesseeenseees 8

B. The Threatened Harm to the National Security and Foreign Policy
Interests of the United States From an Injunction Outweighs any

Irreparable Harm to Plaintiffs. 2.000.000 cccccc cc ccccccceececeneceseeeceseenseeenseesseeeseensneenes 10
C. The Public Interest Would be Disserved By a Preliminary
TfUMCti On. ooo ccc ccc ccecensecesecesseecseeessecesecessescsseesetesseesseecuseeseeenseessesenieenseeenes il
I. Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied
Because Plaintiffs Have Not Shown a Substantial Likelihood of Success on
the Merits. ..........ccscscssccssssssssssccscescsssesccesscsscessscessssssssssssessessssessesssssssssocessesssssasccessosssoees 11

A. The Export of CAD Files That Function to Automatically Create a
Firearm or its Components is Not the Publishing of an Item of Expressive
SPeeche oo... ccc ccc cce cece cecesseeseceseeeeseecsueceaeseseeenseceasseaeeseeeesseecsectssseseeenesessteseess il

B. Even If Limiting the Export of CAD Files Implicates the First
Amendment, Defendants Are Likely to Prevail on Plaintiffs’ First
Amendment Clans. 2.2... cececceccecceecesceseeseecececeeeseeseesecaeesecseesecaeeeenaeeseneeteseenees 14

1. ITAR’s Export Controls Are a Valid, Content-Neutral
Regulation of Plaintiffs’ Conduct That Do Not Infringe First
Amendment Rights. 0.0... cccccccccccccccccesecececeseeecseecnsesesecesseecsssenseensesenseeesies 15

2. ITAR’s Export Controls Are Not a Facially Unconstitutional
Prior Restraint. 2.0... cccccecceeccecescessceseeesecaecnsesaeeceeeseeesecraeenaecseesetensenseenaes 18

3. ITAR’s Export Controls Are Not Unconstitutionally

Over broad. ooo... ccce cece cesceesecscesscesecesecusecnaeessesaeeeessecesecnaeeaeecseeseteneeseenass 21
B. Defendants Are Likely to Prevail on Plaintiffs’ Second
Amendment Claims. .........ccccccccceesceccceccssseeeeeecesecesecaeccaeesseeseceaecaeeeecseenseeeeesreaes 22
1. Plaintiffs Lack Standing for Their Second Amendment Claims........ 22

2. Plaintiffs Are Unlikely to Succeed on Their Second
Amendment Claims. .........ccccccccceeescecccesceseeseeecceneeesecseceseecseeneceeeneenseeeeses 25

WASHSTATEC003264
Castadé a6 Q01dd3RARPD qoUHURNeAOS215F ile HRORP PAL PH Op dgaae GF af1283

C. Defendants Are Likely to Prevail on Plaintiffs’ Other Claims. ................ 27
1. ITAR’s Standards Are Not Void for Vagueness. .........0.00.cc eee 27

2. Application of ITAR’s Export Requirements to Plaintiffs’
CAD Files Does Not Exceed the Statutory Authority Granted by
CONQTOSS.. 2... ccc ce ccec ce ccne ce ceeececece cesses seceeecseseesesseeensseesuseeensseesnsneeensseeeseneeess 28

CONCLUSION .........cscssssrssscvsscsecesscsescssseesenescsssssecsesessssessnsonesecesensesssvesesesensscceseeseeesessseseeesoness 31

WASHSTATEC003265
Castadé a6 201603 RAR PD qoUHURNeANS215F ile tRORP PAL PS2 0p dgaae df af1283

TABLE OF AUTHORITIES

Cases

AF Holdings, LLC. v. Does 1-1058,

752 F.3d 990 (D.C. Cir, 2014) ooo ceccecceceeccesceseeseeeeeseeseeseceeeeseesecacesesaeesecaeesecaneeeaeseneseeseestens 6
Alexander v. U.S.,

S09 U.S. 544 (1993) oie cccececcceseeseeseescesecrseseceaecseesesseesecseesecsaeeseraesaeaecaeeseeseeeesessesseeseeseneeats 18
Bernstein v. U.S. Dep't of Justice,

176 F.3d 1132 (Oth Cir, 1999) ooo ccc eccecceccenceseeseesceseceeesecsaeeseseeaeesecaeeseeseeeeensessesseeseesseeeats 13
Bonds v. Tandy,

A457 F.3d 409 (Sth Cir, 2006) oo. ecccececeeccececececesseeseeeeesecasececeaessesecsevsecssvseeseveeeeaeerevseeneetens 24
Broadrick v. Oklahoma,

A413 US. COL (1973) ooo ececeececeecceseeseeseescesecneesecnaecsevsecsecsecseesecseeeceeaessesseeseeseeaeeeeaeeaeeaeeseeatens 21
Brockett v. Spokane Arcades,

A472 US. 491 (1985) ooo cccccecceceeccesececeseeseesecaeeseeacesecneeseenseceesseeaeaesaeeseeseeeessessesseeaeeseneeats 21, 22
Brown y. District of Columbia,

888 F. Supp. 2d 28 (D.D.C. 2012) ooo oeicnccccecccccesceeeecceseeteneeseceseesevsecaeeaecaeesecseesecaeceeesetsteseeseeaes 9
Brown v. Entm't Merchants Ass'n,

LB 1S. Ct. 2729 (QOLL) oe ceeecceeccecescceceeseeseeeeeaecsevsecseesecneeseesaeeseaeeaeeaeeaeeseeseeeeeseenesareeeseneeats 12
Brown v. Town of Cary,

706 F.3d 294 (4th Cir, 2013) oo ccecccceecceseecceseeseeseeseeseeseesecsaeseeraecseaecaevseeseeseesaessesseeseesseneeats 28
Bullfrog Films v. Wick,

646 F. Supp. 492 (C.D. Cal. 1986) oo. ceccceecceeccecences cee eeeeececececesessesecaeesecaseseceaeeeesseeseeeenneaes 14
Canal Auth. of State of Fla. v. Callaway,

489 F.2d 567 (Sth Cir, 1974) ooo cceececceecceceeccceeseseeseeseeseesecsevecesesseeaeeaeeseeneveeeaeenevaeeneeeenees 8
Capital Cities/ABC, Inc. v. Brady,

740 F. Supp. 1007 (S.D.N-Y. 1990)... ccc cccescecceeeeeeeeescececrseceeaecaeeseeseeseeaeesesseeaeeeeneeats 16, 19
Carey v. Population Servs. Int'l,

ABT US. 678 (1977) ooo ceccccceceecceceseeseceeeseeseeseceeesscuaecaessesacesecaeeseceseceersecseeseesevseenaseseraeeeetaeeeverens 25
City of Lakewood v. Plain Dealer Pub. Co.,

A86 US. 750 (1988) ooo. ceccecceceeseeseesceseeseesecseesecneeeesaecaevsecsevaeeaeeseeeeeeeeseeaterensenes 18, 19, 20, 21
City of Littleton v. Z.J. Gifts D-4,

SAL U.S. 774 (2004) occ cccenceceseescesececeseceaecaeeaeeseesecseesecscessesaeeaesecaeeseeseeseeaessesseeseeseneeats 20
Clark v. Cmty. for Creative Non-Violence,

A468 US. 288 (1984) ooo cecececesceseeeeceeesececeecesessecaecaecsecseeseceaeseeaecsevsesievseereveeenaeerevseeeeatens 15
Coates v. City of Cincinnati,

402 US. OLD LOT D) occ ceceecceceseeseescesecneeseesacesersecseveecaevsecseveceeaesseeaeeaeesecseeeeeaetseeaeeeeaeens 28
Corrosion Proof Fittings v. EPA,

947 F.2d 1201 (Sth Cir, L99D), cece ceceeeceeeseeseeseeseescesecreessesaecsevseeseeseseeeeeeeenenseeeeeeneents 25
Ctr. for Biological Diversity v. Salazar,

706 F.3d 1085 (9th Cir, 2013) oo ic ccc ceceecceceecceseesevseceeeseeseesececeescsaecacesesaeesecaeeecaneeeraeeeneeeeeseens 8
DaimlerChrysler v. Cuno,

S47 U.S. 332 (2006)... cece cccececcceseeseeeeesceseesesecececsevseeseesecnevsecsaeesesaesaesecaeeseeseveenseesesseeaeeseneeats 23
Dole v. Petroleum Treaters,

876 F.2d 518 (Sth Cir, 1989) once ceceeceseeseeseeseesecscesecneeseeaecaeesesseesecneeseeeeseerareeenaeeneeeentes 30

Emergency Coal. to Defend Educ. Travel v. Dep't of Treas.,

WASHSTATEC003266
Castade@-o6- Q01dd3RARPD qoUsURNeAOS215F ile HROSP PAL PH2 Ip dgaOs GF af1283

S45 F.3d 4 (D.C. Cit, 2008) ooo. cccceccccceecceceecceseeseeseeseesecseeseescesseraeesesecaevseeseeseesaessesseeseeeeneeats 16
Escamilla v. M2,

Tech., 2013 WL 4577538 (E.D. Tex. 2013) .o..cccceccecccccceeeeeceseeeeeeaceseeeecesecuseseaecseeeseeneenseenaes 1]
Faculty Senate of Fla. Int'l U. v. Winn,

477 F. Supp. 2d 1198 (S.D. Fla. 2007) oo... c cece cccecceseeseeseeeeeneeeeceeeeeceseseeeseeaeeseereeeeeeaeesevseeseeeenees 9
Feit v. Ward,

886 F.2d 848 (7th Cir, 1989) eee cececcceseeseeseeseesecneeseeecesserseeseaecaevsesaeeseceeseeaeesesaeeaeeeeneeats 1
Forsyth Cnty., Ga. v. Nationalist Movement,

SOS U.S. 123 (1992) ooo eccccececccesceseeeccseeccsceeceseesevaecaecsecaeesecssesesaecseesesaeesecseeeecerseseraeeenesseneeaes 21
Frank v. Relin,

L F.3d 1317 (2d Cit, 1993). eccceececeesceseeseeseeseesecseesecneesecsaeesesaesaeesecaeeseeneveesessesaseseeseeneeatens 1
Freedman v. Maryland,

380 U.S. 51 (1965) occ ccc ecceeeeneeeesceseerseneceaecatesecseesecnsesecsaecaeaeeaeeseseeseeeeenesseeseeeeneents 19, 20
Gonannies, Inc. v. Goupair.Com, Inc.,

464 F. Supp. 2d 603 (N.D. Tex. 2006) ooo..ceeccccec cece cceeeeeceseceeeeeeeseceeeseceetseeneveeenaeenevaeeaeennenees 9
Haig v. Agee,

453 US. 280 (L981) oe cccceeceeeccesceseeseescesecnneecsaecseaeesessecaevsecseeeceesessesseeaeeseesaeeesaeeeeeaeeseeasens 14
Heller v. District of Columbia,

670 F.3d 1244 (D.C. Cir, 2011) icc ceceecceeesceseeneeseescesecraesecsaecsevseeaeesesaeeseesaeenenseeseeaeeneents 27
Henderson v. Stalder,

287 F.3d 374 (Sth Cir. 2002) ooo. ccccecceceecceeesceseceeeseteceseceeeecesesesaeceeeseeaevseenaeeseaeseeeeeneverens 23
Holy Land Found. v. Ashcroft,

219 F. Supp. 2d 57 (D.D.C. 2002), 0... cececeecceceesceseeseeseeseesecseeecssessessesaeesecnevseeneeeseraeseeeaeeeeatens 1]
House the Homeless v. Widnall,

94 F.3d 176 (Sth Cir, 1996) occ cece ceccecceseeeeeseescesecreeesenaecsevseeaeesecseeseeeeeesesseeneeatens 7,12, 13
Huittron-Guizar,

678 F.3d L169 cece ceceecceeeseeeeeeeeseeseesecesesseraesacaecsevsecseesecsgesecssesseesecaeesesatesecaeeeseaeeseeaeeetats 24
Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,

S15 U.S. 557 (1995). cececcceseeceseeseeseeneesececeseenseeceeaecsevsecseesecneeseesaeeseseeaevereasesecseseeeeseeseeseensenes 12
In re Iraq & Afg. Detainees Litig.,

479 F. Supp. 2d 85 (D.D.C. 2007) ooo. ecceceecceceeseeseeseeseeseeeeseeecersesseeseeseesecneeeeeseeeeeseeaeeeenees 2
Johnson v. Moore,

958 F.2d 92 (Sth Cir, 1992) occ ceceecceceeeceseeseveeeeeesecseeseceaeesesaecseesecaeeseceeeseceteeeessesneeeeneeaes 24
Junger v. Daley,

209 F.3d 481 (6th Cir, 2000) oo c cc ceeecceceesceneceeeeeeseesecnevsecsseseessecaeeseenevseeseeseraeseeeaeeneestens 13
Karn v. Dep't of State,

925 F.Supp. 1 (D.D.C.1996) ooo ccceceecceceeceeseeeeeseeseesecneesecsceseeraesaeesecaeeseeseeseesessesseeseesseneeats 13
Katt v. Dykhouse,

983 F.2d 690 (6th Cir, 1992) cece ceeesceseceeeseeseeeeceeesececeeceaesseesecaeesecssesecaeesesaeeseeaseetats 17
Kirby v. City of Elizabeth,

388 F.3d 440 (4th Cir, 2004) ooo ccececceceeseeseeceesecseeseeseesecreesecsaeceeeaeeaeveeeaeeseceeeeecnaeenesseeeestens ]
Kleindienst v. Mandel,

A408 US. 753 (1972) ooo ceccccccceecceeesceseeseeseescesecnseseesaecsesecseesecaeeseeseeecessecsevseeaeeseseeeeesaeeeeeeeseeatens 18
Kleinman v. City of San Marcos,

597 F.3d 323 (Sth Cir. 2010) ooo. ccc ccc ceeeecescesevecceeesecseeseceeeesesaeceeesesateseceeveecneeeesaesneseeneeats 17

WASHSTATEC003267
Castadé a6 Q01dd3RARPD qoUEURNeAOS215F ile HRORP PAL PH2 Op Agave GF af1283

Laker Airways, Ltd. v. Pan Am. World Airways, Inc.,

604 F. Supp. 280 (D.D.C. 1984) ooo cccceccccccccccesceccecceseeeseseeceneesecaaceseesseesecesecaeeneseaeensessetsrenaes 14
Linick v. U.S.,

104 Fed. CL 319 (Fed. Cl. 2012) ooo.occcececcecccccccceeecesccaecuaecseeseeeeeeseceaeesaecaeecseeseeeseenseesseeeeees 18
Lorillard v. Pons,

ABA US. S75 (1978) ooo ccccecceceecceceeseeseescesecnevsecsceseeraecsesaecaeesecsevseessessesaesaeeseenevseeceseraeeeeeaeeneeatens 30
Lujan vy. Defenders of Wildlife,

S04 U.S. 555 (1992) oie ccc cece eseeeescesececeseceaecseeseeseesecssesecscecsesaeesesecaeeseeseeeeaeseesaeeseeseeneeats 24
Mance v. Holder,

2015 WL 567302 (N.D. Tex. Feb. 11, 2015)... ceceeceeccecceceeseeeeeaeceaeeaeesaeeneeeseenseenseeseeens 25
Marchese v. California,

S45 F.2d 645 (9th Cir, 1976) occ ececccccccceesceecceseceaeeseesseeseeesecssecsaesaeesseeseseaeenaeeneeeseesseeseeeeenaes 26
Martinez v. Mathews,

544 F.2d 1233 (Sth Cir, 1976) ooo cccc cece cescceneceeseecseeseeeeeecseecseessesenseecssseseenseeeees passim
Milena Ship Mgmt. Co. v. Newcomb,

804 F. Supp. 846 (E.D. La. 1992) ooo. cecccccecccescesceseceseeseceaecucecaeeseesseeaecnaceasesseeseeeeeeseenseeneeeas 8
Miss. State Democratic Party v. Barbour,

529 F.3d 538 (Sth Cir, 2008) oo... ce eee cccccccesccesccseeseesseeseeesecnaecsaccaeeeseeeessecraeeseeseesseeneeneenaes 23
Munn v. Ocean Springs, Miss.,

763 F.3d 437 (Sth Cir, 2014) oo cece cece cee cesecececceessesseceaeenaeeneeseeeneeesesnaeensesneeseeeneess 27, 28
N.Y. State Club Ass'n v. City of New York,

A87 US. 1 1987) ooo ececccccecceeescecececeseesevsecseesecesececesessesaecaecsecaeesecsaeeseesecsevsesiavsseraveeenaeerevaeeneetens 21
NAACP v. Kyle, Tex.,

626 F.3d 233 (Sth Cir, 2010) oo. ieee cece cececccceccesccseeseesseeseeesecsecsaesaseseeeseeeseenaeeseeeaeesseeseeeeenaes 23
Nation Magazine v. Dep't of Def.,

762 F. Supp. 1558 (S.D.NIY. L99D) cence ccc cee cece cecceeseeseeceeeseeeseceacescesseesecesecnaeeseecaeessesseeseenaes 14
Nat'l Rifle Ass'n v. ATF,

700 F.3d 185 (Sth Cir, 2012) occ cecceccccccceceeceeecaecesecseeseeeseceseenaecneecseeeseeseeseenaee 24, 25, 26, 27
Near v. State of Minn.,

283 U.S. 697 (L938 LD) occ ecceceecceeeseeseesceseeseesecseesecnaessesaecaeeseesevsecsaessesaessesseenevseeeeeeeraeeeeeaeeeeatens 20
Osterweil vy. Edmonson,

424 F. App’x 342 (Sth Cir. 2011) oo. eececccccccceeeccecceseseaeseceeseesseeseceaecnaeeseecaeeneesetneenseeseeees 24
Planned Parenthood Ass'n of Hidalgo Cnty. Tex. v. Suehs,

692 F.3d 343 (Sth Cir, 2012) ooo cecccecccecccccceceeee cess cesecseecseeeeesecaccesesseecacenseeseenseenaeeeeens 2,7, 14
Promotions y. Conrad,

420 US. 546 (1975) ooo ceccecceceecceseecceseeseesecscesecneesecnaecsesseesecsecseesecseeccesaesseesecaeeseeseeseceaetaeeseeseeatens 20
Pub. Citizen, Inc. v. Bomer,

274 F.3d 212 (Sth Cir, 2001) ooo ccccccccec cece cesccecccsceeeeesseeaeceaecneesaeseeceseeesecsaceneesseeneeeeeneeneseeeees 23
Reeves v. McConn,

631 F.2d 377 (Sth Cir, 1980) ooo. ccc cece cecceecce cece ceeseeeeeseceaecsaecaeeeseeseeesecaeeaesseeseceneeeeenaes 28
Reliable Consultants, Inc. v. Earle,

S17 F.3d 738 (Sth Cir, 2008) ooo... cece cccccceeeceesccsseeseesseeseeesecnaecsaecaeesseeseessecraeesecseesseeseeeeenaes 25
RTM Media, L.L.C. v. City of Houston,

584 F.3d 220 (Sth Cir, 2009) ooo. ccccccceccesceeseeececseesseeseceaecnaeeseseeeeeeesecsacesesseeseeeneeneenass 17
Scott v. Flowers,

910 F.2d 201 (Sth Cir, 1990) ooo ecceecccccce cece ceacceseceeecseecseesecesecnaeenaeeseeseeeeeeaeeeaeeaeeneeeseessees 1

WASHSTATEC003268
Castadé a6 Q01dd3RARPD qoUEURNeAOS215F ile tRORP PAL PH2 p dgaUr df af1283

Sec'y State of Md. v. Munson,

A467 US. 947 (1984) ooo ceceecceeecceseeseeseescesecneesscsaeesesecseesecaeeseeseeceeaesseeaeeaeesecaeneesaeeeeeaeeseeatens 22
Siegel v. Lepore,

234 F.3d 1163 (11th Cir, 2000) ooo. cece ceccceccee cece seeneecaceneceseenacceaeeseeeaeecseeseenaeenseeneeeaeeneees 9
Spence v. Washington,

ALS US. 405 (1974) occ ccececceceesceseesceseenevsececeecnaecaesaecsevsecsevseessesnesaesaeeseenevseeseseraeeeeeaeeneeatens 12
Teague v. Reg'l Comm'r of Customs,

404 F.2d 441 (2d Cir, 1968)... ccc cece cece cecesseeseeseceesecuaeseeceseesseeseceneenaeeseseaeensesetneeenseeseeees 20
Texas v. Johnson,

AOL US. 397 (1989) ooo ceccecceececesceseesecseesecenececesessecsecaeesecacesecsaeseesecsevseciavseereveeenaeenevaeeneeatens 12
Thomas v. Chicago Park Dist.,

534 U.S. 316 (2002)... ccecceceececceseeseesececessesseseeeaecsevsecseesesnaeseesaeeseseeaeseeeaeeseeseeeseeseeseeaeensenes 21
Tough Traveler, Ltd. v. Outbound Prods.,

60 F.3d 964 (2d Cir, 1995). ceceecceceeeceseeseeseeaeeseeseesecneesecsaeeseseeseesesaeesecseeeeenseeseeseeneestens 9
Turner Broad. Sys., Inc. v. FCC,

S12 U.S. 622 (1994) oie ccc ccccsceseeeecsescceceseceaeesevaecaecsecaeesecesessesaecaesesatesecaeeeecneeseraeenesseneeaes 15
U.S. Civil Service Comm. v. Nat'l Ass'n of Letter Carriers,

A13 US. 548 (1973) ooo cceceecceeeseeseescesecneesecsceecnaecaesaecaevseesevsecsaessesaesaeeaeenevseeeeseraeeeeeaeeneeatens 28
U.S. v. 12 200-Ft. Reels,

AV3 US. 123 (1972) ooo cccecceceecceeeseeseeseeseeneeseesceseenaeesesaecaeesecseesecsaessesaesaeesecaevseeseeeesaeeeeeaeeseeatens 14
U.S. v. Bell,

A414 F.3d 474 (3d Cir, 2005)... ccccccec cece cesccncececeneeeseenaeceaeeneesaeeeseeseceaeceaceasesaeeseeseenseenaseeeens 17
U.S. v. Chi Mak,

683 F.3d 1126 (9th Cir, 2012) ooo cece cece ceeeceneeecseecsseeseeeseeeeseecsesssesenseecesesieensneeees passim
U.S. v. Edler Indus.,

579 F.2d 516 (9th Cir, 1978) ooo .ccccceccccccccecesecnseceneeecseecseesseeeseeecseecseessecenseecseseseenseeeees passim
U.S. v. Gurrola-Garcia,

547 F.2d 1075 (9th Cir. 1976) oo. ceccecccccccccccceescceeeesceeseeseeeseceaecsaecaeecseeseeesecacesesseeseceneeeeenaes 26
U.S. v. Hicks,

980 F.2d 963 (Sth Cir, 1992) occ ccc ccscceccesecseeseeeseeeeesecnaecsaceaeeseeeeessecraeesesseesseeseeeeenaes 21
U.S. v. Hoffman,

10 F.3d 808 (Oth Cir. 1993) ooooccceccccecceccceeccscesseeseeeeecuaesnaeeseeceeessesseceaeenseeseecaeeneeseeneenseeeeees 17
U.S. v. Huitron-Guizar,

678 F.3d 1164 (1Oth Cir, 2012) ooo ei ccec cece cece cescenceceeeeseesecuaeceaecaeeceesseeeseensesaecaeesseeneeneenase 16
U.S. v. Mandel,

914 F.2d 1215 (Oth Cir, 1990) ooo cece ccecceecesecsceseeeseeesecuseceaecaeecaeeseeeaeenaeeseeeaeesseeseeeaeenaes 18
U.S. v. Martinez,

904 F.2d 601 (11th Cir, 1990) ooo ccc cc cee ceeccecceeseseeeeecesecseceaceseesseeseceaecaeensesseessesseeseeenaes 18
U.S. vy. Marzzarella,

614 F.3d 85 (3d Cir. 2010)... cccecececccscceecceceesecesececesseeseeesecaecsaecaeecseeseeeaecaeessesseeseceneeeeenaes 26
U.S. v. Merkt,

794 F.2d 950 (Sth Cir, 1986) ooo ceccceceeecesecesecnaeesaecseececesecesecnaecsaesseesseeeseseenaeenaeeneesseeseees 2
U.S. v. O'Brien,

B91 U.S. 367 (1968)... cccencenceseesceecrseeeeeaecaeesecaeesecneeseesaecseaesaeesesseeeeeseenenseeseeseeneents 12,17
U.S. v. Posey,

864 F.2d 1487 (9th Cir. 1989) ooo cece ces ceee cece cece cseeeeeeeeaecnacensecaeeceteseceseeaeeaeeeeeseeeess 17, 18

WASHSTATEC003269
Casgadé @-o6- 201603 RAR PD qouEURNeANS215F ile tROEP PAL PH2 Ip dyaos GF 1283

U.S. v. Ramsey,

ABT US. 606 (1977) ooo cccccceceeceecceceeseeseseeesecaeesecaeesecseesecseeeseraeeataecaeeseeaeeseeeeesenaeesesseeaeeatenees 2,3
U.S. v. South Carolina,

720 F.3d 518 (4th Cir. 2013) ooo. ceeeecesceseeecceeeseesceseceaeesceaecaeesecatesecseesecsseeeesaeentseeneeats 1]
U.S. v. W.T. Grant Co.,

BAS U.S. 629 (1953). ececcccceceecceseeseeseeseesecssesecsaecaesesseesessevsecsceseraesaesaeeaevseeaeesesaessesaeeseeeeeeatens 9
U.S. v. Yakou,

428 F.3d 241 (D.C. Cit, 1995) ooo ccceeecceceesceseeseeseeseeseeseesecsaecsessesseeseeieeseeeeseeeaeeeeeseeneeatens 30
Voting for Am. v. Steen,

732 F.3d 382 (Sth Cir. 2013) oo. cccccceccccecceeescesececeseeseeeeeseesececesecesesseesecaeesecaseseceaeeseeaeeseeaeeneats 16
W. Ala. Quality of Life Coal. v. US. Fed. Highway Admin.,

302 F. Supp. 2d 672 (S.D_ Tex. 2004) oo. ccccccscesceecesceeceesececeesevaeeaeeseeaseseceeeeeenaeenesaeeneestens 9
Ward v. Rock Against Racism,

AOL US. 781 (1989) onc ccceceeeccecececeseeseesecseesecaeesecnaeseesaeesessecaeesesaeeseeseeseeaeseesseeneeneenteats 15,21
Warth v. Seldin,

A422 US. 490 (1975) ooo ecceccecceceseesececeseeseesecesescuaecaeesecacesecaeesecesesessecaeeseesevseceatereraeseeeieeseverens 21
Water Keeper Alliance v. Dep't of Def.,

152 F. Supp. 2d 155 (D.P.R. 2001)... cee ecccecceceeecesceeceeeeecsaeeseraeeseeaesaeeseeneeceeseesesseeaeeseneeats 1]
Winter v. Natural Res. Def: Council,

S55 U.S. 7 (2008)... ccceceeccecceceeeeneesecsceseensesecsecaevsecseesecraeseesaecaevseesevsesneeeeeeeeeeerseeeeatenees 7,8, 11
Wireless Agents, L.L.C. v. T-Mobile USA, Inc.,

No. 3:05-CV-0094, 2006 WL 1540587 (N.D. Tex. June 6, 2006) 00... cccceeceeeeeeeeteeteeees 9
Wolfe v. Strankman,

392 F.3d 358 (9th Cir, 2004) ooo. cceceecceeesceseeceeseeseeseeseesecreesecsaceseaeeaeveeeseeseceeeeeensesseeseeeessens ]
Statutes
22 ULS.C. § 2751 et SOQ., oo. eccc cc cccccccccececscececseesesseecesseesesseesesueesnseeeesaeeenseeeerseeeenseeeesseesenieeeenseteesies 3
22 U.S.C. § 2778 (a1). ececeecceceecceseeseeseeseeseeneesececeseensecseeaecsevsesseeseenevseseaeeseraeeaeeeeaeeats 3, 11, 15, 29
50 U.S.C. § 5(D) (1964) ooo cccceccneeeecececeensecsensecaeesecnevsecaceseerseesesaessevsesaeesecsaeeeaeeseraeeaeeseentes 20
22 U.S.C. § 2778(a)(2) oc ececeecceceecceseeseeseeseesecreesececeseevsecaeeseeseesecsceseeraeeaesaecaeeseeseeeeaeseesaseseeaseneeate 29
22 U.S.C. § 2778(D)CL (AVG) 00. e eee ccccceecceceececeeececeeseveecaeeaeeaeesecesesscsaecaeesesatesecaeeecsaeseesaeeaneseneeae’ 29
22 U.S.C. § 2778(D)(2) occ ceceecceccecceecceseesevsecesescereesecaecseveeeaeesecacesecssessesecaeesesatesecaveseeseeseeaseattese 29

Regulations

22 CAPR. § 120.10 coos cccccccescssssesssssvessssssvessssvvesssssvessssivsssssisssssiessssivessstiessssuvesssressssasevesssneeees 19,21
22 CFR. § 120,10(8).cccccccccsssssssssssesssssvesssssvessssseeessssesssstvessssivesssssessssisssssiesssseesssssieessssevesssseeees 28
22 CFR. § 120.10(a)(1) cocecccsccccsssssesossssesssssvessssssesesssevessssesssassusssssseesestssssssvesessstsseseveessssieesesseeess 7
22 CF.R. § 120.10(a)(5) .ccccccesscsssceesssssvessssssesssstvesssssesssssivesssssesesstvessssiessssissssssivesessiesssseessssevees 22
22 CAPR. § 120.16 ooccccccccccccssssssesssssecsssssvesesssvessssssesessvisssssseseassesessssvessasusessssvesseseesessevessssseecesseeees 4
22 CIF.R. § 120.1 7(a)(L) cocsecccscvessovsssesssssevssssseessssvesessssssessevessssivesesssvsssssivessssteessssiessssivesessseesesseees 4
22 CLF.R. § 120.17(a)(3) seccccccccesssssseesssssvesesssvesssssvesessssssssssesssssesesssseesssssuessssieessssitesessesessssieesesseeees 4
22 CAFR. § 120.17(a)(4) oocecccscccscsssseesssssvesssssvesssssvesessssesssssesssssusssssesssssieessssvesssseesestevesestseesesseeess 4
22 CAPR. § 120.3 cocccccecccccscssssesssssvesssssvessssssesssstivessssssssssivssssstesesssessisivessssissssssivessssiessasvessssevees 27
22 CAFR. § 120.4 oooccccccccceessosssvessssuvesssssvessssseesssssesesssessssesssassusessssevessstsssssssivesessstssesnvesssueesesseeess 4
22 CLE.R. § 120.4(A)(1)-(2) ecccceeccssecessssssessssssesssssvessssssesessevessssivesessivessssivessssiuesessitesssseeesessieessssees 5

WASHSTATEC003270
Castadé a6 Q01dd3RARPD qouEURNeAOS215F ile HRORP PAL PH2 Ip dyane GF af1283

22 CAFR. § 12D U(D)(Q) cecceseccssccecssssevesssssvesesssvesssssvesessseesssstvesssssesessssesssssieesssseesessiectsseesssssieesesseeees 3
22 CAPR. § 25. VD cose ccccscesssssseccssssvesssssvssssseessstvesssssesssssuessssevesesssessssessssssiuessssavessssusesssseesssnevess 28
22 CAFR. § 125.11 (a)D) ccccccssssecossssessssseessssseesssstvessssssssssuvesssssesessivessssiessssissssssivesessiessssevessseevees 30
22 CAFR. §§ 120-130 .ccccccecccsscecsssssvesssssvessssivessssssesssssevssssisssassuvessssvessssssssssvesessitssestevesssseesesseeess 4
22 COFAR. Part 120...ccccccccscsssssssessovssvesssssvvsssssvesssssvessssevessssivessssevesesssusesssavesssssuessasisesssieesesseeeessees 16
22 CAPR. Part 12. occccccccsccccssssessssssvesevssssssssvesessseesesssesssssevessssevessssesesstissssssesstseesssseeseaeeeees 3,19

Executive Orders

Executive Order 12637 .........0.cccccccccccsecnsecccevecceececceeeesceessececuesraessacaceesssessacacaesrastsssanesrsstssseneversneees 4

WASHSTATEC003271
Catad2é@-a6- 201603 RAR PD qoYbURNEAS215F iE HEOSP PAL PE2 Op deeceolGy af1283

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintiffs, §
8

V. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., §
Defendants. §

 

DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION

At issue in this litigation is the United States’ system of export controls for weapons—
laws and regulations that seek to ensure that articles useful for warfare or terrorism are not
shipped from the United States to other countries (or otherwise provided to foreigners), where,
beyond the reach of U.S. law, they could be used to threaten U.S. national security, foreign
policy, or international peace and stability. Plaintiffs challenge restrictions on the export of
Computer Aided Design (“CAD”) files that are indispensable to the creation of guns and their
components through a three-dimensional (“3D”) printing process. There is no dispute that the
Government does not restrict Plaintiffs from sharing CAD files domestically or from using CAD
files to make or acquire firearms in the United States. Nonetheless, Plaintiffs seek a mandatory
preliminary injunction to bar the Government from preventing the export of these design files,
which can be easily used to manufacture arms overseas. Plaintiffs’ characterization of such an
export as the mere “publication” of information is wrong—the CAD files unquestionably control
the functioning of a 3D printer and cause it to manufacture firearms. Whatever informational
value there may be in the process by which 3D printing occurs, the CAD files are also functional,
directly facilitate the manufacture of weapons, and may properly be regulated for export. As set

forth below, Plaintiffs’ motion for a preliminary injunction should be denied.'

 

' Injunctive relief designed to affect the conduct of a government entity is available only from
official-capacity defendants. See Scott v. Flowers, 910 F.2d 201, 213 n.25 (Sth Cir. 1990);
accord Wolfe v. Strankman, 392 F.3d 358, 360 n. 2 (9th Cir. 2004): Kirby v. City of Elizabeth,
388 F.3d 440, 452 n.10 (4th Cir. 2004); Frank v. Relin, 1 F.3d 1317, 1337 (2d Cir 1993); Feit v.
Ward, 886 F. 2d 848, 858 (7th Cir. 1989); In re Iraq & ‘Af Detainees Litig., 479 F. Supp. 2d 85,
118-19 (D.D.C. 2007). This brief is therefore filed only on behalf of Defendants in their official’

WASHSTATEC003272
Catadé@-o6- 201603 RAR PD qoYsURNEeAS215F le HROP POL PE2 Op qyenes lds af1283

The Fifth Circuit and the Supreme Court have set forth a demanding four-part test to

obtain a preliminary injunction and require that a party seeking such an “extraordinary remedy

. Clearly carr[y] the burden of persuasion” on each element. Planned Parenthood Ass’n of
Hidalgo Cnty. Tex. v. Suehs, 692 F.3d 343, 348 (Sth Cir. 2012). Plaintiffs here have not even
attempted to demonstrate: (1) “a substantial threat of irreparable injury if the injunction were not
granted,” (2) “that their substantial injury outweigh[s] the threatened harm to the party whom
they [seek] to enjoin,” or (3) “that granting the preliminary injunction would not disserve the
public interest.” /d. As Defendants show below, while Plaintiffs face little immediate harm,
entry of an injunction would be likely to irrevocably harm national security and foreign policy
and damage the public interest. Under these circumstances, Plaintiffs’ failure to address the legal
requirements for a preliminary injunction alone warrants the straightforward denial of their
motion without addressing the legal issues raised by Plaintiffs’ arguments on the merits.

Nonetheless, Plaintiffs also have no likelihood of success on the merits. The
International Traffic in Arms Regulations (‘ITAR”) regulate only the export of defense articles
and defense services for the legitimate and important purpose of protecting national security and
U.S. foreign policy interests. “Control of one’s borders . . . is an essential feature of national
sovereignty,” U.S. v. Merkt, 794 F.2d 950, 955 (Sth Cir. 1986), and it is well established that the
United States has authority to regulate the trafficking of articles, particularly military articles,
across those borders. See U.S. v. Ramsey, 431 U.S. 606, 619 (1977) (“border search” exception
to Fourth Amendment rooted in “different rules of constitutional law” than apply domestically).
Plaintiffs characterize the cross-border transmission of digital instructions that

automatically generate firearms as the “publication” of expression and claim that any licensing
requirement on such export is an impermissible prior restraint on speech. But that claim is
wrong both factually and legally. The Government does not seek to limit Plaintiffs from
spreading ideas or information about 3D printing, but rather seeks to apply the generally

applicable conduct regulation on exports of arms to CAD files that indisputably control the

 

capacities, and the term “Defendants,” as used herein, does not include the individual-capacity
Defendants in this action.

WASHSTATEC003273
Catadé @-o6- 201603 RAR PD qoYsUREeAOS215F le HROSPPOL PE Op dyenezler af1283

functioning of a 3D printer and direct it to manufacture firearms. For these reasons, as other
courts have concluded, the claim that the First Amendment forbids application of ITAR’s export
requirements to these items is meritless.

There is also no dispute that Plaintiffs may use these CAD files to make or acquire
firearms in connection with their right to keep and bear arms under the Second Amendment.
That Plaintiffs have not done so because they wish to “facilitat[e] global access to arms,”
Complaint (“Compl.”), ECF No. | at € 1,” calls into doubt whether their Second Amendment
rights are even at issue, and in any case, Plaintiffs’ Second Amendment and other claims
likewise fail to satisfy the essential minimums of the legal theories that Plaintiffs assert. The
Court should therefore deny Plaintiffs’ motion.

BACKGROUND
L Statutory and Regulatory Framework

The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the
President, “[i]n furtherance of world peace and the security and foreign policy of the United
States” to “control the import and the export of defense articles and defense services” and to
promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1). At the heart of the AECA is the
United States Munitions List (““USML”), an extensive listing of materials that constitute “defense
articles and defense services” under the AECA. 22 C.F.R. Part 121. Category I of the USML
includes all firearms up to .50 caliber, and all technical data directly related to such firearms. See
22 C.F.R. § 121.1()(a). Technical data is information that “is required for the design,
development, production, manufacture, assembly, operation, repair, testing, maintenance or

modification of defense articles.” Jd. § 120.10(a).? Section 2778(a) of the AECA authorizes the

 

* See Mem. in Support of Pls. Mot. for Prelim. Injunction, ECF No. 8 (“PI. Br.”), Ex. 1 § 2 (Decl.
of Cody Wilson); id. at App. 270 (deposit from prospective foreign “Ghost Gunner” buyer).
Technical data includes information in the form of blueprints, drawings, photographs, plans,
instructions or documentation,” and broadly exempts information already in the public domain,
as defined in Section 120.11. Jd. § 120.10. On June 3, 2014, the State Department issued a
Notice of Proposed Rulemaking to update, inter alia, the definitions of “technical data” in the
ITAR, the scope of the “public domain” exemption, and the application of ITAR to technical
data on the Internet. See 80 Fed. Reg. 31525; Aguirre Decl. § 11. The proposal would clarify
that CAD files are a form of “technical data” and make explicit that providing technical data on a
publicly accessible network, such as the Internet, is an export because of its inherent accessibility
to foreign powers. 80 Fed. Reg. 31525. As relevant here, the clarified definitions in this NPRM

3

WASHSTATEC003274
Catadé @-o6- 201603 RAR PD qoYHURNEeAS215F le HRORPPALPE2 Op qyenesler af1283

President: (1) to designate those defense articles and services to be included on the USML; (2) to
require licenses for the export of items on the USML; and (3) to promulgate regulations for the
import and export of such items on the USML. /d. The President has delegated to the State
Department this authority, and the Department has accordingly promulgated the ITAR, which is
administered by the State Department’s Directorate of Defense Trade Controls (“DDTC”). See
Executive Order 13637(n)(iii); 22 C.F.R. §§ 120-130.

Importantly, ITAR does not regulate any activities except those that constitute “exports,”
i.e., the transfer of defense articles abroad or to foreign persons. ITAR’s definition of exports
includes, in relevant part: (1) “[s]ending or taking a defense article out of the United States in
any manner,” 22 C.F.R. § 120.17(a)(1); (2) “[d]isclosing (including oral or visual disclosure) or
transferring in the United States any defense article to an embassy, any agency or subdivision of
a foreign government,” id. § 120.17(a)(3); and (3) “[d]isclosing (including oral or visual
disclosure) or transferring technical data to a foreign person, whether in the United States or
abroad.” /d. § 120.17(a)(4).

In the vast majority of circumstances, there is no doubt as to whether a particular item to
be exported is a defense article or defense service. See Declaration of Lisa V. Aguirre (“Aguirre
Decl.”) € 19. For those cases in which there is doubt, however, ITAR contains a “commodity
jurisdiction” (“CJ”) procedure. Upon written request, the DDTC will provide potential exporters
with a determination as to whether the item, service, or data is within the scope of TAR. 22
C.F.R. § 120.4. These assessments are made on a case-by-case basis through an inter-agency
process, evaluating whether the article is covered by the USML, is functionally equivalent to an
article on the USML, or has substantial military or intelligence application. See id. § 120.4(d).
I. Defendants’ Regulation of Plaintiffs’ Conduct

On May 8, 2013, shortly after learning about Defense Distributed’s unrestricted posting
of CAD files to the Internet, the DDTC’s Enforcement Division sent a letter to Defense

Distributed noting that “it is unlawful to export any defense article or technical data for which a

 

would simply confirm that treatment of the Plaintiffs’ posting of the CAD files to the Internet
under the current regulations would remain the same, and thus Defendants do not anticipate the
NPRM would impact application of the ITAR to the files at issue in this case.

4

WASHSTATEC003275
Catadé @-a6- 201603 RAR PD qoYHURNEeAOS25F le HEO PPLE PE Op dyenbaldf af1283

license or written approval is required without first obtaining the required authorization from the
DDTC.” Pl. Br. at App. 14; see Ex. 1. Observing that “disclosing (including oral or visual
disclosure) or transferring foreign data to a foreign person, whether in the United States or
abroad, is considered an export,” DDTC requested that Defense Distributed submit CJ
determination requests for ten CAD files and that Defense Distributed “treat [this] technical data
as ITAR-controlled” until DDTC could “provide[] Defense Distributed with final CJ
determinations.” Pl. Br. at App. 14-15. These files included “a trigger guard, grips, two
receivers, a magazine for AR-15 rifles, and a handgun named ‘The Liberator.’” Pl. Br. at App. 1,
{ 3. DDTC therefore suggested that the technical data be removed from Defense Distributed’s
website—i.e., a location in which it would be disclosed without limitation to a foreign person,
see 22 C.F.R. § 120.16, should any foreign person visit Defense Distributed’s website and
download the file, during the review process. Defendants did not suggest in any way that
Defense Distributed’s CAD files could not be provided to U.S. persons within the U.S. or
otherwise used, altered, or discussed in ways that would not constitute “exports.”

On June 21, 2013, Defense Distributed filed CJ requests for the ten items identified in the
DDTC letter. Defense Distributed described its submissions as “data files” that are “essentially
blueprints that can be read by CAD software . . . [as] a means of creating physical 3D models of

objects.” Pl. Br. at App. 208. These data files instruct 3D printers to create:

(1) sixteen... parts and components of the [“Liberator”] pistol [which] could be
assembled into a single shot .380 caliber firearm;

(2) a barrel and grip for a .22 caliber pistol;

(3) a solid piece of plastic in the shape of [a 125 mm BK-14M High Explosive Anti-Tank
(“HEAT”) Warhead];

(4) a plastic piece in the shape of [a 5.56/.223] muzzle brake;

(5) nineteen .. . components of a pistol slide for the Springfield XD-40;

(6) a slip-on sound moderator for an air gun;

(7) “The Dirty Diane” . . . an oil filter silencer adapter;

(8) a model of a sub-caliber insert [for] a cylinder with a .22 bore;

(9) Voltock Electronic Black Powder System . .. models of cylinders of various bores;

(10) amodel ofa sight for a VZ-58 rifle.

Pl. Br. at App. 210.
At no time did Defense Distributed inquire about whether ITAR would affect its

distribution of CAD files to U.S. persons within the United States or would limit its ability, or

WASHSTATEC003276
Catadé@-o6- 201603 RAR PD qoYsURNEAS215F IE HEOP POL PE2 Op qeeces lor af1283

that of other U.S. persons, to use the CAD files in 3D printing.“

While the Government reviewed Defense Distributed’s first CJ ten requests, Defense
Distributed submitted an additional request on January 2, 2015, seeking a determination on: (1)
the “Ghost Gunner,” a “3-axis, computer-numerically-controlled [machine] . . . designed,
developed, and manufactured by Defense Distributed to automatically manufacture publicly
available designs with nearly zero user interaction.” Pl. Br. at App. 267 (emphasis added). On
April 15, 2015, DDTC provided a CJ determination to Defense Distributed, finding that the
Ghost Gunner would not be subject to the jurisdiction of the Department of State (although
“project files, data files, or any form of technical data for producing a defense article” would be
subject to ITAR jurisdiction). /d. at App. 280-81.

On June 4, 2015, review of Defense Distributed’s first ten requests was completed and
DDTC provided CJ determinations for the requested items. See Aguirre Decl. § 28. As
explained in DDTC’s determination letter, the Department of State determined that only six of
the CAD files were subject to ITAR control: those for the “Liberator pistol,” “.22 [caliber]
electric [pistol],” “5.56/.223 muzzle brake,” “Springfield XD-40 tactical slide assemble,” “sub-
caliber insert,” and “VZ-58 front sight.” /d. In finding the CAD files to be within the
commodity jurisdiction of the State Department, DDTC classified the CAD files as technical
data under Category I, subsection (i) of the USML, relying on the definition of technical data in
§ 120.10(a)(1). As DDTC’s letter explained, these determinations require that a “license or other
approval . . . pursuant to the ITAR” be obtained before any export of these CAD files. /d.

As to the items determined to be within ITAR’s commodity jurisdiction, the CJ review
process concluded that Defense Distributed’s CAD files constitute electronic data that can be
used, in conjunction with a 3D printer, to automatically, and without further human intervention,

generate a defense article or a component of a defense article identified on the USML. See

 

* ITAR jurisdiction is limited to exports of defense articles and related technical data and does
not prohibit the transmission of defense articles from one U.S. person to another known to be a
U.S. person within the U.S. Although DDTC’s May 8, 2013 letter expressed DDTC’s concerns
about Defense Distributed’s unrestricted postings to the Internet, the availability of online
material to users outside the U.S. can be limited in a number of ways. For example, Internet
users can be generally located using their Internet Protocol addresses. See generally AF
Holdings, v. Does 1-1058, 752 F.3d 990, 996 (D.C. Cir. 2014) (discussing geolocation services).

6

WASHSTATEC003277
Catadé @-a6- 201603 RAR PD qoYHURNEeAS25F le HEO RP PAL PE2 Op qeeneelér af1283

Aguirre Decl. 9 29-30. The CAD files are “technical data” that are regulated by the ITAR
because, absent such regulation, providing the CAD designs to a foreign person or foreign
government would be equivalent to providing the defense article itself, enabling the complete
circumvention of ITAR’s export regulations.

LEGAL STANDARD

“A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). Rather, a plaintiff seeking a preliminary
injunction must show: “(1) a substantial likelihood of success on the merits, (2) a substantial
threat of irreparable injury if the injunction were not granted, (3) that their substantial injury
outweighed the threatened harm to the party whom they sought to enjoin, and (4) that granting
the preliminary injunction would not disserve the public interest.” Suehs, 692 F.3d at 348. “In
each case, courts must balance the competing claims of injury and must consider the effect on
each party of the granting or withholding of the requested relief.” Winter, 555 U.S. at 24. Due
to its “extraordinary” nature, no preliminary injunction should be “granted unless the party
seeking it has clearly carried the burden of persuasion on all four requirements.” /d. (internal
quotation omitted).

Here, Plaintiffs’ burden is even higher, given the nature of the injunction they seek.
Plaintiffs ask this Court to enjoin Defendants “from enforcing any prepublication approval
requirement against unclassified information under the International Traffic in Arms
Regulations.” Proposed Order, ECF No. 7, at 1. This request constitutes “[m]andatory
preliminary relief, which goes well beyond simply maintaining the status quo pendente lite.”
Martinez v. Mathews, 544 F.2d 1233, 1243 (Sth Cir. 1976) (citations omitted). Such relief “is
particularly disfavored, and should not be issued unless the facts and law clearly favor the
moving party.” J/d. (citations omitted); see also Milena Ship Mgmt. Co. v. Newcomb, 804 F.
Supp. 846, 852-55 (E.D. La. 1992).

ARGUMENT
L Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied.

Plaintiffs must persuasively demonstrate that each of the four conditions for a preliminary

WASHSTATEC003278
Catadé@-o6- 201603 RAR PD qoYHURNEeAS215F le HEOSP PAL PE2 Op deece7 lof af1283

injunction is met, not just a single element of their choosing. See Winter, 555 U.S. at 20. This
requirement serves interests of critical importance; among them, “preserv[ation] of the court’s
ability to render a meaningful decision on the merits” based on a fully developed record and the
reasoned and considered arguments of the parties. Canal Auth. of State of Fla. v. Callaway, 489
F.2d 567, 573 (Sth Cir. 1974); Cir. for Biological Diversity v. Salazar, 706 F.3d 1085, 1090 (9th
Cir. 2013). Nevertheless, Plaintiffs have elected to rely on only one element of the standard:
their likelihood of success. They give short shrift—less than one page in a brief for which the
Court granted leave to extend the page limits to thirty—to the three other elements. Plaintiffs’
failure to address these other elements alone warrants denial of their motion.

A. Plaintiffs Have Failed to Carry Their Burden of Demonstrating Irreparable Injury.

As the Supreme Court explained in Winter, because “[a] preliminary injunction is an
extraordinary remedy,” courts must consider the actual “effect on each party of the granting or
withholding” of relief and do so “{i]n each case.” 555 U.S. at 24. But Plaintiffs have
disregarded this principle and offered no specifics to support their claim of irreparable harm
other than the allegation that Defendants have infringed upon their constitutional rights. See Pl.
Br. at 29. This pro forma statement—particularly in light of Defendants’ demonstration below
that Plaintiffs’ rights have not been violated—is insufficient to carry Plaintiffs’ burden to obtain
a mandatory injunction.

The presumption that alleged violations of constitutional rights can be sufficient to
presume irreparable injury for purposes of injunctive relief should only be made “where there is
an ‘imminent likelihood that pure speech will be chilled or prevented altogether’,” and the
circumstances presented here undercut Plaintiffs’ argument that such injury has occurred.
Faculty Senate of Fla. Int’l U. v. Winn, 477 F. Supp. 2d 1198 (S.D. Fla. 2007) (declining to find
irreparable harm in limits on foreign academic research) (quoting Siegel v. Lepore, 234 F.3d
1163, 1178 (11th Cir. 2000) (en banc)). First, Plaintiffs’ claim of imminent irreparable injury is
significantly undermined by their delay in seeking judicial relief. Plaintiffs challenge the State
Department’s application of the ITAR to unrestricted postings of technical data on their

website—an application of which they have been aware since receiving the State Department’s

WASHSTATEC003279
Castadeé 2-26: 201603 RAR PD qoYsURNEeAOS215F le HEOSPPALPE2 Op deeces ef af1283

May 8, 2013 letter. See Compl. {¥ 25-27. Nearly two years later, on May 6, 2015, Plaintiffs
filed this lawsuit. ECF No. 1. “[D]elay in seeking a remedy is an important factor bearing on
the need for a preliminary injunction.” Gonannies, Inc. v. Goupair.Com, Inc., 464 F. Supp. 2d
603, 609 (N.D. Tex. 2006) (quoting Wireless Agents, L.L.C. v. T-Mobile USA, Inc., No. 3:05-
CV-0094, 2006 WL 1540587, at *3 (N.D. Tex. June 6, 2006)). The two-year delay between the
challenged action and the filing of this lawsuit seriously “undercuts the sense of urgency that
ordinarily accompanies a motion for preliminary relief and suggests that there is, in fact, no
irreparable injury.” Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d Cir. 1995)
(internal quotation marks and citation omitted); see Brown v. District of Columbia, 888 F. Supp.
2d 28, 32 (D.D.C. 2012) (noting as relevant to the irreparable harm analysis the fact that plaintiff
waited almost seven months to file lawsuit).

Second, irreparable harm can be “neither speculative nor remote,” but must be “actual
and imminent.” W. Ala. Quality of Life Coal. v. U.S. Fed. Highway Admin., 302 F. Supp. 2d
672, 684 (S.D. Tex. 2004) (quoting U.S. v. W.T. Grant Co., 345 U.S. 629, 633 (1953)). As
discussed above, the State Department’s jurisdiction over Defense Distributed’s technical data
extends only to its export, and the State Department has not suggested that ITAR imposes any
limitation on Plaintiffs’ actual distribution of technical data to U.S. persons in the United States.
Yet despite actual knowledge of U.S. persons interested in obtaining this technical data,
allegedly including co-Plaintiff Second Amendment Foundation (“SAF”) and some of its
members, Defense Distributed has apparently done nothing to distribute the technical data in a
manner that would not constitute an export. Nor have Plaintiffs made any inquiry of Defendants
about any measures Defense Distributed could take that would allow it to post the technical data
on the Internet without violating ITAR. Plaintiffs’ apparent failure to exercise these options
undermines their claim that they have incurred an actual, imminent, and irreparable harm. In
these circumstances, Plaintiffs’ brief citation to inapposite case law does not demonstrate

“irreparable injury,” let alone satisfy the heightened standard for a mandatory injunction.

 

° The cases relied on by Plaintiffs presented immediate instances of harm not illustrated in
Plaintiffs’ threadbare allegations here. For example, in Deerfield Med. Ctr. v. Deerfield Beach,
irreparable harm existed with respect to an abortion clinic denied zoning privileges and its

9

WASHSTATEC003280
Catadé 2-96: 201dd3RAR PD qoYsURNEAS215F iE HEOSP PAL PE2 Op dyeceol Gy af1283

B. The Threatened Harm to the National Security and Foreign Policy Interests of the
United States From an Injunction Outweighs any Irreparable Harm to Plaintiffs.

As explained in detail in the Declaration of Lisa V. Aguirre, Director of the Office of
Defense Trade Controls Management, the Department of State has concluded that: (1) export of
Defense Distributed’s CAD files could cause serious harm to U.S. national security and foreign
policy interests; and (2) a preliminary injunction in this case would be likely to cause such harm.

As Plaintiffs described in their submissions to Defendants, their CAD files constitute the
functional equivalent of defense articles: capable, in the hands of anyone who possesses
commercially available 3D printing equipment, of “automatically” generating a lethal firearm
that can be easily modified to be virtually undetectable in metal detectors and other security
equipment. See Aguirre Decl. § 35; Pl. Br. at App. 208-59.° The unrestricted provision of such
undetectable firearms by U.S. persons to individuals in other countries—particularly those
countries with stricter firearms regulations that may not have the same security preparedness as
the United States—presents a serious risk of acts of violence in those countries. The State
Department is particularly concerned that Plaintiffs’ proposed export of undetectable firearms
technology could be used in an assassination, for the manufacture of spare parts by embargoed
nations, terrorist groups, or guerrilla groups, or to compromise aviation security overseas in a
manner specifically directed at U.S. persons.’ See Aguirre Decl. § 35. As with the export of
firearms themselves, these potential risks to U.S. foreign policy and national security interests
warrant subjecting Defense Distributed’s CAD files to ITAR’s export licensing of technical data.
C. The Public Interest Would be Disserved By a Preliminary Injunction.

The threat of harm to U.S. foreign policy and national security interests tilts the public

 

“physician and those women for whom he would otherwise perform the operation in the
meantime.” 661 F.2d 328, 338 (Sth Cir. 1981). Similarly, in Elrod v. Burns, the Court found
irreparable injury where challenged patronage requirements imposed on plaintiffs an obligation
to “pledge [] allegiance to another political party” and avoid “associat[ing] with others of [their]

olitical persuasion.” 427 U.S. 347, 355-56 (1976).

Indeed, in part for this reason, the Liberator design includes the insertion a sufficient amount of
metal into the resulting firearm to ensure its detectability. See Aguirre Decl. 35. Although this
instruction promotes users’ compliance with federal law prohibiting the manufacture of
undetectable firearms, federal law does not prevent the manufacture of undetectable firearms by
users outside the United States, and the Liberator remains operable without the inserted metal.

The harm is reinforced by the fact that entry of an injunction is likely to bring attention to the
availability of the CAD files on the Internet. See Aguirre Decl. € 37.

10

WASHSTATEC003281
Catad2é@-o6- 201603 RAR PD qoYHURNEeAS215F le HEOP PAL PE2 Op qyenzo2ey @f1283

interest factor heavily in the Government’s favor, particularly in the context of a mandatory
injunction. See Winter, 555 U.S. at 24; U.S. v. South Carolina, 720 F.3d 518, 533 (4th Cir.
2013) (“injury to the nation’s foreign policy” weighs in favor of the United States in public
interest inquiry); accord Water Keeper Alliance v. Dep’t of Def., 152 F. Supp. 2d 155, 163
(D.P.R. 2001), aff'd 271 F.3d 21, 34-35 (1st Cir. 2001). This is true even where, as here, the
harms from an injunction are likely to be felt abroad rather than domestically, because—as
recognized by Congress in enacting the AECA, see 22 U.S.C. § 2778(a)(1)—‘[b]oth the
Government and the public have a strong interest in curbing” violent regional conflicts elsewhere
in the world, especially when such conflict implicates “the security of the United States and the
world as a whole.” Holy Land Found. v. Ashcroft, 219 F. Supp. 2d 57, 84 (D.D.C. 2002), aff'd
333 F.3d 156 (D.C. Cir. 2003). Plaintiffs’ barebones discussion of the public interest cannot
supersede the demonstrated possibility of harm to national security and foreign policy provided
by Defendants. See Escamilla v. M2 Tech., 2013 WL 4577538 (E.D. Tex. 2013) (injunction that

would harm “issues of national security,” even “indirectly,” would disserve public interest).*

I. Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied Because Plaintiffs
Have Not Shown a Substantial Likelihood of Success on the Merits.

Plaintiffs have also failed to demonstrate either a likelihood of success on the merits for a
preliminary injunction or that “the facts and law clearly favor” their claims; accordingly, they

have failed to meet their burden for a mandatory injunction. See Martinez, 544 F.2d at 1243.

A. The Export of CAD Files That Function to Automatically Create a Firearm or its
Components is Not the Publishing of an Item of Expressive Speech.

Underpinning Plaintiffs’ First Amendment claims is the assumption that Plaintiffs seek to
“publish” CAD files for 3D printers and that doing so is no different than the “publication of an
idea.” Pl. Br. at 14-15. Plaintiffs themselves recognize this is a critical threshold issue on which
they must succeed, see id., but they have failed to make the requisite showing on the merits to

obtain a mandatory preliminary injunction.

 

* Importantly, because ITAR restricts only exports, any public interest in persons in the U.S.
obtaining Defense Distributed’s CAD files, whether to manufacture a firearm or for any other
lawful purpose, is not affected by the absence of an injunction. The possibility of such a public
interest therefore does not weigh against the Government’s interests in regulating the export of
the CAD files.

il

WASHSTATEC003282
Catadé @-o6- 201603 RAR PD qoYsURNEeAOS215F le tROP PAL PE2 Op qyenes2df af1283

Although “speech” under the First Amendment is not limited to written or spoken words,
Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995), the
Supreme Court has made clear that the First Amendment does not encompass all types of
conduct. See Texas v. Johnson, 491 U.S. 397, 404 (1989) (“[W]e have rejected ‘the view that an
apparently limitless variety of conduct can be labeled ‘speech’ whenever the person engaging in
the conduct intends thereby to express an idea’” (quoting U.S. v. O’Brien, 391 U.S. 367, 376
(1968))). At a minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley, 515 U.S. at 569;
Spence v. Washington, 418 U.S. 405, 409 (1974))). Cf Brown v. Entm’t Merchants Ass'n, 1318.
Ct. 2729, 2733 (2011) (First Amendment protects video games because they “communicate
ideas—and even social messages—through many familiar literary devices (such as characters,
dialogue, plot, and music) and through features distinctive to the medium (such as the player’s
interaction with the virtual world)”). The ITAR regulations at issue govern the export of defense
articles and defense services, including related technical data. As applied to Plaintiffs’ CAD
files, the regulations are properly focused on restricting an export that can unquestionably
facilitate the creation of defense articles abroad.

The CJ requests submitted by Defense Distributed to DDTC themselves illustrate that the
mere publication of ideas is not at issue. According to the CJ requests, the CAD files are
functional: “essentially blueprints that can be read by CAD software,” Pl. Br. at App. 208, to
“automatically” generate firearms, firearms components, or other defense articles, id. at 267.’
Further, in its commodity jurisdiction requests, Defense Distributed characterized its role solely
in terms of nonexpressive conduct: “Although DD converted this information into CAD file
format, DD does not believe that it created any new technical data for the production of the gun.”
Id. at 211. Plaintiffs’ own description of the items and planned course of conduct thus fails to
establish that the export of CAD files is mere “speech” for First Amendment purposes.

The cases on which Plaintiffs rely fail to establish that the law clearly favors their claim

 

” In the CJ determinations, Defendants concluded that only the CAD files, and not Defense

Distributed’s related files (such as “read-me’” text files), fell within the commodity jurisdiction of
ITAR.

12

WASHSTATEC003283
Catadé @-o6- 201603 RAR PD qoYbURNEeAOS215F le HEOP PAL PE2 Op qyene22aF af1283

that export of CAD files is an act of protected speech. Plaintiffs rely primarily on Universal City
Studios, Inc. v. Corley, a Second Circuit copyright decision holding that computer code and
computer programs can qualify for First Amendment protection. 273 F.3d 429, 445-49 (2d Cir.
2001). Yet Corley expressly distinguished, and thereby recognized the continuing validity of, a
prior Second Circuit opinion, CFTC v. Vartuli, which held that computer instructions that
“induce action without the intercession of the mind or the will of the recipient” are not
constitutionally protected speech. 228 F.3d 94, 111 (2d Cir. 2000); see Corley, 273 F.3d 448 at
n.20 (distinguishing from its holding Vartuli and other situations where “a human’s mental
faculties do not intercede in executing the instructions”), id. at 449 (confirming that code used to
communicate to a program user is “not necessarily protected” and that code used to communicate
to a computer is “never protected”). Importantly, Vartuli held that the fact that some users of the
computer instructions at issue might interact with those instructions, rather than simply following
them, did not change the constitutional analysis: it was the functionality of the code, not its use,
that determined whether the regulations were consistent with the First Amendment.'® See
Vartuli, 228 F.3d at 110-12. Plaintiffs’ failure to prove a substantial likelihood of success on this
issue alone would be a sufficient basis to deny their motion. See Suehs, 692 F.3d at 348.

Further, Plaintiffs’ stated intent to distribute their CAD designs abroad or across U.S.
national boundaries also suggests that the First Amendment’s application may be limited here.
“Tt is less [than] clear... whether even American citizens are protected specifically by the First

Amendment with respect to their activities abroad.” Laker Airways, Ltd. v. Pan Am. World

 

'” The other two cases cited by Plaintiffs also indicate that code that is purely functional does
not warrant First Amendment protection. In Bernstein v. U.S. Dep’t of Justice, 176 F.3d 1132,
1139-43 (9th Cir. 1999) and Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000), the courts held
that First Amendment protections extended to computer source code on the theory that it can be
read and understood by humans and, unless subsequently compiled, could not directly control the
functioning of a computer. See also Karn v. Dep't of State, 925 F.Supp. 1, 9.19 (D.D.C. 1996)
(computer source code alone is “merely a means of commanding a computer to perform a
function”). Even assuming, arguendo, that conclusion were correct as to the source code of
software here it is undisputed that the CAD files control the functioning of a device. Indeed,
here, the CAD files do not merely cause a computer to function generally, but specifically direct
a machine to manufacture a firearm and defense articles. Plaintiffs’ reliance on these cases also
ignores that the Ninth Circuit opinion in Bernstein was subsequently withdrawn and rehearing
granted, see Bernstein v. U.S. Dep't. of Justice, 192 F.3d 1308 (9th Cir. 1999), and that, after
remand, the plaintiff in Junger stipulated to dismissal with prejudice. See Notice of Dismissal,
Junger v. Dep’t of Commerce, No. 96-cv-1723-JG, Dkt. No. 123 (N.D. Ohio Nov. 16, 2000).

13

WASHSTATEC003284
Catadé @-o6- 201603 RAR PD qOYbURNEeAS215F iE HEOSP PAL PE2 Op qyeneacet af1283

Airways, Inc., 604 F. Supp. 280 (D.D.C. 1984) (finding that aliens have no First Amendment
rights abroad); see Bullfrog Films v. Wick, 646 F. Supp. 492, 502 (C.D. Cal. 1986) (“No
Supreme Court case squarely holds that the First Amendment applies abroad.”); cf’ U.S. v. 12
200-Ft. Reels, 413 U.S. 123, 125 (1972) (explaining that adjudication of rights at “national
borders” implicates “considerations and different rules of constitutional law from domestic
regulations”). Even courts that have applied the First Amendment to international speech have
recognized that overseas speech or conduct that endangers national security may be outside First
Amendment protection. See, e.g., Haig v. Agee, 453 U.S. 280, 308 (1981) (even “assuming . . .
that First Amendment protections reach beyond our national boundaries,” likelihood of damage
to national security rendered speech by a former CIA employee “not protected by the
Constitution”); accord Bullfrog Films, 646 F. Supp. at 502. Here, where Plaintiffs deliberately
seek to use the Internet to distribute CAD files abroad and have made no effort to engage in
purely domestic distribution, whether on the Internet or otherwise, their foreign distribution of
CAD files may not be protected by the First Amendment.

In any event, the Court need not resolve finally the constitutional question at this stage in
light of Plaintiffs’ failure to meet their burden with regard to the other required elements for an
injunction. Cf Nation Magazine v. Dep’t of Def:, 762 F. Supp. 1558, 1572 (S.D.N.Y. 1991)
(refraining from deciding, absent “a full record,” constitutional questions regarding the First
Amendment and military interests abroad). Moreover, as explained below, even assuming that
Defense Distributed’s files constitute protected speech, Defendants may properly restrict their

export, consistent with the First Amendment.

B. Even If Limiting the Export of CAD Files Implicates the First Amendment,
Defendants Are Likely to Prevail on Plaintiffs’ First Amendment Claims.

Plaintiffs’ First Amendment theory relies heavily on the notion that the Internet is merely
a means of “publication” of ideas, but this characterization misleads when describing CAD files
that generate defense articles and/or their parts with minimum human intervention. Plaintiffs
consistently use the terms “publish” or “publication,” see, e.g., Pl. Br. at 1, 5, 8, 13, 14, but in

fact it is an “export” that is at issue. ITAR does not prohibit Plaintiffs from distributing these

14

WASHSTATEC003285
Catad2é@-o6- 201603 RAR PD qoYHURNEeAOS215F le HEOSPPALPE2 Op qyenzacdt 1283

files to U.S. persons in the United States. Similarly, Defendants have not restricted Plaintiffs’
rights to use the Internet to discuss 3D printing, firearms, the Second Amendment, or engage in
other expression. Rather, the narrow issue here is Plaintiffs’ alleged desire to “facilitat[e] global

access” to the CAD files, i.e., to disseminate the automatic ability to make firearms worldwide.

1. ITAR’s Export Controls Are a Valid, Content-Neutral Regulation of Plaintiffs’
Conduct That Do Not Infringe First Amendment Rights.

Plaintiffs contend that ITAR’s export controls on technical data should be subject to strict
scrutiny, Pl. Br. at 23-24, but this argument is in error. “[R]egulations that are unrelated to the
content of speech” receive less demanding First Amendment scrutiny because they ordinarily
“pose a less substantial risk of excising certain ideas or viewpoints from the public dialogue.”
Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 642 (1994). And where the Government’s
purpose in imposing a regulation is “justified without reference to the content of the regulated
speech,” such regulation is content-neutral. Clark v. Cmty. for Creative Non-Violence, 468 U.S.
288, 293 (1984). It is the Government’s purpose, not other factors, that is the “controlling
consideration” in this determination. Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989).

ITAR regulates the conduct of exporting defense articles for the purpose of “further[ing]”
world peace [and] the [national] security and foreign policy interests” of the United States, 22
U.S.C. § 2778(a)(1), and Defense Distributed’s files function to “automatically” produce such
articles or their components. Pl. Br. at App. 267. ITAR’s regulation of technical data,
particularly Defense Distributed’s CAD files, is part and parcel of its regulation of the export of
defense articles, a regulation unrelated to the suppression of free expression. See U.S. v. Chi
Mak, 683 F.3d 1126, 1134-35 (9th Cir. 2012) (“AECA prohibits export without a license of
items on the USML without regard to content or viewpoint... , defines [] technical data based
on its function,” and is therefore “content-neutral”) (emphasis in original); U.S. v. Edler Indus.,
579 F.2d 516, 520 (9th Cir. 1978) (recognizing the equivalence for arms control purposes of
“military equipment” and the “blueprints specifying the construction of the very same
equipment’). The overarching policy objective set forth by Congress and the State Department

is to control the spread of defense articles abroad (and related services and technical data)

15

WASHSTATEC003286
Catadé @-o6- 201603 RAR PD qoYsURNEeAOS215F le HEOPPOLPE2 Op qyenes2oF af1283

because munitions and materiel can be used to jeopardize the United States’ security interests, a
content-neutral interest.'' See Emergency Coal. to Defend Educ. Travel v. Dep’t of Treas., 545
F.3d 4, 13-14 (D.C. Cir. 2008).

Plaintiffs’ CAD files directly instruct a device to automatically carry out the specified
task of manufacturing a defense article. Whatever expressive value may exist in the theory of
the CAD files, they indisputably function to create a weapon. Thus, the ITAR may restrict their
export on the basis of the /iteral functionality to create the very defense articles that could also
indisputably be restricted for export. Moreover, the AECA and ITAR do not attempt in any way
to restrict the free flow of public information and ideas about CAD files or 3D printing, either
domestically or internationally. See Aguirre Decl. { 30; 22 C.F.R. Part 120. This regulatory
scheme is obviously not the product of government hostility toward the spread of ideas about 3D
printing of firearms, but rather against the very means to easily do so. Accordingly, ITAR’s
limits on the export of Defense Distributed’s CAD files are not directed at the content of
expression. See Chi Mak, 683 F.3d at 1135; ef Capital Cities/ABC, Inc. v. Brady, 740 F. Supp.
1007, 1013 (S.D.N.Y. 1990) (holding content-neutral a licensing requirement applied to U.S. TV
network’s broadcasts from Cuba, as part of overall scheme regulating imports and exports). 7
For this reason, strict scrutiny does not apply to a First Amendment analysis of export controls

on these CAD files.

 

"| The government’s interest in limiting the distribution of firearms abroad also does not
implicate the Second Amendment. Cf U.S. v. Huitron-Guizar, 678 F.3d 1164 (10th Cir. 2012)
(te) ecting attempt by non-U.S. person to assert Second Amendment rights).

Should the Court conclude, as Defendants contend above, that Plaintiffs’ exports are not
expressive at all, see supra Part ILA, the appropriate standard of review would be rational-basis
scrutiny, which ITAR plainly satisfies. See Voting for Am. v. Steen, 732 F.3d 382, 392 (Sth Cir.
2013) (a statute that “regulate[s] conduct alone and do[es] not implicate the First Amendment”
should receive rational-basis scrutiny).

Also suggesting that the applicable First Amendment protections are reduced is Plaintiffs’
characterization of those to whom they wish to supply their CAD files as “customers,” Pl. Br. at
27, and Plaintiffs’ allegation that their Internet postings of CAD files are intended to “generate
revenue.” Compl. { 22; see id. { 24 (Internet postings would have “generated advertising
revenue’). Plaintiffs also discuss “offering .. . items for sale,” such as “jigs and code.” PI. Br. at
App. 3-4, n.1. Restrictions on “particular type[s] of commercial transaction[s]” are generally
treated as regulations of conduct, not speech, see, e.g., Katt v. Dykhouse, 983 F.2d 690, 695-96
(6th Cir. 1992); US. v. Bell, 414 F.3d 474 (3d Cir. 2005). Even if treated as speech, it is well-
established that “commercial speech enjoys lesser, intermediate-scrutiny constitutional
protection.” RTM Media, L.L.C. v. City of Houston, 584 F.3d 220, 224 (Sth Cir. 2009).

16

WASHSTATEC003287
Catadé@-o6- 201603 RAR PD qoYsURNEeAS215F le HROP PAL PE2 Op qyenze2éf af1283

Under intermediate scrutiny, the Government’s regulation of “‘speech’ and ‘non-speech’
elements [] united in a course of conduct” must be sustained if it is “within the constitutional
power of the government; it furthers an important or substantial governmental interest; the
government interest is unrelated to the suppression of free expression; and the incidental
restriction on alleged First Amendment freedoms is no greater than is essential to the furtherance
of that interest.” Kleinman v. City of San Marcos, 597 F.3d 323, 328 (Sth Cir. 2010) (quoting
O’Brien, 391 U.S. at 376). As the Ninth Circuit held in Chi Mak, these standards are met by the
“AECA and its implementing regulations,” including ITAR. 683 F.3d at 1135. Regulation of
arms trafficking is an “important interest” of the Government with “unquestionable legitimacy.”
Id. (quoting Edler, 579 F.2d at 520). “The technical data regulations substantially advance that
interest, unrelated to the suppression of expression, because they set forth clear procedures for
seeking approval for export licenses and policies for limiting USML-designation.” /d. Nor is
the restriction greater than essential: “ITAR makes a point to specifically exclude numerous
categories from designation, such as general scientific, mathematical, or engineering papers,” as
well as other materials in the public domain. Chi Mak, 683 F.3d at 1135; see U.S. v. Hoffman, 10
F.3d 808 at *4 (9th Cir. 1993) (unpublished disposition) Gf defense articles are “in the public
domain, then the AECA does not prohibit their exportation”). Accordingly, even if subjected to
a heightened standard of review under the First Amendment, ITAR’s regulation of technical data
exports is constitutional. See id.; see also U.S. v. Posey, 864 F.2d 1487 (9th Cir. 1989).'4

Importantly, the government interests at issue here are the type that merit great deference,
even in the context of a First Amendment challenge. See Kleindienst v. Mandel, 408 U.S. 753,
766-69 (1972). Courts have recognized that the decision on whether to control a particular
commodity for export is one that inherently involves national security and foreign policy

judgments that should be left to the discretion of the Executive branch. See U.S. v. Martinez, 904

 

'’ Defendants do not concede that application of strict scrutiny would be fatal to the application
of ITAR to Defense Distributed’s CAD files, particularly given that Plaintiffs themselves
acknowledge the government interests at issue here as “compelling.” See Pl. Br. at 28. In light
of the arguments set forth herein, however, Plaintiffs have not met the high burden of persuasion
required to obtain a mandatory injunction even under a lesser standard of review. See Martinez,
544 F.2d at 1243.

17

WASHSTATEC003288
Catadé@-a6- 201603 RAR PD qoYsURNEeAOS215F le HEOPPALPE2 Op dyene72f af1283

F.2d 601, 602 (11th Cir. 1990); U.S. v. Mandel, 914 F.2d 1215, 1223 (9th Cir. 1990). Under
Plaintiffs’ broad First Amendment theory, export restrictions on the designs to build a rocket, or
software that controls a radar, or technical data concerning missile systems, would all be subject
to strict scrutiny on the theory that each such item has informational content as well. See Pl. Br.
at 23-24. It is no answer to suggest, as Plaintiffs do, that the question turns on whether

information is “classified.” See, e.g., Pl. Br. at 11. Courts have squarely rejected this argument:

if the government wished to prevent technical data from being sent to foreign powers, it
would be required to suppress the information altogether, at home as well as abroad.
This outcome would blur the fact that national security concerns may be more sharply
implicated by the export abroad of military data than by the domestic disclosure of such
data. Technical data that is relatively harmless ... when available domestically may,
when sent abroad, pose unique threats to national security. It would hardly serve First
Amendment values to compel the government to purge the public libraries of every scrap
of data whose export abroad it deemed for security reasons necessary to prohibit.

Posey, 864 F.2d at 1496-97. Cf Linick v. U.S., 104 Fed. Cl. 319, 321 (Fed. Cl. 2012) (Patent
Office may “order that an invention be kept secret” if “divulgence might harm national security,”
regardless of whether the “Government itself [has] any interest in the invention”).

2. ITAR’s Export Controls Are Not a Facially Unconstitutional Prior Restraint.

Plaintiffs also have no likelihood of success on the merits of their theory that restrictions
on the export of the CAD files constitute an unlawful prior restraint on speech. “The doctrine of
prior restraint originated in the common law of England, where prior restraints of the press were
not permitted, but punishment after publication was.” Alexander v. U.S., 509 U.S. 544, 553
(1993). The classic administrative prior restraint is what is often described as a licensing scheme
for speech, where the plaintiff's right to speak is conditioned on prior approval from the
government. See City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 757 (1988). Such a
prior restraint is contrasted with prohibitions on certain speech enforced by punishment after the
fact, which is not a prior restraint. See id. at 764 (distinguishing between statute imposing
prohibition on speech and one conditioning speech on obtaining a license or permit). A licensing
requirement for conduct that incidentally impacts expression is not such a classic prior restraint,
however, and courts have so concluded in the context of the AECA and ITAR, and other

prohibitions on imports and exports. See, e.g., Edler Indus., 579 F.2d at $21; Chi Mak, 683 F.3d

18

WASHSTATEC003289
Castad2é 2-06: 201603 RAR PD qoYsURNEeAOS215F le HEOP PAL PE2 Op qyenes2g af1283

1136. Cf Capital Cities/ABC, 740 F. Supp. 1007 (upholding against First Amendment challenge
licensing requirements applied to international television broadcasts without concluding such a
licensing system constituted a prior restraint). !°

Plaintiffs rely heavily on Freedman vy. Maryland, 380 U.S. 51 (1965) the case that
generally defines the requirements for licensing schemes that affect expression—but both the
nature of ITAR and the circumstances here demonstrate that ITAR differs significantly from the
prior restraint considered in that case. The “censorship statute” at issue in Freedman made it
unlawful to exhibit any motion picture unless a state Board of Censors judged the film to be
“moral and proper” and not “tend[ing] . . . to debase or corrupt morals or incite to crimes.” 380
US. at 52 & n.2. Unlike in Freedman, ITAR’s export licensing requirement is not directed at a
vast and open-ended category of expressive speech like films, but instead governs the act of
providing defense articles or related technical data to those outside the United States (or to
foreign persons inside the United States), a much narrower category of conduct that is not
characteristically expressive nor remotely comparable to the licensing of adult films
domestically. Compare 22 C.F.R. Part 121 (the USML) and 22 C.F.R. § 120.10 (defining
technical data) with 380 U.S. at 52; see also Teague v. Reg’1 Comm ’r of Customs, 404 F.2d 441,
446 (2d Cir. 1968) (application of Trading with the Enemy Act, 50 U.S.C. § 5(b) (1964) to
academic publications imported from Cuba did not constitute a prior restraint in light of broader
regulatory purpose of Act). The Ninth Circuit in Ed/er thus concluded that ITAR’s licensing
requirements for technical data, as long as such data is “significantly and directly related to

specific articles on the USML,” constitute an appropriate means to “control the conduct of

 

'° Plaintiffs’ reliance on opinions of the Department of Justice’s Office of Legal Counsel
(“OLC”), PL Br. at 3, 18, to support their prior restraint claims is misplaced. These opinions
necessarily analyzed the issues at a relatively high level of generality, and do not address the
particular application or circumstances presented here. See Pl. Br. at App. 139 (OLC opinions
do not “purport to determine the constitutionality of all possible applications of the ITAR”).
Thus, Plaintiffs’ lengthy quotation of OLC’s July 1, 1981 opinion regarding “dissemination of
technical data,” Pl. Br. at 18, is inapposite. As the July 1, 1981 opinion made clear, its
discussion focused on domestic distribution of technical data to foreign persons who might
subsequently take that data abroad, for example, “the conversation of a United States engineer
who meets with foreign friends at home to discuss matters of theoretical interest,” id. at App.
127-28, not a situation like the present where Plaintiffs seek to themselves engage in the overseas
transmission of technical data.

19

WASHSTATEC003290
Castadé @-96-201dd3RAR PD qoYsURNEeAOS215F le HEOP PAL PE2 Op dyenzacet af1283

assisting foreign enterprises to obtain military equipment and related technical expertise,” and
“not an unconstitutional prior restraint on speech.” 579 F.2d at 521.'°

ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to
censor,” when the government establishes a censorship board like that in Freedman and requires
it to determine whether a film is “moral and proper,” it is likely that “the institutional bias of a
censorship board .. . [will] lead to the suppression of speech that should be permitted.”
Freedman, 380 U.S. at 57. In contrast, “laws of general application that are not aimed at conduct
commonly associated with expression” do not raise the same concerns about censorship because
it will only be a “rare occasion [when] an opportunity for censorship will exist.” Lakewood, 486
US. at 760-61. Second, laws directing determinations about, e.g., “moral” expression raise
concern about whether such discretion is unreviewable. See City of Littleton vy. Z.J. Gifts D-4,
$41 U.S. 774, 782-83 (2004) (upholding licensing scheme that relied on less-subjective criteria
than Freedman). But where the statute in question regulates general conduct, these concerns are
mitigated because “application of the statute to areas unrelated to expression will provide the
courts a yardstick with which to measure the licensor’s occasional speech-related decision.”
Lakewood, 486 U.S. at 761. Indeed, the regulation of the export of technical data in furtherance
of national security and foreign policy does not focus on the content of expression, moral or
otherwise. And the vast majority of ITAR licensing applications are approved, see Aguirre Decl.

4 33, demonstrating that there is no “institutional bias of a censor” at issue here. See id.'’

 

' Prior restraints are traditionally disfavored in substantial part because it is presumed that after-
the-fact punishment is available in the absence of a prior restraint. See Near v. State of Minn.,
283 U.S. 697, 718-19 (1931); Se. Promotions v. Conrad, 420 U.S. 546, 558-59 (1975). Here,
however, such an approach is apt to be inadequate because the ITAR licensing system is
intended to prevent irreversible harm to national security and foreign policy that may ensure
from export. See Chi Mak, 683 F.3d at 1136 (“national security concerns may be more sharply
implicated by the export abroad of military data than by domestic disclosure”). In the export
context, after-the-fact punishment is likely available only for the exporter because foreign actors
making harmful use of military data are likely often to be beyond the reach of U.S. prosecution.
' For similar reasons, these statutory criteria are precise enough to avoid the dangers of “a
licensing statute placing unbridled discretion” in the hands of DDTC. PI. Br. at 20-21 (quoting
Lakewood, 486 U.S. at 757). The unbridled discretion doctrine applies only where a statute or
regulation lacks “narrow, objective, and definite standards to guide the licensing authority,” and
the Supreme Court has explained that such standards do not require “perfect clarity and precise
guidance.” Forsyth Cnty., Ga. v. Nationalist Movement, 505 U.S. 123, 131 (1992); Ward, 491

20

WASHSTATEC003291
Castad2é 2-96: 201603 RAR PD qoYsURNEAOS215F iE HEORP PAL PE2 Op qyensory af1283

3. ITAR’s Export Controls Are Not Unconstitutionally Overbroad.

Plaintiffs also raise an “overbreadth” challenge to ITAR’s regulation of technical data.
See Pl. Br. at 16-17. Overbreadth is an exception to the prudential standing requirement that a
plaintiff may only “assert his own legal rights and interests.” Warth v. Seldin, 422 U.S. 490, 499
(1975). In circumstances where a regulation is alleged to be so broad that it is incapable of any
permissible application, courts may allow a party to bring a facial challenge to a statute because
it threatens others not before the court. See N.Y. State Club Ass’n v. City of New York, 487 U.S.
1, 14 (1987); Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to
be used “sparingly and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must
show that the alleged “overbreadth of a statute [is] not only [] real, but substantial .. . judged in
relation to the statute’s plainly legitimate sweep.” Jd. at 615.

Here, Plaintiffs’ overbreadth claim cannot meet these standards. First, “[c]ourts need not
entertain an overbreadth challenge ‘where the parties challenging the statute are those who desire
to engage in protected speech that the overbroad statute purports to punish.’” US. v. Hicks, 980
F.2d 963, 969 (Sth Cir. 1992) (quoting Brockett v. Spokane Arcades, 472 U.S. 491, 504 (1985)).
Thus, no overbreadth challenge is “appropriate if the first amendment rights asserted” on behalf
of third parties are “essentially coterminous” with those asserted by the plaintiffs themselves. /d.
Here, as the Supreme Court observed in Brockett, “[t]here is ... no want of a proper party to
challenge the [regulations], no concern that the attack on the [regulations] will be unduly delayed
or protected speech discouraged.” 472 U.S. at 504. And, indeed, an overbreadth challenge
should not properly lie if the regulations have been applied permissibly to Plaintiffs, which they
have for the reasons outlined above. See Sec ’y State of Md. v. Munson, 467 U.S. 947, 958 (1984).

Second, even if the merits of Plaintiffs’ overbreadth claim are reached, ITAR’s export

 

U.S. at 794. As the Ninth Circuit has recognized, the listing of defense articles in the USML and
the definition of technical data “delineate narrowly the scope of information subject to arms
controls” and thus do not violate the First Amendment. Chi Mak, 683 F.3d at 1136; see 22
C.F_R. § 120.10 (defining technical data as the matter “required for the design development,
production, manufacture, assembly, operation, repair, testing, maintenance or modification of
defense articles ... includ[ing] . . . blueprints, drawings, photographs, plans, instructions and
documentation”); USML Category I(a) (defining included firearms). These criteria provide
“adequate standards to guide the official’s decision.” Thomas v. Chicago Park Dist., 534 US.
316, 323 (2002).

21

WASHSTATEC003292
Catadé @-a6- 201603 RAR PD qoYHURNeAS25F ile HEOP PAL PE2 Op qyenes sdf @f1283

controls on technical data have a substantially permissible purpose. Plaintiffs have nowhere
demonstrated that the regulations have been applied in a substantial number of impermissible
ways. '® To the contrary, the regulations serve the vital purpose of preventing the circumvention
of export controls on munitions by the method of providing foreign powers the technical know-
how, instructions, blueprints, or—as in the instant case—the automated processes to produce
such munitions. See Aguirre Decl. ¥ 14. Further, the regulations do not extend to domestic
distribution of technical data to U.S. persons and carve out a wide exemption for “public
domain” data that helps ensure their reach is appropriately limited. See 22 C_F.R. § 120.10(a)(5).
For this reason, there is simply no substantial overbreadth here, and Plaintiffs are not likely to
succeed on this claim. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge).

B. Defendants Are Likely to Prevail on Plaintiffs’ Second Amendment Claims.

Plaintiffs are also unable to carry their burden for a mandatory preliminary injunction for
their Second Amendment claims because the Court lacks subject matter jurisdiction over these
claims, and Plaintiffs have not established that the facts and law are clearly in their favor.

1. Plaintiffs Lack Standing for Their Second Amendment Claims.

According to Plaintiffs, Defendants have infringed upon “two complimentary [sic]
guarantees” of the Second Amendment: “the right to acquire arms, and the right to make arms.”
Compl. 7 49; Pl. Br. at 25-29. Yet none of the Plaintiffs have demonstrated that they have
standing to pursue such Second Amendment claims. To establish standing, “a plaintiff must
show: (1) it has suffered, or imminently will suffer, a concrete and particularized injury-in-fact;
(2) the injury is fairly traceable to the defendant’s conduct; and (3) a favorable judgment is likely
to redress the injury.” Miss. State Democratic Party v. Barbour, 529 F.3d 538, 544 (Sth Cir.
2008) (citation omitted). Plaintiffs must also demonstrate standing for each claim asserted.
DaimlerChrysler v. Cuno, 547 U.S. 332, 352-53 (2006).

With respect to Defense Distributed, Plaintiffs have failed to establish an injury

associated with their claims because they have not set forth any facts indicating that Defense

 

'S Indeed, Plaintiffs plead precisely the opposite. See Compl. { 24 (“At the time Defense
Distributed posted the Published Files, there was no publicly known case of Defendants
enforcing a prepublication approval requirement under the ITAR.”).

22

WASHSTATEC003293
Catadé@-o6- 201603 RAR PD qoYHURNEeAOS215F le tEOP PAL PE2 Op dyes 2aeF af1283

Distributed’s ability to manufacture or acquire arms has been or imminently will be restricted in
any way. Rather, Plaintiffs have alleged only a restriction on Defense Distributed’s ability to
post certain files on its website. See Compl. {¥ 22-37. Plaintiffs acknowledge that Defense
Distributed is in possession of the CAD files that it could use to manufacture firearms or
components. See Compl. 4 37. And Cody Wilson, the “co-founde[r] and now lead[er] [of]
Defense Distributed,” Pl. Br. at App. 1 € 2, possesses an ATF license to manufacture firearms.
See BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES, Listing of Federal Firearms

Licensees at lines 61673 & 61675 (May 2015), available at https://www.atf.gov/file/8341 1/ (last

 

accessed June 3, 2015).'” Plaintiffs have therefore failed to set forth specific facts indicating that
Defense Distributed’s alleged Second Amendment rights have been injured in fact. See Pub.
Citizen, Inc. v. Bomer, 274 F.3d 212, 218 (Sth Cir. 2001).

Plaintiffs have likewise failed to demonstrate that SAF has direct standing to pursue its
Second Amendment claims.”’ “An organization has standing to sue on its own behalf if it meets
the same standing test that applies to individuals.” Henderson v. Stalder, 287 F.3d 374, 381 (Sth
Cir. 2002) (citation and internal quotation marks omitted). Plaintiffs do not claim that SAF seeks
to manufacture or acquire arms, nor is the suggestion that SAF “would expend its resources to
publish and promote” CAD files, Compl. 38, indicative of a “concrete and demonstrable”
injury related to these ostensible Second Amendment rights. Cf NAACP v. Kyle, Tex., 626 F.3d
233, 238 (Sth Cir. 2010). Nor is the alleged injury to SAF fairly traceable to Defendants’
conduct, which directly affected Defense Distributed only.

To the extent SAF asserts associational Second Amendment claims, its standing fares no
better. See Pl. Br. at 28, App. 7; see also Compl. § 2. An association lacks standing to bring a
claim on behalf of its members unless “its members would otherwise have standing to sue in
their own right.” Nat’l Rifle Ass’n vy. ATF, 700 F.3d 185, 191 (Sth Cir. 2012) (NRA) (citation

omitted). SAF cannot meet this test. The members’ alleged “keen interest” in the CAD files, see

 

This monthly report is published by ATF as an online spreadsheet. Updates are made
available at https://www.atf.gov/content/firearms/firearms-industry/listing-FFLs.

It is unclear from Plaintiffs’ Complaint and motion whether they contend that SAF has direct
standing or is asserting associational standing only.

23

WASHSTATEC003294
Catad2é@-a6- 201603 RAR PD qoYHURNeAOS215F le tEOSPPALPE2 Op dyensaiet af1283

Compl. { 38; see also Pl. Br. at App. 6-11, is insufficient to demonstrate that their Second
Amendment rights have been injured “in a personal and individual way” as required by Article
Ill. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 563 (1992). This is particularly true for
the injunctive relief sought here: SAF members’ allegations of future injury, see Pl. Br. at App.
9, 11, are purely speculative. See Lujan, 504 U.S. at 564; Osterweil v. Edmonson, 424 F. App’x
342, 344 (Sth Cir. 2011); Johnson v. Moore, 958 F.2d 92, 94 (Sth Cir. 1992).

Plaintiffs have also failed to establish traceability for any injury to SAF’s members to
Defendants’ actions. Accessing and sharing 3D printing files, see Pl. Br. at App. 9, 11, is neither
a necessary nor sufficient precondition to manufacturing or acquiring arms. Further, Plaintiffs
plead that SAF has members “nationwide” only, Compl. 7 2, and ITAR does not limit the ability
of Defense Distributed or SAF to distribute CAD files directly to U.S. persons within the United
States (or otherwise prevent SAF members from acquiring the CAD files). See Aguirre Decl.
16; cf Huitron-Guizar, 678 F.3d at 1169-70. Therefore, any alleged violation of SAF’s
members’ Second Amendment rights is not fairly traceable to any action taken by Defendants.”!

Nor can Plaintiffs obtain standing by “assert[ing| the Second Amendment rights of their
customers and website visitors.” Pl. Br. at 27. Plaintiffs have failed to satisfy the requirements
for such third-party standing because they have: (1) failed to adequately allege that they
themselves suffered an injury in fact; (2) never demonstrated that they have “a close relation” to
the unspecified “customers and website visitors’; and (3) not described any hindrance to these
customers’ and website visitors’ ability to protect their own interests. See Bonds v. Tandy, 457
F.3d 409, 416 n.11 (Sth Cir. 2006). In contrast to the cases cited by Plaintiffs, no commercial
transaction has occurred and no vendor-vendee relationship appears to exist between Plaintiffs
and their “customers.” Compare Compl. {J 5-6 with Carey v. Population Servs. Int’l, 431 U.S.
678 (1977) (vendor relationship) and Reliable Consultants, Inc. v. Karle, 517 F.3d 738 (Sth Cir.

2008) (commercial transactions). More importantly, however, the Fifth Circuit has explained

 

1 Although SAF’s members assert that they have been unable to “locate [firearms files] on
Defense Distributed’s website,” they make no allegation that they have attempted to request files
from Defense Distributed through other channels, an activity outside the purview of ITAR. See
Pl. Br. at App. 8-11.

24

WASHSTATEC003295
Castadé 2-96: 201603 RAR PD qoYsURNEeAS215F le HEOSP PAL PE2 Op qyensaagt @f1283

that “Carey... gives jus tertii standing to a party only if the party directly affected is incapable
of asserting its own interests.” Corrosion Proof Fittings v. EPA, 947 F.2d 1201, 1210 n.6 (Sth
Cir. 1991), opinion clarified (Nov. 15, 1991) (citations omitted). There is no reason to doubt that
Plaintiffs’ unspecified “customers and website visitors” are “independent entit[ies], fully capable
of asserting their own rights.” See id.

2. Plaintiffs Are Unlikely to Succeed on Their Second Amendment Claims.

Assuming Plaintiffs could establish their standing, they have failed to consistently
identify the nature of the Second Amendment right that they seek to enforce or a likelihood of
success on these claims. Plaintiffs primarily focus on the claim that the Second Amendment
encompasses a right to make or acquire arms. Compl. fj 48-51; Pl. Br. at 26. Elsewhere, they
describe the right as “constitutional protection” of “any components necessary to the functioning
of one’s constitutionally-protected firearm.” Pl. Br. at 26. At another point, they assert their
Second Amendment claim as an infringement on the right to “operate a business that provides
Second Amendment services.” Compl. 9 49 (quoting Mance v. Holder, 2015 WL 567302, at *15
n.8 (N.D. Tex. Feb. 11, 2015); Pl. Br. at 27 (same). Regardless of the Second Amendment right
claimed, however, Defendants have at most restricted Defense Distributed’s ability to export
arms-related technical data, and the Second Amendment does not provide such a right.

The Second Amendment protects “the right of the people to keep and bear Arms.” U.S.
Const. amend. II. In District of Columbia v. Heller, the Supreme Court held that “the District’s
ban on handgun possession in the home violates the Second Amendment, as does its prohibition
against rendering any lawful firearm in the home operable for the purpose of immediate self-
defense.” 554 U.S. 570, 635-36 (2008). In holding that the Second Amendment secures an
individual right, the Court emphasized that the “central right” secured is “to defend oneself in
one’s home,” a right that “is not unlimited.” NRA, 700 F.3d at 193-94; Heller, 554 U.S. at 635.

The Fifth Circuit, like other Courts of Appeals, has adopted a two-step framework for

analyzing firearms restrictions challenged on Second Amendment grounds:

[T]he first step is to determine whether the challenged law impinges upon a right
protected by the Second Amendment—that is, whether the law regulates conduct that
falls within the scope of the Second Amendment’s guarantee; the second step is to

25

WASHSTATEC003296
Catadé @-a6- 201603 RAR PD qoYHURNEeAS25F iE HEOP PAL PE2 Op qeenesaer af1283

determine whether to apply intermediate or strict scrutiny to the law, and then to
determine whether the law survives the proper level of scrutiny.

NRA, 700 F.3d at 194 (citations omitted). “To determine whether a law impinges on the Second
Amendment right, we look to whether the law harmonizes with the historical traditions
associated with the Second Amendment guarantee.” /d. (citing Heller, 554 U.S. at 577-628). “If
the challenged law burdens conduct that falls outside the Second Amendment’s scope, then the
law passes constitutional muster.” /d. at 195 (citing U.S. v. Marzzarella, 614 F.3d 85, 89 (3d Cir.
2010)). “Ifthe law burdens conduct that falls within the Second Amendment’s scope, we then
proceed to apply the appropriate level of means-end scrutiny.” /d.

Here, the Court’s inquiry can end at Step One because the challenged regulations do not
impose any burden, let alone a substantial burden, on conduct historically protected by the
Second Amendment. The Second Amendment’s “central right” is the right to use arms in self-
defense in the home, not to export arms across international borders. Cf U.S. v. Gurrola-Garcia,
547 F.2d 1075, 1079 n.6 (9th Cir. 1976) (“Certainly the Second Amendment guarantee of ‘the
right of the people to keep and bear Arms’ . . . does not protect the efforts of a person to take
munitions across an international border and into a foreign country” (citing Marchese v.
California, 545 F.2d 645, 647 (9th Cir. 1976))). Restrictions on arms-related exports are “firmly
historically rooted,” and therefore harmonize with historic tradition. See NRA, 700 F.3d at 204.
For example, prior to the Revolution, it was high treason for British subjects to sell arms to the
King’s enemies. 4 WILLIAM BLACKSTONE, COMMENTARIES ON THE LAWS OF ENGLAND 82-83
(1769). The early republic similarly placed restrictions on arms-related exports. In 1794, just
three years after ratification of the Bill of Rights, “the exportation of munitions of war was
prohibited for a year.” 7 JOHN BASSETT Moore, A DIGEST OF INTERNATIONAL LAW, § 1098
(1906). These restrictions have also been used to advance foreign policy interests during times
of peace. In 1902, for example, Congress ratified a treaty with Britain that prevented the export
of firearms to certain regions of the Pacific in order to promote international “humanitarian
purposes.” 2 MooRE, § 229. These historical restrictions therefore confirm that the “activities
covered” by the challenged ITAR provisions are “presumptively not protected from regulation

by the Second Amendment.” NRA, 700 F.3d at 196 (quoting Heller v. District of Columbia, 670

26

WASHSTATEC003297
Catadé @-o6- 201603 RAR PD qoYsURNEeAOS215F iE HEORPPALPE2 Op qyenseret af1283

F.3d 1244, 1253 (D.C. Cir. 2011) (Heller ID).

Even if the Court concludes that Plaintiffs’ claims implicate conduct protected by the
Second Amendment, the challenged provisions readily withstand intermediate scrutiny. The
Fifth Circuit has applied intermediate scrutiny to laws that, like ITAR’s export controls, do not
prevent a “law-abiding, responsible adult” from “possess[ing] and us[ing] a handgun to defend
his or her home and family,” See id. at 195 (citations omitted). In applying intermediate
scrutiny, the relevant inquiry is “whether there is a reasonable fit between the law and an
important government objective.” /d. at 207. Here, for the same reasons that ITAR’s limits on
technical data satisfy intermediate scrutiny under the First Amendment, the regulations survive
such review under the Second Amendment. See supra Part IIB.” For these reasons, Plaintiffs

are unlikely to succeed on their Second Amendment claims.

C. Defendants Are Likely to Prevail on Plaintiffs’ Other Claims.

1. ITAR’s Standards Are Not Void for Vagueness.

Plaintiffs are also unlikely to succeed in their vagueness challenge to the ITAR’s
restrictions on the export of defense articles, including “components and parts for firearms” and
“technical data” relating to those firearms, components, and parts. These restrictions neither
“fail[] to provide [people] of ordinary intelligence fair notice of what is prohibited [nJor . . .
authorize[]... discriminatory enforcement.” Munn v. Ocean Springs, Miss., 763 F.3d 437, 439
(Sth Cir. 2014). As explained above, the State Department has enumerated the categories of
defense articles for which export is prohibited in the USML, and ITAR specifically defines
“technical data” as that which is “required for the design development, production, manufacture,
assembly, operation, repair, testing, maintenance or modification of defense articles .. .

includ[ing] .. . blueprints, drawings, photographs, plans, instructions and documentation.” 22

 

*? In the nomenclature supplied by NRA, ITAR: (1) is “focused on a particular problem,” namely,
unauthorized exports that pose a danger to national security or foreign policy; (2) implicates a
concededly compelling government interest; and (3) employs “means that were reasonably
adapted to achieving the objective,” by compiling and maintaining on the USML those defense
articles and defense services that pose a danger to national security and foreign policy, and
reasonably defining “export” to address the ways that items can be disseminated. See NRA, 700
F.3d at 208-09; 22 C._F.R. § 120.3, 120.17; see also Pl. Br. at 11 (‘Nor do Plaintiffs suggest that
uploading files to the Internet cannot be viewed, in some sense, as an export.”), 28
(acknowledging that interest is compelling).

27

WASHSTATEC003298
Castadé 2-96: 201603 RAR PD qoYbURNEeAS215F iE HEOSPPALPE2 Op dyens7a0f af1283

C.F.R. § 120.10(a). This definition, which accords with the ordinary meaning of the words
“technical” and “data,” constitutes a “comprehensible normative standard” in which a “standard
of conduct is specified.” Coates v. City of Cincinnati, 402 U.S. 611, 614 (1971). If “technical
data” as so defined nevertheless “lack[s] the clarity [Plaintiffs] would insist on, it is because . . .
“we can never expect mathematical certainty from our language.’” Brown v. Town of Cary, 706
F.3d 294, 306 (4th Cir. 2013); accord Munn, 763 F.3d at 440. In addition, even if an individual
were truly uncertain about the definition of “technical data,” that person can apply for a license
or submit a CJ request to DDTC. Thus, no one need risk criminal prosecution or civil sanction
because it is possible to get an advance determination as to the application of ITAR. See U.S.
Civil Service Comm. v. Nat’l Ass’n of Letter Carriers, 413 U.S. 548, 580 (1973).

Plaintiffs’ contention that the exclusion of information in the public domain from ITAR
renders the regime unconstitutionally vague is even less well-founded. The purpose of the
vagueness doctrine in the First Amendment context is to protect against enactments that would
limit “the free dissemination of ideas.” Reeves v. McConn, 631 F.2d 377, 383 (Sth Cir. 1980).
Inclusion of the public domain exception in ITAR explicitly promotes the values of free speech
and protects First Amendment interests, not the opposite. Similarly, repeal of ITAR’s previous
requirement that “[t]he burden for obtaining . . . approval for the publication of technical data...
is on the [entity] seeking publication,” 49 Fed. Reg. 47,682 (Dec. 6, 1984), see 22 CFR.

§ 125.11 n.3 (1978), lessens any First Amendment harms caused by ITAR, and does not thereby
demonstrate that ITAR’s straightforward regulation of exports is impermissibly vague.

2. Application of ITAR’s Export Requirements to Plaintiffs’ CAD Files Does
Not Exceed the Statutory Authority Granted by Congress.

Plaintiffs’ claim that Congress has not provided the authority to regulate their transmittal
of automated firearms assembly techniques ignores the plain text of the statute. The AECA
provides that “the President is authorized to control the import and the export of defense articles
and defense services .. . [and] is authorized to designate those items which shall be considered as
defense articles and defense services for the purposes of this section and to promulgate

regulations for the import and export of such articles and services. The items so designated shall

28

WASHSTATEC003299
Castadé 2-96: 201603 RAR PD qoYbURNEAOS25F iE HEOSPPALPE2 Op qyenesagt af1283

constitute the USML.” 22 U.S.C. § 2778(a)(1). In doing so, Congress authorized the President
to “take into account whether the export of an article would contribute to an arms race, aid in the
development of weapons of mass destruction, support international terrorism, increase the
possibility of outbreak or escalation of conflict, or prejudice the development of bilateral or
multilateral arms control or nonproliferation agreements or other arrangements.” /d.
§ 2778(a)(2). In addition, the statute requires that “every person ... who engages in the business
of manufacturing, exporting, or importing any defense articles or defense services designated by
the President under subsection (a)(1) of this section shall register with the United States
Government agency charged with the administration of this section.” /d. § 2778(b)(1)(A)().
And “[e]xcept as otherwise specifically provided in regulations issued under subsection (a)(1)...,
no defense articles or defense services designated by the President under subsection (a)(1).. .
may be exported or imported without a license for such export or import.” /d. § 2778(b)(2). The
plain text of the statute therefore directly authorizes the export licensing scheme at issue here.
Plaintiffs concede that this language provides “authority under the AECA to. . . regulate
the export of certain technical data,” and that “uploading files to the Internet can[] be viewed . . .
as an export,” but contend that reading these two authorities together—as authorization to
regulate technical data on the Internet—is “not what Congress had in mind.” Pl. Br. at 12. But
that argument cannot possibly be sustained under a plain reading of the statutory authority. As
Defense Distributed itself described in its “Ghost Gunner” application, the technical data in files
for that device functions “to automatically find, align, and mill” firearms and their components.
Id. at App. 267. In the crafting of the AECA, Congress expressed specific concern that “arms
transfers [not] become an automatic, unregulated process.” H.R. Rep. No. 94-1144, at 12 (1976),
reprinted in 1976 U.S.C.C.A.N. 1378, 1388. The regulation of Defense Distributed’s technical
data thus fits with Congress’s intent “that the technical data subject to control would be directly
relevant to the production of a specified article on the Munitions List.” Edler Indus., 579 F.2d at
521 (noting that the legislative history of AECA’s predecessor statute announced Congress’s

299

direct intention to “allow[] control of munitions, ‘including relevant technical data.’”) (quoting

S. Rep. No. 83-1799, at 57 (1954), reprinted in U.S.C.C.A.N. 3175, 3244). Thus, Plaintiffs’

29

WASHSTATEC003300
Catadé 2-96: 201dd3RAR PD qoYbURNEAS215F iE HEOSP PAL PE2 Op dyensolr af1283

ultra vires argument is unpersuasive because it would permit the automatic, “virtual export” of
defense articles by anyone willing to undertake the expedient of creating a digital model, sending
that digital version abroad, and thereby enabling foreign recipients to “automatically” create an
unlimited number of identical copies of the original defense article.’ Cf, Edler, 579 F.2d at 520
(“The authority to regulate arms traffic would be of negligible practical value if it encompassed
only the exportation of particular military equipment but not the exportation of blueprints
specifying the construction of the very same equipment.”).

Nor do the opinions issued to the State Department by OLC demonstrate that ITAR’s
regulations of technical data exceed the scope of authority granted by Congress. To the contrary,
the July 1, 1981 OLC opinion recognizes that, under ITAR, the State Department has
“traditionally undertaken to regulate the export of technical information” through the technical
data provisions. /d. Although OLC acknowledged as “somewhat unclear” the delegation of
technical data authority, see Pl. Br. at App. 125, 129 & nn.7, 11, these opinions are drafted at a
high level of generality and nowhere do they state that authority is lacking to regulate matters

similar to the CAD files at issue here.”
CONCLUSION

For the foregoing reasons, Plaintiffs’ Motion for a Preliminary Injunction should be denied.

 

°? As Plaintiffs note, the State Department’s administration of ITAR and the USML has long
subjected technical data, including computer code, to export controls. See Pl. Br. at 3; see also
Edler, 579 F.2d at 519. Congress has repeatedly ratified the USML, incorporating its definitions
into subsequent enactments and requiring the Executive to report to Congress in advance of the
removal “of any item from the Munitions List.” See P.L. 107-228 § 1406; id. § 1403; see also,
e.g., PL 104-64 § 573 (relying on USML to restrict scope of antiterrorism assistance provided to
foreign countries); Omnibus Diplomatic Security and Antiterrorism Act of 1986, P.L. 99-399 §
509(a) (prohibiting export of items on USML to countries providing support for international
terrorism). “Congressional actions after the interpretation by the [Executive Branch] . . . indicate
acquiescence” where Congress “revisit[s]” a statute without “seek[ing] . . . to change the []
definition.” Dole v. Petroleum Treaters, 876 F.2d 518, 522 (Sth Cir. 1989); see also Lorillard v.
Pons, 434 US. 575, 580 (1978). Congress has elsewhere ratified ITAR’s definitions of persons
subject to its requirements. See, e.g., U.S. v. Yakou, 428 F.3d 241, 243-44 (D.C. Cir. 1995).

“ Neither the 1980 official guidance, nor the amendment to ITAR published on December 6,
1984, see 49 Fed. Reg. 47,682, indicates that Defendants lack the authority to regulate Plaintiffs’
export of technical data via the Internet. See Compl. (7 19-20. The former makes clear that it is
addressing the “publication of data within the United States.” The language removed from ITAR
by the latter amendment fell within the public domain exemption to ITAR, and concerned only
“the publication of technical data” for purposes of placing such data in the public domain. See
22 C.F.R. § 125.11(a)(1) 0.3 (1978); Pl. Br. App. 200. As explained supra Part IIB, publication
of technical data is not equivalent to the export of such data.

30

WASHSTATEC003301
Catadé @-96-201dd3RAR PD qOYHURNEAL S21 5F EEO RP POLPE2 Op qeeceOrGy 1283

Dated: June 10, 2015

RICHARD L. DURBIN, JR.
Acting United States Attorney
Western District of Texas

ZACHARY C. RICHTER
Assistant United States Attorney
Western District of Texas

WASHSTATEC003302

Respectfully submitted,

BENJAMIN C. MIZER
Principal Deputy Assistant Attorney General
Civil Division

ANTHONY J. COPPOLINO
Deputy Branch Director
Federal Programs Branch

/s/Erie J. Soskin

ERIC J. SOSKIN

Pennsylvania Bar No. 200663
STUART J. ROBINSON
California Bar No. 267183

Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave., NW
Washington, DC 20530

Phone: (202) 514-9239;

Fax: (202) 616-8460

Email: stuart.j.robinson@usdoj.gov

 

Attorneys for Defendants

31
Castadé 2-96: 201603 RAR PD qoYbURNEAS215F le HEOP POL PE2 Op dyeneiAds @f1283

CERTIFICATE OF SERVICE

I certify that on June 10, 2015, I electronically filed this document with the Clerk of
Court using the CM/ECF system, which will send notification to

Alan Gura, alan@gurapossessky.com

William B. Mateja, mateja@fr.com

William T. “Tommy” Jacks, jacks@fr.com
David S. Morris, dmorris@fr.com

Matthew Goldstein, matthew@goldsteinpilc.com
Attorneys for Plaintiffs

In addition, I have dispatched this document using the United States Postal Service to the
following, who is not listed as a CM/ECF participant:

Josh Blackman
1303 San Jacinto Street
Houston, TX 77002

/s/ Eric J. Soskin
ERIC J. SOSKIN
Trial Attorney

WASHSTATEC003303
Cagtase 0-15-00-DoBRARPD OORT IS FiRICHRIED Rage réforess

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintiffs, §
§

V. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., §
Defendants. §

Exhibit A: Declaration of Lisa V. Aguirre

WASHSTATEC003304
Cagtase 0-18-00-DoBRARPD DOHA IS FiRICHRIED Rage cz eforess

UNITED S STATES & DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

  

DEFENSE DISTRIBUTED, eal.
Plammtifis,

No, [:)S-0-372-RP

LLS. DEPARTMENT OF STATE, etal...
Defondants.

we
Oa oe alee Ra ea ae >

 

DECLARATION OF LISA V. AGUIRRE
|, Lisa Aguirre, pursuant to 28 ULS.C. § 1746, hereby declare and say as follows:
iL jam the Director of the Office of Defense Trade Controls Management (O TCM},

ane of four directors within the Directorate of Defense Trade Controls (DDTC),
Bureau.of Political-Militery Affairs at the Department of State. [ have held this
position since June, 2013. My roles and responsibilities in this position include

managing, overseeing or supporting all DDTC activities.

Prior to holding my current position, I was Director of the Olfice of Defense
Trade Controls Compliance in DDTC for over three years, during which time |
oversaw numerous DDTC activities, including the management and processing of
registration applications and registration fee submissions, reviews of export
licenses for prohibited parties, the DOYTC Company Visit Program (CVP), a
program in which Slate Department officials visit arms exporiers or enc users to
gather information on compliance with the Arms Export Control Act (AECA) and

the International Traffic in Arms Regulations (TAR), and reviews under the

WASHSTATEC003305
Cagtase 0-15-00-DoBRARPD DOHA IS FiRICHRIED Rages forges

me

=

Mommilice on Foreign Investment in the United Suites (CFIUS) As Complin

Director, Lalse oversaw chil enforcement actions and provided support 16

SITAR, In dhese cupecities af DDTC, I have

   

crominal enforcement maAllers ur

with the application ofthe AUCA and PPAR as part of DEP's

 

become familiar

 

mission and the full range of DTC activities io support ob iis mission.

 
 

ay

Sinee joining DDTC, first as a contractor in June 3007, and then through
appointment 3 the federal service in July 2008, T have served conn inupualy

defense: trace conirois roics.

 

a. This declaration is submitted in support of the opposition to a motion for

preliminary injunction to be Hled by the official capacity defendants in the above-

 

captivned case. The information contained hereinis bused oo my personal

knowledge and on information provided io oie in my official capacity

Pirectorate of Mefense Trade Clanitrols

284

‘ The Directornte of Defense Trade Controls (DDTC) is part of the Department ot

 

Sate’s Bureau of Political-Military Affairs (PM), which reports to the Under
Secretary for Arms Contral and International Security. DDTC controls the export

ary import and brokering of defense articles and services covered by

 

the Linkted Stees Munitiuns List (USM) in accercance with 2? US Ba 27 78

CA) and the Intemational Traffic in

   

Pof the Arms Export Control Act (AE

s Regulations (TAR) (22 CPR Parts 120-150).

 

pg

WASHSTATEC003306
Cagtase 0-18-00-DoBRARPD DOHA IS FiRICHRIED Rages ofoess

S,

WASHSTATEC003307

OLE C s mission is to varry out the purposes of the ARCA to further world peace

 
 

and ihe nadona security and foreign policy of the United States, including by

  
 

 

security and foreign policy, including weapons ne

allies, and preservation of human rights. DDTC also seeks to ensure that

 

reguldtion keeps pace wilh innovalion, that US. industry and Torcign puriners

comply with applicable policies and requirements. and thal the munitions export

    

process Is reliable and predictable. DD TC also kerves as a resouren Wy the LLS

 

 

government, industry, and forsign Coumlerpans on defense trade matters.
As partof its mission, DTC Heenses the expert anc (omporary import and

brokering pf ilems subject to the International Vrathie in Arms Regulations

 

(*PTAR®) and seeks to ensure appropriatc compliance with, ¢
these regulations. DDTC also mmintains, reviews. and elarifies the US,

Mimitions List (USML), and oversees the Commodity Jurisdiction process.

The Office of Detense Trade Contreis Policy (PCP) within she Directonake af

 

Defense Trade Controls oversees the development of policy and guidance rehiled

to exports of defense articles and services on the USML and subject to the PPAR

 

| DTCE manages the inermgency Commodity Jurisdiction process,

 

ach deterraines whether of nol Cerain ikems are compolied an the USMi when

questions urise concerning whether or nolan ftem is subject io the licensing

 

jurisdiction of the Depariment of State. OTCP also prepares all changes to the

 

TPAR, which are published in the Pederai Register, manages bilateral defense
Cagtase 0-18-00-DoBRARPD DOHA Ib FiRICHRHED Rages! 6fore8s

 

Cuoperation Treaties. a! provides axport con

  

:, such as the United Kinedam and Australia Defense

 

mde

 

ipolley and regulatory guidances

 

ie exporters, defgaxe manulacturers, and foreign al ies and pariners,

Statutery and Regulatory Framework

WASHSTATEC003308

 

Aris Export Control Act4 ABCA, Seetion S82 USC. 277 8th

ies tne President “in furtherance of world peace end the security und

 

autho

 

foreign policy of ihe United States... io control the import and the exportol
defense articles and defense services and to provides foreign pol iey guidance to

} Eee :
nersons of the United States u involved in the export and lemport af such aru ticles and

ue

wise Gems which shall be

   

services, The President is suthoriged io desig:

meres vf This SeClign

 

services for the

   

KAN vd dercd is Ge fense ar piches ss seid ate “f ata

e regulations for the inipor! and export al such articles and

    

ies MuaHions

 

signated shall constitute the Unived Sia

 

} The statutory authority of the President to “promulgate regulations tor the

oo

yt and export af such articles and services” has be

 

clegated to the

 
  

S378 L(n). This delegation requires

 

fo

es and defense se

ec the concurrence of the Secretary of Defense.”

 
Cagtase 0-15-00-DOBRARPD OORT IS FiRICHRIED Raged!éforess

pa)

WASHSTATEC003309

 

‘the AECA deleeaicd to the Secretary of State have been

   

Vhe auth
further delegated pursuant to Department of State Delegation of Authority

203-2, Delegation of Authority by the Secretary of Sate to Officers of the

Department of Shuc and the Adminiswuier of the OLS. Agency for

 

 

sp Aeme Control and international Security “the functions

 

> eales and

 

¢ Poeeutive irder 13

  

conferred on ite Secretary

 

areContral Act (22-U),

 

exports under the Arms ©

1. Subchapter My Parts (20-150,as amended, 74

 

 

fTAR sets forth how the TTAR is administered:

ceo Se Sg: RE
La} DUCHOTE 36

  

Armes Export Control Act

 

authorises the President te-eontrof the export and impart of defense arti

 

 

is, The statutory suihority of the Presitient lo prom

 

Gefense s

 

 

requlations with respect to exporis of defense articles and defense RErvices. is

deleguied to the Secretary of S ecutive Order 13637. This subchapier

 
 

ther relevant auihorilies in the Arms

 

ylhority. as well as

 

S.C. 2781 ef seg.). By virtue of delegations of

 

PT is

rathority by the Secretary of State, these regulations are primary

 

‘the Deputy Assistant Secretary of State for Defense ‘Frade

   

administers

 

Controls. Bureau of Palilical-Mil
Cagtase 0-15-00-DoBRARPD DOHA IS FiRICHRIED Rage 7Bforess

   

t particular retivities constitute an expert, Seedian 120,17

   

“second” LO uve

 

a defense antic

    

iti Serding or takin out of the Unied Sinies in any tanner,

except by mere travel outside of the United States by a person whose personal

 

des dechnical data, ar

 

fon, control or ownership to a foreign person of any
aireraft, vessel, or satellite covered by the ULS. Munitions List, whether in y Ene
United Stites orabroud: or

%

(3) THsclosine Gincluding oral or viseal disclosure) ar transferring in ine

United Stites any defense article 10 an embassy, dey dgency or subdivision al

 

su SStants 1-at

   

eovernmen! (e.g), ciphomau.

     

(4) Diselosing (including oral of visual cise oy iransferrinig je

Hlaroaedds oF

 

data to a foreign person, whether in ihe United S

  

(3) Performing a defense service on behall of or for the benehit of, a loreign

 

person, whether tithe Untied States orabroad.

of such

 

(6) A launch vehicle or payloud shall nat, bw reason ol the laune
vehicle, be considered an export for purposes of this subchapter, However,

erj, the contrals of

 

& 126.1 of U

   

certain limited purposes (Ss!

acal wi sedi ar drarsher

    

souny sale, inister or prop

 

this subchapter may apply

or delorse services

 

Sig Bon pce ca yee
SPOTS PEL

arom

 

  
     

eral Register al lotic’ of

  

als shed in the Fe

 
 
   

 

   

  

“echnical data”

 

iien of * by

WASHSTATEC003310
Cagtase 0-15-00-DoBRARPD DOHA RIS FiRICHRIED RagedBforess

 

2 Part PO of the MOAR sets ou

that have beca designates

   

as defense articies and

yet
t

sections 38 and 47(7} of the ACA.

 

items make ap the Oe

 

yated 28.4

 

3] categories on the USML under which a particular fem may be de

 

 

   

aril to this lineation, under Category 1, Parcarnts, Clase Assi Weapons

 

red any

  

ana Contant Shotguns, the following flerms are designa

   

fa) Nos-sutomatic and semi-automatic firearms te caliber 50 mclusive (12

tart).

(5) Pully automatic firearms to SO caliber inclusive (12.7 mm).

     

fo} Firearms or other wenpons (¢.g., insurgency-counterinsurgency, close assault
WEADOUA }having a special miliniy licalion fegardle al ber.
Gd) Combat shotguns. This includes. any shotgun with a barrel leng! th less than 1s

mcher,

 

fn Gai thre

 

fe} Silencers, mufflers, sound and f

 

fd) of this category and their spech lapied
commponenis and parts.

(fy Riflescopes munufictured to mud calegory NIC) for

 
 

ad

controls on mht sighting devices,

 

(2) Barrels, oylinders, receivers (fremes)} or complete breeeh mechanisms for the

arenes yurh (d) of Gus category.

 
  
 
 
  
    
 
 

8 are atiachments for the articles in paragranms

 

thy is

 

speciiying (5
gidike

paragragh
Ws Le Viaeract, PS AN Ce pOTL
arioment has requests ted that int
mig of the proposed rulemaking

 

 
  
 

WASHSTATEC003311
Cagtase 0-15-00-DoBRARPD OOHRS FiRICHRIED Rage deoress

7

dy Techateal data (as defined in § 120.10 f this subchapter) and defense services

“e

fined in & 120.9 of this subchapter) directly related to the defense

   

riteles described in. paragraphs (a) through ( hy of this category. Technical

 

data directly related to the manufacture or production of any delonse articles

nated ws Significunt Mililary

 

Glsewhere in itis calegory that are desis

aed Sivils

 

ilewerik

Equipment (SME) shall Hself be de

   

The following interpretations explaia and amplily the terms used in his

Berke

 

category and throughout this subchapicr:

 

A firearm is @ weapon not over SO caller (12.7 mm) which is

designed to expel u projectile by the action of an explosive cr which

 

atgy be readily converted todo se,

charge a bullet through»

 

o) A nfleisashoulder firearm which can

sifled barrel (Sh anehes or hen

  

inches ii length.

Apistal is 2 hand-operated firearm having a cham ber integral with

z

 
  
 

or permanently aligned with ihe bore.

ea Arevolver is a hand-operated firearm with a revolving cylinder
containing chambers for individual cartridges.

Foes

A submachine gun, “machine pistel” or “machine gun” isa Mrearm

 

ire, ar capable of being Hired, Tully

  

faciusion of “technical data” for Category | defense articles on

   

“the PTAR related to “hechnical

 

4, Seeron (20.1@ ofthe [TAR defines “technical data” as “(ayc))
information, other than software as defined in § 120.1(Kayis) which is

development, production, manufacture,

 

required for the desi

WASHSTATEC003312
Cagast 2016420063 72/Rp Doselineht 6-45 Fitead6P1AA/B0 Pagaerbbp7ess

 

assembly, operation, repair, (esting, muiniendnce or modificalion of

This includes information in the form of blueprints,

  
 

drawings, photographs, plans, isirucuions or documentation) :| G2}
gs. 2 }

 

articles dad defense servines

 

LES. Munitians List add 600-seres dems controlled by the

 

Commerce Control List: (3) Information cavered by an in ATION

 

  

secrecy order: or (4) Software (see § 120. 45(2) directly related to
defense artiches py The definition in paragraph (a) of this s secon

does, not include information concerning general scientific,

 

mathematical, or engineering principles coramonly taught in schoc is.

 

colleges, and universities, or information in the public do! PRET aS:

defined in 8 120-11 ef this subchapter or telemetry data as defined in

 

 

note 3 to Category XV(f} of part 12 of ibis subchupter. [also aoes

net include hasic marke

 

ting information on function or purpose oF

general aysiees dieseriptions of defunse articles.”

 

Seutian (20.6 ofthe TTAR defines avdel
iweehnical date designated in § 124.1 of this subchapter. This term
includes technical data recorded or stored in any physical form,

models, mockups or other iferms that reveal technical data directly

 

relating to items designated in § 12)... of this subchapter. Ibalse

 

   

iehid ofgings, castings. and outer uofinished products, such us

 

: "This

Ament del
FR AGAUS

WASHSTATEC003313

 

 

yidj as corrected by 7S
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA/B0 PAgaei2ap7883

 

WASHSTATEC003314

hs

extrusions and machined bodies,

 

that have reached b singe in

   

manulas where they are clearly identifiable by mechanical

 

 

properties, material composition, geometry, or function as defense

articles.” Be does not include basic marketing information on function

 

or purpose. cr ceneral aystem deseriplic

 

Seetion 1208-of the fines a “delonse service as

furnishing of assistance (including training) lo foreign perse

 

whether in the Linitied Suates or abroud fn ihe desien, development.

nroduction, assembly, lusuiny. repair,

 

gineering, sianulacty

 

i, chostemetion.

 

inienanee. modification, operation, demilitarizalle

 

       

processing or use of defense articles: > furnishing 10 yore
persons af any lechnical data controllac suibe

    

 

sie United States or wbroud: or (3) 8

   

  
 

fraining of

units and forces, regular and irregular, including

 

he Linied Sintes

 

formal orinformal instruction of foreign person

 

oy abroad or by correspondance cour echnical, educational, of

 

information publications and media of all kinds, traiming aid,

 

 

orientation, raining exercise. and miliary advice. (See also 9 |

Collectively. the “lechiival data” provisions serve the purpose af

ion needed io mmanufneture,

 

limiting the export of det

operate defense arlicies controlled on the USML. Sach

 

nee was added to ike definition of defense article by 79 FR 61225 (Oct. H,

etn
eet?
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAgae2mP7883

export limitations advance the purposes of the ABCA by limiting the
ability of foreign powers to design. develop, and praduce delense

articles oi Neu of being able fo.oblain those articles directly. Absert

ional data inihe PPAR the PPAR s lmitig an anys

 

the inchushan of ice

Hunsfers would be of negligible practical ettect because the PPAR

 

would leave unregulated the exportation of the fundamental

lechinale v-how, blueprinis, and other design information

 

sufficient for foreign powers io construc, produce, manufacture,

4

iv, and operate the

 

ne equipment reguialed in its

 

physical form by the ITAR,

enuting and determining how a

 

The [TAR also sels forth the poltoy on ¢

as.

 

specific article ar service may be designated as a defense article or defense

Harurticle ar service will be designated

  

a Pursuant io seetion 120.3. a pariicn
a defense article if itr “(1) Meets the criteria of a defense article or
defense service on the LLS. Munitions List, or (2) Provides the equivalent

%

performance capabilities of a defense article on the U.S. M unitions List.”

te
~

120.3 also provides that a specilic articie or service

 

I. Sections ‘shall be

 

determined in the future as a defense urtigle or defense service Hat

 

ge advantage such that uo warranis

 

WASHSTATEC003315
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA180 PagaeisDP7ess

ce, Seetion 120.3 alse specifies that the “imtended use of the article pr service
afier Hs export (ie. fora military or chvillan purpose), by ifsell, is not a

factor in determining wheiher the article or service is subject to the

 

controls of LAA subchapier”

 

UNSC CUNY Ex fense articles, defbase services.

  

tends only fo the expart of <

  

and jechnical data. For this reuson, PPAR dows nei inti tbe ubility of Defense

 

Distributed ny others to distribuie GAD Ales to US. persans within tne © iniled

States far domestic uke.

The Commadity Jurisdiction (CJ) process

  

Vy. Commodity Turisdicians, commenly referred to as "CJs," are the determination
mada hy the Department of State identifying the export contra) jurisdic
eodds, services and infor mation.

IS. The purpose of these determinations is to reach a Conclusion as tn whether, Lor

sar ivformation ite ander the

  

pueposes of export controls, goods, services

 

3 FPAR or under the junsdiction

 

f ise Denoriment of Stale pursu
§

wich administers the Export Adriinisiranon

 

Regulations (RA Ry

 

sof goods, services, or information are under the jurisdiction af the
:, Department of Hom land Seeurily, or another Executive Brinch
ormation may also be within the public domain und nol

 
 
 
 
 

” A few cates
Denurtmedt of En
oo sear

  

WASHSTATEC003316
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA/B0 PAgaci4yp7ess

 
  

Vy seul : the cablishes the CJ procedure.” which “is used with the

LLS, Government if doubt exivis as to whether an article or service is covered by

 

fi may also be used for consideration of a re-desigmiuon

of an aruicie or service currently covered by the LLS. Munitions Last, The

      

Department t notice to Congress at least Si days berore any Hem iS

removed fram the LLS. Munitiens List.” As required by Section 120.4, the

 

determination “entails consultation among the Deparmenis of Siate, Defense

  

Conmmerce and other US. Government agencies and industry in appropriate

  

eases.” in the vast majority of citcunmsiances, the CJ procedure is unnecessary

hecuuse there is ao doubt as ta whether an em to be exported is a defense articte

or defense serving.

20. Seetian }20.4 of the [TAR sets forth the erileria for making a CY determination:

 

   

A designation that an arlicle or service micets the. eviteria of a defense article oF

 

defense service, or provides the equivalent performance capabilities af a detense

 

article on the LS. Munitions List ser forth in this subchapter, is made on a case-

by-case basis by the Department of State, taking inte account:

i) The form and firaf the article:

“and

 

  
     
 
 

a, as amended 4

I

   

“The form of a commodity is defined by is configuration { including ihe geometrically
configuration), material, nnd material properties thal uniquely characterize i.
ined by fis ability to physically imerface or connect wilh or

   

sasured

 

» Gtofa commodity is ce

   

{3

WASHSTATEC003317
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA/80 PagaeS@p7ess

i) The function and performance capability of the arlick

 

 

 

 

   

 

 

 

a] ') further requires that “State, Defense and Commerce wil resolve
Liction disputes In accordance with established procedures. Sthle

shall noufy Defense and Commerce of ihe initialion and conclusion of wach case”

oa, Section P204(e) pravides an avenue for appesl of a Cl deiernimauon:
A person way uppeal y commodity jurisdiction determination by submiling «
written request for reconsideration to the Deputy Assistant Secretary of State for
Ovfonse Trade Contrals. The Deputy Assistant Secretary's deiermination af the
appeal will be provided, in writing, wihin 30 days af receipt of the appeal. ad
desired, an appeal of the Deputy Assistant Secretary ision cart then be made
tothe Assistant Secretary for Political-Military Affairs.

ao: ers a variety of information in its consideration of Gi requests,

 

including the infarction wacked to the request (such as product brochures,

echnical specifiestions and/or blue prints, sales information, cle.) the USM

 

ry in which wn fem most Hkely may fn, previews Cis on WORY OF

CAL2

 

sreviously-issued export licenses for similar lems

 

 

DOROHIG an J nother commodity. [See Note 1 io paragraph (c), section

  
   
 
 
  

    

tion or actions itis designed to perform.
a commodity's effectiveness to perform 4
t sasured in terms ¢

Pspeed. durability,

is athe ae

   

 

 

reliability ny. pressure, accurac y.

WASHSTATEC003318
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA/B0 Pagaer6 Op7ess

 

> prepares u preliminary aniiveis. ihe CJ request a i

 

preliminary

 

SUL DEHOP.

 

is are clreulaed 10 the relevant imterageney partners. for ¢

 

Delense Distributerd’s Cl Requests

24. In early Mav, 2015, DTCP became aware through media reports thal i Defense.

  

Distributed (DD). a pending S01(¢)G) non-promt corporation locgted in Austin,

     

Texas, had placed on an unrestricted website executable Computer Aaded Desi

 

 

fOAD) files enabling the manufacture of phishe firearm components, accessories,

 

and alewhments with a SD srinter. See, ee...
%

   

 

  

ZA, As aresuli ihe Departmentof State's Office of Defense Trade Controls
Coornplianice Cy became cancerned that these fics might be subject t6 the
PPAR, in which cuse DD might be exporting these files without authorizalion.
NTC therefere sent a letter to DD, suggesting that they remove the files from
their website arid submis CL requesis io determine whether the files were
controlled by the ITAR, See Exhibit 2. OD complied with the request and on
June 21, 213, submitted ten Cl requests. See Exhibit 3.

AO. ty its Cl submission, DD identified a number of publicly available sources for

 

information on how to manufacture firearms and related componenis, including

 
 

books on gunamithing and gun design bleeprints and schematics avatlable 19 a

variety of media, including on the tmerset. OT asserted that their CAD Tus ware

sa different fron: any other medium that contains basic manufacturing “know

WASHSTATEC003319
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6PAA/B0 PagaeisHp7ess

28.

WASHSTATEC003320

jurisdiction of ihe Department of Siate. See Ex

sc shavald be Found fo be an

 

how” for firearms, and thet these 1 the public domain

 

eITAR. See Exhibn 3

and net controled unde

   

ith other agencies in accordance with (TAR Section

   

‘CP sought fo beter ue sand additive manulacturing and AD printing

hardware and ecnnol and its evolution and diffusion, the impact of the

 

availablity of CAD files (and other, similar dita files} on the enforcement of

 

export controls. und the application of mu diilateral export cantral regime,

nurticularly (he Wassenaur Arrangement on Export Controls on Convenilonal

 

Ans aid Dual-use Goods and Technologies. to suc echnologs.

HTCE eonsulied other State Department offices and U.S. government agencies £0

benefit from their expertise und consideration of there t as andl issues. In

 

addision, DTCE organized a conference on additive manu ulacturing/ 3D printiag

iechnology In March 2014

In January 2075, while consideration of DD's Juns. 2005 Co) PeCHUeSIS was

onguing, DO submitted 2 Ci request forthe “Ghost Gurner” a computer

 

numerically comtrolicd (ONC) press for milling metal hreartas components. See

 

hibe 4. On April 18, 2018, DDTC responded hy providing a Cl) determination

to Defense Distributed, finding that the Ghost Gunner wauld nol be subject bo the

 

in the course Gf

consideration of the Ghost Guaner, DTCP determined that project files and data

 

s for producing a defense article on 3 30 printer or similar device corstituied

iechnical dua on that defense article that would be subject ta TTAR jurisdiction.

ih
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA/B0 PAgaeBDP7e83

ost Guaner CI request also helped DTCP conclude the CJ

 

Resolution of ihe ©
process lar DVD's dune 21. 2013 Cl requests. On dune 4, 2018, TCP prowided Cl
determinations for the requested ems. See Uxhibi

BOTC’s Ci) Determingiian

 

24, in making Hs Ci de starminatons, DDTC identified several factors thal warrant

freatment of DO's CAD files as wehnical data subject to TPAR jurisdiction.

 

a The central Ainetion of DD's executable CAD files appears to be to enable
ye raunufecure of ead-liems that are TT AR-controtled défense arlicies,
hb. AS DD Hs Ghast CM request, Dir. CATH Hes can he

   

used jo “automatically find. alien, and mill” adiefense arlicle such as 4

 

Orearm on a SD) printer or other manufacturing device. Manulucture of a
defense article in this way requires considerably less know-how than

nee on conventional techaical data, which merely

 

rminiifacta re vi +

z

guides the manufacture of a defense ur

 

cleund requires addiional

fismanshin, know-how, tools, amd materials.
E

  

aL

c Although DD contended that the technical data constituled published data
already in ibe public domain, the existing maternal in the pub dig dornun

lot dnclude CAAT? fies that could be used bo

 

lefense articles. Because CAD files provide the

 

wach
ad

WASHSTATEC003321
Cagast 2016420063 72/Rp Doselineht 6-45 Fitead6P1AA1B0 Pagae SQp7ess

additional lunctionaliry described abave, Is ©. AD files are a

 

meaningful step beyond previous, public-domain rr

d. Tradditien, because Os CAD Ties are inbormatinn sina i

otegraphs, plans. iisiructions or documentation”

Es

~“HIeneNIS, GEAWi

 

‘hat can be used ui automatically muatufacture defense articles, PTC
concluded that the regulations place them within ITAR COTnOdies

qurachebon:

 

A Based on these considerations, lis consultations with olher State Department

   

olfiees and US. goverment a jes, its own expertise, and the text of the

 

APCA and (TAR. DDTC concluded ther DD's CAD files fall wal

 

 

isdiction of the TTAR as technics! data under £0 “~y Loauhsection (of ibe

   

 

USM. relying on the definition of technical cia in 22 CRIS. § 120. ead.

  

LLYPC coneluded that other informeatic niga “read-nie” file submitted try
ND fora Cd determination, did not fall within the jurisdiction of the (TAR,

C's determination does not restrict DD from discussing

pa

 

information and ideas ubGul 3D printing, cliher domestically or internationally. as

long us such discussions do not include the exnort of technical data,

“ad
us

tion of the ITAR is totan

    

Classi PES |

fication of DD's CAD files ag within the jurt

 

 
  

suiright prohibiiion on the export of these files. Rather, [TAR requires that DD

 

obtain « “leense or other approval... pursuant to the [TAR prior to any export”

 

WASHSTATEC003322
Cagast 2016420063 73/Rp DoselinehtSs-45 Fitead6P1AA180 Paga@6p7ess

WASHSTATEC003323

Should DD submit an application for approval to export its CAD files, DDTC will

  

  

eview the proposed export, inch

 

its infended recipients and the type, farm,

and scope of the export. DTC will consider the application in accarcance with

the factors enumerated in 22 CPR. § 126.7. including whether such export is

prohibited “hy any slatute of the United States.” 22 CR. 8 126. 7a} whether

 

stich export woe “ry furtherance of warld

£3.

peace, the national security or the

foreian policy of the Linkted Sunes.” 22 CUBR. S 128. Wage lavhether “baby

apnboant any purty to ibe export or agreement, af SOuTce OF

r rinufaerurer of phe

   

ase arlicit or defense service or any person who hax asignificunt interest int

 

the tansaction haus been debarred, suspended. ur otherwise is ineligible to receive

 

an export license or other authorization from any agency ofthe US. wovernment.”

id 8 (26. Nay), in addition, there are aumerous coun tries to which exports af

some orall csiegeries of defense articles are prot

 

ibited. See, eg, 22 CEI. §

In my experience, the overwhelming majority of FTAR licensing applications are

approved Ouil

 

ght or approved wilh conditions

intended to sifeguard the delense

 

arg

 

de being exported fromm use i away f damage world peace or the

adlional securiy or foreign policy imierests afihe Linitad slates.

 

OY course.¢

govern LICLAS!

 

ion will oniy be approved U the application satisfies Une
\ i i

stindards required under 22 CPR. 81267)

 

ig
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAga@Sap7ess

ad

at

WASHSTATEC003324

dy Effects of the Preliminary Injunction Sought by Plaintitfs

The entry of a preliminary injunction authorising the posting ol} PDS CAD i

to the Interne: without restricilon would make those les avaliable w orkiwide to

g the export of those files fo any foreign

mt soe

any internet user, thereby pemmtiiy

    

gerson or Foren sess ty DD s website. Such an injunction would

deny DTC the oppartuniiy to Cc asider, among other things, whether any specie

x

export of DD's CAD files would violate the lew or would cause significant har

 

e pallgndl sec oolicy interests of the Lnued. lates,

 

Absent a specific request for an export license, | Have cons wered the hktely

impacts of av unrestricied export of DD's CAD files 16 anv interested person,

 

nower und concluded that the Hkely effect of a prelominary

&

enuy, or fare RED

 

  

itfunction would be to cause signifiosnt harm to the muidnal securiy and foreign

     

policy interests of the United Stites, Although & comprehensive enumeration of

the puasibie harms would be difficult, t can mdentity the following as among the

 

ist coMmeEming:

 

 

 

a. The “Liberator” firearm included In DD's CAD designs presents a specific

add unigue risk to the national security and forvigh policy inferests af Lhe

 

United States, The Liberator is a plastic firearm which can be produced in
a way asto be both fully operable and virtually undet recrable by

conventional sécurity measures such as metal detectors. police and

 

hough sot uniquely) cause dantage

 

security services, could particularly, (

 

_foréign policy interests. IP LLS -origia © AD files wereaised t0
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAga@SDp7ess

manufacture an undetectable “Liberator” in a foreign country, and that

g wis then used t¢ commit an act of terrorism, piracy,

 

assaesitatinn, of other serious crime (é.g., lo compromise aviation security

   

<}, the wot i or the interests of a foreign country in holding

 

rhe United States accountable ~ could cause serious add long-lasting berm

as “ oo as unk ehang ‘ ea wigan
io the foreign policy and national security interasts of the United Siutes.

 

The Lined Stites and other countries rely on inferouiional arms

embargoes. export conirols, and other miesures to rest it the availability

 
  

of defense articles sought by terrorist organizations. Making DD's CAL

ee

 

 

files available through unrestricted access on the Interne! would provide

any such organization with defense articles, including Hrearms, ai its

   

convenience, subject only ta is access f0.3 SU? pri
widely commercially available. Terrorist groups and other actors coud

inst the United

  

*

thon potentially manufacture and use Such weapons og

 

States or its nllies.

Making DD's CAD files av allable through unrestricted access an the

  

injernel would likewise provide access to the Hrearms conrponenis and

VL groups, LATSe afionaba

   

rope mani) PAIS 40.4 rmed insdegen

cririne) areanizutions, and states subject to U.S. or UN arms em DErgOEs,

 

 

  
 
 
 

WASHSTATEC003325

we unlawful in the United Snvies pursuant to the Undetectuble
PSUS ALS oD2Ip), 3 Al hough the “Liberator” desivn includes

panee piece oF mt etal i take ii deteclable by metal detectors, this metal

ya ved % without rendering it inoperable, thereby permiting it to he both

 

4
Cagast 2016420063 72/Rp Doselineht 6-45 Fitead6P1AA1B0 Paga@sSDp7ess

WASHSTATEC003326

a.

schoolegy coupled with ihe uncontrolled ang

 
 

as means of production (ic. AD printers of other

 

similar man oiring technolowy capable of exccaling CAD Mes) coud

conitibuie ia armed conflicl, terrors of criminal acis, anc d oerhiusiy

 

undermine global expert contra! and mon- proliferation 5 Mes

prevent the dangerous and destubiliziog spread and accumulauon of

 

weapons and related technologies. U.S leadership in these arcas also

would suffer, contributing averall to a more dangerous international

 

environment.

 

Many countries, including important U.S. allies. have mure restriclive

fed Siates and have identified firearms CAD

  

fivearms laws than the (

 

files for 3D printers as a threat to domestic fircarms laws. Por ex ample,

ath the United Kingdon: and Japan have arrested individuals tor

 

 
 

2 or attemptiag to uae firearms CAD files and 3D primers t

manufactur

 

manufacture firearms. See, eg. OGY

accessed, June.6, 2015. Unrestricted exports Tram the United

 

States of munitions of technical dai, such as Mis CAD Tiles. which

 

  

could be ased to automatically manufacture a Nrearm or ther defense

article, would undercut the domestic laws af these nations, ierease the.

 

risk of domestic violence in. tose countries, and thereby damage US.

forelen relations with those countries and foreign poloy méerests.

oF
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAga@aDp7ess

”

36.  Inmy judgement, the entry of a prelimimary inpunction in this matter would

increase the risk of all of the foregoing harms. Indeed, such an injunction could
reasonably be expected to bring attention fa DD's CAD tiles, making awareness
of their capabilities and aceessibility known more widely to individuals, entities,

and foreign powers that would make use of DD's CAD files to the detriment of

U.S. foreign policy and national security interests.

i declare under penalty of perjury that the foregoing is true and correct.

Executed on Fane 10, 2015.

 

 

Lisa V. Aguirre

bad
Vote

WASHSTATEC003327
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAga@S@p7ess

 

 

WASHSTATEC003328
Casas 2018480663724RP DosemnABhte6-15 FiidabenleA180 Pagees OP
oe.

   

 

3D-printable guns are just the start, says Cody
Wilson

The inventor of The Liberator’ plastic firearm believes in an open future and the ‘complete explosion’
ofall gun law

Alex Rayner
Monday 6 May 2013 11.56 EDT

gr ody Wilson is a polite, 25-year-old law student at the University of Texas in Austin,
\., with dark, close-cropped hair and a forward, affable charm. This week he plans to

release the blueprint for a gun that can be downloaded from the Internet anc produced
using a 3D printer.

 

He and his friends have spent almost a year developing the Liberator, a "Wiki weapon” that
can be assembled from components made on an $8,000 (£5,150) printer that they bought
on eBay. Using files shared online, the machine creates the solid parts from layers of
plastic.

Wilson's group, Defense Distributed, thinks everyone should have access to a gun and is
working to make it possible through Defrad.org, a depository for weapons designs. It was
set up in December after its files were removed from another site following the Sandy Hook
elementary school shootings. In March, Wilson was issued a federal firearms licence,
allowing him to make guns legally.

"T come froma typical middle class family, for the United States in the south: religious
parents, conservative values, though we didn'towna lot of firearms,” he says. “We nad one
shotgun that we never really used.”

Despite buying a shotgun shortly after turning 21, Wilson says it was his studies, first as an
English literature major, then as a law student, that started his interest in the politics of
weapons ownership. “I read [19th-century French anarchist theorist Pierre-Joseph)
Proudhon,” he says, “I like Jean Baudrillard. I like their critiques of mass culture."

He admits that, given current technology, printing a gun is the least effective way of
obtaining a firearm, and that it is easier to simply fashion a gun from the contents of any
hardware store,

Yet he half hopes, half believes that soon, thanks to the convergence of file-sharing and 3D

printing, there will come about "a complete explosion of all available gun laws. | think we
should be allowed to own automatic weapons; we should have the right to own ail the

WASHSTATEC003329
terrible im pl AES PONS 727Re, DOPE APRESS £2, ANGORA OMS Page ei aer ees, al

think this principle probably applies globally.”

A self-described child of the internet age, Wilson is an admirer of Julian Assange and Kim
Dotcom. “I number myself among them, at least in spirit," he says. “I think the future is
openness to the point of the eradication of government. The state shouldn't have a
monopoly on violence; governments should live in fear of their citizenry.”

His ambitions don't stop at firearms. Ultimately, he wants to turn Defcad Into “the world’s
first unblockable open-source search engine for al] 3D printable parts”, a Pirate Bay-style
archive not only for printable pistols, but for everything from prosthetic limbs to drugs and
birth-control devices.

More features
Topics

US gun contro!

WASHSTATEC003330
Casasé 4016480663724RP Dpsetiineht 8-15 FreameAleAl60 PageeSDP76:

  

 

Cody Wilson, 25, successfully tested plastic handgum built by his Texas firm Defense Distributed using
an $8,000 3D printer

Adam Gabbatt in New Yark
Monday G May 2013 Las £DT

The world’s first sun made almost entirely by a 3D plastic printer has been successfully
fred in Texas,

The successful test of the plastic handgun, which was built by Defense Distributed using an
$8,000 3D printer, came after a year of development. The company, which is run by 25-
year-old Cody Wilson, now plans to publish the blueprints for the gun online.

Wilson and a companion successfully fired the gun for the first time in Austin, Texas, at the
weekend, Forbes reported. A video published online shows the gun held in place by a metal
stand, with yellow string attached to its trigger. By yanking on the string, the pair were able
to pull the trigger from 20ft away, successfully discharging a .380 caliber bullet.

Defense Distributed's device is controversial because of the way it is made. Fifteen of its 16
pieces were constructed in a second-hand Stratasys Dimension SST 3D printer, Forbes said,
‘The final piece, the firing pin, is a common nail available from any hardware store, The
printer used ABS plastic to create the gun parts, which were then slotted together by
Wilson. After Forbes's revelation, the BBC filmed a later test, in which Wilson successfully
fired the gun by hand.

The Undetectable Firearms Act of 1988 makes it illegal to manufacture in the US any
firearm that is not detectable by walk-through metal detectors. To combat this, Wilson
inserted a Goz piece of steel into the body of his gun, making it legal.

How long the law stays this way remains to be seen, however. On Sunday, New York
senator Charles Schumer called for legislation to make building a gun with a 3D printer
illegal, and said he and the New York congressman Steve Israel would intraduce the
Undetectable Firearms Modernisation Act, which would ban weapons like Wilson’s.

Such an act would not be the first setback for Wilson, a law student at the University of

Texas. An atternpt to raise money for the 3D printed gun project through Indiegogo was
thwarted when the crowdfunding website took his pitch offline, citing a breach of rules.
After Wilson raised $20,000 through Bitcoin donations, he was hindered again when

WASHSTATEC003331
a. ASE CAB N00 03 7724RP DosemiAehi 6-45 FidameA6A/B0 Pagaespi7es3
Stratys seizes as his printe

Defense Distributed acquired a second-hand Stratys, however, and carried on
experimenting. Wilson successfully made and tested parts of an AR-15 semi-automatic rifle
- the weapon which has been used in a number of mass shootings in the US - before turning
his attention to a plastic handgun.

More news
Topics
US gun contral

3D printing
3D

WASHSTATEC003332
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 Pagasdbp7ess

 

 

WASHSTATEC003333
45 FiteaD6PLAABO PAgasStaP7ess

Casasé 2016420663 72-RP Dpeeinehisé

 

WASHSTATEC003334
45 FiteaDEPLAABO PAgaSZDP7883

Casasé 2016420663 72-RP Dpeeinehisé

 

WASHSTATEC003335
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6PlAA1B0 PAgaseZDP7ess

 

 

WASHSTATEC003336
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA/B0 PAgaed4DpP7ess

 

 

WASHSTATEC003337
Cagast 2016420663 72/Rp DoselinehtS6-45 Fitead6P1AA1B0 PAgasesOP7es3

Jato BM. pee

 
 

June 21, BE43

Ms. Sarah Heideme

LS. Department of State

Utrectorate of Delense Trade Controls
PMUDDTC, SA-1, Room 1200

240) E Sree NW

Washingion, DC 20037

 

Sublect: Commodity Jurisdiction Requests for Data Files Posted by Delense Distributed

 
  
 
 

ulasures:
Wiki nedia Paxe ve for 125mm B
Thingiverse Pag ge for Sound j
Thingiverse Page lor Vde38 Fron
Examples af Solvent T Trap Adspiers
Exaniples of CAD Piles for .22 Pistols
Examples of CAD Files for Muzzle Brakes
‘yaniples of CAD? Piles for Slide Assemblies
Examples of CAD Files for Voltlock System

7
2
3

BR
ome ee mh Ne PS See cet hee See

3;
Ey
?

  
    

?
4K
i.
{
(A)
(
(
(

is
io

OQear Ms. Neidema

 
 

Defense Distributed has been requested by DTCC/END to submit requests for
commodity jurisdiction determinations in connection with Case No. XX-XXXXXXX for ten sets af
data files p ncsted to DEFCAD.org, As demonstrated below, the files are primarily Comput
Aided Desi gn (CAD) data files and should be considered public domain information that is
excluded fom the [TAR pursuant to Section 120.1 . Defense Distributed therelore respecthully
requesis a determination that these files are not subject to the [TAR

 

        

COMMODETY DESCRIPTIONS

ge

   
 

sh of these Commodity Jurisdiction requests relates to data les, almost all of whic!
are essentially blueprints that can be read by CAD sofiware. A description of each file or set.of
files is set out below. The files are in one of the following formats:

 

# STL (STereolithography or Standard Tessellation 1 anguage) iss file lonmat
native to the stereolithagraphy y CAD software and can be used with some 3D
printers. “Stereolithography” is a means af creating physical 3 models of objects
using resin or carefully cut and joined pieces of paper. STL files describe only

  

 

WASHSTATEC003338
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 Pagasé OP7e83

Defense Disiribuled Ci Requests
dune 21, 2013
Page 2

the surface gcometry of a three dimensional object without any representation of
oolor, texture or other common CAD model atiributes.

@ The 1S (initial Graphics Exchange Specification) Ble format is the standard
format for transferring three-dimensional models between CAD programs. 16S
Ailes can store wireftame models, surface or sclid oblect representations, eurcuil
diagrams, and other objects.

& SLDPRT isthe proprieta ry image file format associated with the Bolid Works

sand CAD software. SLDPRT files contain three-dimensional images of one
pecific part of a mroduct.
* SKP isthe CAD drawing format for Google Sketchup, which Is a quick, entty-
level 3D drawing program.

There are alga a small number of Word (.0C), text (TXT) or image (JPG or EMP) files. A

printout of each file is attached to the relevant DS-4076.

 

 

 

slaced in the public

As explained further below, cach of these files either was previously
dornain or contains only public domain information.

t. Liberatir Pistol Data Files

‘The Biles for ie Liberator Pistal include sixteen STL Mes for the various parts and
eamponents of ihe pi istol, two “read me” text files that exp! ain how to lawfully ase comble the
pistol, a diagram of a pistol, and a permissive software license, If printed on a 31 printer, the

paris could be assemble d into a single shot 380 caliber firearm.

 

 

2. 22 Electric Data Piles
The Riles for the 22 5
barrel and grip fora 22 esliber or pistol if printed, the! rel would be 2 a plastic ‘eyli in der W wil vith a 22
min bore and the grip would be a plastic plese with two Sram diameter holes. If those picees
rere printed in plastic and used with an electronic system and firing mechanism, the barrel
would be @ expected to fall upon Urme.

3, 125 mm BK-14M High Explosive Anti-Tank Warhead Model Data File

‘The ile isa STL CAD file for a model of a BK-14M high explosive anti-tank warhead
without fins. The model, if printed on a 3D printer, would be a solid piece of plastic in the shape
of the warhead, but would not be capable of functioning us a warhead.

4, §.86/.223 Mozzle Brake Data Piles

the dats fMles ave three different CAD file Jormats (IGS. SLDPRT, and STL) for a
model ofa 5.56/223 muzzle brake. Lf printed on a 3D printer, the model would be a plastic
piece in the shape of the muzzle brake, but would be expected to fail used with a weapon.

3. Springficld AO-40 Tactical Slide Assembly Data Files

The files are nineteen Computer Aided Desiun (CAD) data files in the Solid Works
SLOPRT Sle format for models of components ofa : pistol slide for ihe Springfield XD-40. The

  

   
  

 

 

   

 

WASHSTATEC003339
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAgas7Hp7ess

Detense Distribwied Ci) Requests
June 21,2013
Page 3

comipone nts, if printed on a 3D printer, would be plastic pieces in the shape of the components of
the slide assembly, but would be expected to fall used with a weapon.

& Bound Noderater- Slip On Pile

 

The file isa sereolithagraphy CAD Gile fora mode! ofa slip-on sound moderator for an
sun. ‘The model, if printed ona 3D printer, would work with an air gun, but would likely
melt ifused with a firearm.

7. “Yhe Dirty Diane” 4-28 te %-16 STP 83600 Ol Filter Slencer Adapter Files

The file isa CAD data file in the SolidWorks SLDPRT file format for a made! of an oil
filter silencer adapter that is typically produced in stainless steel, {fprinted on a 3D printer, this
tem could be used as a solvent trap adapter, which is used to catch solvents that are used im the
process of cleaning a gun. While a metal solvent trap adapter could be used as 4 silencer, a

plastic adapter would likely melt fused with a weapon as a silencer.
%. 12 Gauge fo .22 CB Sub-Callber Insert ¥les
The Mies are a SEP CAD file for a model of « sub-caliber ingerl, two renderings of the
sub-caliber insert, and a “read me” text file providing information about the National Firearms
Act and the Undetectable Firearms Act. This item, if printed on a 3D printer, would be a plastic
cylinder with a 22 bere, and would be expected to fail used with a weapon.

 

 

  

9. Voeltlock Electronic Black Powder System Files
AD files for madels of cylinders of varinus bores with a touch hols,
, file format and one ig inthe 1GS format. if those pieces were

Br Be

The files are tyetve Cy

Eleven of the files are in the 5
pdnied on a 3D printer and used with an electronic ignition, the barrel would be expected to fail.

ib. ¥Z-S58 Front Sight Piles

The Ales area SolidWorks CAD file 3 in the SLIDPRT (ile format and a rendering of a
i ofa sight fora VZ-58 rifle. [f printed on a 3D printer and used with a weapon, the sight
would be expected to fail.

   
  

 

 

BATA GRIGIN
With the exception of item | (Liberator Pistol Data Files), each of these Hles was
provided to Defense Distributed by the creator of the files identified in the DS4076. In addition,

a8 explain ibelow, many of these files were originally posted to www.thingiverse com or other
internet sites, and were freely available to any person with access to the internet.

 

 

  

 

  

‘The Liberator Pistol CAT) files were developed by Defense Distributed. The Liberator
pistol was designed as a combination of already extant and working files and concepts. The
pistol frame, tr igger housing, and grip specifications were all taken directly fron an AR-13 lower

   
 

receiver He that | is in the public dome n. The spring file ig taken from a toy car file available on
Thing! iverse. The hammer relies on striking a common roofing null, and the barrel is a. cylinder
bored for 380, The gun functions because of the properties of the 380 cartridwe ~ the brass

WASHSTATEC003340
Cagast 2016420063 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAgasesDp7ess

efense Distributed CJ Requests
June 21,2013
Page 4

 

cusing itself is relied on to act as a breech, The printed and assembled pun is a simple improvised
weapon, not as complex as many of the improvised weapons of the 20th century, those available
in Amny manuely, ete, All of the technologies used to create the Liberator date files are widely
available in the pablis domam.

IDENTICAL & SIMILAR FILES

‘The Liberator Pistol data files are for an improvised firearm that is similar to and based
on numerous items that are available on the iiernet as well as in various books. The Library of
Congress online catalog fists numerous books on gunsmithing, including

 

 

e Clyde Baker, Modern gunsmithing; a manual of firearms design, constrnetion,
and remodeling for amateurs & professionals (1939)
® John B. Traister, Clyde Baker's Modern gunsmithing : a revision of the classic
(1981)
Paik dé Haas, Mr. Single Shot's gunsmithing idea book (1953)
Roy F. Dunlop, Gunsmithing (1996),
Franklin Pry, Gunsmithing fundamentals +a guide for professional results (1988),
James Virgil Howe, The modem gunsmith : a guide for the amateur and
orcfessional gunsmith in the design and construction of firearms, with pr actical
suevestions for all who ke guns (1982),
» Gérard Métral, A do-it-yourself submachine gun: it's homemade, mm,
Henn veioli durable, and if II never be on any import ban lists! (1995),
s Jac kG ichell, The Gun digest book of pistolsmithing (1980),
J Par rish Stell e, The gunsmith’s manual: a complete handbook for the American
gor nsmnith (LBSS), and
e Patrick Sweeney, Gunamithing: pistols & revolvers (2009),

& 8 & &

aniong many others. Examples of online sources include:

Rite: Jw aweanonseembal com/zip-pipe-and-pen-guns

htt /awarw Indinitearms.com/imaves?/vimanuals!Mise+Gunt Plans
hit. //thohomesunsm ith. com

hite://wwwseribd com/doc/2444544 1 /Pen-GiotMki-Biueprint
httesuwww.eoogle.conmi/search?o=zinteunthinenrintsdriz=i CISRPM enUS45
SUS4R9R source=lnrnsdibmisch&sae Xk &ei=o-

ol Zvh it mewSxdy hobudved (CA0O AUCAORbiw= 1 G00ebih=837

e hip:/ebookbrowse.com/sn/guns-homemade

 

  
 

a & &

 

 

    

 

Although DD- converted this Information into CAD Mle format, DD does not believe that it
created any new technical data for the production of the gun.

A drawing of the 125 BK-14M HEAT Gtem 3), including measurements, i currently
vailable on Wikipedia at htip://en.wikipedia.ory/wiki/File:|25mm BR-l4m HEAT IPG.

WASHSTATEC003341
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAgaseSQp7ess

Defense Distdbuted CJ Requests
dune 21 9 2013

Page S

The Sound Moderator CAD file (Item 6) was published on Thingiverse on March 3, 2071
and is still available on that site al http://www thingiverse.com/thing:G808. The VZ-38 Front
Sight (tem 10} wes also published to Grabead on December 14, 2012 and is still available on
that site at hite://grabead com/library/front-sight-for-vz-dot-S8-rifle.

 

 

The OF Filter Silencer Adapter is identical to Solvent Trap Adapters, which are produced
by numercus man wfactur ors and available as commercial products on many websites, including
amazon.com, (see hitpy//www.amagon.com/s/ref=nb sb noss | ?url=search-

13 Dautomioti vod field.

keywords=solventttrap adapter&rb=n Al S584 181 Q3CkAsolventtirantadapier.) These
items appear to be commercial products thet would be subject to the EAR. As such, any related
technologies or technical data would also be subject to the EAR.

 

& ul $88

Examples of CAD files similar to the .22 Electric Pistel (tem 2), Muzzle Brake (tem 4),
Slide Assembly (rem 3}, and Voltiock Electronic Black P *gweder System (tem 9) thal are
wurrently available on the infernet are attached 1 the velevant DS4076.

As demonstrated above, all of the technical information included in the data les posted
to DEFCAD.org was previously available int he ae ic domain. As such, this information is
excluded from the definition of “technical data™ by 22 CPLR. § 120.10(a)(4). For these reasons,
Defense Distributed respectfully requests that the » Department determine that the subject data
files posted to DEPCAD.org are not subject to the TTAR.

This submission contains Defense Distributed confidential business information. We
respectfully request that the submission be kept confidential. if you need additional Information

regarding this submission, please coxtact me at 202-293-8145 or jhartwigi@willamemullen.com,

Sine serely. A

Da bacet

 Jabna Mo Hartwi
jf

  
    
 

ig

WASHSTATEC003342
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 Paga$8bp7ess

 

 

WASHSTATEC003343
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6PAA1B0 PAgauSapi7ess

MATTHEW A. GOLDSTEIN, PLLC |

 

VIA ELECTRONIC FOLING
January 2, 2005
PRYDDTC, SA-1, 12th Floor
iNfice of Defense Trade Controls
Bureau of Political Military ANairs
U.S, Department of State
Washington, DC. 20822-0012

 

SUBJECT: Commedity Jurisdiction Request for Ghost Gunner Machine, Plastic
Mounting Jig, User Instructions, and Software (Defense Distributed, Inc..
PM/DDTC Code M-34702)

Dear Sir or Madam:

Pursuant to Section 120.4 of the International Traffic in Arms Regulations (ITAR™) (22
C.PR. Sections 120-130), Detense Distributed requests a commodity jurisdiction determination
trom the Directorate of Defense Trade Controls (DDTC”) on the Ghost Gunner machine (he
“Ghost Gunner}, its plastic mounting jis, user instructions, and software for production,
operation, and use of the Ghost Gunner.

The Ghost Gunner is an approximately one-foot-cubed black box that uses a drill bit
sounted om a Head that moves in three dimensions to sutomatically carve digttally-modeled
shapes into polymer, wood or aluminum. [i functions as a 3-axis computer-numerically-contralled
(CNC) press that can be used to manufacture parts to firearms controlled under U.S. Munitions
List “USML”) Category 1. it can also be usec to manulfaeture tems that are not controlled under
the USML., The machine was designed, developed, and manulactured by Defense Distributed to
automatically manufacture publicly available designs with nearly zero user interaction.

As discussed below, the Department of Defense recommended that Defense Distributed
submit this commodity jurisdiction request.

Export jurisdiction over the Ghost Gunner, Jig, software, and instructions is uncertain
because, although the Department of Commerce Export Administration Regulations RAR”)
maintain a contral listing for jigs, fixtures, and other metal-working items “exclusively designed
for usé in the manufacture of firearms” under Commerce Control List (CCL) Exnort Contro!
Number CECCN") 2B018.n, there is no corresponding carve-out for these items and related
software and technical information otherwise controlled by USML. Category | generally; and
Category Hi) controls technical data and defense services directly related to firearms, with
nical data directly related to the manufacture or production of firearms designated as
Significant Miltary Equipment.

 

Please note that a letter from Defense Distributed authorizing my law firm to file this
request was uploaded with this DS-4076 submission. Please direct any questions and all
cotrespondence related to this request to my office. Communications to me at

matthew @eoldsieingllic.com are preferred.

www, GoldsteinP Lic .caem

WASHSTATEC003344
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAgaaBDp7ess

Commodiy Jurisdiction Request
qq

January 2, 2015

Page 2 of 9

L. BACKGROUND
A. Defense Distributed

Defense Distributed is a Texas corporation, registered with the Department of State under
PMIDDTC Code M-34702. The company has developed technical information that can be used to
produce, manutacture, and assemble various parts components, accessories, and attachments to
firearms controlled under USML Category 1. This meludes information for the design and
production of the Ghost Gunmer, software necessary to operate Ghost Gunner, and code that
allows production of certain items by the Ghost Gunner.’

Following notification from DDTC in May 8 2013, that the agency requires US.
Government prior approval before publications of otherwise ITAR-controlled teehnical data into
the public domain (Attachment 1}, Defense Distributed has submitted requests for U.S.
Government clearance of technical data to the Department of Defense Office of Prepublication
and Security Review (“DOPSR”)" On October 1, 2014, DOPSR returned a Defense Distributed
request for clearance of technical information on the Ghost Gunner for public release, stating that
commodity jurisdiction over the ifem was uncertain ane recommending that Defense Distributed
submit a. commodity jurisdiction request. See Attachment 2.

B, The Ghost Gunner

Existing CNC machines are expensive or too inaccurate to manufacture firearms for the
casual user. Defense Distributed developed the Ghost Gunner to address this problem by
miniaturizing the build envelope to just large enough to mill common firearm receivers, which in
turn improves rigidity, reduces material cost and siraultaneously relaxes certain design limits,
allowing Defense Distributed to sell an inexpensive machine with more than enough accuracy to
manufacture firearms.

 

The first design tested on the Ghost Gunner was for an AR-I5 lower receiver and the
Ghost Gunner was able to automatically find, allen, and mill a so-called “80%” lower receiver,
which was not a firearm prior to milling, The Ghost Gunner has since undergone several design
revisions to reduce machine chatter, backlash, and jitter, all with the goal of keeping total design,
cost low.

Photographs of Ghost Gunner are provided at Attachment 3 and rendered images of the
machine with the plastic jig are provided at Attachment 4.

 

i This comtuodity jurisdiction reguest seeks a determination of the code necessary te operate
Ghost Gunner. lt does not seek a determination on the various project files specific to production
of certain items by the Ghost Gunner,

* fs cortiplying with DDTC prepublication review requirements on publication of technical
information into the public domain, Defense Distributed does not intent to, nor should it be
consilered i, waive any defense, claim or right under law,

  

www. GoldstelnPLLG com

WASHSTATEC003345
Cagast 2016420063 73/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAgausSp7ess

Commodity Jurisdiction Request
January 2, 2015
Page 3.af9

A schernatic drawing for the Ghost Gunner is provided at Attachment 5.

Ghost Gunner form, fil, function, and performance characteristics include the following:

WASHSTATEC003346

It uses a compact, powder coated A36 steel frame and thick stainless T-slot rail, with
preloaded bail bearings for maximurn rigidity. Linear motion is achieved with low-
backlash direct-drive ball screws mounted in-line with the cutting surface, thus
preventing torsional gantry chatter while machining.

it incorporates an electronic probe that automatically detects when ihe machine comes
info contact with the work piece, allawing automatic part discovery and alignment.
Ghost Gunner requires conductive parts if auto-discovery and allenment are used.

ican manually machine nonconduclive materials, but this requires manual calibration
of a part to the machine + following a few simple instructions - as is required with

existing CNC machines.

Us moving parts are entirely sealed from chip debris. All bearings are sealed and

contain wipers te prevent foreign contaminate entry. The rails are stainiess steel and are
fastery lubricated, but do require periodic wiping ta prolong life. End Mills dull over
time and are considered a consumable.

contponents are fully enclosed.

it is capable of manufacturmg deep pockets due to its horizontal gantry, which allows
gravity te pull chips away from the cutting surface before they can build up and dull
the end mill, as is the case on traditional CNC designs.

it uses industry standard ER-11 collets, and ships with both 1/4" and 3/32" collets.

it uses a standard TEC power cord and is compatible with any 110/2Z20¥V circuit, No
external power brick is used; the machine is entirely self-contained.

it has. pwo ports: Power (IEC standard) and USE (Type 'B’).
its machinable dimensions are 140 x 75 x 60mm (~5.50 x 2.95 5 2.35)
lis maximum part dimensions are 230 x 90 x 100mm (9.05 x 3.50.x 3.90")

its overall footprint is 330 x 280mm (~13 x 11)

lis weight is 20ke (~45 pounds)

www GolieteiyP Lec cam
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6PAA/B0 PAgaaaDp7ess

Commodity Jurisdiction Request
January 2, 2015
Page 4af9

* Ute Spindle Speed is 10,000+ RPM (Final Value TBD)
* its software requirements are Windows 7 or higher. Mac version TBD

Ag noted above, Ghost Qunner i capable of manufacturing more than just treant
receivers. With Defense Distributed'’s open source Physibles Development SDK (“pDev"),
designers can distribute files via the company’s ‘dd’ file format, which contains all installation and
assembly instructions, any required jig files to hold a part in place (that users can print with a 3D
printer), and afl machine definitions and code to physically manufacture a particular design. To a
casual user, the .dd file is a one-step solution to manufacturing any aluminura physible that the
public ean design to fit into the build envelope. Defense Distributed will be developing in and
supporting this format.

‘The .dd file format is itself open source and not constrained to the Ghost Gunner or
Defense Distributed: any user can define any existing machine's specific parameters via the
machine parameters list. A single file can contain specific code and installation instructions for
any number of machines. A user with both a Ghost Gunner and a Tormnach P1100 could
manufacture a particular .dd file on either machine and manufacture the same physible with zero
additional user knowledge, as onby the instructions required for 2 particular machine are revealed
to the end user. The .dd file format is a CNC response to 3D printing’s universal .stl Ale format.
However, Ghost Gunner will also accept TinyG code from any CAM program.

In operation, users provide the parts for milling. They can then simply plug their computer
ite the Ghost Gunner, install the Ghost Gunner software, and download any compatible .dd
design file. 3D printable jigs are used to hold each part in place as each milling step is performed.
For example, milling an cighty percent AR-15 lower receiver requires two Jig pieces to secure the
lower in place while the trigeer pocket is milled, and then two more lig pieces are installed to drill
the trigver pinholes. As most sighty percent firearms require deep pocket milling, Ghost Gunner's
mounting table is parallel to the end mill shaft. This orientation maximizes 3D printed Hg strength,
minimizes jig complexity, and mechanically aligns the part te the machine upon insertion inte the
Maker Slide-patterned, Open Source T Slot stainless rails.

Defense Distributed expects its typical order fulfillment will contain the fully assembled
Ghost Gunner CNC, plastic mounting jig designed to secure 80% AR-15 receivers, operating
software and instructions. Defense Distributed also intends to place instructions and computer
code nesded to build and use Ghost Gunner into the public domain as Open Source technology.

Block 13 (‘Sales information) is not provided with this request because the Ghost Cramer
is sUH in development as Defense Distributed awalts arrival of various production pieces and
continues to make any required changes to the product. As such, the company has not yet
delivered any machines (Le. ne completed sales}. However, the company has accepted 469 pre-
orders and 413 advance deposits from prospective purchasers. Each of these orders, except for
one, are intended for domestic sale. In addition, consistent with LS. law, final sales will carry
conditions that Limit purchases to private use (Le., not for commercial ar military use).

www Goldstein PLig.com

WASHSTATEC003347
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6P1AA/B0 PAgaaS@pP7ess

Commodity Jurisdiction Request
January 2, 2015
Page 5 of 8

c. User istructions and Operating Software for the Ghost Gunner

The current draft User Instructions for the Ghost Gunner accompanies this commodity
jurisdiction request at Attachment 6. Tt contains information on how to attach a “80%” lower
receiver to Ghost Gunner, such that Ghost Gunner can mill and drill all required holes to transform
the lower receiver into a firearm. Ghost Gunner presents numerous User Instruetions, User
Graphics, and User Selections to the operator. Ghost Gunner performs work via Calibration Code
and Milling Code. Ghost Gunner also assists the user in creating 3D printable Jigs. if needed.

The software necessary to produce and operate the Ghost Gunner includes AutoDesk
inventor and @ simple executable application that can interpret CNC part files and TinyG cade.
Additional information detailing the purpose, function, and capability of the soffware, as requested
by DDTC’s DS-4076 Conumodity Jurisdiction (CT) Guidance for Software, accompanies this
commodity jurisdiction request at Attachment 7,

Ek COMMODITY JURISDICTION STANDARD

The standard applicable to Depariment of State and other agency considerations of
commodity jurisdiction is set forth at ITAR Sevrtion 120.5. ITAR Subsection 120.3(a) extends
Department of State jurisdiction to any item that meets the criteria of a defense article described
on the USML or that provides equivalent performance capabilities; and ITAR Section 120.3(b)
provides that a speciiic article net presently deseribed on the USML. shall be determined in the
future as a delense article if & provides a critical military or intelligence advantage.

A. Relevant USML Control Listiogs

Subparagraph ¢h) to USML. Category 1 controls components, parts, accessories, and
attachments for firearms to 50 caliber inclusive. The Ghost Gunner does not meet the Category

Uh) criteria because it Is not a component or part to a firearm. Rather, is a machine that can be
used for the manufacture of such articles.

 

  

Subparagraph (1) to USML Category | controls technical data, to include “software” as
defined at Section 120.480, and defense services directly related to the firearms and components,
paris, accessories, and atlachments for firearms 16 50 caliber inclusive. Technical data directly
related to ihe manufacture or production of firearms controlled in Category J is designated as
Significant Military Equipment.

‘The LSM. does net contain a control listing that describes items used for the manufacture
of firearms. Instead, that sting is contained on the EAR Commerce Control List (CCL) entry
for ECCN 2B018.n, which controls “Jigs and fixtures and other metal-working implements or
“accessories” of the kinds exclusively designed for use in the manufacture of firearms. ECCN
2D018 controls software” for the “development”, “production” or “use” of equipment controlled
by 268018; and ECCN 28018, in tum, controls “Technology” for the “use” of equipment
controlled by 2BOLS.

Www Gobistein Pe Loucen

WASHSTATEC003348
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 Pagaas Op7ess

Commodity Jurisdiction Request
January 2, 2015
Page 6 of 9

The scope of the CCL controls on firearms manufacturing equipment and. technology is
unclear because the EAR only controls items not described on the USML and Category | does not
contain any carve-out from [TAR contral for software or technology controlled under bCCNs
2D018 snd 2EOQLS. To the contrary, if Hterally applied, USML Category [(1) treats such technical
imformation as Significant Miltary Eauiomenit.

Because there Is no specific carve-out in Category | or elsewhere in the USML for
software or technology controlled by 2D018 and 2E018, it is very difficult to distinguish between
technical data for the manufacture or production of firearms controlled in Category 1 and
technology for the development, production, and use of equipment used to manufacture firearms
controlled at 2D019 and 2E018. This is a primary concern of the present commodity jurisdiction
request.

Nevertheless, EAR control is consistent with US. Implementation of Wassenaar Control.
Specifically, ECCNs 2B018, ECCN 25018, and 28018 are Wassenaar Arrangement~hased
controls, subject to the National Security reason for control and which correspond to Category 2 of
the Wassenaar Arrangement List of Dual-Use Items. In fact, 28018 is titled, “Roauipient on the
Wassenaar Arrangement Munitions List.”

Although relevant text of the ITAR and EAR coritrol listings lack clarity, it appears that
the U.S. Government decided te implement export controls on firearms manufacturing equipment
aud associated technical information im the EAR when it first implemented the Wassenaar
Arrangement controls for such items. Accordingly, Defense Distributed believes that the Ghost
Gunner does not meet criteria of a defense article described on the USML and that it does not
provide equivalent performance capabilities to an article described on the USML.

Defense Distributed further notes that the DDTC should consider amending USM.
Category [ to provide an express carve-out for EAR items contralled under ECCNs 2B01¢.n,
BCCN DEOL, and 28018. Alematively, 7? DDTC intends to control fireartis manufacturing
equipment under ihe UISML, it should make this clear in the regulations. Towards this end, any
determination on the instant request that imposes [TAR control should be widely disseminated and
shared with the Hrearms manulacturing industry.

B. Ghost Gunner Does Not Provide a Critieal Military or Intelligence Advantage.

As noted above, ITAR Section 120.3(b) provides that a specific article not presently
described on the LISML shall be determined in the future as a defense article if & provides 2
évilical military of intelligence advantage.

The Ametion and performance of the Ghost Gunner does not provide a critical military or
intelligence advantage. Rather, it is essentially a jig press based on a simple design that is easily

replicated by any skilled machinist. Jn fact, the Ghost Gunner can be produced by persons with no
formal engineering background.

www Goldstein PLLG cam

WASHSTATEC003349
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAgaas%p7ess

Commodity Jurisdiction Request
January 2, 2055
Page 7 af 9

in addition, Ghost Gunner builds on technology readily available in the Open Source
COMMUNITY, including the gshield 3 axis motion hardware
(hop-//synthetos myshopily.com/producis/gshield-v5}, the erbl e-code parser and motion
controller (https //github.com/grbl/erbl}, and the Arduino microcontroller (hitpy//arduine.ce).

Further, instructions and/or electronic files for production of jig presses with similar form,
ft, and function. to the Ghost Gunner are publicly available for download at a variety of web
addresses, to include the following:

http .//aresarmor.com/store/ltem/Polymer-80-Black

htind/ www. thingiverse.com/thing: 160266
bttpe://github.com/DetiantCad/detvad-repo/tree/master/Rifles/AR-

15 80_percent_lower_v-shadowfall/AR-15 80 percent Lower Drill lig v1-Shadowfal!
http /Ayww. advancedrifles.com/3d-printed-jig-version-2-0/

hited /wweew, 80percentarms.com/producta/$0-ar- 1 5-casy-jig

http://www. sierranevadaarms.com/jig. pdf
http://wavw-rockethub.com/projects/24384-80.lower-receiver-ar! 4-arl G-rudius-1911

   

EL CONCLUSION

Considering the apparent intent of the U.S. Government in implementing relevant
Wassenaar Arrangement controls in the EAR, Defense Distributed believes that the Ghost Gurmer
does not meet the criteria of an article described on the USML. In addition, the Ghost Gunner
dees nol provide a critical miliary or intelligence advantage. Accordingly, Defense Distributed
respectiully requests that the Department of State issue a commodity jurisdiction determination
stating that ihe Ghost Gunner, its plastic mounting He, operating software, and production and
operation instructions de not meet the criteria of ITAR 120.3 and are subject to Department of
Commerce jurisdiction under the EAR.

  

Defense Distributed authorizes the release for general publication of the information
contained im Block 5 of the DS-4076 Form. However, other information in this request and
documents submitted with Defense Distributed’s DS-4076 Submission contain sensitive business
information that is proprietary, confidential, and exempt from disclosure under the Freedom of
Information Act, 5 U.S.C. Section 552, and is also protected under the Trade Secrets Act, 18
U.S.C, Section 1905. Avcordingly, pursuant to TTAR Section 150.15, Defense Distributed
requests that information in this submission other than that contained in Block 5 be withheld in the
event of a request for its disclosure.

www Goldstein PLLG com

WASHSTATEC003350
45 FiteaDEPLAA1BO PAgaUBDpP7es3

Casasé 2016420663 72-RP Dpeeinehisé

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003351
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA1B0 PAgaasp7ess

Commodity Jurisdiction Request
saruary 2, 2015
Page 9 of

OTHER ATTACH

 

[ENTS INCLUDED WITH DS-d076 SUBMISSION:
OD_DS4076.pdf

OD Atiorney Authorization Letter Block 2-| pdt

[Instant document} DD Cover _Lir Block 6-l.odf

DD Certifeation Block 19-L pdf

www Goldstein Fo lLG.cam

WASHSTATEC003352
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6PlAA1B0 Pages bp7es3

 

 

WASHSTATEC003353
45 FieaDEPLAA1BO Pages? aP7883

Casasé 2016420663 72-RP Dpeeinehisé

Aan

que

ya oF the

ietic

:

CPESe

%

 

oO

ay

anche

 

 

 

3
i

WASHSTATEC003354
45 FiteaDEPLAA1BO PAgeS2DP7883

Casasé 2016420663 72-RP Dpeeinehisé

 

 

 

 

WASHSTATEC003355
Cagast 2016420663 72/Rp Doselineht 6-45 Fitead6P1AA1B0 PAgassDP7ess

 

 

WASHSTATEC003356
45 FieaDEPLAA1BO PAgeS4aDP7ess

Casasé 2016420663 72-RP Dpeeinehisé

er
we
oes
=
‘sa?
es
“
eae
ee
e
$5

 

 

   

 

   

esse ge F
: PEPYS: ere

 

af the

£

  
   

        

 

 

WASHSTATEC003357
45 Fitead6PLAA1BO PAgeS8OP7883

Casasé 2016420663 72-RP Dpeeinehisé

 
 

 

 

 

WASHSTATEC003358
Cagast 2016420663 72/Rp DoselinehtSs-45 Fitead6P1AA180 PAgasB Op7ess

 

 

WASHSTATEC003359
 

Federal Register / Vo

  
 
 

arenes ofS iS. CG. 856 and

 
 
 
 

“Such 2 actions 4 are exempt
fr cm review: by the Glfice of

 
  
 
  

rt L2ROE a and ‘the 2 aL) af ine
rued i ig Executive Order 13562,

#applis ab aie

if

  

 

   

litigation, ‘neti atlear ‘ome standard
affected conduct, and promote
slinpiification and burden reduction.

 
   

Executive Order 19152
‘This rulenia aking does not have
ications warranting the
application of Bxocutive Order 13132.
The rule dos hat have substantial
aon the States,.on the
xn the Federal
Governmont and ¢ States, arthe
distrilnition of power and
responsibilities among thea various
levels of government,
Exectitive Order 12175
This rule does not lies tribal
inypiications warranting the application
of Executive Onder 23175. This rule
does not have sglstantial direct eflects
of OnE OF more hitlian tribes, em the
nshin bebween the Federal
vermont and Indien tribes, or an ths
vibution of power and
wporisibilities hetween the Facderal
Grverument and Indian intbes,

   

  
 

 
  

   
      

 

 

 
  
  
  
   

 

 

Regulatory Plexibility <tct
‘The Adimiinisiratir, in
with the Regulator

       
   
 
 
  
   

RAS, has Lave
pused rule and by approv ie dt

cotsiBes that A wil not have a

nNpact on a

af ginal entities:

ae ‘isle remove

otro Sher list af Scheriates

     

lupane
af the CBA, This

Tee atOry on

Bi Stiolhewene
patentia for s a inoue 2 impact in.
the form of cost savings.

Lf Hoglized, the proposed rule wil
pain all persons wh
propuse te hy
to the wide:

 

 

   

  
 
 

WASHSTATEC003360

3h.

f which are conducted pursuant

80, No, 16 / Wednesday, fume 3, 2015 /Proposed Rules

muquantifishle eanables that potentially

could influence the distribution and
italian rates of new modlentlar

a the DEA is unable ti determing
ral entities and amall entities
ebandle [2 "Theflupane.

Although the DEA deus net bave a
reliable basis to estimate the mumber of
allected entities and quantify the
eqonamic Linpact ofthis proposed tile,
Utative analysis 4
puleia ii

 

 

  
   

which mis

  
 

 
  
 
 

  
 

likely to result in
gs for the healthoare

ol rhe affected entitles «will
continue to meet oxistitie Poderal arut/
or slate requirements applicable to these
who heodie radinpharmareutical

tas, inchiding [ ne,
sacurhiy, recandheepi
requiremerits which ii many cases
more striisent than the DEA’s
reduirements. How ver, thas. pea

 

        
  
 

   
 

   

     
 
   
 

civil, and crieninal sanict
sriliigs handling o1 rape
s tt joBupane, in. the: fore: ats %
a foes, and the elimination of
al security,
recordkeeping, and reporting
frequirements:

  

   
   

Becetiee of these facie, this rule will
tot result iy a slenilcant economic
imapact on a substantial number of small
eriiiiies.

  
 

Unfunded Manelates Reform Act of 199%

   

Cinthia basis of ivformation contained
in the “Regulatory Flexibility Act”
section abows, the DEA has determined
aad certifies mireuant ta the Unlunded
Moandatus Reform Act af 3098 (LIMBA,
20.8.6. 1301 ef seg., that this action
would got result j in any fee
thal may resull “in the exp nditar re by
State, local, and tribal governments, in
the aggrewate, ar by ihe pr
S200 0G6,G00 ar mare (adjust
infls fom) | i any one yout *
om all Government
Agency Plan a nor pre olher acllon is
required under grovisians of UMEA,

   
    

 

 
    

 

 

ated for

wok Oo

 
 
  

      

Paperwork Seduction Act

  

This action does ne LInpase a new
collection of information requirement
under the Papexwork Reduction Act, 44
U.S.C, 3801-3524. This action w ronald
net Inpose recordkeeping or reporting
requircments on Slate ar lor
povernineents, individnsls, Eniginesseés, of
organi fons. Au agency may nat
conduct or sponser, and 4 cerson is not
required to respoud to, a collection of

infenmetion unless i displays a

eed

currently yell CREME eontral minber,

  

   

  

  

 

 

, Cagasé 2015480863724Rp DosemiAehi 8-45 FitdameAe71B0 Pages 9Spi7ess

SiBZ8

List of Subjects i in 22 CER part 1908

Administrative practice and
cedure, Drug traffie contral,
‘ug and recordkeaping
STOR,

 
  
 
  

 

 

‘out above, £1 CFR
pari 1208 is pre osed to. be amendad to

read as follewe:

PART 1208—SCHEDULES OF
CONTROLLED SUBSTANCES

 

he authority cletion far 21 CE

park 1508 continues to read as follows:
Awthority! 27 (05.0.9217. 812, arith,

Males otherwise nated:

2. ny § 1908.94, rovise paragraph (bia)

to read as followe:

S108 12 Sebechute #
(4) Coca idew

Fempound. ¢ t

t ee

 

 
 

  
 
   

iscthend :
ur idention| with any of these
substances, except that the substances
shail net inebide:

U) Decacdinived once leaves. ar
extraction af cont leaves. which
extractions do mot caniain cocaine or
enporiie, or

GH) ST Hoflepans,

* * ee & co

  

 

 

 

Euted: May @, 2075.
Michele ML Lean iart,
Administrator.

[ER Lie, SUPS 22498 Filed 6-015) 4:89 are)
BILLING CORE 441 -0g.P

 

 

 

 

DEPARTMENT OF STATE

a2 CPR Parts 120, 128, 125, and 127
[Pubic Matioe 91497

FEN 1400-8070

 

iviernational Traffic in Armia: Revisions
io Definitions of Defense Services,
Teehnical Data, anc Public Domain:
Gefinition af Product of Fundamental
Fosearch: Blectranic Transmission
and Storage of Technical Data; and
Related Definitions

AGENCY: Depariiment of State.
ACTION: Proposed pala.

 

   
 

SUMMARY: Ag part of the Prasic
Export Contre! Reforms (ECR) initiative,

the Department of State Ercpases te

amend the International Traffic: tn Arne
Cagast 2016420063 72/Rp DoselinehtSs-45 Fitead6PlAA1B0 PagasSBDP7e8s3

Federal Register/Vol. 80. No, 106/ Wednesday, June 3, 2015/ Proposed Rules

 

 

 
   
  
   
 
 

yee ert ‘ele,
1° “export, and
vetrarister’ in order ta
pe of activities aud
jal are caverad {ui
Q ese 2 definitions ated harmonize the
Ee ith the Report

  

 

Administration Regulations [RAR ta

 
 
  
 

the extent appropriate, Additionally, |
Denartinent proposed to create
delinitions of’ Sequitzed,’

data t i :
fondanion
“pelpansie:
BN Oris, ree

  

  

mh terpnetation ¢ “of th
that are & prope:

   

: 4 es detailin 1 he Scope ak
unauthorized

  
 
  
   

ai data’

 

eR
transmission and stars
“technical data” via foreign

  

a

 
 

 

 

iyatieiniasion of anc laseified © tech
data” abroad | ‘nolan “export,”

provided that t : iode
penartedd te op re

 
 

 

storage oF fnaelbeettiod t da
abroad. provided tha
secured to prevent a

SEL

a8 by parties

DATES: t he Department of State will

HnDepL comments on this
antil Alipust 3, 2015.
ADORESSES: Intervsted parties u
submit comments within 60 days of
date of publics on by one-of the
following methods

 

 
 

® + Kent) “DET CP RblicG omumnentsé.

 

Comments received after thal, date

onetdered, But one
cannot tbe assured, r hase &

 
 

WASHSTATEC003361

techuioul date,”

mice!
‘on

 

“OniMmiinications infiastracturs, This
lomaking proposes that the elecisnnic

  
   
 
   
   
  

such dala. The

the

  
   
 
    
  
  

avis refined Home
te ‘ths ralemaking.

te santlons cn
te CLS.
sally, the Department

se unclassified

 

    

proposed rule

 

   

contidentiality is asserted bacausé e those
contents andfer transmittal emails

will be made available for public
inspection and sop atthe close of
ike comment periudd sd Ciirachorate
vl Delense Trade Cantrils Web ste at
whew pmaddic. state gow. Parties wha
wish to qumnient anonymously may da
au by submitting their cotonienty via
wwusreguidtons.eov, leaving the Keld
thet would idently the rommenter
blank and including no idex é
information in the comment Healt,
Comments submitted via

wrw regulations gov are btomediately
available for public inspection.

FOR FURTHER INFORMATION CONTACT: My,
&. Edward Peariree, Crestor, OMice of
Defense Trade Controls Policy,
Department of State, sleshane (202)
G03~1282; email DOTCReancnse Team
siete. sov. ATTN: ITAR Amendment
Revisions to Definitiaris: Date
Transinission and Storage, Tee
Department of Stata’s fall
plas. can be access

 

 

 

   

   
  

   
 

 

    
   

 
 

   

   

 

   

 

   

 

      
 
 

18102 8 pat
SUPPLEMENTARY INFORMATION: The

 
   

efensa Tide Cantrdls
ipneT » Department af State,
administers the International Trafic in
AQIS Regulations (ITAR) (22 CFR parts
120 thrauely 730), Heme subject ta
th turiedintion althe PPAR, he
a, elense a articles’* ane “defense
services,” ure identified on the TTAR‘s
UAL Munitions List| (SML) (22 CER
P2LAL With few ex fcptions. Heme aot
sublent te the export control pitisdiction
ofthe ITAR ace subject tothe
jarisd ‘ntion of the wont art

Directorate of |

 

 

ek

       
    
  

   
  
 

 

 
 

No. ta pat 7 74),
Thy the Bureau of Industr y
ariel (BIS), 0S. Departoient of
Commer co. Both the ITAR and the EAR
impose loinse reonlrements a
al reoxparts. Homs not subject
TT AR or to the exclusive Hcensing
jurisdiction of any other setof
regulativns are subj ect to the BAR.
BIS is concurrently Publishing
comparable propases

 
  

   

 
 
 

RIS

  
      
 
 
 
  
 

e peoulianly
‘d,”” results of

* “export,”
xport, and “Svan fer line
nbd, or tr the # BAR, A side-by-side
comparison.on the regulatory taxt
proposed by beth Departy
available on beth dzencies’ Web sites:
ww piidilic.stite gov and

wevwere. bis. docigoy,

   

 
 

4 Revised Definition of Defenar Article

 

current text of S 120: 6 is tunde inta
new garagraph (al, into which soltware
is added to the list at of things that area

  
  

 

sul stantive chaage.
Anew § T20.665) is added to Hat thase
Hens that the Department has
a i ined should not be a “defense
F “even | 1 thou gh they w

  
      
   

ate’ dre
.ésp items are declared fo he
ect te the ITAR to parallel the
EAR concept of “erat s bject to the
BAR" as part at the e ere

 
 

 
 
 
  

dulonse articles.
2. Revised Definition of Technical Date
: Department proposes to revise
lediion of “technical data’ in

0 inorder tu update and
clarify th the snope of infor
may be captured within the
Paragraph | (allt) af the revised definiti
defines * nal data’ ag int rat

aE

  
 

 

  
 
 

 

   
 
 
 
 

 

wiallation,
ov vachaul ar
nfense article”
hh the detinil.
apy | nthe BAR and te
Was issonadr Atranserment, This f
change in the scape a of oe defini

 

 

 

 

   

broader ¥ ng of of examples of Tormais
hat at “technical data” may take, suck ae
formuiae, tables,

     
   
 
 
 
 
 

comput raid ied closi
documer sath om. or ‘alee
that uhay
Add

 
  

oad certain conforming ihe
infended te reflect the revised w
newly added defined terns Proposed
algewhore in th y tule,

"The prppas :
inchides an
pusdifination of the design « ofan existing
item creafes a new item and that the
“echnical dete” forthe modifications is
“Secboainal date’ far the new iter,

Parsoranh (aiiz} of the revised

definition defines “technical data’ as

   

   

 
Cagtase 0-¢3-00-D0B RARPD MOHAMED FIRNCHRHED PagesPeroigss

 

 

 

Federal Register/Vol. 80, Nu. 106/ Wednesday, June 3, 2075/ Proposed Rules 2527
sg including infirmaiion that is been an undetined term in the 1TAR. article that ein “production, and net

 
 
  
  
  
  
  

esti merated on the USML: This will he
nical date” that is pusitively
tL, as oppose act te “erhnical
@stenidaer! outech-all
“omteal for all
- Sireetly related io a
vdetenee a artiel le described tn the
jeleveit 2 : . The Department
ariain controlled
: : tues fo mve
USMI, fe ny a inore positive
ceante el st, »
Parapranh fa}f3] of the revised!
tion definas “technical data’ as
alsa including classi ied iniermation
thal is for the “developraant,”

 

 

   
 

   

 

OE &

3) ofthe sovived Sebuitien

aay data’ ee alse

inch Juding information | to agcess seourad
“technical date” in clear text, such as

 

   
   

eas codes. In support of the latter |
nienge, The Depatimant alsa proposes to
add a new provision tothe lst of
viclations in-§ T27/1fbi4d to state that
doy disclosiay of these dew tort keve
ar passwords that results in the
unauthorized disclosure af the
“technical deta” or soliware secured by
the encryption. key-or password ise

   

   
 

 
  

 

 

  

vinlation andl will conetitiite a elation
tg the sam i extent as fhe ia export af the

 

 
  

mple, the
may result
elon g
af technical
data’® hosted abroad and could therefore
constitute a violation of the lTPAR for
each plese of “techoios! data” on that

 

  

  
    

ef “technical é sia exchides nor-
proprictary stom descriptions,
informatio: aon baste functian or
DuNpOse ofan item, and telemet

5 cal in Note 3 to USMC
sh items tonnes %

   
 

  
   
 
  
 

 

ae schools oad “gublic domial

information, have been moved to the
now ITAR §420.48(b).

The proposed | definiti

software frei the definition of

* Specilic acd watoh-all

ul be added

 

 

    

  

 

   

4 sisewhere throughiout
warraniasl 2
oe parete type oF! ‘defonse artic le."

3. Proposed Definition of Required
The Dens artment proposes 4 define
of required” bia new $220.46.

" red isased in the definitian af
onl data’ and hes, to this poms,

 

  
  
 

 

 

WASHSTATEC003362

The word is alse used in the controls
technology in both the RAR and the
Wassonsar Arraneoment, as a dafined
term, which the Department is now
propesing to al

OUT,

 
  
  

 

  

ied performance ne
sed Gtions Sach required

  
 
 
   
 

ito of ‘required’
8 s three notes, These notes
Sow the cefinition isto be

 

apelivd.
Note 4 1 i provides: that the defintiion

 

ne not only controlled
performance levels, but alse
characteristine arid. ‘gunctions. Ail it ams

  

 
   

Hovel, Ag 5 an axanrple,
re VOI) conthals
"bois bers 3 anc contains

@ perlormean
USML Cat
aircrall that a
de peribrinunce
of the alrerall | hat

it isa bomber, and

   
 
 

‘the srafere, coe
“webnical data" pocullar te making an

alroralt a bomber is “required. "
Mote 2 states (hast,
of “technical date’ sp
enume ated on n the USM i

  
 
  

 

 

 

 
  

 

2% modi | es which ie is “aired ty
ted. Specifi oa ‘ dLeaxplaing thet
Ot 4 part or comporertt
ofa’ ‘defense article’ fs directly related
tothal part or comporent, and ifthe
park of component is subject to the BAR,
sais the “achnical dats,
Note 3 eslablishes a test for
determining if information ia peculiarly
responsible for macting or achieving the
controlled purlormance low
characteris or functions of
che" Et uses the same catch-
caneapt thet the Departenent
imple mented in the definition af
Uy designed.” has a similarly
saieh of all Information used tn or
for: use in the * “development.”
T, " aperation, 7 stallation,
tenance, repair overhaul OF
png ofa a fa artic! ” Te has
“specially
5 aL ons reserved
: itlon: that the
exit deter tines is general
@ rst relaase is for
information identified in a commodity
jurisdiction determination, The senand
release is reserved. The third release is
fer information that is identical ta
ivormation used ina nomdelinse

   
 

 

 
   

 

  
    
  
   
  

 

 

 

 

 
 
  
   
 

 

 

   

 

    

   
 

¥

  

 

 

otherwise AR The
fourth reales
wae developed :
fer both é a®
defs
informe tion 1 that » was ‘dovelaped for
general purpose nommaditias,
a the comparion rule, BIS pro pass
¢ Note 3 into a stand-alone
definition for “peoullarly responsible’
ag it has application outside al ihe
definition of “required.
oi Nate 3 and the B
“pee uibiarly responsible” am identical,
DNDTC asks for comments on the
placement of this cancent,

   

ne rated £ on the iF

     
    
  
  

writ

 

 

 

 

   

8 definition at

 

 

4. Proposed Definitions of Develapment
and Production.

The Department proposes to add
S12 20.47 for the def 2
“‘develoumant” arid & 420. 48 for the
det nu tion ot “produ

 
 
  
  
 
 
   
   
 
  

 

rage aph

defi nition al”
acause “lochnical ¢
defin in part, ag ir i
“required” for the” davolopment”
“production”
these worrls :

 

 

 

 

delinition of a “defense service,” if is
appropriate to a: ‘terme. The

adoption of nbeee de ‘nitions ie ome
Se

    

Arrangoment
§. Revised Definition of Pablic Damain

20 partopent prapase $ he revise
ou of ‘pablic domain”
TTAR § 420, Lin order t 4

  

 
 
 
 

 

into the Gefinition, The. &
af ETAR 8 126. 4 2 relies on an

Stireg Y evasion

  

through which “public domain”
information migat be pub
Department belie ves that thi
ig unnmeesnarlly limiting In sci
jantly flexible with »

the son tually evolving array of me dia,
whether phisical ay electronic, through
which info mation may. be
disseminated,

The proposed dalnition is thtended
to identify the characteristics thal ane
comunon fo all of the ecimperated fornia
of publication identified bn the current
rule-—with the @ ception of (TAR
§ VET TAN), which ts addressed § ima
new definition fox © ‘nical date that
arises duris ss from.
and te present
Sina
streamlined ¢ datinivion that dies not
tying enuinerated identification

 
  
    

 

   

 

 

   

 

  
    
 
  

 

 

 

 
Cattase 0-¢3-00-D0B RARPD DOHA IS FIRNCHRHED PagedOsroiess

SiS28

Federal Register/Vol. 80, No. 168/ Wednesday, time 3,

2015 / Proposed Rules

 

    

reciaporsts phe:
accesuitle’ end °

  
  
  

Tt
AR and mo sto closaly signed with
efinition inthe Wassenaer
ement central lists.
2posed definition requires

   
  

 

    
      
 
 

information be made available to the
public without restrictions on Hs further

 

dissemination. Any infomation that
tnoets this delinition is “public

ta. The de nition alsa ratdine-an
: formation that has
linhle tothe pablic
ah Yi asttiction and would be

  
 
 
  

 

 

withou
considered “public domain.’ These

 

include mupazines, periodicals and
ather publiogtions available as
subscriptions, publications containad in
Sraries, infermation madeavdilebin at
a public conierence, mestinig, Serninar,
ts ade show, or exhibit Hen, and

mation posted on public Web Silea.
2 inal exemple deems information
that iss nibsaitied te commnthors, advtors,

8 nee organizers
onda be “public
Ch. prion to antuad
9 jon. The relevant restrictions do
not inchade copyright prot betions ar
generis eraperiy rights iy th

underlying physical mmeddiunn

Paragraph (b} of the revised definilts
explicitly sete forth the Department's
requirement of authoris: sation to release
information inte the “pal
Prior iy making available”
data” of sofware eubpiect tea th
the (LS. gaverniment met ¢
release through ore of lowing: (4)
The Departinants 12) the Department ¢ of
Delenss’s Cifice of Security Review: (3)
StS. goverimont can
with authority to allow the
idea’ or sofiware te be made
available to tha public, if one existe! ox
(4) another LOS, government official
with author ¥ 0 allow the “tee ‘hr i

   

  

 
 
 
 
 
    

 
 
  
     
   

 

 

 

   

 

  
  
  

  
 

 

 

 

 

   
  
 
  
   

 

 

AR's requ ‘ernent
: ak and peceive a Hoe
or other authorize Hon From: the
pee ni orother cognisant |

  

 

 
 
  
  

 

in ne. 42 4
data” rely ¢ OROUT bey. %
“terhedoal data’ vata
on trade show, :

é nating
He comforavice
“technical

 

   

   
 

hata” in 3 book: ar journal article, Gr
posting ‘ninical data “tothe Internet.

 

This proposed provision will enhance

WASHSTATEC003363

pare o mate fe ceediot

   

carpliinos With the [TAR by clarifiing
chnioal date“ may not be made
available to the public withiat
authorization. Parsons whe intend to
discuss “technical data’ at aconferennn
ar trade show,or to publish iL, cust
ensure that they obtain the apprapriate
authorization.
Information that is exchuded from the
definition of “delerese article’ in the
new $120, (h) is not “technieal data”
and therefore does not, require
anthorization prior 2880 inte the

€e

 

 

 

 

 

  

 

 
  

 

information that atid « during 0 or ragilts
tid ental reneart seb, as

 
 
   

 

and information that is contained in
patents,

The Department alse proposes to add
a hew provision 10 § 1:
fa) M8) te state expe

  
       
 

Lot ol thes TEA AR,

f, “and ony iat
ame with knov ‘le

ant otha the

   

 

athocieatic on donetbedy in ITA Rh
§ 2a. Aiba 2). Dissemimition of publicly
available “lachnical data” or software is
net au expart-controlied event, and does
ire aH an from. the
Department, in the absenoe of
knowledge that i was made publicly
available: without authorization.

“Yerlinical dain’ and software that is

mace publicly available witheut proper
authoriaation remairs ‘technical data’
or software and therefore remains
subject to the PEAR As sich, the LOS.
sot may advise a person that
the original release of the “technical
date” of sofiware was wnautl
gual That person an notice that further
lige mination would violate the ITAR,

&, Proposed Definition uf Techical
Dela That Arises During or Resulis
From, Pandamental Resoarch

ihe De pe

 

 

 

 

     

 

 
 
    

 

 

 

Fumie proposes fa move
arch” fromthe

sulle domain” ie PPAR
iidefine “technical data
&, or results from,

% damental research’ i

 
  
   
 

 

  

# ia sow TAR
$226.49. The Department believes that
information: that arises during cr resultg
from fundamental research is

tually distinguishable fiom the
hat would be captured in
the revised delinition of “public
damain’ thet is propdsed in this rule,
Agcordingly, the Department proposes
te addiess this concept with its awn
definition. The new deli

 

  
   
  

 

 

 
  

  

wiltion af

 

 

 

hep arty nent Bas 6 ext satied the scope of
eligi ble research to bocludie research that
is funded, in whole ar in part, by the
LS. government.

 
 
 

 

4 in FP.
§ 120.07 to hotter align with the BAR’s

mport"

revised definition of the tera and ta
TeMOoVveE 3 clivities apace igtedd with a
deforse ede's P EOVeMent or
release oniside the United States, wh
will x new v fall wh ii

          
 
     
   

 

z xpliil ‘iden
$8126.16 and 126.1

a

       

   
 
 
 
  

ely
ae inptions. it also expll
the new § 120.45, NAc i
Not Exports, Raextt
which exchude:
cerhein ao
Paraaraph aed
the delinition of pat” int in proposed
paragraph fad) of § 734.73 of the FAR.
Although the warding fas changed, ; the
acape uf Pthe contral is the same. a
provision exe apting trevel outside of
United, Statne by persons whase
personal knowledge includes “technical
data] ved, d, bat the

     

 

 
  
  

 
   
  
     
 

while inthe United States or while
travelling rematas a conirolled everd
Ba agraph { cali 2} a uachades the contro!
listed in the PRE Lid
Gransfer af ;
persan} The prapased revision
th e ward ¢ losing” with:
d the paresraplr ig atherwis
t » parallel proposed petagraph {a2} of
§734.19 ofthe RAR, “Release” is a
newly dstined con pli $120.50 thal
enenmpasses the previously unddfined
term “dhisrlose,

 

  
   
 

   

 
 

  

  

Paragraph foj() imclories the cantral
Heted in the currond §120.17{a2)
(isansier of rogisization, cantral, or

 
  
  

 

ie io parallel proposed + pavagr
$794.18 of the BAR.

i ape fa}Gh) inchadss the coriral
low in the current $1205.71 H3)}
franster i in the United States in foreien
embassias}.

on reerarl lal(S] maintains the coniro
on performing  “idelonse servic

“Parag h GOl8) is added

“release” or transfer of decryption keys,

 

a

 

    
Cattase 0-¢3-00-DdB RARPD MOHAMED FIRNCHRHED PagesDsriess

Federal Register/Vol. 80, Ne. 106 / Wednesday, Tune 3,

2015 / Proposed Rules

aL5 28

 

other items identified ia
(aS) WTthe revised
eal data” by

Oh MEEkeS
information

passwords, ard
the new parderaph
idiinitlon of “techni

 

  
 
  
 
 

 
  
  
 

 

 

soruring “tec!
Making | the release of cle
and other information securkiy
techulcal data id an ing sible aor
uureadable format an expat allaws the
Departient ta propose that providing
soteons with er ory te :
date” would not be an “epart
mortaln ein CORABTANCeS., Provision of a
; t information
“espe”
sign persean
bas s aby ready G biained » annees th the
al data.” Paragranh
fi aliniions of export atid
reexhort Hy “this rule ani the BIS
companion rule oresent di i
formulations for this contre! and! the
agencies recpreat Intl from the public
an. which language mare clearly
Heascrihe fhe ¢ ¢ ‘ontral, “ Phe agencies
intend. However, thal the act oF
providing physical access to unsecured
“techiical data” (eubjedt tothe IT AR}
will bea controlled event. The mere act
om providing aocéss 16 insecured
technolney (gubloct to the RAR) will not.
howraver, be a oonttollad event unless i
“know ledge” that sich
on. will cause or permit the
fea aster of controlled “tschnalugy” in
clear toxt.ar “software” ta a foreign
national
Paragraph (a{7) isadded forthe

réloase of information baa public
neiwork, suck as the Internet, This
takes more plicit {he existing contre!
in lal}. which includes the publication
‘ ioad Hata” te the tk erat flue

 

‘yption keys

 

     
 
 
 
   

  

    
   

   
    

    

 

  

 

  

   

-

  
  
 
  
 
  

 

 

 

“haical data You should reardew the
USM. and iLibere is danbt aboul
whether the information fs “technical
Fen quest a sort ty

   

 
    

 

auithosizalio: on, as oe desc ibed on
S12000103), will generally be requited te
post such technical data’

 

   
 
 
 

: rata” fo the
inte we net without a Departraeni or other
authorigation is a violation of the ITAS
ever ahserd sgecitic knowladee that a
national will read tha“ vical

  

    

Paragraph (bH1) is added to
existing | DAR contrils to expl
that diselos sing “technic! data” ie
forcign person ie

“export” ta all countries in wi

chart ty

   
 

 
  

 

 

WASHSTATEC003364

foreign person hes hald citizenship. or
holds pommdnent residency,
8. Revised Definition af Reexpart
The Department proposes ta revise

the definition of “ree xpor in TAR
§120.19 ta better align with the EAR's
revised definition and deserihe tranah
of deme subject ta the forisdiction sf fhe
TTAR between two foreign countries.
The activities identified are the same as
those ih paragraphs (31) through if) af
the revised definition of “expert
axcept that the shipment, release ur
transier is between bed foreign
cuumiridd or is te a third country
neticnal lereign parson outeile of the
United States.
#. Proposed Definition of Release

The Denartinent Proposes id adel

$120.50, the definitic ‘ydladse.*
This aterm is added } qnonige with
the BAR which has long need the ten
todower activities that disclose
Unlorma atlon to f

“Release! %

 

se ee

  
   

 

   

 

 
 

     

 
 
 

  
 
  
    

 

3 hin the undefined term
; “lose * Phe ‘activities tlral ares
vaptured include allowing a foreign
person to iispect & “defense article’ in
A way that reveals" _ technical date

 

3S te

se does not change

the s stope of activities that constitute an

“saoort” and other contrelind
transactions vader the ITAK,
1d. Praposed Definition of Retransfer

The Deparment proposes to add
§126.51, the definition of ‘retransfan”

ister’ ia moved cut af the

definition. of “reexpart” i $420.14 ta
better harmonive with the HAR, which

 

 

      
  
 
  

p
“trans fore tin oount
events. Under this x
“pes fer oecure 5 with a : change ‘af and,
use oF end user within thes same sign
terns tory. vertaia at i rf

 

  

  
 
  
 

 

° sacha as 5 the Heclocure of
idala” toa third country

al abroad, Recasate for both
eporis’ and “retransfars’ of
“defense articles” will eenerally be
processed through a General
Carresponidsnees of an exemption,

4A. Proposed Activities That Are Mot
Exports, Reexports, ar Retransfers

    

“ teva

   

The * oparenent proposes to add

   

 

selransfers” and do nat fequire
authorization fron the Department. dt is
nelan “export” to lewnch items inte

 

Hin al data

apace, provide “webs

 

Deparment alsn proposes to.add a new
provision excluding irom TEAR
Heensing tequiremunts tive A transmission
and storage of enerypted “
date” and software.

The Department recognizes that 1
controlled “echnical date’ may be
sloctronioally routed thiough frei
servers unbeknownel fa the origi
sender, This presents a risk of
unauthorized access and crests 3
potential for Inadvertent ITAR
violations. For example, email
containing “techrica! dai
ithout the kno wledge of lhe sen
transit a forcign country's lrefernel,

ing inffasirudture on vente io its

intended and author aed final
dastinatia
a forign person. we
unauthorized ° ‘export’ wider ITAR
R La : ther example is the nee of
mass datu elorage ULe., “loud atorage”}):
in This cage halata” al nlonced

     

 

 

 

 

   

    
 
 

 

we

      
 

 

 
   
  

 

constitu te at

  
 
 

 
  

              
    

plyeigalls
located. by a fare ey

countries, Any sooess to this data, ’e
if unintended | by the sender, would
constitute an ‘export andar TEAR
STO,

‘The intentof the proposed ITAR

S720. Salalla) | is 0 clarily the at when

uncleseifie i pel data’

 
 
   

  

  
  

 

 

“is ener “pled prior ta
» the aeden  Feciil

   

Hee and
somains encrypted unill received by the
intended recipient or retrieved bry the
sender, as in the case of rermaate storage.
The encryption must he accomplished
a manner that is certified by the Q Ss.
National Institute 5 an Hides ds an

t echanlosy (NIST)
the Federal inforniat

 

 

 

 
  
 

 

 

2}, Additionally ¥, ‘the Department
proposes that the electrania storage
abroad of “technical data” that has bean
slintlarly encrypted would nol require
an. authorization, se long as lids nat
stored ea § 4484 countey or in the
Russian Vederation This will allow for
cloud slorage of enerypted data in
foreign countries, 8o long as the
“Séchninal date” remains continuoasly

pied while oulside of the Upimed

  
 

 

 
Cattase 0-¢3-00-D0B RARPD OOHRS FIRNCHRHED PagedDeriess

SE520

Federal Register/Vol. 20,

No. 16/ Wednesday, hme a,

2015./ Proposed Rules

 

12, Revised Exemption for the Export of
Vechnitel Date for U8. Persons Abroad

The Department pronoxses ta revige
§425.4(bNG) te better harmonize
role on ihe “release” of contrallad
‘mation to U.S. ps abroad and
to update the orovisions, The most
significant update ig that Joreign
perecns authorized to receive ‘te
data” in the United States will be
eligible to raceive. that same “echnical
deta” abroad, when. on f porary

assignment on behalf of their eraployer.
The proposed revisions = chart that a

 

     
  

AS

 
    
 

ical

   

   
 

   
   
   
 
 

 

exemption to! chnical data”
for their own use al . fhe prasased
visiots alse cle ily 2 dhat the “technical
g be secured whileabroad ta
wed “relaase,”* lt has
hoon | long-standing Departinent practice
ald us PSOne responsible for the
echnical date” in their
hile abroad. However,
sof “technics! date’ and
caption Zeon licensing
of secured chnical
Department has determined it
ey to implement an alfimmgtive
ath secure date while abroad,

      

 
      

 
 

pee ession, a
given the. natu
the srocosed
for transmission
date,” the
ip Hegess
olligat

 
 

   
  

 

18. Proposed Scape of Linense

The Department vreposes to adil
$183.28 to clarify the scope of a license,
in the absence af 4 poivise, gic to stele
that authorizations are granted based on.
the infurmation provided by the
is cmeans Chal while
ing false Infomation to the US,
sment as part af the applic ation
process 5 Ley “export, an ‘ceexport.” or

“retrandler’ of a “delense article’ isa
widlation of the ITAR, it alsc may enid
the Heese.

 

   

 

      

 

14, Revised Definition of Delense
Service

Proposed revisions af the “delense

 

   

   

servios? definition were arene OL:

April 48, 26 Fee
“International Trafic in|

Regulations: p , eevicies,” 76 PR

013 (ose 78 FR
31444, RIN 146 Aa ). in those rales,
the Department explained
delermination Une the scope of the

ert definition is overly broad,

ting teriein forms of assistance or
‘es that no longer warrant TAR

 
 
 
 

 

  
  

  
 

contral,
The De epartie onl reviewed comme: ws

   

Hon dnd,
namges added

 

on a that Brst { proposed dein

WASHSTATEC003365

rule (the first sewision), see TE. FR 91449,
May 24,2013. ‘The Department's
evaluation of the written comments and
recomimiondaliong in respanse to the

y 24, ants re "posed rule (he second

   
     

   

 
 
 
  
    
 
 
 
 

 

a cxpressed concem the at the
definition at ‘dedense services’ ‘in
8 premised an the
thar public clomiain,
The observation was
th the intent of removing
io mm. tive definition at a" “defense

* om

 
  

 

# formation, but
not basin { he aacisinnce din the vse of
“technical data.” the Depariment was
caniinuing to require ihe licensing al
ivitles alin te those that were based

    

 

on the use of “public domain”

 

18 Paddee a nee provision
declaring that the activities deseribed in
pare seraph fA) are sot « “defense
"ae. a
ein person ic the
Heo does aot have knewledge af Us
origin.” technical date’ directly related
to the “ddfenes article” thet is the
subject of the agsistance ar training or
anather “defense article” described in
the same LISME paragraph prior ta
perioral ing the service. A note is added
y thal a persan twill be deemed
nowladge of US -o: ign
“rechnie al dale’ ifthe person
‘ously participate 1
evelopment’ of a:
deseribed in the same US. L
or ancessati [physically or
alectronically) thet “technical date.” 4
note is also added te clarify that thse
u 5. persons abroad who only received
seanigin “technical data! as a result
al thelr activities on behalf ofa foreign
person ary not included within the
scope of parasranch (ajld), A third ante
is added to clarify that np TG-anthoarized
person employees in the United
States who provide “defense servines"’
on behalf of thelr U.S employer are
considered to be included with the 1,5
aniployer’s guiborizalion, and need nol
ted onthe OLS. emplover’s
technical agsistarics agrecnrart or
ronelve 4 separais authorization for
those services. The Department alse
ivities of design.
day lopment, and et noting Teor
par ragraph tall and tndved then te

   
   

   

 

 
 

  
   

 

   

 

    

    

  

 
    

   

 

 

 

     
 
 
  

 

   

revising paragraph (aif) to remove the

   
 

 

provision of “technical cata’ as a
“delense. serving,” because there are
already licetising requirements for the

“export” of “techrdcal date.’ The

 

Usparinent confiniis that it eliminated

 
 

 

a. Suc hoactiv sity
sl anstitutes 2 an” export and would
ran (TAR euthorization,
patesraph WIL} is cones
furnishing of t
“asnpert’’ of “te
witheulthe fernis
not a “delense service.” The “export”
“technical data” requires ar
authorization Departrnie nt of State 1
DSE.8 or DSP-85} or the use of an
applicably-cxeniption.
(omrnenting partios recoramended
the dp Hon be révised ¢ explicitly
hats 4 urnishing of
ar by foreign

  
   

qe, whordas the
ical viata” alemc,

   
  

 

 

at

 

 

 

 
  
  

 

    
 

Wepariment fo
provides ‘that only

   
 
  

Dited States miay be granted a Heduse
Yproval purstiant to the ITAR,
anil that foreign pe tons a

  
 
  
 
 

activi : i
perlorens 28e waryios in Che
Bal ted States by a + Aionon person must
be obiained by aL ersen, sua as ar
employer, on uchalf of foreign
person. Resardine x related
recommendation, the Department alse
hates thal ihe forniching of a ivge of
oe described by

 

   
 

   

    

   
 

ae THe
2 the ‘Dnlted States to another
lorsign person outside the United States
cn a foreign “duteree article” using
foraign-orgin _ techitical a :

 
 
 
  
  

 

 

examples it provided for activities iat
ave nol “defense services” are nol
exhaustive, Rather, they are provided ta
answer the fore frequent guestions the
Departmen! reorives on the matter. The
Department removed these exany
from paragraph (hb) and inchided them
as a nota to paragranly fal,

A commenting party. recommended.
that paragraphs taj
reparding the furnishing of ase a
the integration alia spacecralt to
launch vehicle and in the launch fdlare
analysis of a spacecraft or lannck
vehicle, respectively, bereraoved and

 

 

 

  
   

    

 

  

 

that those activities be dearcribed in thn
DSML catepories covering spacecraft

   
Cagtase 2-¢3-00-D0B RARPD MOHAMED FIRNCHRHED PagesOé6roiess

Federal Register/Vol. 80, No, 106/ Wednesday. Tune 4 20187 Proposed. Rules

SES31

 

 

qn the basis that a

i not have such
discuesed

nal rule

and tauneh, vebicle
genere! y
wragrar “specifie ‘
in the MM

 
 
 
 
 
  
 
 
 

    
 

  

a ISML Cateue fy AV
_ the Depa:
recommendation : paragraph
QO of USML Catesory XV and paragrap
0 SML Catogory {V accordingly.

7 wision Inc tudes the
recommen

cea ifically pre

Cone ine parties
must be provided t tea lore!

ater that th
for it to bea hi
uEieniing na
the De jaime :

 

 

 

  
 

    
 

  
 
  
 
 

 

tiv if Ps
commended
vi the term “tactical
claslly what
8 would | be fe captured % by
paregraph (aN). The Deparument
determined enrployment.ol 4
“defense articie’ should cemain &
contralled event, due-to the ne fue af
Home now controlied ha the revised
USML categorie re BCR, those items
that remain. Led whi articles” are the
noel densilive and militarily oritiogl
equipment that have 2 sloniicant
nalhnia! securltysar intel igene 8
plication. Allo: wing training and ather
services te formien nationals tn the
employment of these “defense articles”
withiuit-a Heense would mot be
apprepridte. Vheselore, the Department
removed the ward “tactical” and
tverted the existing exemption for
basic oparation of a “defense artic
authorized | by the LS, soverment for
“export” to ihe kom recipient, into an
axclialon from paragraph (a3).

A Commenting péry recommended
the Department address the instars af
ihe integration or ingtall

“defense article’? inte wn iter, mute dy oa
it ad dres sed the instance af the

  
 
 

 

  
   

 

 
 
 
 

  

 

 

  
     
 

 

   

 

   

  
  

 

 

 
   

* Bp ovicaaiy the
nea tts wonld bethe
fect of: a sopare : +

the’ export at such terns i ina

Prag

asec role fee
eview the Q

 

  

mpentt accepted
a, and revined
note lo peragranh
a paraaraph (a)
secendinaly fn additis an, fhe
Department hes changed ceriain
OP nO By need tn the paragraph:
stead of ot tereing | to the” “transte

  
   

 

  

   
  
   

chnical
( e ist nonsistent with
rt the definition ala
“defense service” ‘the | humnishing oF
“technical data” *

   
 
    

sistance 2 lated to that “techn ie

deta”

   

 

coMnine party requested
élarification of ihe rstionale behind

WASHSTATEC003366

  
   
   

‘,

  
  

     
 
 

salectively mxcont!
services’ d
services using. ;
nnfer
paragraph fala},
Ginup servions atone by U “.

ewho have ast previously had

to any U.S. origin * technical

z e ‘elense article’ being
serviced. fn conirast, the Departinen ah
wid rut da se in garagraphs (a2) and
{a2} and formar paragraphs (ai(s} and
fa}(@) in the esis af paragraph lala), the
rationale lor not doings ‘hat ihe

ug irom the “defense
nthe furnishing of
public ae domain”

radio when designing the vehi
this instance, paragraph fall)
apply, as thisexample addresses
inanifacture of a “defense article,”
which is coverad by paragraph fall th
the radio iw be installed in this vehi
is sublent.to the BAR, the provision te
the manulacturer of infc z
wigarding tharadin is mot within the
Department's Icensine juriadictian. In
an inglantes of a servi lading the
integration of dn ttem with a “delanse
cle,” where there would be
modification to aay of the tenis, the

 
 

     

 
  
 
 

 

   
 

 
 
 

 

   

   

   

    

    

activities invelved in ‘the development Departs wont believes such assistarice
ofa “defense article,” or in integral 1g

 

sald inherently ae ihe us
“echuical data.’ TI fis
exclusion wenld be ins accept
However the Department has accet
the rece ation to cl clarity. the |

 
  
 

  

a “delense article” with another Hem,
inherently bavolve {hw advancement of
the nullity nr apacits other country
red vities. over
" : gov PeETy ment has
sinnificant national security and foreign
poliey concerns. To the extent that an
activity Hated in paragraph laj(i), such
as toudification or testing, is dotie inthe
“develapnis ant” a z
such activities con,
“develogmont’ aad aro within the
seape ot paragraph (a}i2), With regard to
paragraph GC) the fh ishing ot
assistance (inc luding training) im Hoe
ee nie ofa _iefense aricle” isa

Py

  
  
   

    
 
 
 
  
    
 

 
 

    

 

in nihe.
vido 3 that teuch

 
 

  
  

ow, +. changes
; of integration,
“engineering anal
needed to unite « ‘defenses art
a emg. arid thereb ms

 
     
  
 
 

 
 
 

' defense
servin a due to the Saherently military
nature of providing t ng and ather

     
  

An are only
defense ust
© Q Bee
erm ined locat on: A ¥

    
    

 

>the

a

fata} ac are ve ds cxined aby
described in former p ap $
and [al] fand now im USML Catesorls
VU) and RVif) are pursuant ip Public
Law H-264.

A commenting party ceconmmendted
limiting paragraph fail2) fo the
integration SF ECCN 94515 aud 600
sévies itémad into cdlekense articles. seving
hat the remulations should forud.on
items eubjoct to the EAR vith a milit: ny
of space foons. Th jepartment’s
with this provision ig in fact the
“ed ems that are to be
defense article,”
rey nat theraselves be defense
roma the authority of
the Department tg regulate, The
mont did not accept this
recnnnmendation.

A-cotsnienting party recommonded
finiting the definition of  togratd on to
changes intha funetic het :
article,” and to exclude mod Hoe in
me purposes of ihistration, this
commenting patiy used one of the
examples provided by the Department
inthe note to paraaraph falZh The
qatufacturer of the military vehicle
will teed te knew the dimensions and

electrical requirements of the dashi

 

are beyond the SCUpE
Addit litionally. while

  

   

  
 
   

 

activities contri led
ormad bys SOUTER TES
Ss prigin
ache alt data, rs Eger 5 is defined ik
HAR S 120.44) "The St of 2 comimendity
is defined by ite-abilliy to physically
infentace or connant with or besome an
ineeral part of another poly”
(vex, Note dts paragraph (hig)
Lommmnting parties POON
revising paragragh las} to provid
such assistance described therein w
bes “defense servica’ only iP US.
origin “technical data” is exported, The
jaw and rezulations danotra mandate this
limitation. Bae than G8 of tb
Export Gontro) Act paivide
President is wuthotheed to ¢ ery ihe
“export” of defense articles and delense
services. The ITAR, inde g “defense
article ° "technic al datas ‘ *

       

   
        

 

   
  
 

   
 
  

      

      

     

       
      
  
 

 

 

 

 

 

   

 

    

 
Cattase 0-¢3-00-D0B RARPD DOHA IS FIRICHRHED PagedParoiess

S142

Federal Register/Vol. 80, No. 106/ Wednesday,

hue 3,

2018 / Proposed Rules

 

arigin” (see TTAR §$ 120.8, 12040, and
Vay, respectively). in the Instance
deseribed by the commenting party
the inter ration fa commercial j
inte a loreign-origin “delense article,”
the Departroent rotates juries
when the service is provided by a

 

 

 

      

 

  
    

ling party recommended
razrarh fall} se that the
saragraph (all) exception of i the
futnishing of assistance using ‘public
ed by

 

       
  
     

   

rmation isnot tral
peltagraph (aliz}, as most of the activilies
tleserd] Hi) Involve
integration as defined in the note i
paragraph {al(s), The Denertinent

ach af face acti wiles described

    
  
  

 

Department ‘does iat. ‘gree that
savagranh {ali2i nullifies the inte: Y
agraph (a}(.), and does act accept
this récomumarn
A comrmentte
slarifivation: that providing an item
subject ip the CAR for the ‘pay ss
integration intera “de Gris
nala ‘defense servits

  

 
  
    

 
    

 

  
 
 

 

unaccompanied by as a :
intepretion of the item inte a
art suotwithin the serIOe ©:
furnishing of assistance,” and theratore
ig thot g delense- servlon,
Lominunling partes tecummended

tariicalion on whether the seevioing of
an tem subject io the TAR that has boen

 

 

 

 

 

 

integrated with 2 2 “delense articie’
would he a “defense service.” The.
Depart ant notes that such ect

     
 
  

1 pots z "defense 5 Sa

 

ioe’ in the n nate to > para ph | (al.
and BSS ‘Botes that i woul ald | be

 

mechanical
otenise

that i in provi ding this service,

 

data” directly related to the
: ele ‘ is not tse,
ing parties expressed
fer tine polentian negative
agraph. {aliZis and | thy

 
   
  
 
 
 
 
   

 

 

festa attivities e are
unication, andl

iow of

g . $ ptoan
the Mexpel roof “technical data” at
B 8 E28. AtbHO). Disclosures « ai

  
 
 
 

   

 

      

bay plover 808 fat Funiversiis continue tes be
axporte tir wil Lu
cre Ueending ¢ pian. The
Department believes (hat, in most cas
the normal duties af 4 a 4
enployes do nol ehcompnas the

 
   
 

  
  

   

WASHSTATEC003367

furmishing of assistance tea foreign
person, in the activities described in
paragraph (a). Therefore, in the context
ai employment with the university, the
Department docs not perceive that the
fore ig g asd of thes“
duta weld he described by TY Ag
$120. 8a2), or any part of paragraph
fad.

bh feaponse ta the recommendation of
omunaniing party, the Department
added 2 notuclar that the

 

 

       

  

    
  
  
   
 
 
 

 

 

 

installation ofan em inte e “defense
* service.”
n wovided 1 ne “echnitel dala’ is used in

 

the endéring of the service,

Ore menting party recommended

  
 
  
  
 

 

clurtfication of tho Hear ing process for
the “export” ofan BAR 6a0 series Ttem
that bo integrated inta a “defense
artinie. The Department of Commerce
has “export” authority aver tha 600

PULLEY IST

   
   

series Han, and t
ootain a Heens

 

  

 
   

ary: The exporter
pproval fom the
to provide ary
“hichuding s ntegration

"parime out of State t
“detous

  

 

part Y re cuimend
removing vesting” as a type of “d
ating iLwee not incl
the definition of inttadian testi es vel
mainenance.” In inohads

pert of the farmer sell

  

 
    
  
  

eT
the ex mt that certain esting | is within
the definition uf organization-level
maintenance, thal testing is explicitly
excluded, as organizational-level
maintenance is not covered under the
nition of a “Ylefonse sarvice.”

However, all other testing remains: a
“defense service.” Th » Department
intends for the fumishing of assistance
ip a foreign person, wh vy in the
United States or abroad, in the testing of
defeuse articles to be an a
requiring Department appray
the conditions of paragraph fall
Department did aot accept this
recomimenrlation.

Commenting parties provided
recommendations for revishyg the
4 of “public clomain”
infor an a “techaical data.’ Those
definitions are proposed in this rule ag
well. To the extent that evaluation of the

erviggs

an these terms, the Department
5 nomutenting parties ts submit
ofthe impact of these revised
definitions on therevieed “defense
service” definition in this peyposed
rule.

Commenting parties ranommended
lagification of the regulation regarding
the formnishing of assistance and training

 
 

 

 

   
 

 

   

   

 
 
 
  

  
 

 

     

 

 

 

  
 
  
  
  

  
   

 

 

ie organi watonal-level (oasic-ievell
& Department
harmonized paragraph (ai) and £

bxamnple 2 ‘gan cing Organiza Hong

  

 
 
 

Paragrap fa), “whic bh £u
that are mot “defens vorviees,” sc © thal
it specifically provides that “the
farnishing af assistance (nel uding
imine) ii organigational-leve 3 tha
ley evel) mini mntenance al. a def

    

nee an

 

     

a ‘defense ' services.

In resreorise Lo commenting partes;
the Department ah larilies that
example af craployment
tierson uf a natural 1
wnstiluting d “defense serdica’ is
mount to address, among other
stumarios, the instance where such a
person is emplaved by éforsien deiense
manufacturer, but whose en :
in fact cides not entail the firnis
istanice a6 deecribed in TTAR
§ 126.0(5). By “natural person,” the
Department means a human being, as

 

   
 

  

 

   
  
 

 
  

  
  
 

 

  
 
  
  
 

may be | nm the definition of
“person” provis a TTAB $120.14,

 

fort af

 

ea recominendal
a commonting purty, the Dopartment
confimns that, ag stated in a aoe
al Commerce notioe, ‘
subject ba tho EAR t
technical data sn!
will be used wrder the lerms of a
Technic ml Assistance Agruarient [TAA
or Manufacturing Licemas Agreement
(MLA} and that would otherwise require
a Hoense from [the Department of
Conmerce! inay all he exported iader
the TAA or MLA ‘(see 78 FR 22680). in
DDT eee : udalines far

Se LS

la vespons

 

  

 

 

 

 

 

  
  
 
  

  

i ‘are wid ated: The
ite the ‘& AR will be

  
     
 

to the EA will be ised B onde rihe > teen
ofa TAA dr MLA (ese Bits,

www pinditie slate gouslicensine/
agreement sim!)

 

Request for Comments

The Dupartnent invites public
cumment! on any ofthe aropas
detinitions set forth in this rulemeking.
With respect to The revisions in ITAR
S120.17, the Hepartnent recognives the
imoreasinely complex nature af
twlecommunications infrastructure and
the menner in-which data is
trarismilted, stared, and-accessed, and
scourdingly seeks public caniment with
special emphasis on: (1) How
ad i proposed ragilations
address the technical aspacts of date
transmission and storage: (2pwhelher

 
  

 

 

 
   
 
   

  

5

   

JLB

 

 
Cattase 0-€3-00-D0B RARPD MOHAMED FIRICHRHED PagesDEriess

Federal Register/Vol. 86, No. 106/ Wednesday, Rhine 3, 2074/ Proposed Rules
8 ; 2

SESRS

 

 

the proposed regulations mitigate

 

thansititted or stored date: an rd (3)
whother lbe proposed regulations
imip ose an vndue financial or

ceburdan-on the public.

 

    
 
    

Export Control & sed
; ies orth Tae coated HW
s BE ECCN a ait hued a bis sms

 
 
 

   
  
  
   

to update th :
their items. in general, rules »
export comtrols have heen
the-daie of publication, duz
impact on tatiotial sérurity and formign
policy, As this pr pase ad rule anal the
companion prop posed rule from the
Bureau of induetry and Secu ity revise
Gafinttions within the ITAR and th

EAR and do not oak any changes tu
the VSM or (CL, the] Department
proposes (should the proposed rm
adopted) a ated elective date
ta allow exporters 16 ensiire contionad
cominlance.

 

 

 

 

 

    

Regulatory Analysis and Mistioas
Administrative. Procedure Act

The Department of State is of the
woinien thet controlling the impart and
part of delens utiles and services is
aforelen affairs function of the U8.
gavernmen aid that roles
ne this fanction are execpt
cm sochlans 853 (rulemaking) and 554
ladindic ions) ei the Adininistralive
Procedure Act Although the
a that this

     

  

 

  

Department is al th es apinie
proposed rule is exempt funn the
nilemaking provisions af the APA, the
Department is publishing this mule with

 

# 60-day provision for public comment
and without prejudice to its
dstermination that controling the
impact an sort of defense servines is
a foroien alvirs fanection.

 

    

 

Regulatory Mexibility Act

 

Shiuce the Deportirient is af the
ion that this pronosed rule is

oat the ru i provisions
roquirerent
for art n ennliats wander the Regulatory
Fisxibility Act.

Vntunded Mandates Reform Avtaf 149%

 
 
 

   
 

This proposed amendment does not
invelve a mandate that will result in the
are by State, local, ane tribal

ig, du he agerepate. or by the
1 ef S100 million

   

 
    
 

necessary. un nder the provisioris ofthe

WASHSTATEC003368

Unhurled Maridates Rufaem Art of
ERGs.

Small Business Heaulatory Enforcement
Fairmess Act of 109 a

For purposes of the Sinall Business
Regulator ¥ Endorcement Fairness Act of
1898 the “Act },a maior nile is a rule
that the Administrator of the OMB
niormation and Regulatory
ls has resulted or is Hhely ta
Hy An annual effect on the
¥ oDS100,000,000 of more: (2)
inoredse in costs ay prices for
ques, individual industries,
te, or local government
gbograpl nic regions: or (34
olfects on
COT petition, eniplayment: Rivestment,
productivity, innovation, aron dhe
ability of United States-hased
anicrprisad to compele with foreiar-
based enterprises in domestic and
foveign markets.

The Department docs not believe this
tilemaking will have an annual offect
an the economy of $100,000,000 oF
more, cor will it resull-in @ major
increase in-coste or pri
acngumers, individual tidustias,
faderal, stste.-or local poveranient
agencies, ar Geographic regions, of have
significant adverse sects

competion, employment
oraductivity, innovation, orion the
ability. of Unitad Stutis-bake
enterprises to compete with Jorelgn-
based enterprises in domestic tel
foreign markets, The pay
solviig the iesue of data Urotectionn af are
both familiar te ane extensively used by
the affected public in protecting
sensitive information,
Executive Qrilere 12972 ane 13732

This proposed amendiient will nat
have substantial direct effects on the
Slates, on therelationship between the
national goverment and the Sates: or
un the distribution of power an
yesponsibilities amo thes We
levels of pavermment
accordance wit
i is determined that this proposed.
amendment dase not have sufficient
federalism inplidations to require
consulations or warrant the preperation
ofa lederaliom summary iropact
Statomert, The regolatians
implementing pxecitive Cirder 12372
regarding intergnvernnionta)
consultation an Federal I programa ated
activitive do not apply te this proposed
amendment,

 

      
  
  
   
   

 

     

 

 

 

   

   

ee for

 

 

 

    
 

   

    

 

 

 
  
  
 

 

 

    
 

 

 

Executive Orders 12568 and 13583
Executive Orders 12GN6 and 1456

dirent agonicies te assess costs and
benofils of available requlatary

 

  

alterpatives and, if remah

necessery, to. select regu tory

 
  
 

(including Bot ‘ential economic,
eivironine public health and salety
aliecis, distributed impacts, and equity).
The execiulive orders stress ithe
importance of quantifying both costs
and henolits, of rducing engts, of
harmiodt ing rules, and of prow
i This proposed rile
ignated a “significant ree
action,” although mat ronnomics
significant, wider section aif af
Executive Orier 12606. Accordingly.

   

 

  
 
   
 

  

   

 

the proposed rule has bean revie 3
the Ofice of Management and Budget
(OMB),

Execulive Order 12088
The Deparment of Sinte has re

  
  

 

 
 

a cd 3 Ua} 2) af Executive
§ a88 to eliminate amublouity,
e litigation, establish cleer legal
standards. aad reduce hurdan,
cutive Order 15125

The Department of State has
determined that this rulemaking will
not have tribal implications, will not
impose substantial di Corp liane
son indlan irihal governments, ard
at preempt f iba Laser
Accord ve Crdew R175
does 3 ruler aking.

Ex

 

 

    
  

 

 

 
   

apply t to “Dhis. £
Poperwork Heduction Act

This rule doce net impose any new
reporiing or reonrdkeaging requirements
subjec to the Panerwark Red tuntion Act.

 

   

 

42S, Chapter 38; however, the
Department af

State seeks

    

 

CORUM On any unforeseen | potential
List.of subjects
22 CFR 120 dnd 125

Aves and munitions, Classified

iniormation, Exports,
oe OPA i233

Arms and munitions, Ex
Raporting and recordkenpir
requirements,

  

ACER Part 127

Amnis and munitions, Excorts, Crime,
Law, Penaliies, Seizures dnd forfeitures,

Aecordingly. for the reasons set forth
above, Htle 22, chapter 1, subchapter M,
parts 420, a, 125, end 127 an
proposed to be amended as follows:

PART 120--PURPOSE AND
DEFINITIONS

 

 

 

@ 1. Theauthority citation for pert 120
continues ta read as fallows:
Cattase 0-03-00-D0B RARPD DOHURMEIS FIRICHRHED PagedOsroiess

a1534

Federal Register/Vol. 80, No. 108 / Wednesday, lume 3, 2018 / Proposed Rules

 

 

ity: Secs: a aa, ee PLE

 
 
  
  
 
  
 

 

   

aa: mi Sel. Re
° Stat 18o0; Pub. Loin
nb. L. 212+238: B04

 
  

the current text 2
ng the first sentence
unated poragrard: fal, and
adding paragraph | iD) te read as follows:

 

$125.0 Delense erticie,
lal Defense article means any ter,

software, OF iochninal dats designated j EG

S420) of this subchapter. * * *s

(b) ane following a are eB not de:

  

 

   
 

Ys RE
{i} [Reserved]
ig) [Reserved)
(A) nfsemaiion and soltware that
i} Are in the public domain, aa
wibed in $420.41:
ih) Arivea during, or result from,
fundamental reseatch, as deseribed in
g 28k

 

   

  

mathematical, or engineering principles
seourmonly ta nigh Fest schools, a atid
caleased bn teuction ina ¢ catalog
course oF associated teaching lahoratory
fan academic institution: or

(iv J Appear in patents ot open

ished) patent applications

ls ieorn cratany ©
wnloas covered by an invention secrecy
order.

 

 

 

 

  
  

 

related te :
dosceined int the Fe ‘SMI is is “nat 5
ETAR.

@ 2. 5ectlon 120.4 is revise! to read as
Follenaes:

 
 

§1205 Defense service.
(a) Defense service means
mee The furnish g of a ag

   
    
 

 

tee, whi
hniral

be

has ins
dat ta iract

    

g the

earvider

fagragh fala}: ‘Reowledga af
i ate’ for purpose
er ph fava} gan he avtah

PEERS!
all the § rts : a careoumists

   

Note a fe pa
£8 op

 
  
  

  

    

WASHSTATEC003369

sgmeia ts :

  
 

 

nical date’

  

Ba

3 Ato the divense:
jact af the asvigtanes,
anfdrming the aerving,

Note 2 to paragraph (alii U.8. persons
abroad who wily receive LUS “origin
BBS a ret of thelt activities.on
a BOEsen s ate mt incladed

   
 
  

hariged!
ted o or: the L

  

(2) The f lurishing of assistance
ped ling fraining) fo a foreign pe

   

isee § 128. 36), whet ther in th United

 

a defense atticle, onthe e-intégral in of a
defeéuse article witht any other ier
ropardless af whether that-iters is
subject to the ITAR or techuical data is
Hei:

NM

  
   

     

 

ple te me ee fala “int

     
 

#

3 Lane or “ren
: the dntroduction. of
tat of a Gelgrise
Hood during the
will be.

vil engine

   
 

 
   
 
   
 

opration inch,
sofiware to enabl
fiche. and the deer
a frecess ob whe
installed leg, Intepestion ofa
inte a destrover thafrequi
fifowtions to the desiraves

 

  
  
  
 
 

 

 

 
  

    
  
 
 

nbvll engine to dperdis Brepers

pls integration in dist

ink istallating: memiy 7 the ack of
ao ite its Piedetpmidn ad place
We

     

esd she Sueno at a involved,
other | han ti to: accommodate the {iiofdhe tem
5 dotenge etticle installing a
dyadic bite ap rf

         
  
 

  

S120. au.

(3) The furnishing of assistance
(including training) toe foreign persen
{see $120.18), ropardloss of whether
hojcal data is ‘used, whether in the
United States or abroad, th the

employment of a defense article, other
isan basic operation g a délense article
authorized by the L S. government for
export to the sare re recipient;

(4) Pariictpating in or directing
canibat operation fora foreign persan
isee § LMG), except ae 4 niemiber of the

remnlar military: fe of a foreign

 

  
 
   
 
 

 

  
 
 

 

 

 

 
  

  
 
  

  

 
 

  

nation bya LS. person whe bas been
drafted Inte sich forces; oF

(5) The furnishing of assistesce
(inghidling training} 16 the government
ofa-country Usted in § 146.4 ofthis
subchapter in the developmient,
production, operation. installation,

   

 

  
 
 

Se. article OF & Dart
component, accessory or attachments
specially Uosigned for a de! I

   
   
 
    
  

a tie BAR hot
an drisialled ox

  
 
 

 
 
 
  
  
  
 
 

 

which ade without thea ae
exter as dusurtbed inp
section:

_* rhe tastallati tin, Lak any :

Aofense a a

5; Previd
SOREL OF Des
Gncluding s trsth

 
 
   
 

 

eanied fe thes axipart ab
and such vercices that

  
 

titel the
employ
aidies

 

 
   
 

Department of

a. The drstrici
matheration! or engl
cammonly taught in
universitias,

ib) [Regers
@ 4. Section $20.40 is revised ty road as
follows:

$720.90 Techical dete,
fa) Techrical data means. except as
set forth in peragranh (h) of this sac tion:
i4] Information required for the

devel apsnedit (see & 126. i
em, miodific
an}, production (soe § & 120. 4a}
iding maiiviscture, assembly
integratio: th, operation, an
Maintenance, repair, overhaul, or
Telurbishing of ofa a dite mae article,
as worth ay

 

  
  

    
Cattase 0-¢3-00-D0B RARPD DOHA IS FIRICHRHED PagesPBriess

Federal Register/Vol. 80, No. 100/ Wednesday, June 3, 2015/ Proposed Rules

SLES

 

 

 

[fi Submission of a
COM pct
presentation to. domestic or foreign co-
authors, oditors, of revlowers of
journals, magazines, Hewapapers oF
trade publications, or io organisers of
open conferences or other open
galherings. with the intention that the
COiEposilons, Inanuseri pis or
publications will be made publicly
available ifaccepted for publication or
pirdsemiation,

(b} Tachoieal data ar asftwars,
whether ur not developed with
government funding, is notin the public
desmain if it has been made available ta
without authorization fron:

oy 2 Direntorate of Defense Trade
Controda:

(21 The Department of Defense's
Office of Seourity Review:

ia} The relevant U.S. government
contracting satlby with wuthovity ta
allow the technical data or software to
be made available te

(4) Another tS

ral oomonninications. bheprints,
drawings, pot oureEhs. on di
modala, far :

writtert

  
  
 

  
   

 

PTE

    
   

   

inform nation glean ned throu, als visual
inspection;

Nols te paragraph dali T
ot ar: exigt ine He 2 creates 2

    

 

    

 

 

 
  

 

alion, mainte
everhadl, oxrefarb

 
  
 

t ation covered ley an
¥ order: or
Hon, SUCH d¢ decryption
keve, natwork accoss codes, or
passwords, that would Ww access te
ither technical deta in cleer text or
aofoware {seo 8 127 bile) of this
subchapter),
tbl Yachriodl dati Joos not is
{i} Non-prapristary g goneral sy.
deseription
{2h take ormatl en on basic fanction of
purpose of an Hem; ar
(3) Telemetry data as defined in note
Sto LSML Category RVIA fee 8727.4
af this gubchanter),
a5. Sedtiod 120.11 is ravised to read as
follnwa:

S120.44 Putte camain,

ia] Extept as sel forth in pareerath {hb}
ofthis section, unclassified tuformeation
and software are in the publio doriatn,
and are thus pottechuical data or
sofiware subject’ TAR, when they
hawe bean made evailable to the oublic
without restrictions arf arther

 
  

 

wilh authority to allsw | the technica a
tate or sallwere tobe made available te
the aoe

 

  
  

elude:

SEL

  

 

 

  

    

 

was made publinl
petson without
at ‘thls

         

   

&. Section 4 20.17
falliows:

is revised t te seed as

 

 

 
   

woo thet ; /
disseniination such as through any of St2Gi? Expert.

the following: fal Except as set forth in § 720/52,

| Subscriptions available withont § 226.16, oF § 128.17 of this subchapter,

otion to any individdal wha export nieana:
ines to obtain or purchase the

ublished information:
2} Litrartes orather public
one that are open and available
tothe public, and trom which the publi
can ohtain langible or intangible
documents; ,

13) Unbirited eetioutien ah a

iuynferer t Seog erin,
show. (OF

 

 

   
 

   

(2) An aetaal s shipment ar
transmission eatat the United Sistes,
nding the sending or taking of a
delénse article gutside of the United
c States at any Marner:

(2) Releasing ar otherwise transferring
nical data or scfiwire (source code
ar object code} to-a Joreign person in the
amed export’),
“ta t rans erring bya persan in the
snl registration, control, u
aft yessel, or
PAR 10 a foreign

          

    
 
 

     

a

  

  
   

  
  
    

   

   

sing cr otherwise iarisherring
article loan utibassy rte any

 

including + dosting on the internet on
siteg available to the poblico or

&

a defense.

WASHSTATEC003370

software, or providing p

agency dr subdivis BETA al a foreign
government, suth as ad
mission, in the United Sttes:

(Ss) F Periorming a Gelnnse
bela lf af, or fier tb we, -

person, whether in the Unite
orabroad:

(6) Releasing or otherwise tranaferring
ilormations, suc
nobwark ace pas.
sofiware, or providing physica! ACCES:
that would allow access ta other
techileal date in clear text ar sofware
to a forgien persim regardless. of whether
such data has been or will be
iganelerred: or

7] Making teck
ichy available

  
 
 
  
   
 

 
 

ical deta ca ’ saftware t toa afore Ler

318 a | daomed 2

 

follerwds

$120.19 Reexport.

{a} Except as set forth in §
tees port magens:

(i) An actual shipment o:
ivatisiission ate dof
ore ipreiga country &

ppg cluding t the sending en tak

s 120.82,

  
 

   

       

   
   

 

 

ing acot rerwise transierring
date or softw & a Tordign
person a als ar tan hain the

f ne releese oF
seemed

 

     
 
  

 
  

 

    
   

  
 

the United States ae p
orcwnership of any-alrors
satellite sublect-tothe | FA
poreon outside the Unik

id} Releas ong or olherwis:

‘the United States

choas decryption key
6 ches, pasaword, of
@ physical acce
that would allow access fo other

4

technical

 
 
 
  
 
 
 

 

 

inforr Wiation, si
netwark ac

  
 

 

i ghate in clear test op software
toa foraien persan regartiloss of whether
such data has Been or will be
transterred.

ib} (Reserved!

i241. fAmendad]

® 5, Section 120.44 is aniended by
reserving Note 1 io paragraph (b9) and
Note 2 to paragraph (bNS).

#9. Seriion 120.46 is added to read. as
falisiwes:

 

S42048 Required,
la) As waplied tu technical data, the
term mequited relery ti only thal porli

   
Cattase 0-¢3-00-D0B RARPD MOHAMED FIRICHRHED PagedOsiess

Federal Register/Vol. 80, No. 106/ Wednesday, June 3, 2615 /Proposed Rules

 

 

  
    

arian: i achievina ¢ ar 7 axceeding
the controlled performance lovely.
characteristics, or Airictions. Such
raqniired technical dlatamay be shared

   

 

: nts speotio regula
ion, a standard Cetlanary’s a
i arap He E
Vi lai) oe intra aitora

 

peculiar fo waking an teak. ‘bomber az

apposed io. for exainiple, an a af
wmtralidel ander BOCN BAST.

SAE d be technical data

   

 

  

   

vaniaad
anil thus vontralled andar
gory VIG)

component
and sathwars

 

orpoveted,

With the exception af tachniodl ata
specifically snunimisted. on the a 8
fotisdisHonal statue of unclasvil
sla ig Dee Sane

ix

 

   
    
 
  
  

  

jarly aspen: ' te for ac
esteeriing et neattoll Heh ee rhOes > tovels,
‘ Hu is need in
inolid din :

   
 
 
 

 

    

  

, “gate
3 The Department of State hag
# AL ae ssormmodity parks

tical td information ased fi or
ity or sofhwate thar

 

   
  

wit th: au
4, 8 ex ay
lopment ‘

 

  

 

 

WASHSTATEC003371

 

5. wee of is being das viee d fox wee int

ar with genre purpas
cntloear
wos he Or iad don witha partic

ces Trine wl

  
       
   

  

i 10. Section 120.47 is added ty read as
follows:

S120,47 Bevelooment.
Development is related to all stages
al production, such aa:
search, design analyses,
design concepts, assembly and testing of
prototypes, pilot production schemes,
design data, process of transforming
design date into a produ x,
anny figuration design, lotegration design,
and layouts, Development includes
modification of the desish of an ex
itera,
i. Section 120.48 is ac
follows

 
 
  

 
    

 

 

 
  

 

 

hg

edd a&

 

fed tox

$120.48 Production.

Productian means.all production
Hages, such as product engineering,
manufacture, infemration, agsembly
(mounting), inspection, testing, and
quality 2 ance. This includes “sarial
pr eduction” where. commodities have
sacl production readiness testing

. att ‘approved, standardiged design
ready for large scale productina) and.
neve been or are being produced on an
assembly line for multiple ¢ ound it?
using the approved, standardized
design.

12. Sechan 120.49 is
foll laws:

   

 

 

 
    

 

 

   

 

athled to-read as

120.48 Technical data that arises during,
er neaulls from, funelamental search,

la) Technical Date urising during 8 OF
fesulting froon, fundamental re
Unelaga i600 information that ari
during, ar results from, fundamental
research and is intended to be published
ia nct technical dais when the research
ass

{1} Conducted in the Liditedd States at
atrancredited lastitution of higher
learndig

  

    

 

figuated: oF
ig) Funded, in whole or in part, by the
U.S: BOuErAieNt,

Note’ ite te paragraph (ak ‘The INEARS wt

 
 
 

 

 

“Coxneot to the
exlent that suck ingniis are technic! data bet
nrase during or risuited from earlier
fandaotental Yesnareh.

 

Note 2 ig pargsraph (ah Therd are
inslaticas in th
fonday

 

manet af research, whether
cntal. basic, at applicd, wher: a
tation, ob ca

 

h spouts One fe a decision is toade te

 

 
  
 

 

ib} Prepubliontion rewWaw: Techical
date that arises during, orresults tron,
fuadamental research is intended ta be
published to the extent that the
rescarciiors are free to publish the
technica] data contained in the research
welthioney restriciion or delay,
including U.S. government-impose:d
aries and 4 dissemination controls or
rch aspanepr preprictary
information review.

Note Ito paragraph tik Alibough
i nical clei ausing g during ar resulting
od” if esearch
publication such

 

 

 

   

 
  
 
 

ta

 

     

 

 
  
 
 
   
  
 
 

‘$a,

   
   

ihre Q 4
: ileal data
teshaical dete ariain
from fundamental cesea :
restrinihons have expired ar “haee been,
remuvedd,

 

 

 

Note & to paragraph [i Resdarch thet is
vihaatarly wbjonied te U.S. powers
prepubli
to be pub

  
     
 
 

a far at releases consistent
UT contraly,

satisfied,

fed Fundam
F undamontsl re ee
ee ree

  
 
 
 
  

  

community. inenished fren
proprintery research and Gomi industrial
Hevilopitient, design, production, aid
prouuct utilization, the results of whieh
ordinarily are restricted far probrletary
ory ational security rewsony.
U1) Basic research madns experimental
or theoretical work underiaken
ncipally tp.doquire new knowledge of
ic fundamental principles of
pheriontena or abservable facts. not
primarily directed towards a specific
practics) aim. or -ableotive.
(2) poled rascareé means the effart
that:
() Normally follow
but

 

  

 

   

 

 

 

 

  
    

 

 
 
 
  

nasi regeurah,
may ot be severable frow: the

 

s nine aril explo’ t
: sotontial of scientific

 

processes. methods, ¢
techniquus: arid

tig Attempts | ig advariog the state of
the art.

 

 

 
Cagtase 0-03-00-DdB RARPD DOHA IS FIRICHRHED Pagedd eroiess

Federal Register/Vol.

80, No, 106/ Wednesday, lune 3,

2018 {Proposed Rules

SLSSe

 

is addacl in read as

Bid, Section 126.50
follows?

$126.50 Retease,
{3} Exe :
tachnical 4
through:
(1) Visual or other Inspection by
faneign persons ofa defense article that
ag nnical dala or soliware io 4

 
 
 

  
 
 

ia} Qval or written exchanges with
t persuns oftechnical dais tn the
Liniist! Slates ar abroad.

Settion 120.51 is added tasadd as
follows:

Sus. Retranster,
xcept as eet darth in § 120,52 of this
subchapter. a retransfaria a change in
age orend user of a defanse article
within the same foreign cen

15. Sectinn 190.52 is addnd to read as
follows:

 

 

  

    

Si20.82 ActivNles that we nat exports,
Peexporis, or ritvansiers.

ia) The following activities are nal
exports, reaxporta, ar retransfsrs:
i] Launching a spaceoraft, launek
vellicle, payload, ar ather tem ini
8 space, ,

12) While inthe United Sistes.
asing technical deta or software to a
« PeErsan,
ig ' Shipping, woving, or transfering
ustensd articles hetween or among the
Uniled States, the District of 0 plunibia,
the Commonwealth of Puerta Rica, the
Commonwealth of the Northorn Marians
islands ov any territory, depandendy, at
possession af ihe United States a3 Usted
in Schedule C, Classification Codes and
Descel iptidne for U5 Exp migtistics,
eal by tl e Bureau ofthe Consus: and

"ea} Spine ny, faking, or storing

technical d lata ¢

 

   

   

  

    

 

   

  

reaitware thal is:

  

cry plomranivic
a0 8 software)

 
 
   

oon pliant with # the Fe
Processing Standards oa cation, 140—2
3} dr ils successurs,

       
  

controls that are in ¢
guidance provided in.
Mational Institute for Standards and
Technology publications; and

iv] Net in a country proscribed
in § 128, 2 of this sak shapter or ihe
Russi boralian

(b] For purposes of this section, end-
to-und ancryption moans the provision
of uitiniverupted exyptoataphic

 

   

 

  

  

WASHSTATEC003372

protection of-data bets ween an ofiginator
and an intended recipient, including
between an individual and himself or
Lee TES data by
iginating party keeping that
data encrypted except by the intended
recipient, wher the means fo access the
data tn Snencrypied form is mot piven to
BE ling to any
sevice provider, application
seevice provider or cloud service
provider.
fo} The ability to.
or software in onc
satisties the crite fos
parigraph (a4) oft this section does not
oor tate the release or expart of gach
techufoal data or safiware.

Mute te &. AROSE See § 127)7 of this

 

   
 
 

   

 
    

   

  
 

Godse tothnical date
sted form that

  

   
      
 

  

   
  

   

: z
transfor of techninal data or «
ners, 16 aity petson with ke
sicletion will ssous.

 
 

see that a

PART 123—LICENSES FOR THE
EAPORT ANO TEMPORARY IMPORT

OF DEFENSE ARTICLES
@ 18. The suthority citation ler part 124
continues to read as foligws:

  

 

 

 

L, 103- 208 Sis, 1920: ‘ee ‘Dostat Pub.
Tn TOP 228: Beefion 126%, Publ. L, 42-258;
EOL Pinay, 78 PR peggy.
my, Section 123.25 isadd,
follows:

 

  
 

 

dl ioread ax

 

§ 123.28 Sedpe ofa license.
Unless limited bya cindiiion setout

ina license, the export, reexport,
retvansier, or temporary import
authorized by a Hcense is for the jtermt{s]
etif-usealay, and parties Sescribert dy the
Heenst application and aryl
explanation. DOTC grants licens

slice on representations the
applicant made in or submitted in
connection with the Leens® application,
latlere of explanation, and other
documents. submitted.

PART 12d—AGREEMENTS, OFF.
SNORE PROCUREMENT, AND OTHER
DEFENSE SERVICES

@ 12. The sulhority ciation for part 1ga
continues (o read as follows:

rel Ft, Wi Stak.
BPOF bh 22 DS.

 

    

 

 

 

   

     

 
   

 

See akon 424. 14 isamonded by
adding parugraph [e} te teartas follows:

g124.1 Manwlacturing Hcense agreements
and technical assistance agreements.

® x = e %

ie} Unless limited by a condition sat
nt in an dgrenment, the export,
reexporl, tetransion, or temipaniny j
aulhoriced by a Heonse i is s for the i
end-padts), s
aureeniont Heense, and; any ton te
explanation, DOTEC approves agreemunts
and grants liceuses in reliance on
representations the applcént made tn ar
submitted in connection with the
agreement, letters of explanation, and
ather documents enbraitted:

PART 128--LICENSES FOR THE
EAPORT OF TECHNICAL DATS AND
CLASSIFIED DEFENSE ARTICLES

@ 20, The authority citation for part 12

ncaindes to reed as fo HAWS:
90, GY Star. vad
2. 268 tay BG,

     
  
 

 

 

   

  
 
 
 

: Section 125, ates an
vishig paragraph (b}
foows.

nuded: by
yee ae

2 8

 

$125.4 Exemetions of generat
applicability.

sa a * *

bie»

       
 
 
 
 

antes Be cota U, S. 2p
in lernpar
to the toll
wcnive

 
  
       
  
 
 
 

 

rhre wah a soparaie
Heonse or Tiber approval.
{ The hitiea! data exported under
fore ie to he possessed or
8 aye a US. person or
Ri pursin and sufiicioent
BCUTity promantions moret he taken ic
anit the unauthorized releacs at
ogy, Such security precautions
wption of the technical data,
ave network songectidns,
such as virtual crivate networks,
of passwords or other access restr
on the electeanis device or media on
which the lachnical deta is stored, end
the use of fitewalls end other netwerk
security measaris le prevent
anautharized 2g 8

fill The LS. person isan employer
afthe US. government or is directly
employed bya L

 

   

 

 

  
   

  

 

 

 

 

Lo. person and tot by

   
 

 

ical data w uthoriged- under
lus exception gay aot be need for
foreign production purposes or for
defen: $e servings unlags authorized
through a Deense or other approval.
iv) The 11S. emplover of forelen

porsans must document the use of this
exeitiption by foreign person employacs,

  

   

 

 

 
Cattase 0-¢3-00-D0B RARPD MOHAMED FIRICHRHED Page| Ad oo7es3s

S1538 Federal Register/Vol. 80, No. 106/ Wednesday, me 3, 2019 /Proposed Rules

 

 

gascn that the techuttal
by the foreign person lor
HUSUIASS. ACh witios
REL,
information is seat or
: United States in
abot with the req Henis ofthe
Depart met a Defense National
iy Program Operating 8

ae such requirements ar

A with guidance
e Directorate of Delenss
Trade Controls. in-which vase such
guidanted must be followed}.

incheding ther

        
  
 
  
 
 
 
    

  

   

 

PART t2?--VIOLATIONS AND
PENALTIES

® 22. The authority cltation for part 12
continges to read as follows:

 

 
 
  

@ 29. Sectlowig?.i is amended by
adding ~ ne fall6) and (h}(8) to
yeadas tollay

 

S1274 Vielstions,

fa} wow oe

(6) To export, teexport, retransinr, or
otherwise make available to the public
technical dala or software if such person
hes knowledge thal the technical date on
sollware was ade publicly available
wilheut an anthorization deseribed in
S120.27(b) af this subchapter,

(8) To release or othenwise transfer
inforhation, such ss decryption keys,
network aneoss codes, or passwords,
that would allow access io other
jechoical date in cleartext ar te
soliware that w

 

 
  
 

    

    

 

    
 

 
   

    
    

data in clear text or software. Violation
af this provision will constinite a

ion to the same extent as a

Hon in conmetlion with the export

ntrolled dachries) date or

   
  

 

Rose b. Gottemoeller,
Lrems Caan fee ol aiid

     
 

Under Secreta
infernotional Secn
ESR Dom 201 5-19eae Filed 6 Sind
BELLING CODE arigas op

 

WASHSTATEC003373

DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT.

24 CER Parts 81 ane S76
iRocket No, FR-S474-—N09)
RIN 2508-AC29

cmergency Solutions Grants (ESQ)
Program, Solicitation of Camment on
Specific Issues

AGENCY: Office of the Assistant
Secratary lor Community Planning and
Development, AUT.
agulatory review) raqupst for
COMET LS.

  

 
    

 

ember §, 2014, BUD
rin rile entitied

  
 

SUMMARY: On D

rainsition to Housing: Emergency
‘ a Gracie Program asl
Consolidated lan Conforr
Amentdvienis’ Gniterim rule’
comment period for the interim: nile
ended on February 9, 2012. Hecause
recipients anc subs ylave now
hac more pspertence i quenting the
interim mule. BU
nay Land
cominents for WED to > consider in its
development af the ESG final rule ie

 
   
 
  
   

 

   

 

  

 
 

con nents fi or 60 days t to all
additional thee for vies apt, and for
HUD 1p solicit specilic comment on
nertain isgues,
DATES! Comment due date: August ,
S048,
ADORESSES: Interested parsons are
invited ta submit comments responsive
te Chie reotiest for information tothe
Repolations Division, CMfine of General
Gouisel, Department of Housing and
Urban Dewslopment, 451 7th Street SW,,
Room 10278, Washington, DC 204i0—
7006. Comuianications rowel refer te the
above docket mumberand ile ane
should contain the information
spec fed in the “Request for
Comments’ of this nntice,
iectranio Subndssion of Comments,

inferested persons may submil
cormirments ftrondcally through the
Ferleral oRulemakine Portal at Atige'/

é uation Bow, HUD strongly

  

   

 

  

 

 

  

    

 

 

  
 

  
  
 
 

  

, Electronic
‘ swallows the
Cay ee masiiumi tine hy propare
and submit a coment, ensures imnely

   

 
 
 

 

   

  
  
 

 

public Cor ments & ‘ined,
alectranically through the Alpe!
wut regulations, gor Ww
viewed by inten asted inouibery of the
public, Commumters should fe

 

 

instructions provided an that site ta
suliiit comments electronically.
Submission of Hard Copy Conunents.
C CHEM ets 0% ray “be submitted by mall or
Te engare that the
dion is fall) considered by all of
wers, cach commenter
submittis ng hard capy comments, b yo

 
   
 
  

 

  

informa &

 

commenis or requests to {he addres g

   

shove, addrasserd ta the altentian.c
Ropulations Division, Drug bo semurity
MOASUPES at all Legere! aoe

 

   
  

HUD: re conanicnds 5 tha at any comments
submilied byanall be evhini
2 weeks in advence of the pub le
cominent deadline. Alb hard copy
commenty received by mail or hand
delivery are # partef the public record
and will he posted ta Aéty:
wim enilotions gay with

 

 

 

 

 
 

  

 
  
 
 

   

Blate: To receive
TOSTSATLES, 8

qlinn 44 pebble
g filet be aubmitied

Harongh. one stwomethods spec
above. Again, all subtiissions must fe
the docket aumibiar :

   
 
 

 

 

Noe Focsiniile Comments. Fac ip
flex) Cantiments are not acceptable.

Public inspection of Camment
comments submitted to HUD regardin
Unis notice will | lable, without
charge, for public ts pec ion and
copylog between & as. and 5 pom,
weekdays al the above address, Tus te
security monsures at the HUD
Headquarters bullding, an advance
appointment lo review the documents
must be acheduled by calling the
Regulation Division at 202-708-3055
{this | is not a toll-free number). Coping
of all cummernts subotitied will alsa be
alle lor Inspection -and
ninading at allpe/
wwe regulations, Bere.

    

 
  
 
 

wpe

  

 

 

    
   
 

 

 

 
  

BOR FURTHER INFORMATION CONTACT:
Norm Suchar, Direcuos, Office
Needs Assistance Programa, Dic
Community Planning and Development,
Dapertment of Housing and Urban
Development, 457 fib Street SW., Roar
7262, Was shington, DC 204616-7 00D,
telenhore fumber (202) POSSI (his
ig note toll-lreé carmber), Persone with
hearing or speech inmalrments may
access this number through TTY &
calling the toll-fies Federal Relay
serviced at SHIA? 7 -Ba89,

SUPPLEMENTARY INPORMATION:

    

 

 

 

  
Casecag8 IM SeVideBPal RPoauETemhaAhekS FikecoaReHe0 Fageciidizsa 283

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintifts, §
§

v. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al, §
Defendants. §

 

DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

 

WASHSTATEC003374
Casecag8 IM SQVideBPal RPoauETeMmhaAnherS FikecoaReHe0 Fageczldesa 283

TABLE OF CONTENTS

 

BACKGROUND wn eeiceccssccccsscccessccesssccsssccccesssseessscecsssecessecessscceasocesssseetessaecsssecessceesnsecesneceassectesssssesssecessuers 1
ARGUMENT auc ccccsceccsssssccsssccesscccssccessscesssccccesssscessssecsssecessccessseceasecessssetesssssessacecsssecesecesnscecssecesussetesssaeenss 2
I. Plaintiffs’ First Amendment Claims Should Be Dismissed... iecccsscessecessecesescssesecsecessesesseses 2

A. The First Amendment Does Not Apply To The Export Of CAD
Files That Function To Automatically Create A Firearm Or Its

COMPONENS ..ccecscecesssesesseesesecessseeessscsesssesesssesesseessnseecerseacatseacasssasssseecesseeeesseesesseeerseeseeeeess 2
B. If the First Amendment Applies, This Regulation Survives First

Amendment Scrutiny. oc ccccccescceersseessessssceeersscsesssessseeeerssesssseesetsseeersseecssesetssecersneeenss 5
C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad...... cece 8
D. TTAR’s Export Controls Are Not An Unconstitutional Prior Restraint... 10
Il. Plaintiffs’ Second Amendment Claims Should Be Dismissed. ........ccsscccssceceseesessseereenseesscerenens 13
A. Plaintiffs Lack Standing to Bring a Second Amendment Challenge... cece 13

1. Defense Distributed Has Not Suffered a Harm to Second
Amendment Interests. ..c.ccecccceesesceseseeseceeessesceseseeesaesceeeseeeeacseeaeeesaeseeacaeeeeaeseaeaeees 14

2. SAF and Conn Williamson Have Failed to Plead Sufficient
Allegations of Injury and Any Second Amendment Injury is Not

"Traceable to Defendants’ ACtS. ...ccccccccccscscessesessscesscecesseccsecessessssesesscsesssecssseceenase 15

B. Plaintiffs’ Second Amendment Challenge Pails on the Merit.......ccceeeeeeeeneeeees 16

TIL. Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits. ...ccccccccessscesssceetscssssessecesnes 19

CONCLUSION uuu cecccssccecscecccssccesscescconsceascesccnsceaecaccnneceaeceascnneceascnaccnneceascnaccaneceasenaccaneceasenacenneceasenacenacenss 20
i

WASHSTATEC003375
Casecag8 IM SeVideBPal RPoauaTemhanbers FiikecoaeHe0 Fagecsldraa 283

TABLE OF AUTHORITIES

CASES
Ass'n of Am. Physicians ¢ Surgeons, Inc. v. Tex. Med. Bd.,

627 F.3d 547 (5th Cit, 2010) .sccsssesssssssssussssusssssssssssssussssusssssssssusnssssessusnssisessusessisssssnssnseseeses 15
Bernstein v. U.S. Dep't. of Justice,

192 P.3d 1308 (9th Cit, 1999) oc ceeccccesesseseessssesssesessessssessesssestsseassssssesssesesscasssssseesseseescasesesseecseseeness 4
Bernstein v. U.S. Dep't. of Justice,

176 P.3d 1132 (9th Cir. 1999) oo ccceeessseeeessenesseeessceeesssesesseessscesersececssesessseeerseeessssesrsseserseeecsseeeetes 4
Bonds v. Tandy,

A57 F.3d 409 (Sth Cit. 2006) oc. cccccceseseeseseeessessssssesssstsscsnesessssessesnsecsnessssasessesnsacsnessesssessesisacanenesssseseens 14
Broadrick v. Oklahoma,

A13 U.S. GOL (1973) eecccceesscecesseesssseceesseeessesssscesesssesesseesssseeeessscessseesssseeeessseessseessnseeeesseeessseessssceeenseeess 8, 9
Brockett v. Spokane Arcades,

A472 U.S. 491 (1985) cecessscssssssssssssssssssvsssssssissssesassunassesassusasiisasessaseesasesasissasstnasssvasenvasesnaseseate 9
Brown v. Eentm’t Merchs. Ass'n,

564 U.S. 786 (2011) cressesssssssssssssussssussssussssusesissssiisssiusssiisssiusssiusessisessisasiisassusssssnssusessnsnteente 17
Brown v. Livingston,

524 B. Apps. 111 (Sth Cit, 2013) sssssccssssssussssussssussssussssissssussssussssissssissssissssusasssassisssesssesate 15
Bullfrog Films v. Wick,

646 F. Supp. 492 (C.D. Cal. 1986) cesssssssssssussssssssussssussssussssusssiussssusssiussssussssussssasssastsesseeete 4
Capital Cities! ABC, Ine. v. Brady,

740 F. Supp. 1007 (SD.N.Y. 1990) sesccssssssssssssssussssussssussssussssusstsussssussssussssusssssssssstsnsseease if
Catholic Leadership Coal. of Tex. v. Reisman,

764 B.3d 409 (Sth Cit. 2014) occ ccccescccsssseessssesesssssssessssssssssssssssessssessssssesssssessssessssssessssecessseesssssesesaeens 10
CFIC v. Vartuli,

228 F.3d 94 (2d Cit. 2000) .eccccccccccecesesessestsesneesssscessestsscssessssssessestsacsnssessssessesisacsnessssssesseseacanenesaeess 3, 4
City of Lakenood v. Plain Dealer Publ’g Co.,

A486 U.S. 750 (1988) occ escsecesseestseeeersnesesseesssseeeersncsessseserseeeerseceesssesarsseeesecacsseeserscesersneeesseeeees 10, 11, 12
City of Littleton v. Z.J. Gifts D-4,

BAL US. 774 (2004) ceceeccsceessececssseseseeesssseecssssesesssesssescensesessseseseeeesssescssseeatscesevsecacssseeersseeerseeacsseneates 11, 12

il

WASHSTATEC003376
Casecag8 IM SQVideBPal RPoaguETeMmhaAhekS FikecOaeHe0 Fagecaldhaa 283

Collins v. Morgan Stanley Dean Witter,
224 F.3d 496 (Sth Cit. 2000) occ ccccecssessseeesessesesesssescsestssssssessseesssesessessssesseescsesesnessesssseeessesesneaseeesseecees 3

Def: Distributed v. Dep't of State,
121 P. Supp. 3d 680 (W.D. Tex. 2015) (DD DP?) cccccecesceesstenesseessseenersnesesseneesseeeessseessseeeseeeeees ASSUME

Def. Distributed v. Dep't of State,
838 F.3d 451 (th Cir. 2016) (DD IP’),
rehearing ev bane denied, 865 F.3d 211 th Cir. 2017),

certiorari denied, 138 S. Ct. 638 (2018) ..ccccecsesesnessssssessseessesnescssssessssssesnsecsnessssssessestencaneneseeens OSSII
District of Columbia v. Heller,

554. U.S. 570 (2008) coessccsssssssssusunsssssssssssssesssssenusssssusenssusssssessssunsssensnsssunesssistenenssesnasesssassscseee 16
Exqual Rights Cir. v. Post Properties, Ine.,

633 F.3d 1136 (D.C. Cit. 2011) ccccccccscceseesessssssssssessssssssessesssssessssesessseesssssessssesssessessssscsssseesssssesensaeens 16
Exxell v. City of Chicago,

651 F.3d 684 (7th Cit. 2011) cccccececcccsesseseesseeseseseesesssssssseecsestsnesssessseescsesteneasssesseeessesesneaseseseeeeeees 13, 14
Fontenot v. McCraw,

777 Bi3d TAL (Sth Cit. 2015) ccc cceccccsessesseessssesssesessessesssssessseseescssessssaeessesesacssessssacessesesscssessesasesseseeneans 14
Forsyth Cnty. v. Nationalist Movement,

505 U.S. 123 (1992) ceossscsssssessseessssusssssusssssusssssusssssissstesnssssnantusessnsnssssesasesusasssusssssisessensessenesse i
Freedman v. State of Md.,

380 U.S. 51 (1965) cscccssssssssssssssssssssssssssssssssssssasesssssssususssusnsssusestensnassssnsssusassesssesusasssnsessensnsssee 1
FW7/PBS v. City of Dallas,

493 US. 215 (1990) scccosssssssssssssessssssssssssusnassssunssssnaseusnssesusssssussssusasssssssssusassenenssssestenansssnsnstsee 14
Hazehvood Sch. Dist. v. Kublmeter,

A84 U.S. 260 (1988) oe ceceecssceeesssseessestsscsnesssssssssestescsnessssesssesesscsnsnsssasessesisscsnessesasessestsacaneeeesasessesteecanenes 10
Holder v. Humanitarian Law Project,

BOL U.S. 1 (2010) cecccssssssssssussssssesssusssesenssesusnsssusnensusunsisssssssassnasasseinassunenseusesesunsssesnsseenseee 4,5,6
Hotxe v. Burwell,

784 F.3d 984 (Sth Cit. 2015) ooccccccscsssseesessesessessssessssssssessessssscsssssssssssesssssessssessssssessssecsssseesssesesesaeess 14
Hurley v. Lrish-Am. Gay, Lesbian & Bisexual Grp. of Boston,

515 U.S. 557 (1995) sssssscsssssssssesssssssusssssusasssusanssusssssusssssusssssssvassasusssssesssnsestensvassnsesssuuessenssasseunssee 3
Junger v. Datey,

209 F.3d 481 (6th Cit. 2000) 0... ccccccesceccseseesesseeessseessesesseasesssssesssesesseassssssessseseeneasesesseessesteeasesesseeeeeenees 5

ill

WASHSTATEC003377
Casecag8 IM SQVideBPal RPoauETeMmaAnhekS FikecoaReHe0 Fagecsldoaa 283

Karn v. US. Dept. of State,

925 F.Supp. 1 (D.D.C. 1996) sesssssssssssssssesssssssssssssussensssssssssassnasasssusssssusasssssassunaseesssesssestenenee 10
Laker Airways, Lid. v. Pan Am. World Airways, Inc.,

604 F. Supp. 280 (D.D.C. 1984) .ssssccssssussssuusesssusssssunssesusssesssssessentussetsssassnssssessatsessssiseesenseee 4
Lewis v. Casey,

518 U.S. 343 (1996) sessssssssssssssssusssssssssssusssssssssssusssssusssssusvasssnasesnasssssasseusasssasasssusassesaseessassenssee 14
Mance v. Sessions,

880 F.3d 183 (5th Cir, 2018) .ccccccecesessescsesssesssssessesnsscssesessssessestsscssessssssessestsacsnesessasessestsecaneeeses SSO
Matal v. Tam,

137 S. Ct. 1744 (2017) cssossscsssssssssesssssssusssssssnsssssssssussasenusssssussssusnssssasseusesssussasensestenueatsnseasscenssee 6
Mather v. Central Pac. Bank,

2014 WL 5580963 (D. Haw. 2014) 0... cecscceesseessenessseesessseesssesssseeeessseessseessssceeesseeessseeesseenesseeessses 15
Members af City Council of City of Lid. v. Taxpayers for Vincent,

466 U.S. 789 (1984) secssssssssssssssssessssssssssusnsssasnsssssnsssussasssssasssisseusaseusssssusasssusnsssusesssessssensessensese 9
Milwaukee Police Ass’n v. Jones,

192 P.3d 742 (7th Cit. 1999) oo ccccceesecsseensscsseesssseessesnsscssesssssssssestsacsnessssassssesnsacansssssasessesteacanessesasesssnees 10
Miss. State Democratic Party v. Barbour,

529 F.3d 538 (Sth Cir, 2008) scccsssssusssssssssesusssssssssssusnssssssssssssaseasssseusssssusasssssasssusassesssesssestenesee 14
N.Y. State Club Ass'n v. City of New York,

ABT US. 1 (1988) sosssscossssessssssssssesssessssssesssensusunssssssnsnsassesasenunssesunessusesssinassissasessssssssssssnnesseneese 8
Natl Rifle Ass'n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,

700 F.3d 185 (Sth Cir, 2012) eccccccccsssesecsssesessssssssessesssssessssssesessssssesessssssesessessseaessesessssesesseees 15, 16, 17
Near v. Minnesota ex rel. Olson,

283 U.S. 697 (L9OBD) .ceceecccsecessessestsnesseesssesssestseasssssseesseseseassessseesseseescasseseseeesseseeneaseeteseeseseaeeeaseeeses 11, 12
New York Times Co. v. United States,

AO3 U.S. TIS 97D) ccececccceecessecseetesesseesssseessestescsnsssssssessestsscsnesessssessestsassnesssasessesesacanessesseesseseencanensesssessets 11
Oller v. Roussel,

609 F. App’x 770 (Sth Cit. 2015) scessccsossssssssussssssssssusssssussssssssssssssssusasssusssssunesssussssaunsssenessteeee 12
Petro-Chem Processing v. EPA,

866 F.2d 433 (D.C. Cit. 1989) oc cecccseccessessesesesssseessssssssecssssessssssssesssessssessssssssssscsssseesssssesesecessseesaeens 16
Prometheus Radio Project v. PCC,

373 F.3d 372 (3d Cit. 2004) .ccccceecsseeseesesesessesesessseesesessssessssssseesescsssssssseesseesescessssesesessesescsnenseeeeess 8,18

iv

WASHSTATEC003378
Casecag8 IM SeVideBPal RPoauETemMmaARherS FiikecoaMeHe Fageceldi7sa 283

Pub. Citizen, Ine. v. Bomer,

274 F.3d 212 (Sth Cit. 2001) oc cccccecssceesseseesessesesssssescsesssseasssssseesssesessessssssseeseseseenesseeesseeeeseneeeeasens 14,15
Reed v. Town of Gilbert,
135 S. Ct, 2218 (2015) cscsccsssssssssnsssessssessssssassesassusansesasissasiisasssassusasssasssassssasssasssnaseseaseseee 5, 6

S. Utah Wild. Alliance v. Palma,
2011 WL 2565198 (D. Utah 2011)... cc ceeeceessessssssesescesssssessssesessssesssssessssesssessesssssesssseesssssesensacens 15

See’y of State of Md. v. Munson,
AGT U.S. 947 (1984) oe ecccsecesseessesesnesseessssessseseesesseessseesssesesseasenssseescsesesneasssseseeessesesnesseeesseesseseeneaseseeseeesenees 9

Second Amendment Arms v. City of Chicago,
135 F. Supp. 3d 743 (N.D. HL 2015) ccsccssssssssssssussssusasiusessusessusasiusssiusesiusssiusesiunstsieetssessueetee 14

Shelby Cay. v. Holder,
133 S. Ct. 2612 (2013) .cccccccecsscecsseesssseeeersseesssesssseesesssesssseesssseceesseceesseessssceeessseessssesssseeeessecesseesssscenensee 17

Se. Promotions v. Conrad,
420 U.S. 546 (1975) secossssssssssssussssussssussssussssusessussssusasiusnssusasiusasiusasiusassusessusassussssusssseesseeteueee 12

Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016) seessssesssssssssssssssssussssusnssussssussssusnsiusnsiissssuesseisssesstiusnsssssssssenentensneeestee 14

Stage P.C. v. U.S. Dep’t of State,
158 F. Supp. 3d 203 (S.D.N.Y. 2016),
aff'd, 673 F. App’x 93 (2d Cir. 2016),

cert. denied, 138 S. Ct. 721 (2018) ..cceeccccssssssesessesesessssessscssssesessssesesscsssseeessssesesecsssseessssesenseesssneeeeeeeees 6,9
Teixeira v. County of Alameda,

873 F.3d 670 (Gth Cir. 2017) ccccccccccccsscscsssseseecsseeescssssessseessessesesesssssssesseesesesesseasssesseeseseaneeasens 13, 14, 17
Texas v. Johnson,

491 US. 397 (1989) ceccossscssssssssssssussssussssusesiusessusessusessusnsiusessusasiuessusesusasiusssiuestsusassusessesseueete 2
United States v. Hicks,

980 F.2d 963 (Sth Cir, 1992) oc cccsccecsssenesseeensseceesseeesseessssecsesscecsssecssscesessscecsssesssseeeesseceesseesessceessee 8,9
United States v. Hsu,

364 F.3d 192 (4th Cit. 2004) .cccccccssccsssseessssesesssssssessssssssssssssssessssssessssesssssessssessssssessnsecsssseesssssesenseeens 20
United States v. Chi Mak,

683 F.3d 1126 Oth Cit, 2012) o.cccccccccsesseseessssesssesessesseessssesssestsncsssssssseessestsacssessssaeesseseencaneseesaeeseets MASSTM
United States v. Fidler Indus., Inc.,

579 B.2d 516 (9th Cir. 1978) ecccecesssesessseneessssssesessseesesesssssssessseeescssessecsessseeescsssssesseesseseescsseeeeee 6,11

Vv

WASHSTATEC003379
Caseag8 IM SeVideBPal RPoauaTemhaAnhers FikecoaReHe0 Fagec7ldesa 283

United States v. Martinez,
904 F.2d GOL (1th Cit, 1990) occ cccccceseesseessceescssssessssesseesesesessessssesseesesesnssssssssseesesesesseasesessesseseaeeness 7

United States v. Posey,
864 F.2d 1487 9th Cir, 1989) occ ccceecssseeeesseesseeessseeeessseeessessssesersseeesseesessseeerseeassssessrsseserseessseeeetes 6

United States v. Williams,
553 U.S. 285 (2008) cossscsssssssssssssussssussssussssussssusasiussssusssiusssiusasiusasiesassussssssasiusesiusessusesssessueetee 20

United States v. Zhen Zhou Wu,
711 F.3d 1 (st Cir. 2013),

cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013) weccccsccesseseseeseeeesseeeneees 2, 20
Universal City Studios, Ine. v. Corley,

273 F.3d 429 (2d Cit. 2001) cccccecceccccseeseseessssessseseenesssessseesseseesessssseseeessesescassessseseseseesesssessseeesseseeeaseeeees 4
Valley Forge Christian College v. Ams. United for Separation of Church and State, Ine.,

454 U.S. 464 (1982) coesssssssssssssssssusessusossssssiusntiusesissnssusnssusnssisnssusessuastiisessissssisessisnssuenssneeseuest 16
Virginia v. Hicks,

539 U.S. 113 (2003) seossscssssessesssssussssssssisssssnssissssisnsiisassissssissssissssentoissssestsastonsstsneatenestenensese 9
Voting for Am., Inc. v. Steen,

732 F.3d 382 (Sth Cit. 2013) ecccccsccesssesesscsssesesesssseesssssssssssssssesesesssssssscssssessssssssessesessseeseeesesseees 3,4, 9
Warth v. Seldin,

A422 U.S. 490 (1975) .eccccccsesessesssestssesseessssesssesessesssesessesssesesseasesseseesesesesncasssseseeessesesessseseseesseseeneaseseeseeeeeenees 8
Wilhams-Yulee v. Plorida Bar,

135 S. Ct. 1656 (2015) sccssccssssssssussssusessusessussssusassusnssunasiusasiussssunasissnsiusssiusasiuestiusstsuestsusesseaseuee 8
STATUTES
18 U.S.C. § 233 9B occcccccccccsscescsssecssessecscscscsessssnesecsecsssessesscaeeesesesessssesssseesecscsessessesseesecsseuseessesscaeeesaneneeaseseges 5
22 US.C. 9 2778. occ cce ceseeeesseecesenesesescassescssseecssseccesseecessseessnesessnesessnesessscessssessssseessseeesssseeeneeeeenney assum
REGULATIONS
22 CAPR. § 120.1 CL SG ececcceccscesesesesesesessessneneenesesssescsssesesssssesesssssesesesessseseseseneseseasseseassssessseseasseseaseeseneaseeneaneeneey 2
22 CLBLR. § D204 ccc ccccccccecseenenesecececsceesssecessesesssssecesscessssscesssecsesseesesscecsssesesssecessssesasssenssscsssusseenssecaseaes 2,8
22 CLBLR. § 120.6 .ecccccccccccscccscsessceeecsssescssessecscsessesesenscscseesssessessssesessnesecseesseessesscssesseeesesassseseneesecseessaes 2,7, 20
22 CLELR. § VD 2010. cccecccsesesesseeseessseseesesesesesesssessscscsssssesssssessssesessesesenesesesesessscsssssssssesessessessaeeesenseeteeeey asSUM

Vi

WASHSTATEC003380
Casecag8 IM SQVideBPal RPoauaTemhaAherS FiikecoaReHe0 Fagecsldsa 283

22 CLLR. § D201 Loess cee csceeeesenecsceesesssesesssecsssessssensesssesesssecesscessesesenssscsessesenesecessseesssecsesseeeneses 7,11
22 CLBLR. § D201 7 ieee cceesscssssseecscscsesssesesssscsceessecscecssssssssnesecssesssessesecassesseenesssessseseesecsesesssesesenseeeeseaseues 19
RULES

Bed. R. Civ. P.12(D) (6). ccccsceccssesseseeneseseesessessseseesssssseassnesssessssneasssssessassssasssesesesessnensssseeseacessassnesesnseeanees 4
OTHER AUTHORITIES

Black’s Law Dictionary A0th ed. 2014) oc ccccecesscceerssenesseeessceeersneeesseesessseserseeesssesstsseserseeaesseesersseserseenenseees 8

Constitutionality of the Proposed Revision of the International
Traffic in Arms Regulations,
5 Op. O.L.C. 202 (1981) .occccccccecccseccesseeeeeesebeteetessutestetsetestittesteeteeseees 13

Vil

WASHSTATEC003381
Casecag8 IM SQVideBPal RPoguaTeMmaAherS FikecoaReHe0 FagecoleOsa 283

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintitts, q
\

Vv. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., r
Defendants. §

 

DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

At issue in this litigation is the United States’ ability to control the export of weapons—a
system of laws and regulations that seeks to ensure that articles useful for warfare or terrorism are
not shipped from the United States to other countries (or otherwise provided to foreigners) without
authorization, where, beyond the reach of U.S. law, they could be used to threaten U.S. national
security, U.S. foreign policy interests, or international peace and stability. Plaintiffs challenge
restrictions on the export of Computer Aided Design (“CAD”) tiles and other, related files, that are
indispensable to a three-dimensional (“3-D”’) printing process used to create firearms and their
components. There is no dispute that the Government does not restrict Plaintifts from
disseminating such files domestically to U.S. persons or from using such files to make or acquire
firearms in the United States. Nonetheless, Plaintiffs seek to bar the Government from preventing
the export of these design files, which can be easily used overseas to make firearms that are subject to
U.S. export controls. Plaintiffs’ characterization of such an export as the mere “publication” of
information is wrong—these files unquestionably direct the functioning of a 3-D printer, cause it to
manufacture firearms, or otherwise enable the creation of such firearms by those abroad. Whatever
informational value there may be in the process by which 3-D printing occurs, the CAD files are
also functional, directly facilitate the manufacture of weapons, and may properly be regulated for
export. As set forth below, Plaintiffs’ Second Amended Complaint should be dismissed.

BACKGROUND

In the spring of 2015, Plaintiffs filed their initial Complaint in this action and moved for a

preliminary injunction. See ECF Nos. 1,7. On August 4, 2015, this Court entered an Order denying

Plaintiffs’ motion. See Def Distributed v. Dep’t of State, 121 P. Supp. 3d 680 (W.D. Tex. 2015) (“DD

WASHSTATEC003382
Case ase0icvsQ_bos¥2IR DOD ubEich? G25 Fide OMENS PRGIAG SE OO 283

P’). Appellate review confirmed the Court’s Order, see Def Distributed v. Dep't of State, 838 F.3d 451
(5th Cir. 2016) (“DD IP’), rehearing en bane denied, 865 P.3d 211 (th Cir. 2017), certiorari dented, 138
S. Ct. 638, after which proceedings resumed in this Court. On March 16, 2018, Plaintiffs filed the
Second Amended Complaint (‘SAC’). See ECF No. 90.

In its August 4, 2015 Order, the Court set forth an account of the statutory and regulatory

provisions that are the target of Plaintiffs’ challenge:

Under the Arms Export Control Act (“AECA”), “the President is authorized to control
the import and the export of defense articles and defense services” and to “promulgate
regulations for the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1).
The AECA imposes both civil and criminal penalties for violation of its provisions and
implementing regulations, including monetary fines and imprisonment. Id. § 2278(c) & (e).
The President has delegated his authority to promulgate implementing regulations to the
Secretary of State. Those regulations, the International Traftic in Arms Regulation (TTAR”),
are in turn administered by the [Directorate of Defense Trade Controls (/DDTC”)] and its
employees. 22 C.F.R. 120.1(a).

The AECA directs that the “defense articles” designated under its terms constitute the
United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a
compendium of specific controlled items,” rather it is a “series of categories describing the
kinds of items” qualitying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12
(1st Cir.) cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013)... . The term
“defense articles” also specifically includes “technical data recorded or stored in any physical
form, models, mockups or other items that reveal technical data directly relating to items
designated in” the Munitions List. 22 C.P.R. § 120.6.

A party unsure about whether a particular item is a “defense article” covered by the
Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C._P.R. §
120.4 (describing process). The regulations state the DDTC “will provide a preliminary
response within 10 working days of receipt of a complete request for commodity jurisdiction
[Cy.” Id. § 120.4(e). If a final determination is not provided after 45 days, “the applicant
may request in writing to the Director, Office of Defense Trade Controls Policy that this
determination be given expedited processing.” Id.

DD Tat 686-87.' This regulatory framework remains in place. See 22 C.P.R. 120.1 ef seq.

ARGUMENT

I. Plaintiffs’ First Amendment Claims Should Be Dismissed.

A. The First Amendment Does Not Apply To The Export Of CAD Files That Function
To Automatically Create A Firearm Or Its Components.

 

The First Amendment does not encompass all types of conduct. Texas v. Johnson, 491 US.

 

"Unless otherwise stated, all internal citations and quotation marks have been omitted in this brief.

WASHSTATEC003383
Case ase0icvsrQ_bosv20R DOB uEnich? O25 Fide OMEAE PRGIE LSE OO 283

397, 404 (1989). Ata minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley v. Irish-Am. Gay, Lesbian ¢
Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995); see also Voting for Am., Inc. v. Steen, 732 F.3d 382, 389
(5th Cir. 2013) (*[NJon-expressive conduct does not acquire First Amendment protection whenever
it is combined with another activity that involves protected speech.”). “To determine whether
particular conduct possesses sufficient communicative elements to be embraced by the First
Amendment, courts look to whether the conduct shows an intent to convey a particular message
and whether the likelihood was great that the message would be understood by those who viewed
it.” Steen, 732 F.3d at 388.

Plaintiffs cannot carry their burden to prove that the First Amendment applies to their
technical data for the manutacture of firearms and their components. As an initial matter, the
relevant ITAR provisions govern the export of defense articles and defense services, including
related technical data. As applied to Plaintiffs’ CAD files, the regulations are properly focused on
restricting an export that can unquestionably facilitate the creation of defense articles abroad.
Indeed, the CJ requests Defense Distributed submitted to DDTC illustrate that the mere publication
of ideas is not at issue.” The CJ requests make clear the CAD files are functional: “essentially
blueprints that can be read by CAD software,” ECF No. 8-2, Pl. Br. at App. 208,° to generate
firearms, firearms components, or other defense articles “automatically.” Id at 267. Further, in its CJ
requests, Defense Distributed itself described its role solely in terms of nonexpressive conduct:
“Although DD converted this information into CAD file format, DD does not believe that it

created any new technical data for the production of the gun.’ Id. at 211. Plaintitts’ own description

 

>< TDJocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings
it they are referred to in the plaintiff's complaint and are central to her claim.” Collins v. Morgan
Stanley Dean Witter, 224 P.3d 496, 498-99 (5th Cir. 2000).

° Defendants determined that only the CAD files, and not Defense Distributed’s related files (such
as “read-me” text tiles), fell within ITAR’s commodity jurisdiction. Ex. A, attached hereto.
‘Defendants recognize that, in its Order denying Plaintiffs’ preliminary injunction motion, the Court
concluded that “the files [are] subject to the protection of the First Amendment,” at least “tor the
purpose of the preliminary injunction analysis,” relying on representations “Plaintiffs made... at
the hearing that Defense Distributed is interested in distributing the files as ‘open source.”” DD J,
121 P. Supp. 3d at 692. The Court’s provisional conclusion at the PI stage may be revisited,
however, and as set forth below, even under that view Plaintiffs’ claims should be dismissed.
Notwithstanding the notice the Court provided that this allegation is important, Plaintifts make no

WASHSTATEC003384
Case ase cvs Q_bosv2IR DOB uEnich? G25 Fide OMEAE PRGIAA SF OH 283

of the items thus removes their conduct from the purview of the First Amendment. See CFTC v.
Vartuli, 228 F.3d 94, 111 2d Cir. 2000) (rejecting First Amendment challenge to prohibition on
distributing software, and emphasizing that software provided “automatic” advice and, rather than
educating the consumer, provided explicit instructions about whether to buy or sell); Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 454 (2d Cir. 2001) (upholding injunction prohibiting the Internet
posting of computer sottware that facilitated the unlawtul reproduction of movies stored on DVDs,
because the injunction “target[ed] only the nonspeech component” of the software). Nor have
Plaintiffs adequately alleged that the intended export of CAD files “shows an intent to convey a
particular message” or that “the likelihood was great that the message would be understood by those
who viewed it.” See Seen, 732 F.3d at 388. Moreover, Plaintifts do not even allege that they have
undertaken any effort to engage in purely domestic distribution of their CAD files, whether on the
Internet or otherwise, suggesting their true interests lie in export, not expression. These deficiencies,
coupled with the First Amendment’s limited application abroad, ¢.¢, Laker Airways v. Pan Am. World
Airways, 604 PF. Supp. 280 (D.D.C. 1984); Bualifrog Films v. Wick, 646 P. Supp. 492, 502 (C.D. Cal.
1986), warrant dismissal of Plaintiffs’ First Amendment claim pursuant to Rule 12(b)(6).°

To be sure, the SAC does reference a Ninth Circuit case, Bernstein v. U.S. Dept of Justice, SAC
4/€ 21, 28, which extended First Amendment protections to computer source code on the theory that
it can be read and understood by humans and, unless subsequently compiled, could not directly
control the functioning of a computer. See 176 F.3d 1132, 1139-43 (9th Cir. 1999). ‘The opinion in
that case, however, was subsequently withdrawn and rehearing granted, suggesting the Court should
be cautious before relying on it. See Bernstein v. U.S. Dep’t. of Justice, 192 F.3d 1308 (9th Cir. 1999).
And even assuming, arguendo, that the Ninth Circuit’s conclusion were correct as to the source code
of software—a conclusion with which Defendants disagree—the CAD files here do not merely

cause a computer to function generally, but provide specific direction to a machine in furtherance of

 

mention in the SAC of their alleged “open source” intention or any other stated intent for “the files
. to be used by others as a baseline” for discussion. Compare id. at with SAC, ECF No. 90 (lacking

any reference to “open source” distribution).

> Should the Court conclude, as Defendants contend, that Plaintiffs’ exports are not sufficiently

expressive, the appropriate standard of review would be rational-basis scrutiny, which ITAR plainly

satisties. See Steen, 732 F.3d 382, 392 (Sth Cir. 2013) (@ statute that “regulate[s] conduct alone and

dofes|] not implicate the First Amendment” should receive rational-basis scrutiny).

WASHSTATEC003385
Case ase cvs Q_bosv20R DOD ubERich? O25 Fide OMVEAE PRGIES SF OH 283

manufacturing firearms and defense articles.°

B. Ifthe First Amendment Applies, This Regulation Survives First Amendment Scrutiny.

 

“Government regulation of speech is content based if a law applies to particular speech
because of the topic discussed or the idea or message expressed,” which includes laws that “defin[e]
regulated speech by particular subject matter... [or] by its function or purpose.” Reed v. Town of
Gilbert, 135 S. Ct. 2218, 2227 (2015). As a result, the Court should assess whether application of the
ITAR “furthers a compelling interest and is narrowly tailored to achieve that interest.” Id at 2231.

The Supreme Court’s analysis in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010)
(“HLP”’) illustrates why application of the ITAR to Detense Distributed’s would-be export of 3-D
printing information is permissible. There, the Supreme Court upheld a restriction on providing
“material support or resources to a foreign terrorist organization,” 18 U.S.C. § 2339B(a)(1), as
applied to a group that sought to “facilitate only the lawful, nonviolent purposes” of certain foreign

groups. HLP, 561 USS. at 8. The Court recognized that the particular activities in which the plaintifts

 

wished to engage—legal training and political advocacy—“consist[ed] of communicating a message”
and thus, unlike the computer files at issue here, had an expressive component. See 7d. at 28. But the
Court nonetheless upheld the statute against a First Amendment challenge, concluding that
Congress had permissibly determined that even support for peaceable, lawful conduct “can turther
terrorism by foreign groups.” Id. at 30.

In considering the First Amendment challenge in HLP, the Court emphasized that the issues
presented “implicate[d] sensitive and weighty interests of national security and foreign affairs.” Id. at
33-45; see also id. at 28 (“Everyone agrees that the Government’s interest in combating terrorism is an
urgent objective of the highest order.”). Giving deference to the Government’s determinations of

the likely consequences of allowing the material support at issue, the Court also concluded that the

statute was narrowly tailored to achieve those important interests. See d. at 33-37. In doing so, the

 

° As this Court noted, the Sixth Circuit in Janger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000) similarly
“found ... ‘computer source code is .. . protected by the First Amendment.” DD I at 692 (quoting
Junger). Like Bernstein, however, the precedential value of this opinion is mil in light of the dismissal
with prejudice agreed to by plaintitf in that case on remand. See Junger v. Dep't of Commerce, No. 96-cv-
1723-JG, Dkt. No. 123 (N.D. Oh. Nov. 16, 2000).

WASHSTATEC003386
Case ase cvs Q_bosv20R DOD ubEnich? O25 Fide OMERE PRGIL4L SF OH 283

Court explained that “Congress and the Executive are uniquely positioned to make principled
distinctions between activities that will further terrorist conduct and undermine United States
foreign policy, and those that will not.” Jd. at 35. Thus, where “sensitive interests in national security
and foreign affairs [are] at stake,” 7d. at 36, courts applying First Amendment scrutiny must give
“sionificant weight” to the “political branches[’] ... determination” of what is “necessary.”

Here, Congress and the Executive Branch have concluded that restrictions on the export of
arms are essential to the promotion of “world peace and the security and foreign policy of the
United States.” 22 U.S.C. § 2778(a)(1). Courts have likewise recognized “the Government’s
important interest in regulating the international dissemination of military information.” United
States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012); see also United States v. Posey, 864 F.2d 1487,
1496 (9th Cir. 1989) (citing United States v. Edler Indus., Ine. 579 F.2d 516, 520 (Oth Cir. 1978)).
Indeed, on appeal from this Court’s denial of Plaintiffs’ motion for a preliminary injunction, the
Fifth Circuit explained that “the State Department’s stated interest in preventing foreign nationals—
including all manner of enemies of this country—tfrom obtaining technical data on how to produce
weapons and weapons parts” constitutes “a very strong public interest in national defense and
national security.” DD IT, 838 F.3d at 458; accord Posey, 864 F.2d at 1497 (Technical data that is
relatively harmless and even socially valuable when available domestically may, when sent abroad,
pose unique threats to national security.”’); Stage P.C. v. US. Dep’t of State, 158 F. Supp. 3d 203, 210-
11 (S.D.N.Y.), affd, 673 F. App’x 93 (2d Cir. 2016), cert. denied, 138 S. Ct. 721 (2018) (holding that
injunction barring enforcement of the ITAR’s licensing provisions “would have very serious adverse
impacts on the national security of the United States”; among the “parade of horribles” would be
the release of “digital plans for 3D-printable plastic firearms”).

Plaintiffs do not contest this point, either in their SAC or elsewhere. See Pls’. Mem. in

 

’ Although Defendants previously briefed this case as one involving a “content-neutral” Regulation
to which “intermediate scrutiny” would apply, see Dets.’ Opp. to Pls.’ Mot. for a PI at 15-18, ECF
No. 32, and the Court adopted this reasoning, see DD [, 121 BP. Supp. 3d at 694, the Supreme Court
has made clear that “laws that, though facially content neutral ... cannot be justified without
reference to the content of the regulated speech ... must also satisfy strict scrutiny.” Reed, 135 S. Ct.
at 2227. Matal v. Tam, 137 S. Ct. 1744, 1765-66 (2017) “laws ‘targeted at specific subject matter”
are to be treated “as content based discrimination”) (citing Reed); see also DD H, 838 F.3d at 468-69
(Jones, J., dissenting).

WASHSTATEC003387
Case ase cvs Q_bosv20R DOD ubEnich? O25 Fide OMEAE PRGIAS OF OH 283

Support of PI at 28, ECF No. 8 (acknowledging that “Plaintiffs do not question that the
Government has a compelling interest in regulating the exportation of arms’’). That concession,
coupled with the deference owed by this Court to national security and foreign policy judgments of
the Executive Branch, eg, HILP, 561 U.S. at 35; United States v. Martinez, 904 F.2d 601, 602 (1th Cir.
1990), leaves no doubt as to the importance of the Government’s interests in this case.

The ITAR’s licensing requirements are also narrowly tailored to achieve the Government’s
compelling interests. In longstanding regulations, the Department of State has consistently and
reasonably concluded that it is not possible to meaningfully curtail the overseas dissemination of
arms if unfettered access to technical data essential to the production of those arms is permitted. See
22 C.F.R. §§ 120.6, 120.10; see also Chi Mak, 683 F.3d at 1135 (The authority to regulate arms traftic
would be of negheible practical value if it encompassed only the exportation of particular military
equipment but not the exportation of blueprints specitying the construction of the very same
equipment.”). Nevertheless, the statutory and regulatory scheme confirms that the Government “has
been conscious of its own responsibility to consider how its actions may implicate constitutional
concerns.” HLP, 561 USS. at 35; see SAC { 20 (recognizing Government’s efforts “to address First
Amendment concerns’).

For example, the “ITAR makes a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or engineering papers.” Chi Mak, 683 F.3d at
1135 (citing HLP, 561 U.S. at 35-36). The regulations also exclude from the definition of “technical
data” “basic marketing information on function or purpose or general system descriptions of
defense articles.” 22 C.F.R. 120.10(b). Also excluded is information within the public domain, 7,
broadly defined as “information which is published and which is generally accessible or available to
the public,” zvter alia, “[t}hrough sales at newsstands and bookstores,” “[a]t libraries open to the
public or from which the public can obtain documents,” and “[t]hrough unlimited distribution at a
conference, meeting, seminar, trade show or exhibition, generally accessible to the public, in the
United States,” id. § 120.11. And of course, the AECA and ITAR restrict only the export of
technical data: “Plaintiffs are free to disseminate the computer files at issue domestically in public or

private forums, including via the mail or any other medium that does not provide the ability to

WASHSTATEC003388
Case ase0icvsQ_bos¥2IR DOD ubEnich? G25 Fide OMOEAE PRGALE Of BH 283

disseminate the information internationally.” DD I at 695 (rejecting areument that Defendants’
interpretation of “export” was overbroad); see also id. at 696 CTTAR provides a method through the
commodity jurisdiction request process for determining whether information is subject to its export
controls”) (citing 22 C.F.R. § 120.4). Cf US. vo. Hicks, 980 F.2d 963, 970-72 (5th Cir. 1992) (holding
statute prohibiting intimidation of flight crew withstood First Amendment strict scrutiny because, as
here, the statute “does not cast a sweeping net at amorphous categories of speech”; “the operative
term in the instant case[] [“antimidate” in Hicks, as “export” here] is a word that is not simply
associated with a type of speech, but includes conduct as well’; and “encompasses only a relatively
narrow range of speech’).

To be sure, a dissent from the Fifth Circuit’s opinion in DD I rejected this analysis,
concluding that the application of the ITAR here could not survive strict scrutiny. But that opinion
incorrectly analyzed the question of “overinclusive[ness],” resting its conclusion on a purported
distinction between an “export” and “domestic posting on the Internet.” See DD IT, 838 F.3d at 470-
71 Jones, J., dissenting). But “[b]y nature, the Internet is uniform everywhere. Its content is not
dependent on geographic or metropolitan boundaries.” Prometheus Radio Project v. FOC, 373 F.3d
372, 469 3d Cir. 2004) Scirica, C.J., concurring in part and dissenting in part). Overinclusiveness
can be measured only with respect to available, less-restrictive alternatives, see Williams-Yulee v. Fla.
Bar, 135 S. Ct. 1656, 1671 (2015), and because the Internet has no dividing lines, the ITAR’s
regulation of the export of technical data must encompass all such postings to achieve its ends.”

C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad.

 

Plaintiffs also raise an “overbreadth” challenge to the ITAR’s regulation of technical data. See
SAC 4] 55. Overbreadth is an exception to the prudential standing requirement that a plaintiff may
only “assert bis own legal nghts and interests.” Warth v. Seldin, 422 U.S. 490, 499 (1975). In
circumstances where a regulation is alleged to be so broad that it is incapable of any permissible

application, courts may allow a party to bring a facial challenge to a statute because it threatens

 

* Nor is it the case that defining “export” to include the transfer abroad of information is improper,
as the Fifth Circuit dissent suggests in reliance on, zvfer alia, dictionary definitions of “the verb
‘export.” DD IT, 838 F.3d at 466-67. But the noun “export” is defined as “[a] product or service
created in one country and transported to another.” Export (noun form), Black’s Law Dictionary (0th
ed. 2014) (emphasis added).

WASHSTATEC003389
Case ase0icvsQ_bos¥20R DOD HbERich? O25 Fide OMEAEO PRGIEZ SF OO 283

others not before the court. See N.Y. State Club Ass'n v. City of New York, 487 U.S. 1, 14 (1987);
Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to be used “sparingly
and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must show that the alleged
“overbreadth of a statute [is] not only [] real, but substantial . . . judged in relation to the statute’s
plainly legitimate sweep,” zd. at 615; see also Steen, 732 F.3d at 387 (describing this test for First
Amendment facial challenges as “daunting’’).

First, Plaintiffs’ overbreadth claim fails because, for the reasons described above, the ARCA
and ITAR are not directed at speech, but rather to the export of defense articles and related
technical data, 22 U.S.C. 2778(a)(1); 22 C.P.R § 120.1. See Virginia v. Hicks, 539 U.S. 113, 124 (2003)
(“Rarely, if ever, will an overbreadth challenge succeed against a law or regulation that is not
specifically addressed to speech or to conduct necessarily associated with speech’); see also Members of
City Council of City of LA. v. Taxpayers for Vincent, 466 U.S. 789, 800 n.19 (1984). Further, “[cjourts
need not entertain an overbreadth challenge ‘where the parties challenging the statute are those who
desire to engage in protected speech that the overbroad statute purports to punish.”” Hicks, 980 F.2d
at 969 (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504 (1985)). Thus, no overbreadth
challenge is “appropriate if the first amendment rights asserted” on behalf of third parties are
“essentially coterminous” with those asserted by the plaintiffs themselves. Id. And an overbreadth
challenge should not properly lie if the regulations have been applied permissibly to Plaintitts. S¢e
Sec’y of State of Md. v. Munson, 467 U.S. 947, 958 (1984). Here, because Defense Distributed’s explicit
purpose is international in nature—to promote “global access to... 3D[] printing of arms,” SAC
{| 1— the ITAR is being applied directly in its intended manner.

Additionally, Plaintitts’ overbreadth claim fails on the merits. The ITAR’s export controls on
technical data have a substantially permissible purpose. Specifically, these regulations prevent the
circumvention of export controls on munitions by proscribing the export of instructions, blueprints,
or—as in the instant case—the automated processes to produce such munitions. See S/agg PC, 158 FP.
Supp. 3d at 210-11; Chi Mak, 683 F.3d at 1135. Further, Plaintitts have nowhere alleged that the
regulations have been applied in a substantial number of impermissible ways. To the contrary, they

plead that “[ajt the time Defense Distributed posted the Published Files, there was no publicly

WASHSTATEC003390
Case ase cvs Q_bosv20R DOD ubEich? O25 Fide OMENS PRGALS OP BH 283

known case of Defendants enforcing a prepublication approval requirement under the ITAR.” SAC
{| 27. Plaintifts’ theory also ignores that the regulations do not extend to domestic distribution of
technical data to U.S. persons and carve out a wide exemption for “public domain” data that helps
ensure their reach is appropriately limited. See 22 C.F.R. § 120.10(b)(5). Accordingly, Plaintifts’
overbreadth claim is without merit. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge);
Karn v. Dep't of State, 925 F. Supp. at 13 (D.D.C. 1996) (“plaintitPs overbreadth concerns [about the
ITAR’s ‘technical data’ provision] are not genuine’).

D. ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint.

Plaintiffs’ repeated references to the regulations as a “prior restraint,” e.g, SAC FJ 17-22, 40-
45, 54-57, do not advance their First Amendment claim. As this Court previously explained, the
Fifth Circuit has recognized that “judicial decisions analyzing prior restraints have applied different
standards of review depending on the restraint at issue.” DD J, 121 FP Supp. 3d at 692 (quoting
Catholic Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir. 2014)). For example, while a
prior restraint involving “a facially content-based restriction on political speech in a public forum” is
subject to strict scrutiny, “a prior restraint on speech in a non-public forum at a school is
constitutional if reasonably related to legitimate pedagogical goals.” Mihvaukee Police Ass’n v. Jones, 192
P.3d 742, 749 (7th Cir. 1999) (citing Havelwood Sch. Dist. v. Kubimeier, 484 U.S. 260, 273 (1988)), cited
in Catholic Leadership Coal. 764 F.3d at 438.

The lhcensing scheme at issue here could not plausibly give rise to the sort of censorship that
has caused courts to invalidate prior restraints on news publications or public rallies. Heightened
concerns about prior restraints arise when “a licensing law gives a government official or agency
substantial power to discriminate based on the content or viewpoint of speech by suppressing
disfavored speech or disliked speakers.” City of Lakewood v. Plain Dealer Publ'g Co., 486 U.S. 750, 759
(1988). For such concerns to arise, the “law must have a close enough nexus to expression, or to
conduct commonly associated with expression, to pose a real and substantial threat of...
censorship risks.” Id. By contrast, “laws of general application that are not aimed at conduct
commonly associated with expression and do not permit licensing determinations to be made on the

basis of ongoing expression or the words about to be spoken] carry with them little danger of

10

WASHSTATEC003391
Case ase0icvsQ_bos¥2IR DO HbERIch? O25 Fide OMEAEO PRGA SOP BO 283

censorship.” Id. at 760-61. The provisions at issue fall squarely in this latter category. The AECA and
ITAR are part of a scheme designed to curtail the spread of detense articles to foreign nationals, in
this case, CAD files that directly facilitate the 3-D printing of firearms. Far from being aimed at
restricting expression, the regulations “specifically carve out exceptions to the law for the types of
information that are subject to the highest levels of First Amendment protection, for example,
published scholarly works.” Chi Mak, 683 F.3d at 1136; see 22 C.F.R. § 120.11(a).

While computer files could, in some circumstances, be distributed for expressive purposes, it
nonetheless stands in obvious contrast to activities such as parading, posting signs, distributing
handbills, or publishing newspapers, which are always (or almost always) done for expressive
purposes. Cases involving restrictions on those activities are inapposite here. See, ag, New York Times
Co. v. United States, 403 U.S. 713 (1971) (publication of Pentagon Papers in the newspaper); Near v.
Minnesota ex rel. Olson, 283 U.S. 697 (1931) (publication of charges of official misconduct in
newspapen); Forsyth Cy. v. Nationalist Movement, 505 U.S. 123 (1992) (permit for protest march). Thus,
Plaintitts’ attempt to shoehorn the AECA and ITAR into the classic prior restraint framework is
unpersuasive. Chi Mak, 683 F.3d at 1136 (rejecting similar prior restraint argument); see also Edler
Indus., 579 F.2d at 521 (same). Cf Capital Cities/ ABC, Inc. v. Brady, 740 F. Sapp. 1007, 1013
(S.D.N.Y. 1990) (upholding against First Amendment challenge licensing strictures tor international
television broadcasts without concluding such a licensing system constituted a prior restraint).

The ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to censor,”
when the government establishes a censorship board like that in Freedman and requires it to
determine whether a film is “moral and proper,” it is likely that the institutional bias of the censors
will lead to the suppression of speech that should be permitted. Freedman v. Md., 380 U.S. 51, 52, 57
(1965). In contrast, “laws of general application that are not aimed at conduct commonly associated
with expression” do not raise the same concerns about censorship because it will only be a “rare
occasion [when] an opportunity for censorship will exist.” Lakewood, 486 U.S. at 760-61. Second,
laws directing determinations about, e.g., “moral” expression raise concern about whether such

discretion is unreviewable. See City of Littleton v. Z.]. Gifts D-4, 541 U.S. 774, 782-83 (2004)

il

WASHSTATEC003392
Case ase0icysQ_bos¥20R DO HbERIch? O25 Fide OMENS PRGISG-BF OH 283

(upholding licensing scheme that relied on less-subjective criteria than Freedman). But where the
statute in question regulates general conduct, these concerns are mitigated because “application of
the statute to areas unrelated to expression will provide the courts a yardstick with which to measure
the licensor’s occasional speech-related decision.” Lakewood, 486 U.S. at 761. Here, regulation of the
export of 3-D printing files in furtherance of national security and foreign policy does not focus on
the content of expression, moral or otherwise. Nor have Plaintitts sufficiently alleged that licensing
applications are denied at a rate demonstrating an “institutional bias of a censor” here. See id.”

In addition, Plaintiffs are mistaken in suggesting that the State Department’s processing
times render the scheme an impermissible prior restraint. See SAC 4 40-43. To begin with, that
argument depends on the incorrect conclusion that the licensing scheme is a classic prior restraint
subject to Freedman’s rigorous procedural requirements. Moreover, on its face, the licensing
determination appropriately involves considerations of numerous difficult questions of national
security or foreign policy. See 22 U.S.C. § 2778(a)(2) (requiring consideration of “whether the export
of an article would contribute to an arms race, aid in the development of weapons of mass
destruction, support international terrorism, increase the possibility of an outbreak or escalation of
conflict, or prejudice the development of bilateral or multilateral arms control or nonproliferation
agreements or other arrangements.”). Given the stakes and the complexity of the issues involved,
there is no basis for Plaintifts’ apparent view that such determinations must be made hastily.
Further, there is no legal obligation to obtain a CJ determination before exporting items or data that
are not subject to the regulations. As a technical matter, the availability of such determinations thus
does not impose a prior restraint. As a practical matter, such determinations will be sought (and may
be time consuming) only in difficult cases that require extensive review. And to reiterate, no license,
and therefore no determination, is required for domestic distribution to U.S. persons. Cf Oller p.

Roussel, 609 F. App’x 770, 774 (5th Cir. 2015) (To the extent [plaintiff's] First Amendment claims

 

* While prior restraints are disfavored in substantial part because it is presumed that after-the-fact
punishment is available in the absence of a prior restraint, see Near v. Minn., 283 U.S. 697, 718-19
(1931); Se. Proms. v. Conrad, 420 U.S. 546, 558-59 (1975), here, such after-the-fact punishment cannot
suftice because of the possible irreversible harm to national security and foreign policy that could
not be remedied by later punishment. See Chi Mak, 683 F.3d at 1136 (“national security concerns
may be more sharply implicated by the export abroad of military data than by domestic disclosure’’).

12

WASHSTATEC003393
Case ase0icvsQ_bos¥2IR DOD ubEnich? G25 Fide OMERE PRGIS LSE OO 283

arise from a ‘prior restraint’ on his speech, we find that he fails to show evidence that Defendants
have prohibited him from stating his beliefs or censored his speech [given]... [t]hat Defendants
have allowed Oller to use his textbook as secondary material, discuss his views during class, and
publish and speak about his views outside the classroom.’).

Finally, Plaintiffs cannot advance their argument by relying on opinions from the Office of
Legal Counsel (““OLC”) in the Justice Department. SAC 4] 18. These opinions necessarily analyzed
the issues at a relatively high level of generality, and do not address the particular application or
circumstances presented here. For example, in one opinion the Justice Department cited the

ee

Government’s “compelling interest in suppressing the development and use of sensitive
technologies abroad,” and concluded that the provision of “technical advice” was “an integral part
of conduct that the government has a compelling interest in suppressing by appropriate means.”
Constitutionality of the Proposed Revision of the International Traffic in Arms Regulations, 5 Op.
O.L.C. 202, 208 (1981), ECP No. 8-2, App. 123. Written in 1981, the opinion understandably did
not analyze the First Amendment implications of the dissemination of computer files on the
Internet. Instead, the examples of applications that would raise constitutional concern involved
“communications of unclassified information by a technical lecturer at a university” or “the
conversation of a United States engineer who meets with foreign friends at home to discuss matters
of theoretical interest.” Id. at 212 (App. 127). This case, however, does not involve university
lectures or discussions of matters of theoretical interest at a dinner party. Rather, the regulation’s
application in this case involves the dissemination of computer files to foreign nationals that can be
used to automatically generate firearms, parts, or components that are on the U.S. Munitions List.

Plaintiffs have therefore failed to state a claim for relief under the First Amendment.

II. Plaintiffs’ Second Amendment Claims Should Be Dismissed.

A. Plaintiffs Lack Standine to Brine a Second Amendment Challenge.

 

Plaintitts’ Second Amendment claims are based on two collateral constitutional guarantees
Defendants allegedly infringe: “the right to acquire arms, and the right to make arms.” SAC 4 59; see
Exell v. City of Chi, 651 F.3d 864, 704 (7th Cir. 2011); Teaveira v. Cty of Alameda, 873 F.3d 670, 677

(9th Cir. 2017). Yet the SAC is deficient in allegations of injury to support these claims,

13

WASHSTATEC003394
Case ase cvs Q_bos¥2IR DOD ubERich? O25 Fide COMERS PRGISA SF OH 283

notwithstanding the principle that “af the plaintiff does not carry his burden ‘clearly to allege facts
demonstrating that he is a proper party to invoke judicial resolution of the dispute,’ then dismissal
for lack of standing is appropriate.” Hore v. Bunvell, 784 F.3d 984, 993 (Sth Cir. 2015) (quoting
FW7/PBS v. City of Dallas, 493 US. 215, 231 (1990)); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016) (“at the pleading stage, the plaintiff must clearly .. . allege facts demonstrating” standing’).

1. Defense Distributed Has Not Suffered a Harm to Second Amendment Interests.

 

To establish standing, “a plaintiff must show: (1) it has suffered, or imminently will sutfer, a
concrete and particularized injury-in-fact; (2) the injury is fairly traceable to the defendant’s conduct;
and (3) a favorable judgment is likely to redress the injury.” Mass. State Democratic Party v. Barbour, 529
F.3d 538, 544 (5th Cir. 2008). The SAC alleges no injury to Defense Distributed associated with any
Second Amendment claims: Plaintiffs have not set forth any facts describing how Detense
Distributed 1s limited in its “right to acquire arms” or its “right to make arms.” As the Court
recognized in the context of Plaintiffs’ equally-deficient original Complaint, “Defense Distributed is
in full possession of the computer files at issue and thus cannot argue it is being prevented from
exercising its rights under the Second Amendment.” DD I at 696-97. Nor should Defense
Distributed be permitted to assert Second Amendment claims on behalf of would-be downloaders
of its files: although courts have recognized a right to “firearms retailers to sue on behalf of their
potential customers,” Second Amendment Arms v. City of Chi., 135 FB. Supp. 3d 743, 751 (N.D. Ill. 2015),
such standing has not been recognized tor a non-profit entity making its services available for free.
See, eg, id. (would-be firearms retailer); Tezxeira, 873 F.3d at 677 (same); Exe//, 651 F.3d 704.

Defense Distributed would also fail to meet the generally-applicable test for standing on
behalf of a third-party: it has not, nor could it plausibly, allege the existence of “a close relation”
with unnamed, likely-anonymous, and non-paying website visitors, nor has it identified any obstacle
to those visitors asserting their own Second Amendment interests. See Bonds v. Tandy, 457 F.3d 409,
416 1.11 (5th Cir. 2006) (requiring these elements for a third-party standing claim). Defense

Distributed has therefore tailed to set forth specitic facts indicating that its Second Amendment

 

In reviewing a motion to dismiss for lack of standing, “[t}he court must evaluate each plaintiffs
Article [II standing tor each claim; ‘standing is not dispensed in gross.”’ Fontenot v. McCraw, 777 F.3d
741, 746 (5th Cir. 2015) (quoting Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996)).

14

WASHSTATEC003395
Case ase cvs Q_bos¥2R DOD HbERIch? O25 Fide OMOEAE PRGISS OF OH 283

rights have been injured in fact. See Pub. Citezen, Inc. v. Bomer, 274 F.3d 212, 218 Oth Cir. 2001).

2. SAF and Conn Williamson Have Failed to Plead Sufficient Allegations of Injury and Any
Second Amendment Injurv is Not Traceable to Defendants’ Acts.

 

Associational standing is available for Second Amendment claims under the same standards
as for other claims, see Nat/ Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
700 F.3d 185, 191 (5th Cir. 2012) (“NRA”), but this requires that the organization demonstrate that
“its members would otherwise have standing to sue in their own right,’" including by pleading that
they have suffered a concrete, specific injury sufficient to confer Article HI standing. Id.

Here, SAF and Mr. Williamson have failed to sufticiently plead an injury. Even if their
alleged “keen interest” in Defense Distributed’s files and vague claim that they would “access” such
files, SAC 4] 45, were sufficient to demonstrate a First Amendment injury, their further suggestion
that, after doing so, they would “use the files for... the manufacture of firearms . . . that they would
keep operable and use for self-defense” is a “hypothetical and conjectural” allegation about the
usage of these files that is insufficient to satisfy the obligation to plead injury. Compare Brown v.
Livingston, 524 F. App’x. 111, 114-15 (5th Cir. 2013). It is true that this Court previously held that
Mr. Williamson, and by implication, SAF as an organization, had demonstrated injury. See DD Lat
698. But the Court recognized this standard had been met not by the original Complaint, but by
supplementary “affidavit testimony.” Jd Plaintitts have added a bare sentence of conclusory
allegations to reinforce the pleaded allegations in the SAC. Compare SAC at §| 45 with Compl., ECF
No. 1 at 4 38. Thus, because Plaintitts have now been on notice that their pleadings are defective as
to standing and have tailed to cure this defect through two amended complaints, the Court should
dismiss the Second Amendment claims for failure to allege a sufficient injury. See Mather v. Cent. Pac.
Bank, 2014 WL 5580963 at *3 (D. Haw. 2014) (dismissal atter “failure to cure the defects identified”
as to standing); of S. Utah Wild. All. v. Palma, 2011 WL 2565198 (D. Utah 2011) (similar).

Further, given the passage of nearly three years since the filing of those affidavits, the Court

 

" Associational standing also requires that a plaintiff organization establish that “the interests it
seeks to protect are germane to the organization’s purpose; and [that] ... the participation of
individual members” in the lawsuit is not required. Ass’x of Am. Physicians ¢» Surgeons, Inc. v. Tex. Med.
Bd., 627 F.3d 547, 550 (th Cir. 2010). Defendants are not aware of any reason to believe that the
Second Amendment Foundation’s purpose is not “germane” to the Second Amendment interests at
issue here or that participation of SAP’s members would be required in this action.

15

WASHSTATEC003396
Case ase0icvs QL bos3¥2IR DOD ubERich? O25 Fide COMERS PRGISA OF OH 283

should not continue to credit the injuries alleged therein as ongoing. Cf Equal Rights Cir. v. Past
Properties, Inc, 633 F.3d 1136, 1141 (D.C. Cir. 2011) (questioning validity of claims of injury based on
lapse of time between complaint and affidavit). To the extent Mr. Williamson or SAP’s other
members seek to acquire and make arms based on Defense Distributed’s 3-D printing files, they
have had ample opportunity to seek access to those files via offline means, given that the ITAR
governs only exports and would not limit the ability of Defense Distributed or SAF to provide 3-D
printing files directly to Americans within United States borders. For similar reasons, the evident
lack of action on the part of SAF and Mr. Williamson to obtain the files they insist are needed to
exercise their Second Amendment rights should be treated as “incurred voluntarily,” and thus, no
longer “fairly can be traced to the challenged action.” See Petro-Chem Processing v. EPA, 866 F.2d 433,
438 (D.C. Cir. 1989) (quoting Valley Forge Christian Coll. v. Ams. United, 454 U.S. 464, 472 (1982)).

B. Plaintifts’ Second Amendment Challenge Fails on the Merits.

In Mance v. Sessions, the Fitth Circuit set forth the governing approach for Second
Amendment analysis of regulations that restrict the access of prospective firearms owners and users
to firearms protected by the Second Amendment. See 880 P.3d 183 (5th Cir. 2018). Applying the
analysis set forth in Mance here establishes that Defendants may, consistent with the Second
Amendment, limit the international distribution of electronic files which enable the 3-D printing of
firearms. Thus, even if the Court concludes that one or more Plaintiffs have standing to assert a
Second Amendment claim, that claim should be dismissed.

The Second Amendment “guarantee[s| the individual right to possess and carry weapons in
case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). Conducting an
“extensive analysis of the historical context of the Second Amendment, the Court concluded ‘that
the Second Amendment, like the First and Fourth Amendments, codified a pre-existing right’ to
keep and bear arms .. . [for which] self-defense ... was the central component.” Mance, 880 F.3d at
187 (quoting Heller, 554 U.S. at 592, 599). To determine whether a federal statute is consonant with
this right, the Fifth Circuit requires a “two-step approach. ... [T]he first step is to determine
whether the challenged law impinges upon a right protected by the Second Amendment... ; the

second step is... to determine whether the law survives the proper level of scrutiny.” NRA, 700

16

WASHSTATEC003397
Case ase0icvsrQ_bos¥20R DO HeEnich? O25 Fide OMEAE PRGISS OF OH 283

F.3d 194. Here, just as pleading deficiencies leave doubt as to Plaintiffs’ standing, they leave unclear
the extent of the “encroach[ment] on the core of the Second Amendment.” Id at 195. Although the
“core Second Amendment right ... wouldn’t mean much without the ability to acquire arms,”
Teixeira, 873 F.3d at 677, including through their manufacture, the pleadings do not establish the
extent to which that core is infringed here.

Under these circumstances, the Fifth Circuit’s approach in Mance may guide the Court’s
inquiry. There, the Fifth Circuit first addressed whether “the laws and regulations at issue withstand
strict scrutiny,” before examining whether “the strict, rather than intermediate, standard of scrutiny
is applicable,” and the same approach is permissible here. Mance, 880 F.3d at 188; see id. at 196
(Owen, J., concurring) (“it is prudent first to apply strict scrutiny,” and, if the Court concludes that
the challenged law “satisfies that heightened standard, it is unnecessary to resolve whether strict
scrutiny is required’). For a firearms restriction to satisfy strict scrutiny, “the Government ‘must
specifically identify an actual problem in need of solving,’ and the ‘curtailment of the constitutional
right must be actually necessary to the solution.”” Mance, 880 F.3d at 188 (quoting Brown v. Entm’t
Merchs. Ass'n, 504 U.S. 786, 799 (2011)).

Applying this standard, the Fifth Circuit in Mance reversed and vacated a district court
decision enjoining the enforcement of two federal statutory provisions and a regulation that
“generally prohibit the direct sale of a handgun by a federally licensed firearms dealer (FFL) to a
person who ts not a resident of the state in which the FFL is located.” Mance, 880 F.3d at 185.
Emphasizing that “current burdens on constitutional rights ‘must be justified by current needs,”’ the
Fifth Circuit first assessed the nature of the government interest served by the restrictions, and
recognized that “there is a compelling government interest in preventing circumvention of the
handgun laws of various states.” Id. at 189-90 (quoting Shelby Cay. v. Holder, 133 S. Ct. 2612, 2619
(2013)). Likewise here, there is an equally compelling interest in preventing the circumvention of
laws restricting the export of firearms, particularly to hostile foreign state and non-state adversaries.

As noted above, Plaintiffs have previously conceded the compelling nature of the interest in
regulating the export of arms, and that interest encompasses the export of the 3-D printing files at

issue here. For this reason, Congress did not limit the scope of the AECA merely to the regulation

17

WASHSTATEC003398
Case ase cvs Q_bos¥20R DOD HbERIch? O25 Fide COMERS PRGISE OF BH 283

of exports of physical weapons like firearms or bombs, but recognized that the transfer of ideas,
expertise, and knowledge beyond the borders of the United States can be just as inimical to the
national interest as the transfer of objects: hence the inclusion of “defense services,” alongside
“defense articles” in the AECA’s coverage. 22 U.S.C. § 2778(a)(1).

As explained above, the ITAR restrictions here are narrowly tailored to this concededly
compelling interest. See Part LB, swpra. Defense Distributed explicitly promotes “global” use of its
ideas, SAC { 1, so the compelling interest in limiting the transter of arms abroad requires that the
ITAR be applied to Defense Distributed. And, applying the approach the Fifth Circuit employed in
Mance where “[ajll concede[d] there is a compelling government interest,” a review of the available
alternatives shows none that would effectively protect the interests at issue. See 880 P.3d at 190-92.

The claims set forth in the SAC suggest two alternatives by which Defendants could act to
reduce the alleged burden on the Second Amendment rights of SAF, Mr. Williamson, and others. As
with the alternatives considered in Mance, however, neither would effectively satisty Detendants’
interest in preventing persons from circumventing export controls for munitions technology. First,
Plaintiffs, like the Fifth Circuit dissent described above, see DD I, 838 F.3d at 470-71, suggest that
the distribution of technical data over the Internet could be exempted from ITAR’s export controls.
But the Internet does not have separate parts, “domestic” and “foreign.” Prometheus Radio, 373 F.3d
at 469. If Mr. Williamson and SAF could access Defense Distributed’s “files on the Internet,” so too
could innumerable foreign persons or entities, and thus, the United States’ eftorts to regulate the
export of firearms and of firearms technical data would alike be rendered nullities.'* The other
alternative suggested by Plaintifts’ pleadings is for Defendants to permit Detense Distributed to

place its files into the public domain, in which case they would not be subject to ITTAR’s restrictions

 

” The Government previously stated that there may be means of limiting access to files posted on
the Internet to assure that such postings are distributed only domestically. See 7/6/2015 Tr. at 32-34,
ECF No. 50. But in its narrow-tailoring analysis in Mance, the Fifth Circuit made clear that it is
“unrealistic to expect” that a compelling public interest can be protected by “expecting ... each of
[hundreds of thousands of private parties to] become, and remain knowledgeable about” a wide
vatiety of subjects necessary to protect the public interest. See Mance, 880 F.3d at 190. In Mance, that
subject was “the handeun laws of the 50 states and the District of Columbia.” Id Here, that subject
would be the means of identitying U.S. persons who are the residents of the 50 states and D.C., a
comparable subject, and the means of falsely identifying one’s self over the Internet as a U.S. person,
a subject area that is likely to be intricately complex and ever-changing.

18

WASHSTATEC003399
Case ase0icvsQ_bos¥2IR DOD HbERIcH? O45 Fide OMENS PRGISZ SF OH 283

on the export of technical data. See 22 C.F.R. § 120.10. Yet this would be even less effective at
protecting the public interest in export control as the 3-D printing plans for firearms—and thus, the
ability to make export-controlled firearms—could then be taken abroad using all sorts of means, not
just by transmission over the Internet. Given that the available alternatives clearly would be
ineffective at preventing the broad circumvention of export controls for munitions technology, and
that the ITAR is narrowly constructed to regulate only the transfer abroad of arms or the
equivalent,’ the Court should find the challenged restriction to be narrowly tailored to a compelling
interest, and therefore, permitted by the Second Amendment. See Mance, 880 F.3d at 192. And for

the same reasons, the challenged restriction would also satisfy intermediate scrutiny. See zd. at 196.
III. Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits.

The SAC contains two additional claims, each of which the Court analyzed in depth in its
Order denying Plaintitfs’ 2015 motion for a preliminary injunction. First, Plaintifts seek to enjoin
application of the ITAR to Defense Distributed as an w/fra vires action by the State Department.
Second, Plaintiffs assert that the ITAR’s limits on the export of technical data are unconstitutionally
vague. The Court should now apply its prior analysis to dismiss these claims.

Plaintiffs first allege that application of the ITAR is a#/fra vires in light of a “1985 ITAR
amendment.” SAC {| 52; see zd. 4 17 (describing this amendment as having removed “Footnote 3 to
former ITAR Section 125.11”). This Court previously found there was no “likelihood of success” as
to this claim, given that the AECA authorizes the regulation of exports and that Defense
Distributed’s stated purpose of “facilitating global access to firearms” falls squarely within the
conduct Congress has authorized the ITAR to regulate. See DD Tat 690-91. The Court should apply
this analysis and dismiss the w/ra vires claim. Further, even beyond the Court’s prior analysis,
Plaintifts’ allegation that a licensing requirement for exports of technical data exceeds the “authority
conferred by Congress,” zd. 4 52, is inconsistent with the plain text of the AECA. Section 2778

authorizes regulation of “technical data,” and it provides for “export licenses” to be required,

 

® See 22 C.F.R. § 120.17(a), supplying relevant definitions of exports, including § 120.17(a)(1)
(“[s]ending or taking a defense article out of the United States in any manner’); § 120.17(a)(2)
(“transferring technical data to a foreign person in the United States); § 120.17 (a)(4), “transferring a
defense article to an embassy .. . in the United States”).

19

WASHSTATEC003400
Case ase0icvsQ_bos¥2IR DOD ubEnich? O25 Fide OMENS PRGISES-OF BH 283

explicitly recognizing “technical data” as within the scope of the licensing requirement. 22 U.S.C. §§
2778(b)(2); 2778(6)(2)(A). In short, Defendants’ actions could only be w#/fra vires by exceeding
constitutional limitations, not statutory limits.”

Plaintitts’ final claim is that the ITAR’s regulation of the export of technical data is
unconstitutionally vague under the Due Process Clause of the Fifth Amendment. SAC 4] 63-65. As
the Court previously observed, this challenge is “hampered because [Plaintitts] have not made
precisely clear which portion of the ITAR language they believe is unconstitutionally vague,” ECP
No. 43 at 23, a shortcoming Plaintiffs have not rectified in the SAC. Compare SAC 49] 11-15 mith
Compl. #f| 12-15. As the Court recognized, “persons of ordinary intelligence are clearly put on
notice by the language of the regulations” that “post[ing], on the Internet, .. . directions for the 3D
printing of firearms” falls within the scope of the ITAR. DD [at 700-01 (quoting United States v.
Williams, 553 U.S. 285, 304 (2008) (a statutory term is vague only if it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so standardless that it authorizes or

ee

encourages seriously discriminatory enforcement’’)). The ITAR’s “carefully crafted regulatory
scheme,” Zhen Zhou Wu, 711 F.3d at 13, which defines the terms “defense articles” and “technical
data” at leneth, provides fair notice and is not susceptible to a vagueness challenge. See DD I at 701
(describing 22 C.F.R. §§ 120.6 (defining “defense articles”), 120.10(a) (defining technical data) &
121.1 (Munitions List)). Equally, the term “export” is explicitly defined to include “[a]n actual
shipment or transmission out of the United States,” or “a release in the United States of technical
data to a foreign person.” 22 C.F.R. § 120.17. For this reason, this Court found no likelihood of
success as to Plaintitfs’ vagueness challenge, and this Court should now dismiss consistent with its
previous analysis. See DD [at 700-01 (citing Zhen Zhou Wu, 711 F.3d at 13; US. v. Als, 364 P.3d 192
(4th Cir. 2004).

CONCLUSION

For the foregoing reasons, Plaintiffs’ Second Amended Complaint should be dismissed.

 

“ Indeed, Plaintiffs acknowledge that the 1985 amendment, on which their w/fra vires claim hinges, see
SAC ¥ 52, was enacted not because of limitations imposed by the Congress in the AECA, but “to
address First Amendment concerns.” Id. 4 20. This further confirms that no w/ira vires claim survives
dismissal of the constitutional claims.

20

WASHSTATEC003401
Case ase0icvsQ_bos¥2IR DOD HbENich? O25 Fide OMENS PRGISS OP OH 283

Dated: April 6, 2018

WASHSTATEC003402

Respectfully submitted,

CHAD A. READLER
Acting Assistant Attorney General
Civil Division

JOHN F. BASH
United States Attorney

ANTHONY J. COPPOLINO
Deputy Branch Director
Federal Programs Branch

/s/ ERIC J. SOSKIN

ERIC J. SOSKIN
Pennsylvania Bar No. 200663
STUART J. ROBINSON
California Bar No. 267183
Trial Attorneys

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave., NW, Room 7116
Washington, DC 20530
Phone: (202) 353-0533

Fax: (202) 616-8470

Email: Eric. Soskin@usdoj.gov

 

 

Alittorneys for U.S. Government Defendants

21
Case ase0icvsQ_bo3¥2R DO ubEnich? O25 Fide OMEAE PRGISA GE OO 283

CERTIFICATE OF SERVICE

I certify that on April 6, 2018, I electronically filed this document with the Clerk of Court
using the CM/ECF system, which will send notification to

Alan Gura, alan@gurapllc.com

William B. Mateja, mateja@polsinelli.com

William T. “Tommy” Jacks, jacks@fr.com

David 8. Morris, dmorris@fr.com

Matthew A. Goldstein, matthew@goldsteinplic.com
Joshua M. Blackman, joshblackman@gmail.com
Attorneys for Plaintiffs

/s/ Eric J. Soskin
ERIC J. SOSKIN
Senior Trial Counsel

WASHSTATEC003403
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 142 of 283

 

Message

From: Darrach, Tamara A [DarrachTA@state.gov]

Sent: 9/19/2019 7:22:58 PM

To: Paul, Joshua M [PaulM@state.gov]; Khawam, Joseph N [KhawamJN @state.gov]
cc: Foster, John A [FosterJA2 @state.gov]; H_Staffers [H_Staffers@state.gov]
Subject: RE: Cats I-lll CN and Correspondence

Attachments: H20180726=000 (Menendez incoming).pdf; H20180726=000 (Menendez response).pdf; H20180727=004 (Markey
incoming2).pdf; H20180727=004 (Markey response).pdf; H20190801=003 (Cotton - incoming).pdf; H20190801=003
Reply (Cotton). pdf

Hi Joe,
Apologies for the delay. I’ve attached the letters we responded to regarding CATS [-H/3D guns.

Best,
Tamara

SBU - Legal

From: Paul, Joshua M <PaulM@state.gov>

Sent: Thursday, September 19, 2019 7:46 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>; H_ Staffers <H_Staffers@state.gov>

Subject: RE: Cats I-Ill CN and Correspondence

Here’s the “incoming” from Menendez on this topic. Based on his letter it seerns ike the 38(7} notification Joseph is
seeking would be dated 4 February, or shortly before then, if that helps.

SBU - Legal

From: Khawam, Joseph N <KhawamJN @state.gov>

Sent: Wednesday, September 18, 2019 6:07 PM

To: Darrach, Tamara A <DarrachTA@ state gov>; Paul, Joshua M <PaulM @state.goy>
Cc: Foster, John A <fasteA2@ state gov>;, H_Staffers <i Stalfers@state poy>
Subject: RE: Cats I-Ill CN and Correspondence

 

 

H colleagues: Following up on the email chain below and my conversation with Tamara on Friday, would be able to send
over the final congressional notifications for the Cats HH rule, as well as any correspondence with the Hill Gust formal
letters — both incoming and outgoing) on this issue by cob tomorrow? There unfortunately is now some urgency in
gathering these materials,

Thanks,
Joe

Joseph N. Khawam

Office of the Legal Adviser (L/PM)

SBU - Legal

Sent: Friday, September 13, 2019 5:04 PM

WASHSTATEC003404
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 143 of 283

Ce: Foster, John A <FosterJA2 @state.gov>; H_Staffers <H Staffers@state goy>
Subject: RE: Cats I-Ill CN and Correspondence

 

Joe - For final packages that went to the Hill, the staffers would have those. Copying them on this thread.
For correspondence, are talking formal letters or ernails too?
Thanks,

Tamara

SBU - Legal

 

Sent: Friday, September 13, 2019 4:27 PM
To: Khawam, Joseph N <KhawamJN @state.gov>

Subject: RE: Cats I-Ill CN and Correspondence
Understood, based on a conve with Jeff just now.
For the finals of anything going to the Hil I'd have to refer you to H; adding Tamara for that purpose.

Jash

SBU - Legal

From: Khawam, Joseph N <KhawamJN @ state. gov>
Sent: Friday, September 13, 2019 12:13 PM

To: Paul, Joshua M <PaulM cstate gov>

Ce: Foster, John A <FosterJA2 @ state. gov>

Subject: Cats I-lll CN and Correspondence

  

Hi Josh: We were looking to get a copy of the final CN on Cats I-lll that went to the Hill, as well as all of the
correspondence with members of Congress on this issue (both incoming and outgoing). Would you have these available
to send to us, and if not, would you know who would? I'd be happy to explain why we’re asking for them if you'd like to
give me a call (x7-8546).

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@ state.gov

WASHSTATEC003405
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 144 of 283

SBU - Legal

WASHSTATEC003406
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 145 of 283

DEPARTWENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

 

ACTION BUREAU:

 

 

x SUBSTANTIVE

oh IMAGE ENTIRE DOCUMENT

 
 

BUREAU ACTION REQUESTED: RESPOND TO CCU WITHIN @ DAYS

vr REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Leqgisiative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

THRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-1608 WHEN COMPLETED

FYLONLY/NO RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OPHER ACTION:

 

FOR GUIDANCEANFORMATION ON FORMATTING CONGRESSIONALS SEE:

Sil wioadio sists omuindary eke ieoNorcss af Legislative Affairs Hefersnce Documenist Yalow Border

 

Due Date 7: 3!

ADDITIONAL INSTRUCTIONS:

____Multi-signer Letter:

 

___ special instructions:

wj.VEREST TASKER#

___ Piease clear with NSC prior to submission to H

WASHSTATEC003407
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 146 of 283

 

    

jun 2.6 2048
For Signature by Secretary Pompeo
For draft by

aS Tasked to the Ta

signature by Vian
#ssisteant Secreta:

 

 

ureau for
ters,
Legislative

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003408
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 147 of 283

  

July 25, 2018

  

The Honorable Michael Pompeo
secrelary of State

US. Department of State

2201 C Street NW

Washington, DC 20520

Dear Secretary Pompeo:

The Department of State is aboul to permit the public, worldwide release of dangerous
information on the 3D printing of functional firearms that are undetectable by standard security
measures. Such a release would allow any foreign or domestic person, including arms
trailickers, terrorists, transnational criminals, and domestic abusers to effectively “download” a
gun, making if much easier to evade security measures and obtain a weapon. This decision is not
only alarming and irresponsible, but one that appears to evade statuiory requirements and skirts
an ongoing repulatory review process.

Recently, the Department settled a lawsuit by a U.S. firm seeking to post blueprints and other
information on the Internet that would allow anyone with a 3D printer to create plastic
firearms. Based on reports of the terns of the settlement, the Department has now agreed that
the information can be exempt from the export licensing requirements of the Intemational
Traflicking im Arms Regulations (TAR). Even more troubling, ihe Department also agreed to
temporarily suspend the relevant [TAR restrictions to allow this otherwise prohibited
dissemination.

Yet this “temporary” suspension will effectively allow a permanent and continiing export, Gace
posted on the Internet, these files will be shared, downloaded, and used to create firearms, As
such, this action is tantamount to a permanent removal of an item from the United States
Munitions List, but without the 30-day notice to the Senate Foreign Relations Committee and
House Foreign Affairs Committee as required by the Arms Export Control Act.

itis hard to see how making it easier for criminal and terrorist organtvations to obtain
untraceable weapons is in the loreign policy and national security interests of the United

States, This action by the State Department makes the work of U.S. and imemational law
eniorcement and counter-terrorism agencies—andl the U.S. Transportation Security Agency-—all
ihe more difficull and heightens the risk to innocent Americans and others from terrorist and
extremist attacks. Moreover, the domestic risk cannot be understated, especially with the high
rates of gun violence in our schools, churches, ulubs and public gathering places. The release of
these blueprints permits anyone, even those banned from gun ownership due to 4 criminal

 

(ol'm

WASHSTATEC003409
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 148 of 283

conviction, ia build their own gun. These “ghost guns” also pose a problem for law eniorcement
ag such firearms lack.a serial number and. are thus unitacecable.

Given the far-reaching and dangerous consequences af this decision, | urge you to bnmediately
review and reconsider the Department’s position, and to ensure that this and any other decision
reparding arms export contral complies fully with the letter and spirit of the Arms. Export
Control Act. Further, any release should not oceur until the Department, Congress, and the
public have arnple time to review the consequences of this action.

Sncerely,

    

Robert Menendez w
Ranking Member

WASHSTATEC003410
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 149 of 283
United States Department of State

Washington, D.C. 20520

 

The Honorable OEP 2 4 2058

Robert Menendez
United States Senate
Washington, DC 20310

Dear Senator Menendez:

In response to your letter regarding the settlement agreement with Defense Distributed, the
Department of State (Department) reached this settlement in consultation with the Department of
Justice and with careful consideration of the security and foreign policy interests of the United
States.

As an initial matter, it may be helpful to pat the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
forthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, itis important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Cammerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain

WASHSTATEC003411
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 150 of 283

2

firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. A hearing is scheduled for August 21 to
determine whether the temporary restraining order should be converted to a preliminary
injunction. The Department of State will work with the Department of Justice to determine
appropriate future actions as this litigation evolves. .

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely,

 

Charles 8. Faulkner
Acting Assistant Secretary
Legislative Affairs

WASHSTATEC003412
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 151 of 283

aa sreescere ese PRUE VE Pingo np f8 OE VE TY
Hovieroceronaie Sb ebay i OE ht

 

 

Approved: PM: Tina Kaidanow, Acting

Drafted: PM/CPA Josh Paul x7-7373

Cleared: PM/PrO - LLitzenberger

PM/DDTC — MMiller OK
PM/DTCP — SHeidema OK
H-- TDarrach OR.
P— SRavi OK.
S/P —-MUrena OR,
D ~ JShufllebarger OK
T~ EAbisellan OK
L/PM ~ SRogers OK

WASHSTATEC003413
 

 

 

 

UNCLASSIFIED

SUBJECT: Writing concerning the Depariment’s settiement in the matter of Defense Distributed
vs. United States

Alli’

 

H201 80726-0000 Menercdex

Waters

Faulkner

Cleared by

 

WASHSTATEC003414
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 153 of 283

NO DISCERNIBLE CLASSIFICATION

Reed, Roxanne

   

Frome id Taskers <dont_reply 5P20 10@state.gov>

Sent: Juesday, July 34, 2016 12:02 PM

Te: Reed, Roxanne

Subject: H Task Clearance (P) has completed on H20180726=000 Menendez-Writing regarding

the Department's decision on the 3D printing of functional firearms that would result in
the suspension of ITAR restrictions required by the Arms Export Control Act.

 

HW Task Clearance (P) has completed on 20 160726=000
Menendez-Writing regarding the Department's decision on the
3D printing of functional firearms that would result in the -
suspension of ITAR restrictions required by the Arms Export
Control Act.. |

HoTask Claardnce (P) on H20180726<000 Menender-Writing regarding the Department's decision on the 3D printing of functional frearms that
“would result in: the suspension of TTAR restrictions required by the Arms Export Control Act. has successfully completed. All participants have

completed their tasks.

 

&

Approved by Darrach, Tamara A

Yiew the warkliov history.

Reed, Roxanne NO) GISCERMIBLE CLASSIFICATION %

WASHSTATEC003415
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 154 of 283

DEPARTMENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

   

 

IPS CONTROL# / ACTION BUREAU:

 

__&x SUBSTANTIVE

omen IMAGE ENTIRE DOCUMENT

 

“YY ACTION REQUESTED: RESPOND TO CCU WITHIN # DAYS

REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Legislative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

DIRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-180 WHEN COMPLETED

FYI ONLYING RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OTHER ACTION:

 

FOR GUIDANCENNFORNATION ON FORMATTING CONGRESSIONALS SEE:
Pttocdiginionesis cite. cowindos oho yon Burose of Legisiaiive Affaire Reference Documents#Yeiiow Border

 

ADDITIONAL INSTRUCTIONS:

  

ulti-signer Letter:

 

__ special Inetructions:

Ww iiEREST TASKER#

 

_._ Please clear with NSC prior to submission to H

WASHSTATEC003416
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 155 of 283

 

 

gue 77 ee
gnature by Secretary Pomp
For crait by Bureau

x Vased to the Pm

Signature by Var

   

 

 

ureau for
Naters,
,; .egislative

 

 

 

 

 

 

 

 

 

WASHSTATEC003417
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 156 of 283

ited States Senate

ixeianesirin: PO BAS
VAIASBIMES TONS  D SOB TG

 

 

SEINERER

Jaly 26, 2018 es

‘eo

=

‘The Honorable Mike Pormpeo ny
Seoretary of State Ld
US, Department of State Bh
3301 C Street SLAW. » =
Washington, DC 20320 2 a
oe

 

Dear Secretary Pompeo:

We write with great alarm regarding the decision last month by the Department of Justice (DQ)
io settle the lawsuit brought against the State Department by the gun rights advocacy groups
Defense Distributed and the Second Amendment Foundation. We urge the State Department not
to allow Detense Distributed to publish online blueprints for undetectable, three-dimensional
(“3.079 printable flreanms.

in 2015, Defense Distributed and the Second Amendment Foundation sued the State Department,
challenging the State Department's determination that Defense Distributed violated federal
export controls and its demand that Defense DNsiributed remove from the internet its bhucprints
for 3-D printable firearms. Throughout the course of the lawsuit, the government mainiained that
its position was well-supported under the Arms Export Control Act and the International Traffic
in Arms Regulations (TAR). Indeed, as recently as April 2018, the Trump adininistration filed a
motion to dismiss the suit in which it argued that “[w]hatever informational value there may be
in the process by which 3-D printing occurs,” Defense Distributed’s Computer Aided Design
files “are indispensable to a [3-D) printing process used to create firearms and their
eornponents,” and “are alse functional, directly facilitate the manufacture of weapons, and may
properly be regulated for export.”

Despite the court’s twice siding with the government's position, in a stunning reversal of course
‘ast month, DOJ settled the suit and agreed to allow for the public release of Defense
Disiributed’s 3-D firearm printing blueprints in any form. Specifically, the State Department as
agreed to allow Detense Distributed to publish its blueprints by July 27, 2018 ~~ by making &
“temporary modification” of the United States Miunitions List CUSML) and granting Defense
Distributed an “exemption” from [TAR regulations. The administration also made the puzzling
derision to pay nearly $40,000 im legal fees to the plaintiffs using taxpayer dollars.

This settlement is inconsistent with the administration's previous position and is as dangerous 85
it is confounding. The settlement will allow these blueprints to be posted online for unlimited
distribution to anyone —~ including felons and terrorists — both here in the United States anc

 

| Defense Distributed v. LS. Dept of State. Case 1:1S-ev-00372-RP, Defs’ Mot. Dismiss
Second Am. Compl. at 1 GW.D. Tex. Apr. 6, 2018).

 

 

WASHSTATEC003418
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 157 of 283

Secretary Ponipeo
Page 2 of 4

abroad. [t also sete a dangerous precedent in defending against challenges to other legally sound
deterininations made by the State Department under the Arms Export Control Act and ITAR,

Yesterday, in response to questioning by Senator Markey before the Senate Foreign Relations
Committee, you committed to reviewing the decision to allow Defense Distributed to publish its.
blueprints online. Ini accordance with this commitment, we ask that you suspend the special
treatment given to Defense Distributed while you undertake this review.

Tn addition to suspeniling these actions, we-ask-that, prior to Augast 1, 2018, the State
Department provide us witha written explanation and briefing on the yeasoning behind the
decision to settle this litigation in the manner it did. The American people have a right to kniow
whi their government agteed to such dangerous outcome.

Specifically we request a response to the following questions:

1. Does the State Deparinient io longer believe that the online publication of blueprints for
the 3-D printing of firearms is a violation of federal export controls? If so, when did this
reversal of opiriion aceur and why? Was there « change.in the law or the facts that
prompted this change? If'so, please explain the change im either the law or dacts that
prompted the change: .

2? ©n May 24, 2018, the State and Commerce Departinents published proposed rules to
amend Categories 1, Ul,.and TH of the USML. and transfr from the State Department to
the Commiercé Department oversight over export of certain firearms, aramurition, and
relateditems. What role did the Definse Distributed litigation play in deciding to publish
these proposed niles? What analysis, if any, did the State and Conmnerce Departinents
undertake to evaluate the potential risks of the proposed rules changes on export controls.
on the online publication of blueprinis for 3-D printed firearms? Ifthe State Department
did evaluate the risks, what risks were identified’? Please identify the mdividuals involved
itt that analysis.

3, Ifthese propdsed rules are finalized andj urisdiction over technical dsta related to the
design, production, or use of semi-automatic or military-style firearins is transferred to
the Commerce Departmenit, the release into the public domain of instructions for printing
3-D firearms will be permissible. Does the State Department have concerns about the
dangerous consequences of this rules change’? Did the State Department make the
Commerce Department aware of the litigation between it and Defense Distributed and the
Seccixd Amendment Foundation, the ternts of the settlement, or the consequences of
online publication of blueprints for 3-D printed firearms? If'so, please identify to whom
and how that information was conveyed.

4, Given the risks of the government abdicating control over-the gnline publication of

blueptinis for 3-D printed firearms, why did the Stete Departenent dgrée. to. shove forward
with the rulemaking? How does-the State Department plan te mitigate these risks?

 

 

WASHSTATEC003419
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 158 of 283

Secretary Pompeo
Page 3 of 4

4

ee

The settlerment-acreernent- resolving the lawsuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department 10 “draft and fully pursue
_ os the publication in the Federal Register‘of a notice of proposed.rulemaking and final
rule, revising USML Category | to the technical data that fs the subject of the” iigation.
Why did the State Department agree to this reliet?

‘The seitlement agreement tesolving the lawsuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department, “while the abover
teferenced final ruléig in develépment,” to announced “a temporary modification,
consistent with the International Traffic in Arms Regulations (ITAR), 22 C.E.R. § 126.2,
of USML Category I to exclude the technical data that ig the subject of the” tigation,
arid to publish the antouncement on the website of the Directorate of Defense Trade
Controls on or before July 27, 2018. Why-did the State Department agree to this relief?
What will this temporary modification likely entail? Will the State Department put any
restrictions on the types of 3D technical data that can be released to-the public without
pilot U.S. government approval, including types of firearms, 3D printing, and materials,
ambnp other possible issues? Why did the State Department fail to provide 30 days’
notice to the relevant congressional committees of ifs intention to remove Defense
Distributed’ s “techneal data” fom the USML, as required by 22 U.S.C. § 2278()(1)?

The settlement agreetient-resolving the lawstit brought by Defense Distributed and the
Second Amendment Foundation obligates the State. Department to issue “a letter to-
Plaintiffs on or before July 27,2018 signed by the Deputy Assistant Secretary for
Defense Trade Controls, advising that [the 3-D printing files at issue in the Udpation] are.
appraved for public rélease (Le., unlimited distribution) in any fon and are exempt from
the licensing requirements of ITAR because they satisfy the criteria of 22 CPLR. 9

125 A(b\(13)." Why did the State Department agree to this relief?

‘The settlement-agreement resolving the lawsuit brought by Defense Distributed and the.
Second Avichdment Foundation obligates the State Department to “acknowledg[s] and
agree[] that the temporary-modilication of USML Category. 1 permits any United States
potion ... to access, disenss, use, reproduce, or otherwise benefit from the technical data:
that is the subject ofthe Action, and that the letter to Plaintiffs permits any such person to
access, disciss, use, reproduce|,] or otherwise benefit from the” 3-D printing files at iseue
in the litigation. Why did the State Department agree te this relief?

The settlement agreement resolving the lawsull-brought by Defense Disiritrated.and the-
Second Amendment Foundation obligates the Stale Departmient te pay the Plaintiffs
$39,581.00, reported to be fora portion of their legal fees. Please identify what funding
source within the government this payment was drawn from. Additionally, please provide
information regarding why the State Deparisient agreed 16 this teliet.

We are concerned about the immediate impact of publishing these 3-D gun blueprints: Qnee the
State Department allows them to circulate freely online, the threats to U.S. and international.
security will be irreversibly inoreased. We urge you not to. grant this special treatment to Defense

WASHSTATECO0

3420
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 159 of 283

Secretary Pompeo
Page 4 of 4

Distributed ——- but rather to postpone this action while you fulfill your commitment to review this
decision, and until the above questions can be adequately addressed.

Thank vou for your prompt attention to this matter. Should you have any questions about this
request, please contact Callan Bruxzone of Senator Markey's staff at 202-224-2742.

Edward, Markey
United States Senator

Sincerely,

   

 

 

 

 

Richerd Blomenthal

United States Senator Unned States Senator

   

 

   

 

Chane Feinstein
United Sintes Senator

   

 

  
 

Elizabeth Warren
United States Senator

    

 

 

 

ss Pa coe
“i S68
Patrick Leahy . “Richard J. Durbin
Linited States Senator United States Senator

sant

  
 

 

     

one

   

oP Renamin L. Cardin
United States Senator

 

WASHSTATEC003421
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 160 of 283

United States Department of State

Washington, D.C. 20520

 

The Honorable

Edward J. Markey AUG16 2018
United States Senate .
Washington, DC 20510

Dear Senator Markey:

In response to your letter regarding the settlement agreement with Defense Distributed, the
Department of State (Department) reached this settlement in consultation with the Department of
Justice and with careful consideration of the security and foreign policy interests of the United
States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms-Export Control Act
{AECA). The Department has never regulated the downloading or dissernination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018-—~before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United

_ States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
“improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain

 

 

 

 

WASHSTATEC003422
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 161 of 283

firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. A hearing is scheduled for August 21 to

determine whether th orary res 1 to a preliminary
ate rtment of Justice to determine

     
  
 

 

injunction. The Depat
appropriate future acti

We take your concerns seriously and will answer any additional questions that you or your staff

may have, to the extent possible given the ongoing litigation.

Sincerely,

 

Mary K.. Waters
Assistant Secretary of State
Legislative Affairs

 

WASHSTATEC003423
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 162 of 283

@,. United States Department of State

   

Washington, D.C. 20520

The Honorable AUG 16 2018
Bill Nelson

United States Senate

Washington, DC 20510

Dear Senator Nelson:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Artas Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Comittee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
maproves enforceability and better protects America’s most sensitive technologies.

_ Under the proposed rules, the Department of State will retain export-licensing control over

firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of —
Defense, determined that certain firearms and related items that are widely available for
commiercial sale, and technical data related to those items, are of a type that do not offer a critical

military or intelligence advantage to the United States, and therefore warrant export licensing

requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the

proposed rules, if finalized as contemplated in the NPRM.

 

WASHSTATEC003424
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 163 of 283
5.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
_ General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary .
Modification of Category 1 of the United States Munitions List” that was posted to the DDTC..
website on July 27, 2018 and has since been removed. ‘ar sc }

        

 

We take your concerns seriously and will answer any additional questions that you or your staff.
may have, to the extent possible given the ongoing litigation.

Sincerely,

| / Wan, A. Ls AAtigs

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003425
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 164 of 283
United States Department of State

Washington, D.C. 20520

 

The Honorable AUG 1¢ 2018
Richard Blumenthal 7

United States Senate
Washington, DC 20510

Dear Senator Blumenthal:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with

_ the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to.put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House F oreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that

improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM,

 

WASHSTATEC003426
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 165 of 283
>.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
* General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District

Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of.
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC_
website on July 27, 2018 and has since been removed to
a

    

We take your concerns seriously and will answer any additional questions that you or your statf
may have, to the extent possible given the ongoing litigation. .

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

 

WASHSTATEC003427
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 166 of 283

United States Department of State

 

Washington, D.C. 20520

The Honorable MG TS Tae
Christopher S. Murphy -
United States Senate

Washington, DC 20510

Dear Senator Murphy:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and

_ furthering U_S. foreign policy objectives in accordance with the Arms Export Control Act
{AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018-—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House F oreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

 

 

WASHSTATEC003428
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 167 of 283
2. .

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement apreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC
"website on July 27, 2018 and has since been removed. . 21 to
dé

  

  

 

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation,

Sincerely,

Mary K. Waters
Assistant Secretary —
Legislative Affairs

 

 

WASHSTATEC003429
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 168 of 283
United States Department of State

Washington, D.C, 20520

 

The Honorable

Dianne Feinstein
United States Senate
Washington, DC.20510

AUG 1.6 2018

Dear Senator Feinstein:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

' As an initial matter, it may be helpful to put the settlement agreement in broader context. The

_ Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
{(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data,

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—-proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM. . oO

 

WASHSTATEC003430
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 169 of 283:
~De

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31; 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary __
Modification of Category I of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. ; t

   

     

_ We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely;

Mary kK. Waters
Assistant Secretary
‘Legislative Affairs

 

 

WASHSTATEC003431
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 170 of 283

United States Department of State

 

Washington, D.C. 20520

The Honorable :
Elizabeth Warren AUG 1.6 2018
United States Senate ,
Washington, DC 20510

Dear Senator Warren:

in response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context, The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of

. Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
inilitary end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort on gome since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing

_ tequirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

 

 

WASHSTATEC003432
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 171 of 283

Frm

See

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District.
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary |
Modification of Category I of the United States Munitions List” that was posted to the DDTC __
website on July 27, 2018 and has since been removed. A hearing is sehedul ito

  
   

 

    
 

 

_ We take your concerms seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely,
Mary K. Waters |

Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003433
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 172 of 283

United States Department of State

 

Washington, D.C. 20520

The Honorable ADG 1-6 2088
Patrick Leahy :
United States Senate

Washington, DC 20510
Dear Senator Leahy:

In response to your letter of July 26 regarding the settlement agreement with Defense .
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy .
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreernent in broader context, The

Department regulates the export of defense articles, including related manufacturing -
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018--before the Department of State entered into a settlement agreement with Defense

_ Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules, The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies. .

Under the proposed rules, the Department of State will retain ex port-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Detense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those iters, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated im the NPRM.

 

 

WASHSTATEC003434
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 173 of 283
-2-

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was posted to the DDTC_
website on July 27, 2018 and has since been removed “to
4

  

 

  

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation. -

Sincerely,

itn, RK, bates

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003435
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 174 of 283

United States Department of State

 

Washington, D.C. 20520

The Honorable AUG 1 @ ania
Richard J. Durbin G ean

United States Senate
Washington, DC 20516

Dear Senator Durbin:

in response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter, .
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,

_ 2018-—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a -
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM. .

 

 

WASHSTATEC003436
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 175 of 283
em

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Westem District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDT

website on July 27, 2018 and has since been removed. ;

   

    
 

We take your concems seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation. .

Sincerely,

Nou RK, atin

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

WASHSTATEC003437
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 176 of 283

United States Department of State

®

2
es a”

   

Washington, D.C. 20520

The Honorable ;
Benjamin L. Cardin AUG 1.6 2018
United States Senate

Washington, DC 20510

Dear Senator Cardin:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States. .

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
{AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to

_tememiber and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—-before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for |
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreien Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is-
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed mules, if finalized as contemplated in the NPRM.

 

WASHSTATEC003438
' Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 177 of 283

-2.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was p
website on July 27, 2018 and has since been removed. - in

a se

     
 
      

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible. given-the ongoing liti gation.

‘Sincerely, -

Mary kK. Waters
.. Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003439
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 178 of 283

3.

Approved: H~- Mary B Waters

Drafted: H/RGF: Tamara Darrach, ext. 78763, 8/3/18
PM/CPA Josh Paul x7-7878

Cleared: PM/PO ~— TRaidanow (ok)
W— CPaulkner (ok)
P—SRavi (info)
3/P ~MUrena
D — JShoafficharger (ok)
T~ EAbisellan (ok)
L/PM ~ SRagers ©

 

 

WASHSTATEC003440
 

WASHSTATEC003441
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 180 of 283

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003442
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 181 of 283

  

July 31, 2019

The Honorable Michael BR. Pompeo The Honorable Wilbur Ross

Secretary secretary

US. Department of State 3 S. Department of Commierce SS
220) C SUNW 40} Constitution Ave NW “9
Washington, OC 20520 Waskineton DE 20230 os
Dear Gentlemen, .

 

   

lam writing regarding the transfer of export licensing authority for sporting and!
commercial firearms and ammunition products currently on Categories 1. Ul, and 11 ofthe United
States Munitions List (USML) from the Department of State — Directorate of Defense Trade”
Cantrols (DDTC) to the Department of Commerce — Bureau of Industry and Security (315)
where the products would be controlled on the Commerce Control List (CCL) and the Export
Administration Regulations (EAR), | urge you both publish the new rules for this transier as
soon as 1s practicable,

 

‘The export of Category 1, 1L or LU items under the CCL process is extremely important to
the domestic Hrearms and ammunition industry, primurily because it reduces the export approval
timeline. The ability to rapidly reply to international business opportunities allows U.S.
companies to reniain competitive in the global market and creates high-qualny manufacture
jobs at horne. Furthermore, some North Atiantic Trade Organization (NATO) allies have
indicated a desire not to purchase small arms from US. vendors due to the overly burdensome
process required to receive an exemption for the sale under the International Traffic in Arms
Regulations (TAR). This creates an environment where foreign countries can compete
unfettered for our military small arms programs while many foreign nations are restricting US
conrpanies from competing in theirs. This regulation has not only been prohibitive for initial
sales to allies but additionally creates excessively burdensome procedures for follow-on
mMalenance contracts.

Therefore, | am requesting the Depariments of State and Commerce to publish the final
rules to streamline the export licensing process in support of our domestic Nrearms and
aiumunition industry. [urge you to move forward with this process to ensure our
competitiveness in the global murket.

Sincerely ,

  

Tom Cotton
Untied States Senator

  

throw ber
WASHSTATEC003443
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 182 of 283

United States Department of State

 

Washington, D.C, 20520

The Honorable | AUG 2 2 2019

Tom Cotton
United States Senate
Washington, DC 20510

Dear Senator Cotton:

Thank you for your July 31 letter expressing continued support for the Department of State's
efforts to modernize the U.S. export control system.

The Departments of State and Commerce have worked to harmonize the International Traffic in
Anns Regulations (TAR) with the Export Administration Regulations (ZAR) to ensure that
ITAR controls only those significant defense articles and services that provide the United States
with a critical military or intelligence advantage. Thus far, the Administration has revised 18 of
the 21 United States Munitions List (USML) Categories under the ITAR and, as a result, have
shifted numerous items from the USML to the Commerce Control List (CCL) under the EAR.

On May 24, 2018, the Department issued a notice of proposed rulemaking to update the three
remaining USML Categories: I, 1, and U1, which, respectively, control firearms, close assault
weapons, and combat shotguns: guns and armament; and ammunition and ordnance. Issuance of
a final rule is the next step in the process. Once published in the Federal Register, the final rule
will transfer from the USML to the CCL defense articles from Categories I, U1, and Il] that no
longer provide the United States with a critical military or intelligence advantage. These
categories include many articles widely available in retail outlets throughout the United States
and abroad.

We hope this information is helpful to you. Please let us know if we may be of further
assistance.

Sincerely,

   

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

WASHSTATEC003444
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 183 of 283

Approved: PM/FOR. Clarke Cooper RCC

Drafted: PM/DTCP ~— John Foster, ext. 3-281]

Clearances: PM/FO: Stan Brown - OK
PM/FO: Cat Hamilton for Mike Miller - OK
PM/DTCP: Rick Koelling — OK
PM/DTCC: Dan Cook - OK
PM/DTCL: Cat Hamilton - OR
PM/CPA: Christienne Carroll -OK
L/PM: Joe Khawam —~ OR.
H: Tamara Darrach -OK
T: Maureen Tucker - OK

WASHSTATEC003445
Case 2:20-cv-00111-RAJ Document 106-15

H FRONT OFFICE ROUTING SLIP
Classification: UNCLASSIFIED

Subject: Letter expressing continued support for the
Department of State’s efforts to modernize the U.S.
export control system

8/21/2019 9:48 AM
H20190801=003 Cotton

Logged by: Roxanne Reed

Format Clearances
Headers/Footers [|_| Attachments
[| Transmittal Letters

On H Package: [_| High Side or Dj Low
Side

 

 

 

 

PMcNerney eee een

PRademacher cnet pe

KHarris ce

GGiannangell 3 21

J Moore a

HSpecialAsst iol

REaldahl ge

CBarz a i
f “4 ;

ME Taylor ASUS S Dyye Lo

: AUTOPEN

AUTHORIZED

RUSH JUSTIFICATION:

WASHSTATEC003446

Filed 09/23/20 Page 184 of 283
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 185 of 283

 

Message

From: Dorosin, Joshua L [DorosinJL@state.gov]

Sent: 9/19/2019 9:28:33 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; String, Marik A [StringMA@state.gov]

cc: Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: 3-D Printed Guns

Jeff ~ Thanks for the update. Best, Josh

SBU - Legal

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, September 19, 2019 5:10 PM

To: String, Marik A <StringMA@state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: 3-D Printed Guns

Marik and Josh:

ATTORNEY WORK PRODUCT / DELIBERATIVE

(SBU)

 

Jeff

of of ok of ok ok

Jeffrey D. Kovar

Assistant Legal Adviser for Political-Military Affairs
U.S. Department of State

2201 C STNW

Washington DC 20520-6805

_ 202-647-9288

SBU - Legal

WASHSTATEC003447
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 186 of 283

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/19/2019 10:26:15 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: 20190913 - National Security Justification Points

Attachments: 20190913 - National Security Justification Points.docx

Rick,
Please find my first (very rough) crack at this attached. I’m happy to discuss as soon as you're free tomorrow morning.

Best,
John

SBU

WASHSTATEC003448
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 187 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/19/2019 11:43:18 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: Draft FRN

Attachments: Tab 1 - Cat I-lll Final FRN BIS controls on 3D printing in preamble.docx

Hi Christine: As mentioned, attached please find the draft FRN.

 

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - Legal

WASHSTATEC003449
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 188 of 283

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/20/2019 1:25:57 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: CATS I-Ill MYTHS V FACTS Final Rule w revised narrative from PM webite

Attachments: CATS [-lf| MYTHS V FACTS Final Rule w revised narrative from PM webite.DOCX

Unclassified

WASHSTATEC003450
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 189 of 283

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 9/20/2019 2:48:26 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll

Attachments: 2019-9-18 Commerce Cat I-ill firearms final rule_0694-AF47 with docket number for printing for signature.docx

 

From: Timothy Mooney

Sent: Friday, September 20, 2019 9:40 AM

To: 'Koelling, Richard W' <KoellingRW@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>
Subject: RE: Cats I-lll

Rick,

iam back on ll in addRion ta email, | can be reached at ae °°.

Are you in today?

Tim

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc. gay>
Cc: Foster, John A <fasteA2@ state goy>

Subject: Cats I-ill

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

WASHSTATEC003451
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 190 of 283

SBU

WASHSTATEC003452
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 191 of 283

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/20/2019 3:09:42 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft AM Package on Cats I-III

Attachments: AM for T- USML Cat [-IIl Final FRN.docx

Joe — thanks for putting all this together. ve made some initial edits to the AM
Ps Let’s discuss. Jeff

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, September 19, 2019 2:39 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: Draft AM Package on Cats I-IIl

Jeff: Attached please find the draft AM for your review. ee

F | The rest of the tabs are attached just for your awareness.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003453
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 192 of 283

 

Message

From: H_Staffers [H_Staffers@state.gov]

Sent: 9/20/2019 3:10:10 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Paul, Joshua M
[PaulJIM@state.gov]

cc: Foster, John A [FosterJA2 @state.gov]; H_Staffers [H_Staffers@state.gov]

Subject: RE: Cats I-lll CN and Correspondence

Attachments: Notification (Arm Control).pdf

Attached are copies of the letters and summary. We do not have a scanned copy of the rest of what was sent, but | just
sent you on the high side an email that includes PDF copies of the other documents that would have been sent (and the
AM that approved sending the entire package).

Darin Christensen

H Staff Assistant

Bureau of Legislative Affairs
202 647-8802

Room 7805, HST

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, September 20, 2019 8:55 AM

To: Darrach, Tamara A <DarrachTA@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Ce: Foster, John A <FosterJA2 @state.gov>; H_Staffers <H_Staffers@state.gov>
Subject: RE: Cats !-Ill CN and Correspondence

Thanks, Tamara.

H staffer, would it be possible to send the final 38(f) notification letters this morning? We need to incorporate them into
an AM package.

Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Darrach, Tamara A <DarrachTA@ state. gov>

Sent: Thursday, September 19, 2019 4:40 PM

To: Khawam, Joseph N <KhawarnJN @state.gov>; Paul, Joshua M <PaulM@state.goy>
Ce: Foster, John A <FosterJA? @state.gov>; H_ Staffers <H_ Staffers @ state gov>
Subject: RE: Cats I-Ill CN and Correspondence

    

 

ido not. Our H staffers should be able to provide.

Best,
Tamara

WASHSTATEC003454
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 193 of 283

 

From: Khawam, Joseph N <KhawariN@state goy>

Date: September 19, 2019 at 4:26:35 PM EDT

To: Darrach, Tamara A <DarrachTA@state.gayv>, Paul, Joshua M <PaulJM
Cc: Foster, John A <FosterJAg@state zov>, H_Staffers <H_ Staffers @state.gov>
Subject: RE: Cats I-Ill CN and Correspondence

 

 

 

Thanks, Tamara. Much appreciated! Would you also have a copy of the 38(f) notifications that were submitted?

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

 

Cc: Foster, John A <FosterJAZ@state gov>; H_ Staffers <H Staffers@state.gov>
Subject: RE: Cats I-Ill CN and Correspondence

Hi Joe,
Apologies for the delay. I've attached the letters we responded to regarding CATS [-1II/3D guns.
Rest,

Tamara

SBU - Legal

 

Subject: RE: Cats I-Ill CN and Correspondence

Here’s the “Incoming” from Menendez on this topic. Based on his letter it seems Hke the 38(f} notification Joseph fs
seeking would be dated 4 February, or shortly before then, if that helps.

SBU - Legal

From: Khawam, Joseph N <KhawarriuN @state 2ov>

Sent: Wednesday, September 18, 2019 6:07 PM

To: Darrach, Tamara A <QarrachTAm@ state gov>; Paul, Joshua M <PaulM@istate gov>
Cc: Foster, John A <FosterJA2@state gov>; H_Staffers <H_ Statfers@state.goyv>
Subject: RE: Cats I-Ill CN and Correspondence

 

H colleagues: Following up on the email chain below and my conversation with Tamara on Friday, would be able to send
over the final congressional notifications for the Cats 1-1] rule, as well as any correspondence with the Hill Gust formal
letters ~ both incorning and outgoing} on this issue by cob tomorrow? There unfortunately is now some urgency in
gathering these materials.

WASHSTATEC003455
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 194 of 283

Thanks,
joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

SBU - Legal

 

Cc: Foster, John A <FosterJAZ@state gov>; H_ Staffers <H Staffers@state.gov>
Subject: RE: Cats I-Ill CN and Correspondence

Joe - For final packages that went to the Hill, the staffers would have those. Copying them on this thread.
For correspondence, are talking formal letters or emails too?
Thanks,

Tamara

SBU - Legal

     

Ce: Foster, John A <FostenJA2Z @state.eov>; Darrach, Tamara A <DarrachTA@state gov>
Subject: RE: Cats I-Ill CN and Correspondence

Understood, based on a conve with Jeff just now.
For the finals of anything going te the Hil l’d have to refer you to H: adding Tamara for that purpose.

Josh

SBU - Legal

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Friday, September 13, 2019 12:13 PM

To: Paul, Joshua M <PauIM@state goy>

Cc: Foster, John A <FosterJA2@state goy>

Subject: Cats I-lll CN and Correspondence

Hi Josh: We were looking to get a copy of the final CN on Cats I-ill that went to the Hill, as well as all of the
correspondence with members of Congress on this issue (both incoming and outgoing). Would you have these available
to send to us, and if not, would you know who would? [’d be happy to explain why we’re asking for them if you'd like to

give me a call (x7-8546).

Thanks,
Joe

Joseph N. Khawam

WASHSTATEC003456
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 195 of 283

Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

 

SBU - Legal

WASHSTATEC003457
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 196 of 283

United States Department of State

Washington, D.C. 20520

 

The Honorable FEB 0 4 2019

James Risch, Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, Il, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML:; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.

Sincerely,

Cap

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC003458
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 197 of 283

United States Department of State

Washington, D.C. 20520

 

The Honorable FEB 0 4 2019

Robert Menendez, Ranking Member
Committee on Foreign Relations
United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML:; the final regulatory text of Categories I, II and II]; line-in/line-out comparison of the
current and revised USML Categories I, II and II; the Department of Commerce’s revised '
companion regulatory text; and a summary of the control for major defense equipment.
We hope this information is helpful. Please let us know if we can be of further assistance.
Sincerely,
Mary Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC003459
 

Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 198 of 283

United States Department of State

Washington, D.C. 20520

 

F
The Honorable EB 0 4 2019

Eliot L. Engel, Chairman
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and II] to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

. Enclosed for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.
Sincerely,
a Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC003460

 
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 199 of 283

United States Department of State

Washington, D.C. 20520

 

The Honorable
Michael McCaul, Ranking Member FEB 0 4 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), please find
enclosed the Department of State’s notification of the intention to transfer jurisdictional control
of certain classes of items currently on the United States Munitions List (USML) to the
Commerce Control List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring control
of various items currently controlled by USML Categories I, II, and III to the jurisdiction of the
Export Administration Regulations. In accordance with new regulatory and policy procedures
instituted by the Department of Commerce, export activities pertaining to these items will
continue to be prudently controlled in the interests of U.S. national security and foreign policy
priorities. When it is published, the Department of State will forward its final rule implementing
this change to the Congress and the Comptroller General, pursuant to the Congressional Review
Act.

Enclosed for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, I and III; line-in/line-out comparison of the
current and revised USML Categories I, IT and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further assistance.

Sincerely,

Mary Elizabeth Taylor

Assistant Secretary
Bureau of Legislative Affairs

Enclosure:
As stated.

WASHSTATEC003461

 
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 200 of 283

Summary of Revisions to USML Categories I, II, and ITI

In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, i.c., the United States
Munitions List (USML) and the Commerce Contro] List (CCL). A key strategy in
the reform effort is to construct the lists so they positively identify the items they
control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (ITAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

In connection with this effort, the Department of State has published 26
final, or interim final, rules revising eighteen of the twenty-one USML categories.
In May 2018, the Department of State published proposed revisions of the final
three USML Categories, including Category I (firearms and related articles), IT
(guns and armaments) and IIT (ammunition and ordnance), which follow this
model of utilizing a “positive list” for controls. Articles that are not positively
identified on the USML will continue to be controlled, albeit under the jurisdiction
of the EAR.

Category I—Firearms and Related Articles

Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use

WASHSTATEC003462
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 201 of 283

caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

Paragraph (b) is non-substantively revised.

Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN 0A501.

Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN 0A501.

Paragraph (f) is reserved. Riflescopes with night vision or infrared were
moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN 0A501.

Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN
0A501, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

Paragraph (i) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0B501, 0D501, and OES01
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category

WASHSTATEC003463
 

Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 202 of 283

XII and are described in the purchase documentation submitted with the
application.

Category II— Guns and Armament

Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

Paragraph (d) is revised to control specially designed kinetic energy
weapons.

Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being
for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

WASHSTATEC003464

 
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 203 of 283

Paragraph (i) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and OE602
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category T1I— Ammunition and Ordnance

Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.

Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

Paragraph (d) is revised by adding fifteen subparagraphs to specifically

enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

WASHSTATEC003465
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 204 of 283

Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)Gi). Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, $740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (i.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,
Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. Ifthe

WASHSTATEC003466
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 205 of 283

departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

Existing License Exceptions LVS (§740.3), TMP (§740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(ii) or (b)(2)(iii)) will be eligible for use for items
controlled by these ECCNs.

WASHSTATEC003467
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 206 of 283

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 9/20/2019 4:12:01 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: RE: Cats I-lfl

Attachments: 2018-11-30 final FW: Folders for Briefing on Tuesday afternoon

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 20, 2019 12:05 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Faster, John A <FosterJA2 @state.gov>
Subject: RE: Cats 1I-lll

Tim,
Thank you, my friend.

Cheers,
Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

Sent: Friday, September 20, 2019 10:48 AM

To: Koelling, Richard W <KoelingRW @state zov>; Foster, John A <Fa
Subject: RE: Cats I-lll

 

sterJA2 Metate goy>

 

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

WASHSTATEC003468
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 207 of 283

Ce: Foster, John A <FosterJA? @state. soy>
Subject: RE: Cats 1-ill

 

Rick,

iam back today ae . addition to email, | can be reached RR ::::,.

Are you in today?
Tim

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Thursday, September 19, 2019 1:13 PM
To: Timothy Mooney <Tirmethy. Moaoney@ bis doc gov>

Cc: Foster, John A <FosterJA? @state.eoy>
Subject: Cats I-ill

Tim,

When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SBU

WASHSTATEC003469
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 208 of 283

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 1/29/2019 9:42:51 PM

To: Timothy Mooney [Timothy. Mooney @bis.doc.gov]; Susan Daoussi [susan.g.daoussi.civ@mail.mil]
Subject: 2018-11-30 final FW: Folders for Briefing on Tuesday afternoon

Attachments: USML Cat I-Ill 38(f) - Commerce control text.pdf; USML Cat I-11 38(f) - Line-in Line-out Comparison.pdf; USML Cat I-lll
38(f) - MDE List.pdf; USML Cat I-lll 38(f) - Revised Control Text.pdf; USML Cat I-11 38(f) - Summary.pdf; Key Points of
Transfer for Final Rule.docx; CATS {-lll MYTHS V FACTS Final Rule w revised narrative from PM webite.DOCX

Tim and Susan,

Attached are the documents that we will be bringing for the staffers.
Thanks

Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Tuesday, January 29, 2019 4:41 PM

To: Ross, Paula E <RossPE@state.gov>

Subject: Folders for Briefing on Tuesday afternoon

Paula,
Can you please put together 15 folders with the attached documents?

it should be
On the left: Key points, Cats I-lll Myths V Facts, Line-in Line-out Comparison, and MDE List
On the right: Summary, Revised Control Text, and Commerce Control Text

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy

Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov
CC

Official - SBU
UNCLASSIFIED

WASHSTATEC003470
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 209 of 283

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/20/2019 4:16:02 PM

To: Timothy Mooney [Timothy. Mooney @bis.doc.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll

Tim,

Much obliged. Thank you!
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Friday, September 20, 2019 12:12 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: RE: Cats 1-ill

 

Tim

From: Koelling, Richard W <KoellingRW @istate gav>
Sent: Friday, September 20, 2019 12:05 PM

 

 

Subject: RE: Cats I-lll

Tim,
Thank you, my friend.

Cheers,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SBU

WASHSTATEC003471
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 210 of 283

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

 

Sent: Friday, September 20, 2019 10:48 AM

 

Subject: RE: Cats 1I-lll

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM
To: 'Koelling, Richard W' <KoellingRW @state.gov>

Subject: RE: Cats 1I-lll

Rick,

iam back today in addition to email, | can be reached at ae:

Are you in today?
Tim

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc. gov>
Cc: Foster, John A <FosterJA2@state. goy>

Subject: Cats I-ill

 

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SBU

WASHSTATEC003472
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 211 of 283

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/20/2019 7:27:38 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: 20190920 - National Security Justification Points

Attachments: 20190920 - National Security Justification Points.docx

SBU

WASHSTATEC003473
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 212 of 283

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/20/2019 8:10:41 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: FW: Cats I-Ill

Attachments: AM for T - USML Cat I-Ilf Final FRN.docx

SBU

From: Foster, John A

Sent: Friday, September 20, 2019 3:52 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: FW: Cats I-ll

SBU

From: Khawam, Joseph N <Khaw
Sent: Friday, September 20, 2019 2:00 PM

To: Koelling, Richard W <KgellingRW @state gov>, Foster, John A <fosterJA2 @state.gov>
Subject: RE: Cats I-lll

 

The draft AM is ready for your review. It is located in the following folder:

Please note that the tabs in that folder still need fixing. | just wanted to get the AM to you asap for your review. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Friday, September 20, 2019 12:04 PM

To: Miller, Michael F <Millermf@state.zov>; Heidema, Sarah J <HeidemaSi@ state. gay>
Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: FW: Cats I-ill

Mike, Sarah,
WRT the AM to T and the rule, we expect to have some draft language for you both to review this weekend before we
depart at the end of the day.

Toward that end, John and | reached out te Tim, whe returned today, to get answers on several ftems to Include the
following:

 

WASHSTATEC003474
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 213 of 283

 

Again, our intent is to forward you draft language for both of these documents by EOD.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Friday, September 20, 2019 10:48 AM

To: Koelling, Richard W <KoellingRW @state.eov>; Foster, John A <Faste
Subject: RE: Cats 1I-lll

 

lA? @istate goy>

 

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

Cc: Foster, John A <FosterJA? @state. soy>
Subject: RE: Cats 1I-lll

 

Rick,

iam back today Pe in addition to email, | can be reached at PE °:2v.

Are you in today?
Tim

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Thursday, September 19, 2019 1:13 PM
To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>

Cc: Foster, John A <FosterJAJ@state.eoy>
Subject: Cats I-ill

 

WASHSTATEC003475
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 214 of 283
Tim,

When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SBU

WASHSTATEC003476
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 215 of 283

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/20/2019 8:10:24 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: FW: Cats I-Ill

Attachments: AM for T - USML Cat I-Ilf Final FRN.docx

SBU

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, September 20, 2019 2:00 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: RE: Cats I-lll

The draft AM is ready for your review. It is located in the following folder:

Please note that the tabs in that folder still need fixing. | just wanted to get the AM to you asap for your review. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

Sent: Friday, September 20, 2019 12:04 PM
To: Miller, Michael F <Millermf@state eov>; Heidema, Sarah J <HeidemaS) @state gov>
Ce: Foster, John A <FosterJA2? G@state aov>; Khawam, Joseph N <Khawam/N@state gov>

 

 

Subject: FW: Cats I-ll

Mike, Sarah,
WRT the AM to T and the rule, we expect to have some draft language for you both to review this weekend before we
depart at the end of the day.

Toward that end, John and | reached out to Tim, who returned today, to get answers on several items to incluce the
following:

 

Again, our intent is to forward you draft language for both of these docurnents by EOD.
vir, Rick

Richard W. Koelling, Jr.

WASHSTATEC003477
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 216 of 283

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

Sent: Friday, September 20, 2019 10:48 AM

To: Koelling, Richard W <KkoellingRW @state.zov>; Foster, John A<Fa
Subject: RE: Cats 1-lll

 

sterJAZ Matate goy>

 

 

From: Timothy Mooney

Sent: Friday, September 20, 2019 9:40 AM

To: 'Koelling, Richard W' <koelingRW @ state. goy>
Ce: Foster, John A <FosterJA2@ state. gov>
Subject: RE: Cats 1-lll

Rick,
iam back today Po in addition to email, | can be reached 2 TR <<.
Are you in today?

Tim

sencertnercerenenererttterencrsareneS@vtentvtarencnercessndcbercecras

Sent: Thursday, September 19, 2019 1:13 PM
To: Timothy Mooney <Timathy. Mooney bis.doc.gov>

 

Subject: Cats I-ll|

Tim,

When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.
Deputy Clrector (Acting)

WASHSTATEC003478
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 217 of 283

Office of Defense Trade Controls Policy
Department of State
202-663-2828

SBU

WASHSTATEC003479
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 218 of 283

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/20/2019 8:28:12 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]
ce: Foster, John A [FosterJA2 @state.gov]; Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Cats I-lfl

Attachments: AM for T- USML Cat I-Ill Final FRN.docx; 20190920 - National Security Justification Points.docx

Mike, Sarah,
Here's where we stand:

Very respectfully,

   

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SBU

From: Koelling, Richard W

Sent: Friday, September 20, 2019 3:11 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>; Knawam, Joseph N <KhawamJN @state.gov>
Subject: RE: Cats I-lll

Sarah,

’m not sure if the specific interchange you reference will take place prior to COB, but it’s definitely on our radar. To be
clear, what (rm planning to provide you and Mike later this afternoon will be a work In progress, in the literal sense. [t
won't be anything near final form-—-but given the enormity of what we're trying to accomplish in light of all of the
challenges, we felt ft prudent to provide you two a sense of where we are and where we’re heaced with respect to
these two decuments (Le., the AM to T and the rule preamble}. | figure an absence of anything even this early into the
process won't make for a restful weekend.

To that end, we'll try to note the key pieces that are still left for us to pursue [EE

WASHSTATEC003480
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 219 of 283

Pg of 3:09, we're yet to receive anything from BIS on this front.

We're sti waiting. That said, Joe and John have accomplished an extraordinary amount in these last couple of days,
even without a SOC to reference.

i hope this clarifies.
Very respectiully,
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Friday, September 20, 2019 2:06 PM
To: Miller, Michael F <Millermf@state.eov>; Koelling, Richard W <KoelingRW @istate goy>

 

Subject: Re: Cats -lll

From: Miller, Michael F <Milermfi@state gov>
Sent: Friday, September 20, 2019 2:03:47 PM
To: Koelling, Richard W <Koeling RW state:

 

 

ov>; Heidema, Sarah J <HeidemaSi@state.coy>

     

Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: RE: Cats 1-lll

 

 

excellent, thanks Rick.

VM

SBU

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Friday, September 20, 2019 12:04 PM

To: Miller, Michael F <Millermf@state.zov>; Heidema, Sarah J <HeidemaSi@ state. gay>
Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: FW: Cats I-ill

Mike, Sarah,
WRT the AM to T and the rule, we expect to have some draft language for you both to review this weekend before we

depart at the end of the day.

Toward that end, John and | reached out te Tim, whe returned today, to get answers on several ftems to Include the
following:

WASHSTATEC003481
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 220 of 283

 

Again, our intent is to forward you draft language for both of these documents by EQD.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU
From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Friday, September 20, 2019 10:48 AM

To: Koelling, Richard W <KoellingRW @state.eov>; Foster, John A <Faste
Subject: RE: Cats 1I-lll

 

lA? @istate goy>

 

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

Cc: Foster, John A <FosterJA? @state. soy>
Subject: RE: Cats 1I-lll

 

Rick,

bam back ov in addition to email, | can be reached at a °°.
Are you in today?

Tim

From: Koelling, Richard W <KoelingRW @state.gov>

Sent: Thursday, September 19, 2019 1:13 PM
To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>

 

WASHSTATEC003482
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 221 of 283

Ce: Foster, John A <FasterJA2 @state.gsav>

cenentsetuentettarnevernececte {Waetenteeceencnccere

Subject: Cats I-ll

Tim,

When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SBU

WASHSTATEC003483
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20

Page 222 of 283

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 9/20/2019 8:56:03 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft FRN

Attachments: Tab 1 - Cat i-Ill Final FRN BIS controls on 3D printing in preamble.docx

Here you go.

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, September 19, 2019 7:43 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: Draft FRN

Hi Christine: As mentioned, attached please find the draft FRN.

 

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003484
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 223 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/20/2019 9:36:14 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]

cc: Foster, John A [FosterJA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Cats I-lll

Attachments: Tab 1 - Cat I-IIl Final FRN updated.docx

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 20, 2019 4:28 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Cats 1I-lll

Mike, Sarah,
Here’s where we stand:

 

WASHSTATEC003485
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 224 of 283

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Koelling, Richard W
Sent: Friday, September 20, 2019 3:11 PM
To: Heidema, Sarah J <HeidemaSi @state gov>; Miller, Michael F <Milermf@state.gov>

Subject: RE: Cats 1-lll

Sarah,

Vm not sure if the specific Interchange you reference will take place prior to COB, but it’s definitely on our radar. To be
clear, what I'm planning to provide you and Mike later this afternoon will be a work in progress, in the [eral sense. It
won't be anything near final form——but given the enormity of what we're trying to accomplish in light of all of the
challenges, we felt ft prudent to provide you two a sense of where we are and where we're headed with respect to
these two documents {Le., the AM to T and the rule preamble}. | figure an absence of anything even this early into the
process won't make for a restful weekend.

To that end, we'll try to note the key pleces that are still left for us to pursue

   
 

As of 3:09, we're yet to receive anything from BIS on this front.
We're stil waiting. That said, Joe and John have accomplished an extraordinary arnount in these last couple of days,
aven without a SOC ta reference,

i hope this clarifies.
Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Friday, September 20, 2019 2:06 PM

 

WASHSTATEC003486
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 225 of 283

Subject: Re: Cats |-lll

Thanks Rick! Was Joe going to ako 5

From: Miller, Michael F <Milermfi@state.gov>

 

 

Sent: Friday, September 20, 2019 2:03:47 PM

To: Koelling, Richard W <KeellingRW @state.gov>; Heidema, Sarah J <HeidermaSi @state coy>
Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: RE: Cats 1-lll

 

 

excellent, thanks Rick.

VM

SBU

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Friday, September 20, 2019 12:04 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSi@ state. gay>
Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: FW: Cats I-ill

Mike, Sarah,
WRT the AM to T and the rule, we expect to have some draft language for you both to review this weekend before we
depart at the end of the day.

Toward that end, John and | reached out te Tim, whe returned today, to get answers on several ftems to include the
following:

 

Again, our intent is to forward you draft language for both of these documents by EQD.
vfr, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SBU

WASHSTATEC003487
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 226 of 283

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

 

Sent: Friday, September 20, 2019 10:48 AM

 

Subject: RE: Cats 1I-lll

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM
To: 'Koelling, Richard W' <KoellingRW @state.gov>

Subject: RE: Cats 1I-lll

Rick,

barn back today ee . addition to email, | can be reached iii today.

Are you in today?
Tim

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc. gov>
Cc: Foster, John A <FosterJA2@state. goy>

Subject: Cats I-ill

 

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SBU

WASHSTATEC003488
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 227 of 283

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/20/2019 10:12:18 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
cc: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

7. (SBU) ITAR Cats I — I:

 

WASHSTATEC003489
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 228 of 283

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/20/2019 11:32:41 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Declined: CATS I-Ill Small Group Sync

Location: EEOB 374: SMS Exec

Start: 9/26/2019 5:00:00 PM

End: 9/26/2019 6:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003490
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 229 of 283

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/22/2019 4:52:44 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

Here are my comments on the rule that Joe edited (hanks for that Joe!).

| would suggest a call tomorrow with

 

Liz A to get it on their radar. Also, can Hart and or Alice K take a quick look at this tomorrow too?

Lalso touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003491
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 230 of 283

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/22/2019 4:54:17 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; Foster, John A [FosterJA2 @state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

Subject: Re: Call with DOJ Today

Thanks for the read great read out Joe!

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, September 20, 2019 9:02:02 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>

Cc: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: Call with DOJ Today

ATTORNEY CLIENT PRIVILEGED / ATTORNEY WORK PRODUCT / SENSITIVE BUT UNCLASSIFIED

 

Thanks, and have a nice weekend,

Joe

WASHSTATEC003492
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 231 of 283

WASHSTATEC003493
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 232 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/23/2019 12:38:20 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Sunday, September 22, 2019 12:53 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A <FosterJA2@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: My comments on the rule

Here are my comments on the rule that Joe edited (hanks for that Ioe!).

  

I would suggest a call tomorrow with Liz A to get it on their radar. Also, can

 

Hart and or Alice K take a quick look at this tomorrow too?

Laise touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003494
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 233 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 12:48:54 PM

To: Darrach, Tamara A [DarrachTA@state.gov]; H_Staffers [H_Staffers@state.gov]; Paul, Joshua M [PaulM@state.gov]
ce: Foster, John A [FosterJA2 @state.gov]; H_Staffers [H_Staffers@state.gov]

Subject: RE: Cats I-lll CN and Correspondence

Attachments: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f}(1) of the Arms Export Control Act, of the
Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Thanks again for your assistance. | had the AM package (which is SBU) moved over to the low side (attached). Could
you please confirm which of the tabs we provided to the Hill? Was it Tabs 1-6?

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Darrach, Tamara A <DarrachTA@state.gov>

Sent: Friday, September 20, 2019 11:22 AM

To: H_ Staffers <H_Staffers@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M
<PaulJM @state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>; H_Staffers <H_Staffers@state.gov>

Subject: RE: Cats !-Ill CN and Correspondence

Joe - | believe press reports at the time indicated that the package that was sent to the Hill still had “draft” water
markings on the regulations. Happy to chat more.

Best,
Tamara

 

From: H_ Staffers <H_Staffers@sta'
Date: September 20, 2019 at 11:10:13 AM EDT

 

<PaullM @istate.gov>
Cc: Foster, John A <FosterJA3 @state.eov>, H Staffers <H_ Statfers@state.cov>
Subject: RE: Cats I-Ill CN and Correspondence

 

Attached are copies of the letters and summary. We do not have a scanned copy of the rest of what was sent, but | just
sent you on the high side an email that includes PDF copies of the other documents that would have been sent (and the
AM that approved sending the entire package).

Darin Christensen

H Staff Assistant

Bureau of Legislative Affairs
202 647-8802

Room 7805, HST

WASHSTATEC003495
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 234 of 283

SBU - Legal

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Friday, September 20, 2019 8:55 AM
To: Darrach, Tamara A <DarrachTA@istate gav>; Paul, Joshua M <PaulM@ state goy>

Subject: RE: CatsI-IIlCNandCorrespondence SS

Thanks, Tamara.

H staffer, would it be possible to send the final 38(f) notification letters this morning? We need to incorporate them into
an AM package.

Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

 

Subject: RE: Cats !-Ill CN and Correspondence

ido not. Our H staffers should be able to provide.

Best,
Tamara

 

Date: September 19, 2019 at 4:26:35 PM EDT
To: Darrach, Tamara A <UrarrachTA@istate.goy>, Paul, Joshua M <PaullM@ state goy>

 

 

Subject: RE: Cats I-Ill CN and Correspondence
Thanks, Tamara. Much appreciated! Would you also have a copy of the 38(f) notifications that were submitted?

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Darrach, Tamara A <Ciarrach TA @ state. goy>

Sent: Thursday, September 19, 2019 3:23 PM

To: Paul, Joshua M <Paull M@state gov>; Khawam, Joseph N <KhawamJN @state.gov>
Cc: Foster, John A <FosteniA2Z @state. gay>; H_Staffers <H Stalfers@state poy>

Subject: RE: Cats I-Ill CN and Correspondence

 

 

WASHSTATEC003496
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 235 of 283
Hi Joe,
Apologies for the delay. I've attached the letters we responded to regarding CATS [-lI//3D guns.

Best,
Tamara

SBU - Legal

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Thursday, September 19, 2019 7:46 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Darrach, Tamara A <Darrachi A@state.gov>
Ce: Foster, John A <FosterJA2@state.gov>; H_Staffers <H_ Staffers state poy>

Subject: RE: Cats I-Ill CN and Correspondence

 

Here’s the “incorning” from Menendez on this topic. Based on his letter it seems Hke the 38(f} notification Joseph is
seeking would be dated 4 February, or shortly before then, if that helps.

SBU - Legal

 

Subject: RE: Cats I-Ill CN and Correspondence

H colleagues: Following up on the email chain below and my conversation with Tamara on Friday, would be able to send
over the final congressional notifications for the Cats HH rule, as well as any correspondence with the Hill Gust formal
letters — both incoming and outgoing) on this issue by cob tomorrow? There unfortunately is now some urgency in
gathering these materials,

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Darrach, Tamara A <DarrachTA@ state. gov>
Sent: Friday, September 13, 2019 5:04 PM

 

Ce: Foster, John A <FosterJA? @state.gsov>; H_ Staffers <H_ Staffers @state zov>

 

Subject: RE: Cats I-Ill CN and Correspondence
Joe - For final packages that went to the Hill, the staffers would have thase. Copying them on this thread.
For correspondence, are talking formal letters or ernails too?

Thanks,
Tamara

WASHSTATEC003497
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 236 of 283

SBU - Legal

  

Ce: Foster, John A <FostenJA2Z @state.eov>; Darrach, Tamara A <DarrachTA@state gov>
Subject: RE: Cats I-Ill CN and Correspondence

Understood, based on a convo with Jeff just now.
For the finals of anything going te the Hil l’d have to refer you to H; adding Tamara for that purpose.

Josh

SBU - Legal

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Friday, September 13, 2019 12:13 PM

To: Paul, Joshua M <PauIM@state goy>

Cc: Foster, John A <FosterJA2@state goy>

Subject: Cats I-lll CN and Correspondence

Hi Josh: We were looking to get a copy of the final CN on Cats I-ill that went to the Hill, as well as all of the
correspondence with members of Congress on this issue (both incoming and outgoing). Would you have these available
to send to us, and if not, would you know who would? |’d be happy to explain why we’re asking for them if you'd like to
give me a call (x7-8546).

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - Legal

WASHSTATEC003498
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 237 of 283

 

Message
From: IT Service Center [IMCEAEX-

_O=CLASSSTATE_OU=CBPC+20ADMINISTRATIVE+20GROUP_CN=RECIPIENTS_CN=ITSERVICECENTER @namprd09.prod.outlook.cc
Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of the Removal of

Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Attachments:(F_496764) 201837662-FD. pdf; (FT_496765) 201837662-FD_Tab-1.pdf; (FT_496766) 201837662-FD_Tab-2.pdf; (FT_496767)
201837662-FD_Tab-3.pdf; (FT_496768) 201837662-FD_Tab-4.pdf; (FT_496769) 201837662-FD_Tab-5.pdf; (FT_496770) 2018376
FD_Tab-6.pdf; (FT_496771) 201837662-FD_Tab-7.pdf

 

From: Khawam, Joseph N

Sent: Friday, September 20, 2019 6:04 PM

To: IT Service Center

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Hello: I'd like to request transfer of the attachments to this email to the unclassified system. Please let me know if
anything further is needed. Below is the certification that IT has requested in the past. Thanks.

Office Symbol: DRM/LA/CIC
Certification for Unclassified/SRU Document Transfer from ClassNet te OpenNet

Requestor acknowledges that he/she has conducted a thorough review of the attached document(s) and no
classified or NOFORN information was found.

Requestor approves the transfer of the attached file(s) from ClassNet to OpenNet.

Please forward the unclassified transferred file(s} to KhawamJN@state.gov on OpenNet.

Official - SBU
UNCLASSIPDED

 

From: Christensen, Darin S

Sent: Friday, September 20, 2019 11:10 AM

To: Khawam, Joseph N; Darrach, Tamara A; Paul, Joshua M

Cc: Foster, John A; H_Staffers

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

WASHSTATEC003499
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 238 of 283

This is the email! referenced on the low side that has the attachments that would have been sent with the 38(f}
notifications.

Darin Christensen

Staff Assistant

Bureau of Legislative Affairs
(202) 647-8802

Room 7805, HST

Official - SBU
UNCLASSIFIED

 

From: Darrach, Tamara A

Sent: Friday, February 01, 2019 10:20 AM

To: H_Staffers

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1} of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Approved AM to T. lam about to hand you the letters for this notification. Please note that the letters must go to the

Hill on Monday, February 4. Thank you!

Official - SBU
UNCLASSIFIED

 

From: Monjay, Robert

Sent: Friday, February 01, 2019 10:02 AM

To: Paul, Joshua M; Darrach, Tamara A

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Official - SBU
UNCLASSIPUED

 

From: PM-Staffers Mailbox

Sent: Thursday, January 03, 2019 12:53 PM

To: DDTC Tasker DL

Ce: Windecker, Melissa A

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

FYSA on final. T approved.
Samantha Sison

PM/FO SharePoint
X70564

WASHSTATEC003500
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 239 of 283

From: EverestMail

Sent: Thursday, January 03, 2019 12:40 PM

To: Everest_C; Everest_D; Everest_E; Everest_H; Everest_INR; Everest_ISN; Everest_]; Everest_L; Everest_M;
Everest_P; Everest_PA; Everest_PM; Everest_R; Everest_S; SES _FrontOfficeOnly; SES-Line_Only; Everest_SP; Everest_T;
SES_FrontOfficeOnly; PF-EverestE-Mail@state.sgov.gov

Subject: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of the
Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

FINAL ACTION has been taken on Package 201837662 Notification to Congress, Pursuant to Section 38(f)(1)
of the Arms Export Control Act, of the Removal of Certain Items from the U.S. Munitions List.

FOR: T

ORGANIZATION: PM

CO-DRAFTER BUREAU:

PACKAGE SUBJECT: Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control
Act, of the Removal of Certain Items from the U.S. Munitions List.

DOCTYPE: Action Memo

LINK: 201837662 FINAL DOCUMENT (READ-ONLY)

Official - SBU
UNCLASSIPUED

WASHSTATEC003501
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 240 of 283

REC1 | APPROVE | 1-3-2019
REC2 | APPROVE |1-3-2019

201837662
United States Department of State

Washington, D.C. 20520

 

December 18, 2018

 

ACTION MEMO FOR UNDER SECRETARY THOMPSON (T)
FROM: PM — Marik String, Senior Bureau Official

SUBJECT: (SBU) Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export
Control Act, of the Removal of Certain Items from the U.S. Munitions List.

BLUF: (SBU) PM seeks to notify Congress of removals from the United States Munitions
List (USML) as part of the on-going effort to ensure the USML includes only
items that merit the most stringent export control. Notification will consist of an
informal 30 calendar-day period initiated by the PM/DTCP Office Director,
followed by a 30 calendar-day period formally notified by H.

Recommendations
(SBU) That you:

(1) Approve the PM/DTCP Office Director to electronically transmit to House Foreign
Affairs and Senate Foreign Relations Committees the draft attached letters to initiate
informal notification of a removal from the USML, pursuant to the Department’s
arrangement with the Congress. (Approve/Disapprove by 12/19/18)

(2) Approve H, upon notice from PM/DTCP that the informal period initiated in paragraph
(1) is concluded, to transmit the signed copies of the attached letters to the Congress in
order to provide formal notification, as required by Section 38(f)(1) of the Arms Export
Control Act, of the State Department’s intent to remove certain items from the USML
that no longer warrant control under this Act. (Approve/Disapprove by 12/19/18)

Background

(U) Since 2009, the Department has been engaged in an effort to review the U.S. export control
system and revise the USML into a “positive” list that describes controlled items using objective
criteria, rather than broad, open-ended, subjective, or design intent-based criteria. As part of this
effort, items determined to no longer warrant control on the USML are being transferred to the
Department of Commerce’s Commerce Control List (CCL). Those non-objective criteria are
still found in three of the 21 categories of the USML, the only remaining tranche of USML
reforms that have been delayed for years due to political sensitivities surrounding firearms.

(U) After consultation with the Departments of Defense and Commerce, solicitation and review
of public comments, and interagency review, the Department of State has drafted a final rule to
revise the three USML Categories that have yet to be reformed: I (firearms and related articles),
II (guns and armaments), and HI] (ammunition and ordnance). Through this review, the

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003502
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 241 of 283

SENSITIVE BUT UNCLASSIFIED
-2-

 

Department identified and will continue to control on the USML those items that provide the
United States with a critical military or intelligence advantage or, in the case of weapons,
perform an inherently military function and thus warrant control on the USML. The result of the
review is that certain items currently on the USML not meeting this standard will transition to
the CCL. This reform has also been a key element of the President’s Conventional Arms

(U) The items that will transition to the CCL include: 1) most semi-automatic and non-automatic
firearms; 2) most firearm parts and components, other than silencers, magazines greater than 50
rounds, parts and components to convert a semi-automatic to a fully automatic firearm, and
accessories or attachments for automatic targeting or stabilization; 3) most firearm ammunition,
unless belted or linked; and 4) many of the minor parts and components of large guns, such as
howitzers and artillery pieces. Section 38(f)(1) of the Arms Export Control Act provides that the
President may not remove items from the USML until 30 days after the date on which notice of
the proposed removal is provided to the House Committee on Foreign Affairs and the Senate
Foreign Relations Committee.

(SBU) Pursuant to a process communicated to Congress in 2011, the Department provides the
draft final rules and a summary of the resulting removals to the Committees for a 30-day
informal review period. Congress has not attempted to stop or slow down previous removals
from the USML through the Congressional notification process, unlike the Congressional holds
that are commonly placed on arms sale notifications. However, a Member could request that
State not proceed with the formal notification or publication of this rule removing items from the
USML.

   
   
   

(SBU) Our oversight committees were previously briefed on the proposed State and Commerce
tules to revise USML Categories I-III and move certain items to the CCL, and additional
briefings will be offered upon the start of informal Congressional Notification of the rule change.

The Department continues
to defend a legal challenge to the public release of technical data to enable 3-D printing of
firearms and has sought a stay of the litigation, pending completion of this rulemaking process.
This rule would transition certain technical data, including the data for semi-automatic and non-
automatic firearms, to the CCL, where it can be publically released without authorization under
Commerce rules. The lawsuit and the movement of firearms and ammunition from the USML to
the CCL have generated substantial public and congressional interest, which may result in
additional scrutiny of this notification.

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003503
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 242 of 283

SENSITIVE BUT UNCLASSIFIED

 

 

(U) Once these items are removed from the USML, they will be controlled by the Department of
Commerce in new Export Control Classification Numbers (ECCNs) on the CCL in the Export
Administration Regulations (EAR). Most of the physical items that are removed, including all of
the firearms (with the exception of firearms manufactured prior to 1898), will have a world-wide
Commerce Department license requirement, and the State Department will continue to review all
export license applications for firearms for policy concerns.

(U) One defense article to be removed from the USML is designated as Major Defense
Equipment (which requires separate notification and higher scrutiny under the ITAR), the
M855A1 cartridge, the lead-free replacement for the 5.56x45 mm NATO, M855 standard ball
cartridge. Therefore, the notification package will include a table delineating the proposed
controls of Major Defense Equipment.

(U) Section 38(a)(1) of the AECA authorizes the President to designate the defense articles and
defense services which constitute the USML. The President delegated this authority to the
Secretary of State in Executive Order 13637. This authority may be exercised by the
Undersecretary of State for Arms Control and International Security Affairs pursuant to
Delegation of Authority 293-2.

Attachments:

Tab 1: Notification Letters to the Congress

Tab 2: Revised USML Categories I, II, and HI

Tab 3: Line-in/Line-out Comparison of Current USML Categories I, I], and TT with
these USML Categories as Revised;

Tab 4: Revised Department of Commerce Companion Control Text;

Tab 5: Summary of Revisions to USML Categories I, I], and IH; and

Tab 6: Proposed Controls for Major Defense Equipment in Category II]

Tab 7: Roll-Out Plan

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003504
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 243 of 283

Approved:
Drafted:

Clearances:

WASHSTATEC003505

SENSITIVE BUT UNCLASSIFIED

 

PM — Marik String, SBO MS

PM/DTCP: Rob Monjay, ext. 3-2817 and cell:

D

P

S/P
PM/DDTC
PM/DTCP
PM/DTCC
PM/DTCL
PM/DTCM
L/PM

L/M
PM/CPA
ISN/CATR
T

H

Jamie Shufflebarger - OK
Jamie Gusack —- OK
Michael Urena ~ OK
Michael Miller —- OK
Sarah Heidema — OK

Jae Shin — OK

Catherine Hamilton - OK
Anthony Dearth - OK
Shana Rogers —- OK

Alice Kottmyer —- OK
Dave McKeeby — OK
Thomas Kruger — OK

Ed Abisellan - OK

Collin Christopherson — OK

SENSITIVE BUT UNCLASSIFIED

 
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 244 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 12:52:06 PM

To: Heidema, Sarah J [HeidemaS/J@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Foster, John A [FosterJA2 @state.gov]

Subject: RE: Cats I-lll

Jeff and | will likely have some edits to the national security tab. I'll do my best to get these back to the group by the
end of the day. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Sunday, September 22, 2019 1:10 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F <Millermf@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>; Knawam, Joseph N <KhawamJN @state.gov>
Subject: Re: Cats I-lll

Gents-

Both these write-ups look great. Thanks much for your work on this

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 20, 2019 4:28:12 PM

Ce: Foster, John A <EosterJA2 @state.gov>; Khawam, Joseph N <KhawamIN@state gov>
Subject: RE: Cats 1-ill

 

Mike, Sarah,
Here's where we stand:

 

Very respectfully,

Rick

WASHSTATEC003506
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 245 of 283

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Koelling, Richard W

Sent: Friday, September 20, 2019 3:11 PM

To: Heidema, Sarah J <HeidemaSi @state gov>; Miller, Michael F <Milermf@state.gov>
Ce: Foster, John A <FasterJA2 @state.gov>; Khawam, Joseph N <KhawarmJN@state gov>
Subject: RE: Cats 1-lll

Sarah,

Vm not sure if the specific Interchange you reference will take place prior to COB, but it’s definitely on our radar. To be
clear, what I'm planning to provide you and Mike later this afternoon will be a work in progress, in the [eral sense. It
won't be anything near final form——but given the enormity of what we're trying to accomplish in light of all of the
challenges, we felt ft prudent to provide you two a sense of where we are and where we're headed with respect to
these two documents {Le., the AM to T and the rule preamble}. | figure an absence of anything even this early into the
process won't make for a restful weekend.

To that end, we'll try to note the key nieces that are still left for us to pursue-

 

s of 3:09, we're yet to receive anything from BIS on this front.
We're still waiting. That said, Joe and John have accomplished an extraordinary arnount in these last couple of days,
aven without a SOC ta reference,

i hope this clarifies.

Very respectfully,

Rick

Richard W. Koelling, Jr

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SBU
From: Heidema, Sarah J <Hei

 

Cc: Foster, John A crosterlA dst: e.2OW>) Khawam, Joseph N eKhawarin@st state, eov>
Subject: Re: Cats |I-lll

 

Sent: Friday, September o 2019 2:03:47 >M.

WASHSTATEC003507
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 246 of 283

Ce: Foster, John A <FosterJA2 @state.gov>; Khawam, Joseph N <KhawardN@ state. go>

 

Subject: RE: Cats 1-ill

 

 

excellent, thanks Rick.

VM

SBU

 

Cc: Foster, John A <FosterJA? @stat

Subject: FW: Cats I-lll

re.gzov>; Khawam, Joseph N <KhawamJN @state gay>

   

Mike, Sarah,
WRT the AM to T and the rule, we expect fo have some draft language for you both to review this weekend before we
depart at the end of the day.

Toward that end, John and | reached out to Tim, who returned today, to get answers on several items to incluce the
following:

 

Again, our intent is to forward you draft language for both of these documents by EOD.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timethy. Mooney @bis.coc gay>

Sent: Friday, September 20, 2019 10:48 AM

To: Koelling, Richard W <KgellingRW @state gov>, Foster, John A <fosterJA2 @state.gov>
Subject: RE: Cats I-lll

 

WASHSTATEC003508
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 247 of 283

 

From: Timothy Mooney

Sent: Friday, September 20, 2019 9:40 AM

To: 'Koelling, Richard W' <KoellingRW Gistate. zoy>
Ce: Foster, John A <FasterJA2 @state.gsav>

Subject: RE: Cats 1-lll

Rick,

iam back today PO in addition to email, | can be reached TE «<2.

Are you in today?

Tim

 

Sent: Thursday, September 19, 2019 1:
To: Timothy Mooney <Timathy. Mooney bis.doc.goy>
Ce: Foster, John A <FosterJAZ# @state.goy>

Subject: Cats I-ll|

 

 

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy

Department of State
202-863-2828

SBU

WASHSTATEC003509
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 248 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/23/2019 1:17:46 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]
Subject: FW: My comments on the rule

Attachments: Tab 1 - Cat I-lll Final FRN updated copy.docx

Alice: Attached is the draft final rule that | mentioned to you last week.

   
   

Please feel free to
give me a ring if you'd like an update on the other issues we discussed last week (x7-8546).

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Sunday, September 22, 2019 12:53 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A <FosterJA2@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: My comments on the rule

Here are my comments on the rule that Joe edited (thanks for that Joe!)

 

I would suggest a call tomorrow with Liz A to get it on their radar. Also, can

Hart and or Alice K take a quick look at this tomorrow too?

Lalso touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003510
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 249 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 3:09:02 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

Thanks, Sarah. Attached is a slightly updated version of the FRN

 

i spoke to Liz Abraham this morning. A few items of note for you:

  

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Sunday, September 22, 2019 12:53 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A <FosterJA2@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: My comments on the rule

Here are my comments on the rule that Joe edited (thanks for that Joc!).

 

Hart and or Alice K take a quick look at this tomorrow too?

Lalso touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003511
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 250 of 283

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/23/2019 3:15:20 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Koelling, Richard W [KoellingRW@state.gov]

cc: Miller, Michael F [Millermf@state.gov]

Subject: Re: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

ee 00: they show up correctly, I’m using the 10S version of Word, let me know

if there’s any issue.

Rob Hart
202.736.9221 | hartri@state gov

 

From: Heidema, Sarah | <HeidemaSjJ@state.gov>

Sent: Sunday, September 22, 2019 6:52 PM

Ta: Khawam, Joseph N; Faster, John A; Koelling, Richard W
Ce: Miller, Michael F; Hart, Robert L

Subiect: Vy cornments on the rule

Here are my comments on the rule that Joe edited (thanks for that Toe!).

I would suggest a call tomorrow with

 

Liz A to get it on their radar. Also, can Hart and or Alice K take a quick look at this tomorrow too?

T also touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003512
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 251 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 4:53:38 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: My comments on the rule

Attachments: FW: CATS [-Ill Small Group Sync

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Khawam, Joseph N

Sent: Monday, September 23, 2019 11:09 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: My comments on the rule

Thanks, Sarah. Attached is a slightly updated version of the FRN.

 

i spoke to Liz Abraham this morning. A few items of note for you:

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeidermaS] @state.gov>

Sent: Sunday, September 22, 2019 12:53 PM

To: Khawam, Joseph N <KhawamJN @istate.gev>; Foster, John A <Faster.
<KoellinghW @istate goy>

[2 state.

ov>; Koelling, Richard W

       

Subject: My comments on the rule

WASHSTATEC003513
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 252 of 283

Here are my comments on the rule that Joe edited (hanks for that Joel).

 

[would suggest a call tomorrow with Liz A to get it on their radar. Also, can

Hart and or Alice K take a quick look at this tornorrow too?

Laise touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003514
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 253 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/23/2019 5:56:14 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]
Subject: RE: Comments on Proposed Rule

Thanks!

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Abraham, Liz (Federal) <LAbraham @doc.gov>
Sent: Monday, September 23, 2019 1:16 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Comments on Proposed Rule

Joe,

Comments on the proposed rule are available on the BIS website. Go to: https://efais. bis. doc sev/index.oho/electranic-
fola/index-of-docurments. Under public comments, you'll find 5 files with the comments on the firearms rule. The last
set is the representative bulk comments.

 

At times, the website can be slow. (Same excerpted below in case the links work.)

Best,
Liz

Record of Public Commierits on the Proposed Rulemaking: “Control of Firearms, Guns, Ammunition and
Related Articles the President Deterrnmes No Longer Warrant Control Under the United State Munitions List
(USML)

--Record of Public Comments Commerce proposed Cat I-III] frearms rule and Myths V
Facts (PDF)

--Public comments 1 to 365 on Commerce Cat I-III firearms rule 1 of 5 (PDF)

--PubBlic comments 386 to 770 on Commerce Cat [-II firearms rule 2 of 5 (PDE)
~-Public cormments 771 to 1155 on Commerce Cat I-TI] frearms rule 3 of 5 (PDF)

~-Public comments 1156 to 1540 on Commerce Cat I-TTT firearms rule 4 of 5 (PDF)
~Bulk comments 1 to 130 representative samples on Commerce Cat --lll frearms rule 5 of 5 (PDE)

R. Elizabeth Abraham

Senior Counsel

U.S. Department of Commerce

Office of Chief Counsel for Industry and Security
14th & Constitution Ave., NW, Room 3839
Washington, DC 20230

Main: 202-482-5301
Direct: 202-482-8050
Fax: 202-482-0085
Labraham@doc.gov

 

WASHSTATEC003515
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 254 of 283

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC003516
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 255 of 283

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/23/2019 6:19:50 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Draft AM Package on Cats I-IE

Attachments: 20190920 - National Security Justification Points.docx

Jeff: Attached please find the national security justification for the transfer. As discussed, this will be a critical part of

the AM packs is I’ve added my edits to the document, and it
is ready for your review. if you Nave any questions, please let me know.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Friday, September 20, 2019 11:10 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Draft AM Package on Cats I-ill

  
 

Joe ~ thanks for putting all this together. I've mace some initial edits to the AM

SBU - Legal

Jett

Sent: Thursday, September 19, 2019 2:39 PM
To: Kovar, Jeffrey D <Kovar!D G@istate goy>
Subject: Draft AM Package on Cats I-Ili

Jeff: Attached please find the draft AM for your review. ee

The rest of the tabs are attached just for your awareness.

 

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

  

WASHSTATEC003517
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 256 of 283

SBU - Legal

WASHSTATEC003518
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 257 of 283

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/23/2019 6:31:02 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft AM Package on Cats I-III

Thanks — will take a look.

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, September 23, 2019 2:20 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Draft AM Package on Cats I-III

Jeff: Attached please find the national security justification for the transfer. As discussed, this will be a critical part of
the AM package i've added my edits to the document, and it
is ready for your review. If you have any questions, please let me know.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Friday, September 20, 2019 11:10 AM
To: Khawam, Joseph N <KhawarnIN@
Subject: RE: Draft AM Package on Cats I-III

 

    

al edits ta the AM

 
   

Joe - thanks for putting all this together. ’ve made some initi

Let’s discuss. Jett

SBU - Legal

From: Khawam, Joseph N <KhawaruN @state 2ov>
Sent: Thursday, September 19, 2019 2:39 PM

To: Kovar, Jeffrey D <Kovar/D@ state. gov>

Subject: Draft AM Package on Cats I-IIl

Jeff: Attached please find the draft AM for your review

The rest of the tabs are attached just for your awareness.

Thanks,
Joe

Joseph N. Khawam

Attorney-Adviser
U.S. Department of State

WASHSTATEC003519
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 258 of 283

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003520
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 259 of 283

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/23/2019 6:36:38 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Diggs, Yolanda M [DiggsYM@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

Subject: Prep Meeting for Cats I-If

She has asked if it is possible that we set up a one hour prep meeting from 1130-1230 that
morning. [his would require you abbreviating the Team Lead meeting you have with RSAT that morning, plus turning the
proposed prep session into a working lunch.

 

if you’re okay with this change, | will work with Yolanda to make this happen. Since John and | are out that day,
attendees would be you, Sarah, and Joe and/or Jeff. Would you prefer | add Josh in the mix?

v/r, Rick

SBU

WASHSTATEC003521
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 260 of 283

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 9/23/2019 7:30:45 PM

To: hartrl@state.gov

Subject: 19-0923 Monday “Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

 

for advertising
inquiries and rates.

[Mo iterns of interest today. ]

terns Scheduled for Publication in Future Federal Register Editions
Commerce/BIS: (No new postings.)

DoD/OScaA Publishes Policy Memo of Interest 19-07: “Case Description Field in
an Amendment or Modification Document to a LOA”

State /DDTC: (No new postings. |

EU Amends Rastrictive Measures Against the Central African Republic

 

 

Center Square: "Florida ‘Ghost Gun’ BH Would Require Plastic Firearms to

Contain at Least 4 Ounces of Metal"

Courier Post: “Prison Term, Denortation for Atco Businessman in Miltary Parts

Scheme”
. Telegragh: "Britain WHE impose Sanctions on Authoritarian Recimes that Arrest

or intimidate Dissident Journalists, Under Foreian Secretary Plans"
. Expediters News: "EU to Transition to Online AEG System"

.STER Trade Report: "Trade Coulel See Impact from New Anti-Terrorism

Framework"

iA, Lee, 1, Fernandes & A, Smith: "Proposed CFIUS Regulations: The U.S.

 

WASHSTATEC003522
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 261 of 283

. MM, Moore: "Non-Tariff Supply-Chain Restrictions an [T/Telecorm Products and
Services”

.oR, Whitten, B.D. Weimer & ES. Tierney: "CFIUS Proposes Rules to Imoplernent
FIR RMA”

. Monday List of Eyim Jobs: 145 Openings Posted This Week: 18 New Ooeninas

J ECS Presents "TTAR/EAR Boot Camp: Achieving Compliance” on 8-9 Gctk in
Savannah, GA

POC Presents "US. Export Controls: ITAR from a non-US. Perspective", 26 Nov
in Bruchem, the Netherlands

 

. Bartlett's Unfamiliar Quotations
S, Aare Your Copies of Regulations Up to Date? Latest Amendments: DHS /Customs
(5 Apr 2019), DOC/EAR (21 Aug 2039), DOC/FTR (24 Apr 2018), DOD/NISPOM
(18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 20183,
DOIATFE (24 Mar 2018), DOS/TTAR (30 4uq 2019), DOT/FACR/OFAC (9 Sep
2019), HTSUS (3 Sean 2019)
. Weekly Highlights of the Dally Budie Top Stories

 

 

 

 

WASHSTATEC003523
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 262 of 283

 

 

 

[No items of Interest today. |
back to top

1. Items Scheduled for Publication in Future Federal

 

WASHSTATEC003524
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 263 of 283

Register Editions

back to tep

 

 

 

 

2. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

"3. DoD/DSCA Publishes Policy Memo of Interest 19-07:
"Case Description Field in an Amendment cor Modification

Document to a LOA"
(Source: DoD/DSCA, Sep 22 2019.)

DSCA Policy Memo 19-07 Case Description Field in an Amendment or
Meadification Document to a Letter of Offer and Acceptance (LOA) has been
posted.

The current policy mandates that detailed information regarding the changes
in an Amendment or Modification to an LOA be included in the case
description field. Strict interpretation of the policy has led to Implementing
Agencies including a statement for each individual case line that had a change
in the document. The requirement for the case description field will now be:

(1) The identification of the major program involved

(2) Asummary of the change(s) that are included in the document
(3) The reason(s) for the change(s)

(4) Identification of previous unaccepted amendments, if any

(5) Indication that it is a restated document (if applicable)

This memo updates Row 2 in Table C6.TS, Instructions for Preparing an

Amendment or Modification.
back to top

 

eee
Sec

 

 

4, State/DDTC: (No new postings.)
(Source: State/DDTC)

 

back te too

 

WASHSTATEC003525
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 264 of 283

&. EU Amends Restrictive Measures Against the Central

African Republic
(Source: Official Journal of the European Union, 23 Sep 2019.)

Regulations

* Councl Implementing Regulation (EU) 2019/1574 of 20 September 2019
implementing Article 17(3) of Regulation (EU) No 224/2014 concerning
restrictive measures in view of the situation in the Central African Republic

Decisions
* Council Implementing Decision (CRSP) 2019/1576 of 20 September 2019
implementing Decision 2013/798/CFSP concerning restrictive measures
against the Central African Republic

back to top

 

 

 

6. Center Square: “Florida ‘Ghost Gun’ Bil Would Require

 

Plastic Firearms to Contain at Least 4 Ounces of Metal’

By John Haughey, 23 Sep. Florida could join a spate of states set to consider
2020 bills proposing to regulate or ban untraceable, undetectable "ghost
guns," self-assembled hard plastic firearms that can be built from kits or
molded from 3D-printer blueprints.

Florida Senate Bill 310 ... would prohibit anyone from printing, transferring,
importing into Florida, and anyone from possessing or giving to another
person in Florida, a 3D-printed firearm that contains less than 4 ounces of
metal. “People don't realize what is out there already on the internet, and
what people are able to do without even going to buy a gun," Stewart said in
a statement accompanying the bill. "The blueprints are on the internet.”

Hard plastic 3D-printed firearms are referred to as "ghost guns" because they
do not come with a serial number and are untraceable. They pose a safety
risk because they can elude metal detectors, critics say. Stewart's bill
exempts 3D firearms that contain at least 4 ounces of metal, the threshold
where they can be identified by a metal detector.

The proposal filed by Stewart - expected to propose an "assault weapons" ban
in 2020 - is one of at least seven gun control and "red flag" bills pre-filed for
the next legislative session, which convenes Jan. 14. "We talk about
background checks and registration and all that - this particular weapon can

 

WASHSTATEC003526
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 265 of 283

be made by anybody, and they can get through metal detectors,” Stewart
said.

Blueprints for 3D guns have been available online since 2013 when Defense
Distributed, a Texas nonprofit committed to publishing open source gun
designs, made printable blueprints of a plastic 3-D printed pistol, the
Liberator, available for downloading on its website.

The U.S. State Department in 2015 successfully sued to prohibit Defense
Distributed from posting its Liberator blueprints on its website because doing
so, it claimed, violated the International Traffic in Arms Regulation (ITAR)
treaty. Defense Distributed challenged the prohibition on First and Second
amendment grounds and in July 2018, the U.S. Justice Department settled in
Defense Distributed v. United States Department of State, essentially giving
Defense Distributed license to publish its blueprints online. Within a month, a
federal district judge in Seattle issued an injunction against the sharing of 3-
D-printed gun blueprints online.

Instead of pulling its free blueprints from its website, however, Defense
Distributed offered them for sale, reasoning the injunction prevented it from
giving the specs away for free, but didn't forbid it from selling them. Another
lawsuit was filed and the same federal judge in Washington state issued an
injunction blocking any 3D plastic gun designs from being posted online. ...

Under the federal "Undetectable Firearms Act" (UFA), all firearms must be
detectable by metal detectors “after removal of grips, stocks, and
magazines." Federal law also requires all major components of firearms -
defined to include "the barrel, the slide or cylinder, or the frame or receiver" -
must be detectable by x-ray machines. However, the UFA does not specify
what portion of the firearm must be detectable by a metal detector. Critics
say this could allow an individual to create a mostly plastic but technically
compliant firearm using a 3D printer because metal in an extraneous part of
the firearm could be removed prior to entering a security area.

There are numerous pending federal bills seeking to ban "ghost guns,"
including June's House Resolution 3265 introduced by Rep. Ted Deutch, D-
Boca Raton, and 45 co-sponsors. A similar Senate measure filed by Sens. Bob
Menendez, D-NJ, and Edward Markey, D-Mass, has 26 Democrat co-sponsors,
but has stalled. Meanwhile, bills specifically addressing plastic firearms have
been gaining traction in state houses the last few years, with California's
2016 “ghost gun" law imposing requirements on anyone who manufactures or
assembles a firearm, but not banning them.

New York and Washington are among states that have adopted laws
outlawing some components of 3D gun-manufacturing, but as technology
outpaces the capacity to regulate, those laws are riddied with alleged
"loopholes." New Jersey's April 2018 law is regarded as the most
comprehensive in banning the distribution "by any means, including the
Internet, to a person in New Jersey who is not registered or licensed as a
[gun] manufacturer ... of digital instructions in the form of computer-aided
design files or other code or instructions stored and displayed in electronic

 

WASHSTATEC003527
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 266 of 283

format as a digital model that may be used to program a three-dimensional
printer to manufacture or produce a firearm, firearm receiver, magazine, or
firearm component."

back to top

 

pee
ae

 

 

7. Courler Post: "Prison Term, Deportation for Atco
Businessman in Miltary Parts Scheme”

 

An Atco man has received a 42-month prison term for his role in a family-
based scheme to bilk the U.S. Department of Defense.

Oben Cabalceta, 53, defrauded the military under contracts to provide parts
for aircraft and other equipment between August 2004 and March 2016, the
U.S. Attorney's Office for New Jersey said Tuesday.

The Defense Department paid $1.9 million for the subpar parts, it said.

Calbaceta, a Costa Rica citizen who overstayed his tourist visa in 2000, also
admitted he obtained access to technical data and drawings intended for use
only by U.S. citizens and people in the country lawfully. ...

back te too

8. Telegraph: “Britain Will Impose Sanctions on
Authoritarian Regimes that Arrest or Intimicate Dissident

Journalists, Under Foreign Secretary Plans”
(Source: The Telegraph, 22 Sep 2019.) [Excerpts. ]

Britain will impose sanctions on authoritarian regimes that harass and
imprison dissident journalists and campaigners, as part of its role as a "good
global citizen" after Brexit, Dominic Raab declares today.

Writing in The Sunday Telegraph, the Foreign Secretary pledges that the
Government will use new legislation to “provide a layer of UK accountability"
against "those who target journalists, whistle-blowers and human rights
campaigners with impunity in their own countries".

The move follows calls by MPs for ministers to use economic sanctions, such
as asset freezes and travel bans, to punish foreign officials involved in
“violating media freedom". ...

 

WASHSTATEC003528
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 267 of 283

9. Expeditors News: "EU to Transition to Online AEO

System’
(Source: Expeditors News, 19 Sep 2019.)

On October 1, 2019, the European Union (EU) will begin requiring applications
for Authorized Economic Operator (AEQO) status to be submitted electronically
through the EU Trader Portal.

According to a press release issued by the European Commission's Taxation
and Customs Union, the EU Trader Portal will deploy in two phases:

Phase 1 - Submission of AEO applications and the decision-making process,
which will deploy on October 1, 2019;

Phase 2 - Other subsequent processes, which will deploy on December 15,
2019. AEO applications may continue to be submitted in a paper format until
September 30, 2019.

10. ST&R Trade Report: “Trade Could See Impact from

New Anti-Terrorism Framework"
(Source: Sandler, Travis & Rosenberg Trade Report, 23 Sep 2019.)

 

The Department of Homeland Security introduced recently a new Strategic
Framework for Countering Terrorism and Targeted Violence that explains how
the DHS will use its tools and expertise to protect the U.S. from both foreign
and domestic terrorist organizations and activities. The framework recognizes
the potential of trade-related activities and infrastructure to be used for
terrorist purposes and outlines further actions to prevent such outcomes.

One of the framework's strategic goals is denying terrorists and other hostile
actors the opportunity to exploit the U.S. trade, immigration, and domestic
and international travel systems. To achieve that goal the framework outlines
a number of priority actions, including the following.

- working to enhance end-to-end visibility into supply chains

- implementing technological solutions to more effectively segment risk
among millions of daily transactions

- better aligning targeting efforts to detect and disrupt illicit financial
operations

- continually refining screening procedures for cargo prior to departure and
proactively identifying and addressing vulnerabilities that can be exploited by

 

WASHSTATEC003529
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 268 of 283

terrorists

- working to enhance capabilities to detect and interdict the shipment of
weapons of mass destruction, components, and related materials through
technical detection and other targeting efforts at and between ports of entry

DHS states that it will follow this strategy with an action plan explaining in
greater detail how it plans to achieve these and other objectives.
back te too

 

 

 

 

11. ].A. Lee, J. Fernandez & A. Smith: “Proposed CFIUS
Requiations: The U.S. Remains Open for Business...but Read

the Fine Print”
(Source: Gibson Dunn, 20 Sep 2019.) [Excerpts. ]

* Authors: Judith Alison Lee, Co-Chair, International Trade Practice,
jaiee@aibsondunn.com: Jose Fernandez, Esq., jfernandez@aibsondunn.cony
and Adam Smith, Esq., asmith@gibsondunn.corm; all of Gibson Dunn.

 

On September 17, 2019, the U.S. Department of the Treasury issued over
300 pages of proposed regulations to implement the Foreign Investment Risk
Review Modernization Act of 2018 ("FIRRMA"), legislation that expanded the
scope of inbound foreign investment subject to review by the Committee on
Foreign Investment in the United States ("CFIUS" or the "Committee").
FIRRMA expanded-subject to the promulgation of these implementing
regulations-the Committee's jurisdiction beyond transactions that could result
in foreign control of a U.S. business. The Committee's jurisdiction will now
include non-passive but non-controlling investments, direct or indirect, in U.S.
businesses involved in specified ways with critical technologies, critical
infrastructure, or sensitive personal data (referred to as "TID U.S.
businesses" for technology, infrastructure, and data) and certain real estate
transactions. The comment period will conclude on October 17, 2019, and as
required by FIRRMA, the final regulations will become effective no later than
February 13, 2020.

To date, only certain provisions of FIRRMA have been fully implemented. In
late 2018, CFIUS launched a pilot program to require mandatory filings in
higher risk “critical technology" investments. For the past year, the pilot
program has served as a regulatory laboratory for the Committee-allowing it
to experiment with the use of a short-form "declaration" and better assess
the issues that arise in non-controlling but non-passive investments. Notably,
the pilot program will remain in place for the foreseeable future, and the new

 

WASHSTATEC003530
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 269 of 283

proposed regulations will implement the remainder of the Committee's
expanded authority under FIRRMA. Other developments are still to come-
including the publication of a list of excepted foreign countries from which
certain investors will receive less scrutiny.

Key developments are described below. ...
back to top

12. M. Moore: “Non-Tariff Supply-Chain Restrictions on

IT/Telecom Products and Services"
(Source: Moore Compliance Law, 14 Sep 2019.) (Part 1 of 3: Supply-Chain
Rules Under DFARS Subpart 239.73)

 

* Author: Matthew Moore, Esq., matthew@moorecompliancelaw.com, 256-
924-2979, Moore Compliance Law, P.C.

 

In the ongoing trade war between the U.S. and China, the U.S. Government's
Section 301 tariffs on Chinese-origin goods has received most of the
attention, and rightfully so. Effective September 1, 2019, these tariffs
generally impact all Chinese-origin goods imported into the United States,
including all information technology and telecommunications equipment
("Equipment"). However, there have also been a number of recent
developments in U.S. law, relating to non-tariff restrictions on foreign-origin
Equipment, with a particular focus on Chinese-origin products. This is the first
installment of a three-part series on this topic. The purpose of this series is to
provide a summary of several developments impacting U.S. IT and telecom
enterprises.

First on the list, the Defense Federal Acquisition Supplement ("DFARS") has
contained the supply-chain rules contained at DFARS Subpart 239.73, and
related Clauses 252.239-7017 and 252.239-7018, since November 18, 2013.
These rules were scheduled to expire on September 30, 2018. On September
19, 2018, the Department of Defense ("DoD") issued a Class Deviation (the
"Class Deviation") that removed the sunset provision and made these rules
permanent, while not amending the substance of the rules. Most recently,
DoD issued a final rule effective February 15, 2019, that amended the DFARS
consistent with the Class Deviation.

 

 

What These Rules Apply to:

These rules, which are embodied in DFARS Clauses 252.239-7017 and
252.239-7018, apply to all DoD procurements of “information technology"
that is either (i) a “covered system," (ii) a part of a "covered system,” or (iii)
in Support of a "covered system."

Key Definitions:

 

WASHSTATEC003531
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 270 of 283

The important definitions are as follows:

"Information technology" is defined to mean “any equipment, or
interconnected system(s) or subsystem(s) of equipment, that is used in the
automatic acquisition, storage, analysis, evaluation, manipulation,
management, movement, control, display, switching, interchange,
transmission, or reception of data or information by the agency."

And "covered system” is defined to mean "any national security system,"
which includes all information systems/networks that are used to store
classified information, as well as:

"any telecommunications system, used or operated by an agency or by a
contractor of an agency, or other organization on behalf of an agency-

(1) The function, operation, or use of which-
(i) Involves intelligence activities;
(ii) Involves cryptologic activities related to national security;
(iii) Involves command and control of military forces;

(iv) Involves equipment that is an integral part of a weapon or weapons
system; or

(v) Is critical to the direct fulfillment of military or intelligence missions but
this does not include a system that is to be used for routine administrative
and business applications, including payroll, finance, logistics, and personnel
management applications.”

Finally, “supply chain risk" is defined to mean "the risk that an adversary may
sabotage, maliciously introduce unwanted function, or otherwise subvert the
design, integrity, manufacturing, production, distribution, installation,
operation, or maintenance of a covered system so as to surveil, deny, disrupt,
or otherwise degrade the function, use, or operation of such system." Note
that neither China nor any other country is identified by name here. But, as
discussed in the later installments of this article, the U.S. Government is
obviously very concerned about Chinese-origin products/services being used
in U.S. data infrastructure, and presumably would be more likely viewed as a
“supply chain risk."

The Clauses

With these definitions as background, DFARS Clause 252.239-7017 authorizes
the procuring DoD agency to consider information relating to an offeror's
supply chain in the agency's evaluation of the offeror's bid/proposal-i.e., in
the procurement decision. This Clause specifically authorizes the agency to
consider both public and non-public information, including "“all-source
intelligence," on the offeror's supply chain. Moreover, if the Government
exercises its statutory authority (10 U.S.C. § 2339a) to limit disclosure of any

 

WASHSTATEC003532
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 271 of 283

such information, the decision will not be subject to review in a bid protest.

DFARS Clause 252.239-7018 adds the obligation for the offeror/contractor to
“mitigate supply chain risk in the provision of supplies and services to the
Government." No additional clarification is provided regarding the contractor's
duty to mitigate risk. However, contractors should exercise all reasonable
diligence here, as a contractor's failure to adequately "mitigate supply chain
risk" during contract performance could potentially be used by the
Government to support a termination for default or a negative past
performance review.

Finally, these DFARS Clauses are not mandatory flow-downs to
subcontractors. However, given DoD's purpose to regulate "supply chains" for
these products, prime contractors should flow these down.

13. R. Whitten, B.D. Weimer & E.S. Tierney: "CFIUS
Proposes Rules to Implernent FIRRMA"

* Authors: Reid Whitten, Esq., nwhikten@shepparcmullin.com, 202-469-4968;
Brian D. Weimer, Esq., bweimer@sheppardmullin.com, 202-469-4904; and
Eamon S. Tierney, Esq., etierney@sheppardmullin.com, 202-747-2191; all of
Sheppard, Mullin, Richter & Hampton LLP.

 

 

 

The Treasury Department is scheduled to published "Provisions Pertaining to
Certain Investments in the United States by Foreign Persons: in the Federal
Register on 09/24/2019.

Key Takeaways:

-- Technology Infrastructure and Data. CFIUS will focus its review on
investments in critical Technology, critical Infrastructure, and sensitive
personal Data ("TID Businesses").

-- "Critical Technologies" is defined to include certain items subject to export
controls along with emerging and foundational technologies under the Export
Control Reform Act of 2018.

~- CFIUS provides a very helpful list of critical infrastructure and functions to
help assess whether any business is a TID Business. We reproduce most of
this list at the end of this blog article. (Sneak preview: telecom, utilities,
energy, and transportation dominate the list.)

-- The proposed regulations provide much-needed guidance on what
constitutes sensitive personal data and also seek to limit the reach of the
definition so it does not cast too wide a net over transactions in which CFIUS
really should have no national security concern.

-- Exceptions for Certain Countries. Investors from certain countries may be
excepted from CFIUS jurisdiction when making non-controlling investments.

-- New Set of Rules for Real Estate. In a companion piece, CFIUS proposed

 

WASHSTATEC003533
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 272 of 283

for the first time a detailed set of rules related to investments in real estate.
We will cover this in a separate blog article to be published in the near future.

-- Expansion of Short-Form Declaration Use. The proposed rules provide
parties the choice to use a short-form declaration for any transaction under
CFIUS jurisdiction in lieu of a long-form notice.

-- Comments Due by October 17, 2019. Members of the public may submit
comments on the proposed regulations any time between now and October
17, 2019. Final regulations must be adopted by CFIUS and become effective
no later than February 13, 2020. ...

 

 

 

 

 

 

 

 

14. Monday List of Ex/Im Job Openings: 145 Openings

Posted This Week, Including 18 New Openings
(Source: Events & Jobs Editor)

 

Published every Monday or first business day of the week. Please, send job
openings in the following format to jobs@fullcirclecompliance.@u.

 

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

"#" New or amended listing this week

* 3M; Maplewood, MN; Trade Compliance Counsel; Requisition ID;
ROO990035

# * Aerotek; Centennial, CO; Gicbal Import & Export Clerk; Requiaition ID:
6939031

# * Agility; Queens, NY; Air import Supervisor;

 

 

 

 

WASHSTATEC003534
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 273 of 283

# * Agility; Boston, MA; Air Import Coordinator;

# * Agility; Carson, CA; Air Import Coordinator:

# * Agility; Denver, CO; Air / Ocean Import / Export Coordinator:

# * Agility; Dallas, TX; Ocean Import Coordinator:

# * Agility; San Diego; Import/Export Qperations Coordinator;

* Airbus Defense and Space, Inc.; Herndon VA; Export and Trade Compliance

 

 

 

 

 

 

* Ajilon; Houston, TX; Export Admin:
* AM General; Auburn Hills, MI; international Compliance Analyst

* Arrowhead Products; Los Alamitos, CA; Trade Compliance Specialist

* BAE Systems; Arlington, VA; Director International Trade and
Compliance/Senior Counsel; Requisition ID: 52758BR

* BAE Systems; Arlington, VA; International Trade Manager I (Compliance);
Requisition ID: 52578BR

* Baker Hughes; Houston, TX; Trade Compliance Classification Analyst:
Requisition ID: 1919330

* BASF; Mannheim, Germany; Manager Global Export Control; Requisition ID:
EN57992009_ONLE_1i

# * Bell Textron Inc; Fort Worth, TX; Trade Compliance Specialist;

# * Boeing; Arlington or Fairfax, VA; or Seattle, WA; Senior Manager for
Licensing, Policy ang Sanctions, Global Trade Controls (@7TC}; Job

ID: 00000147764

# * Boeing; Arlington, VA; Senior Trade Control Specialist (Licensing and
Policy}; Job ID: 00000147754

* Bose; Framingham, MA; Senior Customs & Trade Compliance Lead:
Requisition ID: R12731

* Bunge; Chesterfield, MO; Customs Compliance Manager - North America:

 

 

 

 

 

 

 

 

 

 

 

 

Coordinator;

* C4ATS; Orlando, FL; Defense Import-Export Compliance Manager; Ivette
De Jesus

* CACI; Chantilly, VA; Trade Compliance Analyst; Requisition ID:
223627_20151

* CACI; Reston, VA; Trade Compliance Specialist: Requisition ID: 225842
* Cargill; Jakarta, Indonesia; Global Trade Operations & Compliance

* CGI Federal Inc., Fairfax, VA; Trade Compliance Analyst ; Ann Runfola:
Requisition ID: J0919-0237

 

 

 

 

 

* Cobham Advanced Electronic Solutions; New York; Contracts Manager;
Requisition ID: 00S2L
* Cobham Advanced Electronic Solutions; San Diego; Manager, USG

* Collins Aerospace; Windsor Locks, CT; International Trade Compllance
intern Coummer 2020); Requisition ID: 01348159

 

 

Compliance: Requisition ID: 2503

* Crowell Moring; Washington D.C.; Government Contracts & Internationa!
Trade Associate (Export Controls)

* Curtiss-Wright; Cheswick, PA; Sr. Manager, Global Trade

 

 

 

 

WASHSTATEC003535
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 274 of 283

Compliance: Kirsty nharris@curtisswriaht.com;: Requisition ID: 5272
* Danaher - Leica Microsystems; Wetzlar, Germany; Chief Compliance

 

* Danaher - SCIEX; Framingham, MA; Senior Manager Global Trade
compliance: Requisition ID: SCI003363

* DHL; Duisburg, Germay; Compliance Manager; Requisition ID: req73899
* DHL; Kuala Lumpur, Malaysia; Export Control Expert Asia Pacific:
Requisition ID: req81427

* DHL; Singapore; Trade Compliance Manager APAC; Requisition ID:
req74719

* Dorel Home; Wright City, MO; Sr. Manager of Logistics and Customs Trade
compliance:

* Eaton; Menomonee Falls, WI; Senior Analyst- Purchasing Compliance:
Requisition ID: 076684

* Eaton; Peachtree City, GA; Director of Trade Compliance

* Elastic; St. Louis, MO; Export Control Manager;

* Elbit Systems of America; Merrimack, NH; Senior Manager, Trade
Compliance; Requisition ID: 2019-7120

* Embraer; Melbourne, FL; Sr. Trade Compliance Specialist; Requisition ID:
176896

*Emerson; San Jose, Costa Rica; Trade Compliance Analyst I: Requsition ID:
19011754

* Epiroc; Garland, TX; Americas Trade Compliance Manager

* Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk

* Expeditors; Rozenburg, the Netherlands; import en Export control
medewerker

 

 

 

 

 

 

 

 

 

 

 

 

 

* FIS Gobal; Brown Deer, WI; Compliance Analyst Senior (ECCN & Trade

Sanctions):
* FLIR; Billerica, MA; Sr. Manager, Global Export Licensing - US Government

 

 

* FLIR; Taby, Sweden; Director, Global Export Compliance EMEA: Requisition
ID: REQ12627

* Fluke Electronics; Everett, WA; Trade Compliance Analyst

* Fortive; Irvine, CA; Global Trade Compliance Analyst: Requisition ID:
ADV000243

* General Atomics; San Diego, CA; Government Compliance Specialist:
Requisition ID: 23607BR

* General Atomics; San Diego, CA; Government Regulatory Compliance
Specialist; Requisition ID: 25215BR

* General Atomics; San Diego, CA; Impert/Export Administrator; Requisition
ID: 24614BR

* Google LLC; Mountain View, CA; Associate Export Compliance Counsel

* Harris Corporation; Arlington, VA; Manager, Trade Compliance; Requisition
ID:CHQ20192008-32912

* Harvey John; Frankfurt am Main, Germany; Global Customs & Trade - Leqal

 

 

 

 

 

 

 

* HRL Laboratories, LLC; Malibu, CA, Trade Compliance Specialist; Requisition
ID: #95

 

 

WASHSTATEC003536
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 275 of 283

Requisition ID: 18249-JOB

# * Integra Life Sciences; Plainsboro, NJ; Import/Export Compliance
Specialist (Part-time): Requisition ID: 2019-32234

# * IPG Photonics; Oxford, MA; Trade Compliance Manager; Requisition ID:
285450196

* Irving; Halifax, Canada; Export Compliance Specialist: Requisition ID:
19003115

* Ttron; Raleigh, NC; Sr Manager Information Security - Audit and

 

 

 

 

* ITW; Norwood, MA; Export Compliance Officer;

# * JBT; Chicago, IL; Manager of Trade Compliance; Requisition ID: 2019-
4740

# * Johnson & Johnson; Markham, Canada; Team Lead Trace Cornpliance;
Requisition ID: 4289190909

* Johnson Controls; Milwaukee, WI; Director, Global Trade Compliance;
Requisition ID: WD30055791295;

* Johnson Controls; Wash DC; Senior Manager, Global Customs Compliance:
Requisition ID: WD30076209195

* Koch Chem Tech; Tulsa, OK; Import/Export Compliance Specialist:
Requisition ID: 052017

* L3Harris; Clifton, NJ; Senior Trade Compliance Specialist; Requisition ID:
SAS20190509-33185

* Lenovo; Guandong, China; AP Trade Compliance Specialist; Requisition ID:
73183

* Leonardo DRS; Melbourne, FL; Senior Manager, Trade Compliance;
Requisition ID: 94784

* Leonardo DRS; Melbourne, FL; Senier Supply Chain Analyst - Small
Business Compliance; Requisition ID: 91669

* Levi Strauss & Co.; San Francisco, CA; Trade Cornpliance Specialist, Process
Documentation & Education

* Lexacount; Denver, CO; Trade Sanctions and Compliance Associate

* Lexacount; Washington DC; Export Controls Associate; Requisition ID: 6522
* Lockheed Martin Aeronautics; Arlington, VA; International Licensing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Lockheed Martin Aeronautics; Fort Worth, TX; International Trade
Complance Empowered Official; Requisition ID: 486710BR
* Lockheed Martin Aeronautics; Fort Worth, TX; International Trade

 

* Lockheed Martin Rotary and Mission Systems; Liverpool, NY, Moorestown,
NJ, Owego, NY, Stratford, CT; Intl Licensing Analyst Stf Requisition ID:
483502BR

* Lufthansa; Frankfurt am Main, Germany; Director Operations Compliance &
Administration

* Lufthansa; Frankfurt am Main, Germany; Manager Compliance

* Lutron Electronics Co; Lehigh Valley, PA; Trade Compliance Coordinator;
Requisition ID: 4025;

 

 

 

* Medtronic; Columbia Hights, MN; Associate Export Controls Analyst;
Requisition ID: 19000EXL

 

 

WASHSTATEC003537
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 276 of 283

* Medtronic; Sao Paulo, Brazil; Import/Export Coord ITI]; Requisition ID:
19000C9M

* Meggitt; Fareham, United Kingdom; Trade Compliance Officer; Requisition
ID: 39513

* Miller Canfield; Troy, MI; Corporate Attorney - International

Trade; brennans@millercanfield com

* Morson Group; Glasgow, UK; Export Control Officer Investigations

* NASA/JPL; Pasadena, CA; Export Compliance Advisor; Requisition ID:
10778

* Netflix; Los Angeles, CA; Coordinator, Trade Compliance;

* Netflix; Los Angeles, CA; Specialist, Trade Compliance

* NIKE Inc.; Beaverton, OR; North America Customs Compliance Manager;
Requisition ID: 00455981

# * Northrop Grumman; Herndon, VA; international Trade Compliance

 

 

 

 

 

 

 

 

 

 

 

Control Professional: Elaine King; Requisition ID: 309752

* Paraxel; Quakertown, PA; Global Trade Compliance Coordinator; Requisition
ID: 53257BR

# * Pattonair; Fort Worth, TX; Trade & Regulatory Compliance Manager;

# * Pattonair; Wroclaw, Poland; Trade and Compliance Manaqger;

* Pinpoint Pharma; Lincolnshire, IL; Export Cornpliance Specialist: Requisition
ID: 351

* PolyOne, Avon Lake, OH; Trade Compliance Analyst

* Plexus Corp.; Neenah, WI; Trade Compliance Analyst Sr. Jillian Schooley;
Requisition ID: RO001823

* PwC - McLean, VA; Reauations and Export Controls Director, Stephanie
Andrews; Requisition ID: 96216WD

* PwC - McLean, VA; Reguiations and Export Controls Manager: Stephanie
Andrews; Requisition ID:

96185WD

* Raytheon; Andover, MA; Andover, MA; Global Trade (GT) Licensing
Manager And Empowered Official; Requisition ID: 141742BR

* Raytheon; Andover, MA; Andover, MA; Global Trade (G7) Licensing
Manager And Empowered Official; Requisition ID: 143920BR

* Raytheon; Broughton, UK; Export Control Manager; Requisition ID:
146798BR

* Raytheon, Cambridge, MA; Sr Global Trade Licensing Analyst; Requisition
ID: 139427BR

* Raytheon; Tucson, AZ; Empowered Official: Requisition ID: 141847BR

* Raytheon; Tucson, AZ; Export Licensing and Compliance Specialist:
Requisition ID: 143962BR

* Raytheon; Tucson, AZ; Sr. Trade Compliance Investigator; Requisition ID:
147211BR

* Raytheon; Waddington, UK; Expert Control Manager: Requisition ID:
146798BR

* SABIC; Houston TX; Senior Analyst, Trade Compliance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003538
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 277 of 283

Danielle. Cannata@sabic.com; Requisition ID: 8411BR

* SAP; Newtown Square, PA; Export Control - Senior Specialist: Requisition
ID: 226489

* SAP; Walldorf, GER; Regional Export Control Coordinator (RECC) for EMEA:
Requisition ID: 226695

* Satair; Asburn, VA; Export and Trade Compliance Specialist; Requisition ID:
1184847

* Saudi Aramco; Dhahran, Saudi Arabia; Paralegal; Requisition ID: 17184BR
* Siegwerk; Siegburg, Germany; Manager Global Customs & International
Trade & Compliance

* Siemens; Munich, Germany; intern Requiatery Compliance; Requisition ID:
116687

* Sierra Nevada Corporation; Arlington, VA; International Trade Compliance

 

 

 

 

* Solvay; Lyon, France; SBS Export Compliance Expert (7r/—f; Requisition ID:
9501

# * Sophos; Multiple Locations; Senior Manager, Trade Compliance;

* Synopsys Inc.; Remote, U.S.; Director, Global Trade Compliance;
Requisition ID: 20358BR

* Thales; Crawley, UK; Trade Compliance Officer; Requisition ID: ROO71081
* Thales; Brest, France; Export Control Manager (H/F); Requisition ID:
R0069297

* Thales; Gennevilliers, France; Senior Trade Compliance Manager H/F:
Requisition ID: RO064439

* Thales; Valence, France; Trade Compliance Manager (H/F); Requisition ID:
RO069297

* Thomas Jones Consulting; Washington, DC; Jr. International Trade, Export
Controls & Economic Sanctions Associate

* Tiffany & Co; Parsippany, NJ; Director, Trade & Logistics - Americas

* TJX; Marlborough, MA; Senior Import & Customs Compliance Specialist;

* Torres Law, PLLC; Dallas, TX; Import/Export Consultant-

Legal: info@torrestradelaw.com

 

 

 

 

 

 

 

 

 

 

 

* Vodafone; Bucharest, Romania; Legal Sanctions and Trade Analyst;
Requisition ID: 258811

* Walt Disney; Kissimmee, FL; Customs Compliance Specialist; Requisition
ID: 698918BR

* Wealth Ocean; Newport Beach, CA; Marketing & International Trade

 

 

* World Wide Technology; Edwardsville, IL; International Trace Compliance
Specialist; Requisition ID: 19-0772
* World Wide Technology; Edwardsville, IL; International Trade Compliance
Supervisor; Requisition ID: 19-0795
* Yaskawa; Eschborn, Germany; Zoll & Export Control Specialist EMEA

back to top

 

 

 

 

WASHSTATEC003539
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 278 of 283

ais. ECS Presents "ITAR/EAR Boot Camp: Achieving

Compliance™ on 8-9 Oct in Savannah, GA
(Source: ECS)

* What: ECS ITAR/EAR Boot Camp: Achieving Compliance
* When: October 8-9, 2019

* Where: Westin Savannah Harbor Golf Resort & Spa

* Sponsor: Export Compliance Solutions & Consulting (ECS)
* ECS Instructors: Suzanne Palmer, Mal Zerden

email spalmer@exportcompllancesolutions.com.

 

 

 

 

16, FCC Presents "U.S. Export Controls: The ITAR from a

non-U.S. Perspective", 26 Nov, in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirclecompliance.eu.)

This intermediate-level training course is specifically designed for compliance
professionals and those in a similar role who aim to stay up-to-date with the
latest International Traffic in Arms Regulations (ITAR) requirements that
apply to non-U.S. transactions.

The course will cover multiple topics relevant for organizations outside the
U.S. that are subject to the International Traffic in Arms Regulations,
including but not limited to: the U.S. regulatory framework, key ITAR
concepts and definitions, tips regarding classification and licensing, essential
steps to ensure an ITAR compliant shipment, how to handle a (potential) non-
compliance issue, recent enforcement trends, and the latest regulatory
amendments, including the latest U.S. Export Control Reform developments.
Participants will receive a certification upon completion of the training.

Details

* What: U.S. Export Controls: The International Traffic in Arms Regulations
(ITAR) from a non-U.S. Perspective

* When: Tuesday, 26 Nov 2019

- Welcome and Registration: 9.00 am - 9.30 am

- Training hours: 9.30 am - 4.30 pm

* Where: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, the Netherlands

avents@fullcirclecompliance.eu or + 31 (0)23 - 844 - 9046
* This course can be followed in combination with "U.S. Export Controls: The
Export Administration Regulations (EAR) from a non-U.S. Perspective" (27

 

 

WASHSTATEC003540
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 279 of 283

Nov 2019), and/or "The ABC of Foreign Military Sales" (29 Nov 2019). Please
see the event page for our combo pricing deals.

17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Philip Stanhope, 4th Earl of Chesterfield (22 Sep 1694 - 24 March 1773;
was a British statesman, diplomat, man of letters, and an acclaimed wit of his
time.)

- "Know the true value of time; snatch, seize, and enjoy every moment of it.
No idleness, no laziness, no procrastination: never put off till tomorrow what
you can do today."

- "Good humor is the health of the soul, sadness is its poison."

* Bruce Springsteen (Bruce Frederick Joseph Springsteen; born September
23, 1949; is an American singer and songwriter, whose career that has
spanned over 50 years. Springsteen has become known for his poetic and
socially conscious lyrics and lengthy, energetic stage performances, earning
the nickname “The Boss". He has recorded both rock albums and folk-
oriented works, and his lyrics often address the experiences and struggles of
working-class Americans. )

- "Talk about a dream, try to make it real."

- "When it comes to luck, you make your own."

Monday is pun day.

* T ordered 2,000 Ibs. of Chinese soup. It was Won Ton.

* Two huge windmills in a field were talking, and one asks the other, "What
kind of music do you like?" The other says, "I'm a big metal fan."

* A courtroom artist was arrested today for an unknown reason... details are

 

 

 

18. Are Your Copies of Requiations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

 

WASHSTATEC003541
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 280 of 283

* PHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

 

Monetary Penalty Adjustments for Inflation

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

- Last Amendment: 21 August 2019: 84 FR 43493-43501: Addition of Certain

43487-43493: Temporary General License: Extension of Validity,
Clarifications to Authorized Transactions, and Changes to Certification
Statement Requirements

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (4 Jul 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR
is a 152-page Word document containing all FTR amendments, FTR Letters
and Notices, a large Index, and approximately 250 footnotes containing case

annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised
copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle

subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FullCircleComplance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

~ Last Amendment: 23 Feb 2015: 80 FR 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

 

WASHSTATEC003542
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 281 of 283

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* POLATE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

 

Devices

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

- Last Amendment: 30 Aug 2019: 84 FR 45652-45654, Adjustment of
Controls for Lower Performing Radar and Continued Temporary Modification of
Category XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of
the ITAR with all amendments is contained in Bartlett's Annotated
ITAR ("BITAR"), by James E. Bartlett III. The BITAR is a 371-page Word
document containing all ITAR amendments to date, plus a large Index, over
800 footnotes containing amendment histories, case annotations, practice
tips, DDTC guidance, and explanations of errors in the official ITAR text.
Subscribers receive updated copies of the BITAR in Word by email, usually
revised within 24 hours after every ITAR amendment. The BITAR is available
by annual subscription from the Full Circle Compliance website. BAFTR
subscribers receive a $25 discount on subscriptions to the BITAR,
please contact us to receive your discount code.

 

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 9 Sep 2019: 84 FR 47121-47123 - Cuban Assets Control
Regulations

 

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS,

 

International Trade Commission. ("HTS" and “HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 Sep 2019: Harmonized System Undate (HSU) 1915

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

(Source: Editor)

 

WASHSTATEC003543
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 282 of 283

Review last week's top Ex/Im stories in “Weekly Highlights of the Daily Bugle
Top Stories" published here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im
Daily Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations.

We check the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or

are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you would
to submit material for inclusion in the The Export/Import Daily Update ("Daily

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

 

WASHSTATEC003544
Case 2:20-cv-00111-RAJ Document 106-15 Filed 09/23/20 Page 283 of 283

Stay Connected

=e

 

Copyright © 2019. All Rights Reserved.

FCC Advisary 8.V., Landgoed Groenhoven, Darnsstraat 6, Bruchem, 5314
AE Metherlands

SafeUnsubscribe™ hartri@gstate coy

 

Forward this emall | Uscate Profile | About our service provider

 

Sent by jebartlett@fullcirclecomplignce ey

 

WASHSTATEC003545
